EXHIBIT 10(c)1

 



 

Georgia Power Company has requested confidential treatment for certain portions
of this document pursuant to an application for confidential treatment sent to
the Securities and Exchange Commission. Georgia Power Company has omitted such
portions from this filing and filed them separately with the Securities and
Exchange Commission. Such omissions are designated as "[***]."

 

 

 

ENGINEERING, PROCUREMENT AND CONSTRUCTION

AGREEMENT

 

BETWEEN

 

GEORGIA POWER COMPANY, FOR ITSELF AND AS AGENT FOR OGLETHORPE POWER CORPORATION
(AN ELECTRIC MEMBERSHIP CORPORATION), MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA
AND THE CITY OF DALTON, GEORGIA, ACTING BY AND THROUGH ITS BOARD OF WATER, LIGHT
AND SINKING FUND COMMISSIONERS, AS OWNERS

 

AND

 

A CONSORTIUM CONSISTING OF WESTINGHOUSE ELECTRIC COMPANY LLC AND STONE &
WEBSTER, INC., AS CONTRACTOR

 

FOR

UNITS 3 & 4 AT THE VOGTLE ELECTRIC GENERATING PLANT SITE

IN WAYNESBORO, GEORGIA

 

DATED AS OF APRIL 8, 2008

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



Page

ARTICLE 1 DEFINITIONS

2

ARTICLE 2 INTERPRETATION

18

ARTICLE 3 SCOPE OF WORK

20

 

3.1 General Scope

20

 

3.2 Phase I-Limited Notice to Proceed

20

 

3.3 Phase II-Full Notice to Proceed

21

 

3.4 Project Schedule

21

 

3.5 Contractor Responsibilities

23

ARTICLE 4 OWNERS' RESPONSIBILITIES AND RIGHTS

38

 

4.1 Owners' Responsibilities

38

 

4.2 Owners' Right to Inspect, Stop and Re-Perform Work

40

ARTICLE 5 QUALITY ASSURANCE

41

 

5.1 Quality Assurance Program

41

 

5.2 Subcontractor and Vendor Quality Assurance

42

 

5.3 Quality Control and Inspection Activities

42

 

5.4 Access and Auditing on-Site and Other Facilities

42

 

5.5 Witness Points and Hold Points

43

ARTICLE 6 CONTRACT PRICE

44

 

6.1 Contract Price

44

ARTICLE 7 PRICE ADJUSTMENT PROVISIONS

44

 

7.1 Price Adjustment Methodology

44

 

7.2 [***]

44

 

7.3 [***]

44

ARTICLE 8 PAYMENTS

44

 

8.1 Respective Payment Responsibility

44

 

8.2 Payment for [***]

46

 

8.3 [***] Price Payments

46

 

8.4 Final Payment

47

 

8.5 Supporting Documentation; Payment Disputes

47

 

8.6 No Acceptance by Payment

48

 

i

 



 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

Page

 

8.7 Security for Payment by Owners

48

 

8.8 Separate Payments to Consortium Members

49

 

8.9  Conditions of Payments; Punch List Withholding

49

 

8.10 Long Lead Materials

50

ARTICLE 9 CHANGES

51

 

9.1 Entitlement to Change

51

 

9.2 Owner-Directed Changes

52

 

9.3 Effect of Changes

52

 

9.4 Notice of a Change

52

 

9.5 Disputes over Changes

53

 

9.6 Changes for Contractor's Convenience

53

ARTICLE 10 UNCONTROLLABLE CIRCUMSTANCES

54

 

10.1 Uncontrollable Circumstances

54

 

10.2 Burden of Proof

55

 

10.3 Excused Performance

55

ARTICLE 11 TESTING

55

 

11.1 Scope and Objective of Testing

55

 

11.2 Construction and Installation Tests

56

 

11.3 Preoperational System Tests

57

 

11.4 Start-up Tests Objectives and Protocol

58

 

11.5 Performance Tests

60

 

11.6 Performance Guarantees

63

ARTICLE 12 STAGES OF COMPLETION

65

 

12.1 Turnover

65

 

12.2 Unit Mechanical Completion

66

 

12.3 Start-up Test Completion

66

 

12.4 Substantial Completion

67

 

12.5 Punch List

68

 

12.6 Final Completion

68

ARTICLE 13 DELAY AND PERFORMANCE GUARANTEES; BONUSES

69

 

ii

 



 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

Page

 

13.1 Delay Liquidated Damages

69

 

13.2 Early Completion Bonus

69

 

13.3 Performance Liquidated Damages

70

 

13.4 Performance Bonus

71

 

13.5 Payment

71

ARTICLE 14 WARRANTY

71

 

14.1 Equipment

71

 

14.2 Services

74

 

14.3 Warranty Period

75

 

14.4 Warranty Period Extension

76

 

14.5 Warranty of Title

76

 

14.6 Limitations and Disclaimers

76

ARTICLE 15 INDEMNITY

78

 

15.1 Third Party Claims

78

 

15.2 Damage to Property

78

 

15.3 Intellectual Property Indemnity

78

 

15.4 Nuclear Indemnity and Insurance

79

 

15.5 Indemnity Procedures

80

ARTICLE 16 INSURANCE

81

 

16.1 Type of Program

81

 

16.2 Phase I Insurance Requirements

82

 

16.3 Phase II Insurance Requirements

83

 

16.4 Additional Insurance Terms

85

ARTICLE 17 LIMITATION OF LIABILITY

85

 

17.1 No Consequential Damages

85

 

17.2 Maximum Total Liability

86

 

17.3 Division of Liability

86

 

17.4 Parent Guarantee

86

ARTICLE 18 LIENS; SECURITY

87

 

18.1 Liens

87

 

iii

 



 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

Page

 

18.2 Discharge or Bond

87

ARTICLE 19 CONFIDENTIAL AND PROPRIETARY INFORMATION

88

 

19.1 Protection of Owner Confidential and Proprietary Information

88

 

19.2 Protection of Contractor's Confidential and Proprietary Information

89

 

19.3 Special Procedures Pertaining to Contractor's Confidential and Proprietary
Information

91

 

19.4 Software

95

 

19.5 Publicity

95

 

19.6 Conditional License Grant

95

 

19.7 Procedures for Disclosure to Related Party Recipients

96

ARTICLE 20 REPRESENTATIONS AND WARRANTIES

97

 

20.1 Representations and Warranties of Contractor

97

 

20.2 Representations and Warranties of Owners

98

 

20.3 Direct Representations by Owners

99

 

20.4 Consortium Not a Partnership

99

ARTICLE 21 TITLE; RISK OF LOSS

99

 

21.1 Transfer of Title; Intellectual Property

99

 

21.2 Risk of Loss

100

ARTICLE 22 SUSPENSION AND TERMINATION

101

 

22.1 Suspension by the Owners for Convenience

101

 

22.2 Contractor Event of Default

101

 

22.3 Termination by Owners for Convenience

103

 

22.4 Termination because of Uncontrollable Circumstance, Government Action or
Other Causes

103

 

22.5 Termination by Contractor

104

 

22.6 Actions Required of Contractor upon Termination

105

ARTICLE 23 SAFETY; INCIDENT REPORTING

105

 

iv

 



 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

Page

 

23.1 Designated Contractor Safety Representative

105

 

23.2 OSHA and Other Laws

106

 

23.3 Cooperation in Governmental Investigations and Inspections

107

 

23.4 Audit

107

ARTICLE 24 QUALIFICATIONS AND PROTECTION OF ASSIGNED PERSONNEL

107

 

24.1 Contractor's Personnel

107

 

24.2 Screening Measures

109

 

24.3 Training of Employees

110

 

24.4 NRC Whistleblower Provision

110

 

24.5 Respirator Protection

110

ARTICLE 25 RECORDS AND AUDIT

110

 

25.1 Technical Documentation

110

 

25.2 Accounting Records

110

 

25.3 Maintenance of Records Generally

111

 

25.4 Right to Audit

111

 

25.5 Sales Tax Records

111

 

25.6 Acknowledgement of Owners' Co-ownership Agreements

112

ARTICLE 26 TAXES

112

 

26.1 Taxes

112

 

26.2 Changes in Import Fees and Duties

113

 

26.3 Sales and Use Tax on Equipment

113

 

26.4 Property Taxes

113

 

26.5 Tax Indemnification

113

 

26.6 Pollution Control Equipment Information

114

ARTICLE 27 DISPUTE RESOLUTION

114

 

27.1 Claims

114

 

27.2 Change Disputes

114

 

27.3 Resolution by Negotiation

114

 

v

 



 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

Page

 

27.4 Mediation

115

 

27.5 [***]

115

 

27.6 Exclusive Resolution Procedures; Equitable Remedies

118

 

27.7 Continuation of Work

118

ARTICLE 28 NOTICES

118

 

28.1 General

118

 

28.2 Notices Not Permitted by Facsimile or Email

119

ARTICLE 29 ASSIGNMENT

120

ARTICLE 30 WAIVER

120

 

30.1 Non Waiver

120

 

30.2 No Implied Waiver

121

ARTICLE 31 MODIFICATION

121

ARTICLE 32 SURVIVAL

121

ARTICLE 33 TRANSFER

121

ARTICLE 34 APPLICABLE LAW; WAIVER OF JURY TRIAL; VENUE

122

 

34.1 Governing Law

122

 

34.2 Waiver of Jury Trial

122

 

34.3 Venue

122

ARTICLE 35 FEDERAL ACQUISITION REGULATIONS REQUIREMENTS

122

 

35.1 Inclusion of FARs

122

 

35.2 Full Text of Clauses

123

 

35.3 Debarment

123

ARTICLE 36 RELATIONSHIP OF OWNERS AND CONTRACTOR

123

ARTICLE 37 THIRD PARTY BENEFICIARIES

124

ARTICLE 38 MISCELLANEOUS PROVISIONS

124

 

38.1 Rights Exclusive

124

 

38.2 Severability

124

 

38.3 Entire Agreement

124

 

38.4 Counterparts

124

 

38.5 Further Assurances

125

 

vi

 



 

--------------------------------------------------------------------------------

 

 

EXHIBITS

 

Exhibit

Description of Exhibit

 

 

A

Scope of Work/Supply and Division of Responsibilities

 

B

Contractor Organization Chart

 

C

Government Approvals

 

D

Description of Site

 

E-1

Project Schedule

 

E-2

Critical Milestones

 

F

Payment Schedules

 

G

Time and Material Rates and Charges

 

H

Pricing

 

I

Early Service Equipment

 

J

Price Adjustment Provisions

 

K

Contractor's Costs

 

L

Net Electric Guarantee Conditions and Load List

 

M

Form of Software License

 

N

Industry Codes and Standards

 

O-1

Proprietary Data Agreement

 

O-2

List of Intellectual Property Subject To Third Party License Terms

 

O-3-A

Related Party Recipient Form of Confidentiality Agreement

 

O-3-B

Form of Acknowledgement

 

O-3-C

Procedures for Disclosure to Related Party Recipients

 

P-1

Major Vendors

 

P-2

Subcontractors

 

Q

Equipment with Owner-Designated Witness and Hold Points

 

R

Site Condition Information

 

S

Form of Lien Waivers and Releases

 

T

Extended Equipment Warranty Periods

 

U

Form of Letter of Credit

 

V-1

Form of Toshiba Guarantee

 

V-2

Form of Shaw Guarantee

 

V-3

Form of Parent Company Guarantee

 

W

Monthly Status Report

 

X

Form of Contractor Affidavit

 

Y

Flow-Down Clauses

 

Z

Environmental, Health, and Safety Specifications

 



 

 

vii

 



 

--------------------------------------------------------------------------------

 

 

ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT

 

This ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT (the “Agreement”) is
entered into as of the 8th day of April, 2008 (the “Effective Date”), by and
between GEORGIA POWER COMPANY, a Georgia corporation (“GPC”), acting for itself
and as agent for OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP
CORPORATION), an electric membership corporation formed under the laws of the
State of Georgia, MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA, a public body
corporate and politic and an instrumentality of the State of Georgia, and THE
CITY OF DALTON, GEORGIA, an incorporated municipality in the State of Georgia
acting by and through its Board of Water, Light and Sinking Fund Commissioners,
and a consortium consisting of WESTINGHOUSE ELECTRIC COMPANY LLC, a Delaware
limited liability company having a place of business in Monroeville,
Pennsylvania (“Westinghouse”), and STONE & WEBSTER, INC. a Louisiana corporation
having a place of business in Charlotte, North Carolina (“Stone & Webster”).
Except where the context otherwise requires, Westinghouse and Stone & Webster
hereinafter are individually referred to as a “Consortium Member” and
collectively as “Contractor”. Owners and Contractor may be referred to
individually as a “Party” and collectively as the “Parties”.

 

RECITALS

 

WHEREAS, Owners desire to develop, license, procure and have constructed a
two-unit, nuclear-fueled electricity generation facility to be located at the
existing site of the Vogtle Electric Generating Plant in Waynesboro, Georgia;

WHEREAS, it is the expectation of GPC that construction of the new facility will
begin upon issuance of a certificate for public convenience and necessity by the
Georgia Public Service Commission, that all costs incurred in the construction
of the facility will be incurred in compliance with such certificate, as it may
be amended, and that all costs incurred by GPC during the construction period
and verified by the Georgia Public Service Commission will be included in the
rate base and fully recovered;

WHEREAS, Westinghouse is engaged in the business of designing, developing,
supplying and testing commercial nuclear facilities and has developed a
pressurized water Nuclear Power Plant known as the AP1000 for which the U.S.
Nuclear Regulatory Commission has issued a Standard Design Certification in the
form of a rule set forth in Appendix D to 10 C.F.R. Part 52;

WHEREAS, Stone & Webster is engaged in the business of designing and
constructing industrial and power generation facilities;

WHEREAS, Westinghouse and Stone & Webster desire to assist Owners in the
licensing of and to design, engineer, procure, construct and test two AP1000
Nuclear Power Plants and related facilities, structures and improvements at the
Vogtle plant site in Georgia to be designated VEGP Units 3 and 4; and

WHEREAS, Owners and Contractor now desire to enter into this Agreement to
provide for, among other things, the design, engineering, procurement,
installation, construction and technical support of start-up and testing of
equipment, materials and structures comprising the Facility.

 

 



 

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of the recitals, the mutual promises herein and
other good and valuable consideration, the receipt and sufficiency of which the
Parties acknowledge, the Parties, intending to be legally bound, stipulate and
agree as follows:

 

ARTICLE 1

 

DEFINITIONS

Defined Terms. For purposes of this Agreement, the following words and
expressions shall have the meanings hereby assigned to them, except where the
context clearly indicates a different meaning is intended.

“AAA” means the American Arbitration Association.

“[***]” has the meaning set forth in Section 7.2(a).

“[***]” has the meaning set forth in Section 7.2(a).

“[***]” has the meaning set forth in Section 7.2(a).

“[***]” has the meaning set forth in Section 7.2(a).

“[***]” has the meaning set forth in Section 7.2(a).

“AEA” means the Atomic Energy Act of 1954, 42 U.S.C. § 2011 et seq.

“Affected Party” has the meaning set forth in Section 10.1.

“Affiliate” means, with respect to any Party, any other Person that (a) owns or
controls, directly or indirectly, the Party, (b) is owned or controlled by the
Party, or (c) is under common ownership or control with the Party, where “own”
means ownership of fifty percent (50%) or more of the equity interests or rights
to distributions on account of equity of the Party and “control” means the power
to direct the management or policies of the Party, whether through the ownership
of voting securities, by contract, or otherwise.

“Agreement” has the meaning set forth in the first paragraph above and shall
include all Exhibits and amendments hereto (including Change Orders).

“AP1000 Facility Information” means the information within Contractor's Scope of
Work, in the form of electronic databases, documents, and drawings that pertain
to Facility design, engineering, licensing, analysis, installation, performance,
testing, operation and maintenance and will be maintained by Contractor.
Collectively, this information, either directly or by reference, will reflect
the current approved AP1000 Nuclear Power Plant associated with Contractor’s
Scope of Work, including but not limited to applicable design work performed
under the NuStart program, at any point in time. The deliverable portion of this
information, as defined in Table 2 of Exhibit A, will be provided to Owners via
an Information Management System (IMS).

 



 

 

2

 



 

--------------------------------------------------------------------------------

 

 

“AP1000 Nuclear Power Plant” means an electric generating plant utilizing the
AP1000 standard design as certified by the Nuclear Regulatory Commission in
Appendix D to 10 C.F.R. Part 52 and consisting of both the Standard Plant and
the Non-Standard Plant as further described in Table 1 of Exhibit A.

“Appendix B Subcontractors” has the meaning set forth in Section 5.2.

“Arbitrable Claim” has the meaning set forth in Section 27.5(a).

“Arbitral Panel” has the meaning set forth in Section 27.5(b).

“Business Day” means every calendar day other than Saturday, Sunday or a legal
holiday recognized by the State of Georgia.

“Chairman” has the meaning set forth in Section 27.5(b).

“Change” has the meaning set forth in Section 9.1.

"Change Dispute" has the meaning set forth in Section 27.2.

"Change Dispute Notice" has the meaning set forth in Section 27.2.

“Change in Law” means (a) the adoption or change, after the Effective Date, of
or in the judicial or administrative interpretation of any Laws (excluding any
Laws relating to net income Taxes), which is inconsistent or at variance with
any Laws in effect prior to the Effective Date, (b) the imposition after the
Effective Date of any requirement for a new Government Approval, or (c) the
imposition by a Government Authority after the Effective Date of any condition
or requirement (except to the extent that any conditions or requirements result
from the acts or omissions of Contractor or a Subcontractor or Vendor) not
required as of the Effective Date affecting the issuance, renewal or extension
of a Government Approval. [***]

“Change Order” has the meaning set forth in Section 9.5.

“Claim” has the meaning set forth in Section 27.1.

“Claim Threshold Amount” means (i) for a monetary Claim, that a Party has in
good faith alleged that such Claim involves an amount in controversy of greater
than [***] and/or (ii) for a Claim involving an adjustment to the Project
Schedule, that a Party has in good faith alleged that such Claim involves an
adjustment to the Project Schedule in excess of [***]. If a Claim alleges both
an amount and adjustment to the Project Schedule in controversy, such Claim will
fall below the Claim Threshold Amount only if both (i) the amount in controversy
is equal to or less than [***] and (ii) the adjustment to the Project Schedule
in controversy is equal to or less than [***].

“Combined Operating License” or “COL” means the combined construction and
operating license expected to be issued to the Owners pursuant to 10 C.F.R. Part
52 for the Facility.

 



 

 

3

 



 

--------------------------------------------------------------------------------

 

 

“Combined Operating License Application” or “COLA” means the COL application for
the Facility at the Site that will be submitted to the NRC, as such application
may be updated or changed from time to time.

“Commercial Information” has the meaning set forth in Section 19.7.

“Confidential and Proprietary Information” means the terms of this Agreement and
any and all information, data, software, matter or thing of a secret,
confidential or private nature identified as confidential and/or proprietary
information or the like by the Party which claims the information to be
proprietary, relating to the business of the disclosing Party or its Affiliates,
including matters of a technical nature (such as know-how, processes, data and
techniques), matters of a business nature (such as information about schedules,
costs, profits, markets, sales, customers, suppliers, the parties’ contractual
dealings with each other and the projects that are the subject-matter thereof),
matters of a proprietary nature (such as information about patents, patent
applications, copyrights, trade secrets and trademarks), other information of a
similar nature, and any other information which has been derived from the
foregoing information by the receiving Party; provided, however, that
Confidential and Proprietary Information shall not include information which:
(a) is legally in possession of the receiving Party prior to receipt thereof
from the other Party; (b) the receiving Party can show by reasonable evidence to
have been independently developed by the receiving Party or its employees,
consultants, Affiliates or agents; (c) enters the public domain through no fault
of the receiving Party or others within its control; (d) is disclosed to the
receiving Party by a third party, without restriction or breach of an obligation
of confidentiality to the disclosing Party or (e) is legally required to be
disclosed; provided that the receiving Party uses its reasonable best efforts to
notify the other Party of a request or subpoena for the production of any such
information and provides such Party with an opportunity to resist such a request
or subpoena.

“Confidentiality Agreement” has the meaning set forth in Section 19.1(f).

“Consortium Member” has the meaning set forth in the opening paragraph of this
Agreement.

“Construction and Installation Tests” means those tests as provided in Section
11.2.

“Construction Documents” means the detailed drawings and Specifications setting
forth in detail the requirements for the construction of the Non-Standard Plant.

“Construction Equipment” means equipment, machinery, materials and/or test
equipment used in the excavation, civil work, mechanical/electrical installation
and/or testing of the Facility, until such equipment is no longer needed for
tasks associated with Contractor’s Scope of Work, and which will not become a
permanent part of the Facility.

“Contract Price” means the sum of the [***].

“Contractor” has the meaning set forth in the opening paragraph of this
Agreement.

“Contractor Controlled Insurance Program” or “CCIP” has the meaning set forth in
Section 16.1.

“Contractor Disclosable Information” has the meaning set forth in Section
19.3(a).

 



 

 

4

 



 

--------------------------------------------------------------------------------

 

 

“Contractor Event of Default” has the meaning set forth in Section 22.2(a).

“Contractor Interests” means Contractor and its (or their) members, and its (or
their) respective Affiliates, successors and assigns, including any tier of the
foregoing, its (or their) Subcontractors and Vendors of any tier, and employees
of all the foregoing, this being limited to activity connected in any way with
this Agreement.

“Contractor Non-Disclosable Information” has the meaning set forth in Section
19.3(a).

“Contractor’s Authorized Representative” means the Person whom Contractor
designates in writing to act on behalf of Contractor under this Agreement.

“Contractor’s Costs” has the meaning described in Exhibit K.

“Contractor’s Deductible Portion” means the portion of any applicable insurance
deductibles for which Contractor shall be responsible as provided in Section
16.4(c).

“Contractor’s Government Approvals” means the Government Approvals identified in
Exhibit C as being provided by Contractor.

“Contractor’s Project Director” means the individual whom Contractor designates
in writing to administer this Agreement on behalf of Contractor and who shall
also serve as Contractor’s Authorized Representative.

“Correction Period” means, for a Unit, the period commencing on the Guaranteed
Substantial Completion Date for such Unit and ending upon [***].

“Corrective Action Program” means measures established to assure that conditions
adverse to quality, including, but not limited to, failures, malfunctions,
deficiencies, deviations, defective material and Equipment, and non-conformances
are promptly identified and corrected. The measures shall assure that the cause
of the condition is determined and corrective action taken to preclude
repetition. The Corrective Action Program is part of the Quality Assurance
Program.

“Critical Milestone” means each of the events set forth in Exhibit E-2.

“Dalton Utilities” has the meaning set forth in Section 8.1(a).

“Dalton Utilities Assets” has the meaning set forth in Section 8.1(a).

“Day” as used in the Agreement means a calendar day and includes Saturdays,
Sundays and legal holidays.

“Delay Liquidated Damages” has the meaning set forth in Section 13.1.

“Design Bases” shall have the meaning ascribed to it in 10 C.F.R. § 50.2.

“Design Certification” means the standard design certification rule for the
AP1000 Nuclear Power Plant set forth in Appendix D to 10 C.F.R. Part 52 (71 FR
4464; January 27, 2006).

 



 

 

5

 



 

--------------------------------------------------------------------------------

 

 

“Design Control Document” or “DCD” means the AP1000 Nuclear Power Plant Design
Control Document, APP-GW-GL-700, Rev. 16, together with Technical Report 134,
revision 4.

“Design Development Documents” means those documents for the Non-Standard Plant
consisting of drawings, models, specifications, plans and other documents
necessary to fix and describe the Non-Standard Plant with respect to the civil
engineering, structural, instrumentation, control, mechanical, electrical,
plumbing, fire protection, acoustical and life safety systems to be incorporated
therein.

“Designated Persons” has the meaning set forth in Section 4.2(a).

“Development Agreement” means that certain Plant Vogtle Owners Agreement
Authorizing Development, Construction, Licensing and Operation of Additional
Generating Units, by and among the Owners, dated as of May 13, 2005.

“Documentation” means the documents that Contractor has agreed to provide in its
Scope of Work, the categories of which are described in Table 2 of Exhibit A.

“DOE” means the U.S. Department of Energy.

“DOR” has the meaning set forth in Section 25.4.

“Early Completion Bonus” has the meaning set forth in Section 13.2.

“Effective Date” has the meaning set forth in the opening paragraph of this
Agreement.

“Environmental Laws” means any and all statutes, laws, treaties, decrees,
executive orders, rules, regulatory orders, directives, judgments, writs,
approvals, ordinances, policies, regulations, interpretations and permits or
other similar legal requirements as in effect, and as may be amended during the
term of this Agreement, of a court, arbitrator, or governmental or political
agency, body, or instrumentality with jurisdiction over a Party, the Facility or
any Hazardous Materials connected with the Work, relating or applicable to
pollution, protection of the environment, and health and safety issues, and
including Releases or threatened Releases of Hazardous Materials, Remediation
due to Hazardous Materials, the manufacturing, generation, use, processing,
treatment, recycling, storage, handling and disposal of Hazardous Materials,
human or natural exposure to Hazardous Materials, and interference with the use
of property caused by or resulting from Hazardous Materials. Environmental Laws
include without limitation the Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. Section 9601 et seq.; the Federal
Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. Section 136 et seq.; the
Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq.; the
Toxic Substances Control Act, 15 U.S.C. Section 2601 et seq.; the Clean Air Act,
42 U.S.C. Section 7401 et seq.; the Federal Water Pollution Control Act, 33
U.S.C. Section 1251 et seq.; the Oil Pollution Act, 33 U.S.C. Section 2701 et
seq.; the Endangered Species Act, 16 U.S.C. Section 1531 et seq.; the National
Environmental Policy Act, 42 U.S.C. Section 4321, et seq.; the Occupational
Safety and Health Act, 29 U.S.C. Section 651 et seq. (to the extent relating to
human exposure to Hazardous Materials); the Homeland Security Appropriations Act
of 2007, 109 P.L. 295; 120 Stat. 1355 (to the extent relating to the security of
Hazardous Materials); the Hazardous Materials Transportation Act, 49 U.S.C.
Section 1801, et seq., the Safe

 



 

 

6

 



 

--------------------------------------------------------------------------------

 

 

Drinking Water Act, 42 U.S.C. Section 300f et seq.; Emergency Planning and
Community Right-to-Know Act, 42 U.S.C. Section 11001 et seq.; Atomic Energy Act,
42 U.S.C. Section 2014 et seq.; Nuclear Waste Policy Act, 42 U.S.C. Section
10101 et seq.; and their state, tribal and local counterparts or equivalents and
regulations issued pursuant to any of those statutes.

“Equipment” means machinery, computer hardware and its associated software,
apparatus, components, articles, materials and items of any kind that will
become a permanent part of the Facility to be provided by the Contractor to the
Owners under this Agreement, but excluding the Nuclear Fuel.

“Equipment Warranty” has the meaning set forth in Section 14.1(a).

“Equipment Warranty Period” means the Standard Equipment Warranty Period or the
Extended Equipment Warranty Period, as applicable.

“Exhibit” means each one of the documents Exhibits A through Z annexed to this
Agreement.

“Extended Equipment Warranty Period” has the meaning set forth in Section
14.3(a)(i).

“Facility” means the First Unit and the Second Unit and the Shared Facilities,
including the systems, structures and components described in Table 1 of Exhibit
A.

“Facility Purposes” has the meaning set forth in Section 19.2(a)(i).

“Final Completion” for a Unit means that a Unit has achieved the conditions set
forth in Section 12.6(a).

“Final Payment Invoice” has the meaning set forth in Section 8.4.

“Final Safety Analysis Report” means the final safety analysis report to be
submitted by Owners pursuant to 10 C.F.R. § 52.79(b) and as more specifically
defined in 10 C.F.R. § 50.34(b).

“[***]” has the meaning set forth in Section 7.3(c).

“Financing Parties” means the lenders and financing institutions providing
construction, interim and/or long-term financing for the Work and/or the
Facility or any portion thereof, including any financing in the form of a
synthetic lease or leveraged lease, and their assigns and a trustee or agent
acting on behalf of the lenders or financing institutions.

[***]

“Fitch Ratings” means Fitch Ratings Ltd.

[***]

“Full Notice to Proceed” has the meaning set forth in Section 3.3(a).

“Georgia PSC” means the Georgia Public Service Commission and its staff.

 



 

 

7

 



 

--------------------------------------------------------------------------------

 

 

“Georgia PSC Certification Order” means the final, unappealable order issued by
the Georgia PSC with respect to GPC’s application for certification of the
recovery of the costs of the Units.

“GPC” has the meaning set forth in the opening paragraph of this Agreement.

“Government Approval” means an authorization, consent, approval, clearance,
license, ruling, permit, tariff, certification, exemption, filing, variance,
order, judgment, no-action or no-objection certificate, certificate, decree,
decision, declaration or publication of, notices to, confirmation or exemption
from, or registration by or with a Government Authority relating to the design,
engineering, procurement, installation, construction, testing, start-up,
financing, completion, ownership, operation or maintenance of the Facility.

“Government Authority” means a federal, state, county, city, local, municipal,
foreign or other government or quasi-government authority or a department,
agency, subdivision, court or other tribunal of any of the foregoing that has
jurisdiction over Owners, Contractor, the Facility or the activities that are
the subject of this Agreement.

“Guaranteed Substantial Completion Date” means [***] 2016 for the First Unit and
[***] 2017 for the Second Unit, as such dates may be extended pursuant to a
Change Order or otherwise pursuant to the terms hereof.

“Hazardous Materials” means any and all chemicals, constituents, contaminants,
pollutants, materials (including but not limited to petroleum or petroleum
products), and wastes and any other carcinogenic, corrosive, ignitable,
radioactive, reactive, toxic or otherwise hazardous substances, mixtures
(whether solids, liquids, gases), daughter or degradation products or any
similar substances now or at any time subject to regulation, control,
remediation or otherwise addressed under Environmental Laws or considered to be
hazardous or otherwise harmful to human health or the environment under such
Environmental Laws and shall include those substances defined as a “source”,
“special nuclear” or “by-product” material pursuant to Section 10 of the AEA (42
U.S.C. § 2014 et seq.) and those substances defined as “residual radioactive
material” in Section 101 of the Uranium Mill Tailings Radiation Control Act of
1978 (42 U.S.C. §§ 7901 et seq.).

“Hold Point” means one of the hold points for Equipment manufacturing and tests
for selected items of Equipment (including tests at the place of manufacture of
the Equipment).

“[***]” has the meaning set forth in Section 9.1(d).

“[***]” has the meaning set forth in Section 7.2(a).

“Independent Engineer” means, if required by the Georgia PSC, Financing Parties
or otherwise, a nationally recognized independent engineering firm, that is not
an Affiliate of Owners or Contractor or a competitor of Owners or Contractor in
the nuclear power plant market. An Independent Engineer shall be designated by
the Georgia PSC, Financing Parties or otherwise, as applicable, and be
reasonably acceptable to Owners and Contractor.

“[***]” has the meaning set forth in Section 7.2(b).

 



 

 

8

 



 

--------------------------------------------------------------------------------

 

 

“Industry Codes and Standards” means the codes and standards set forth in
Exhibit N.

“Insolvent” means, with respect to a Person, that such Person shall have
commenced a voluntary bankruptcy proceeding, or an involuntary bankruptcy
proceeding shall have been commenced against such Person and an order for relief
shall have been entered as to such involuntary bankruptcy, or there shall have
been appointed a trustee or receiver for such Person or for all or a substantial
part of its property, or a case or proceeding shall have been commenced by or on
behalf of such Person seeking reorganization, liquidation, dissolution,
winding-up or other such relief in respect of such Person under a bankruptcy,
insolvency or other similar act or law of any jurisdiction.

“Insurance Exclusions” has the meaning set forth in Section 14.1(b).

“Invitees” means, with respect to a Person, such Personnel or other Persons as
have been permitted entry onto the Site by such Person.

“ITAAC” means the NRC inspections, tests and analyses and their associated
acceptance criteria which are approved and issued for the Facility pursuant to
10 C.F.R. § 52.97(b)(1).

“Joint Test Working Group” has the meaning set forth in Section 11.1(b).

“Key Personnel” has the meaning set forth in Section 3.5(c).

“kWe” means kilowatt electric.

“kWh” means kilowatt-hours.

“Law” means (a) a constitution, statute, law, rule, regulation, code, treaty,
ordinance, judgment, decree, writ, order, concession, grant, franchise, license,
agreement, directive, guideline, policy, requirement, including without
limitation Environmental Laws, or other governmental restriction or any similar
form of decision of or determination by, or any binding interpretation or
administration of any of the foregoing by, a Government Authority, whether now
or hereafter in effect and (b) requirements or conditions on or with respect to
the issuance, maintenance or renewal of a Government Approval or applications
therefor, whether now or hereafter in effect, including without limitation the
Georgia PSC Certification Order, the Licensing Basis, the Design Bases for the
Facility and the COL.

“Licensed Operator” has the meaning set forth in Section 4.1(a).

“Licensing Basis” means the ITAAC, COL and other NRC rules, regulations, and
requirements applicable to the Facility, including without limitation the Final
Safety Analysis Report, licensee’s written commitments for ensuring compliance
with and operation within applicable NRC requirements and the Facility-specific
Design Bases (including without limitation all modifications and additions to
such commitments that are docketed and in effect over the term of the COL).

“Lien” means a lien, mortgage, pledge, encumbrance, charge, security interest,
option, right of first refusal, other defect in title or other restriction of
any kind or nature.

 



 

 

9

 



 

--------------------------------------------------------------------------------

 

 

“Limited Notice to Proceed” has the meaning set forth in Section 3.2(b).

“[***]” has the meaning set forth in Section 11.6(b)(ii).

“[***]” has the meaning set forth in Section 8.10.

“Maintenance Procedures” means the procedures, written or electronic, required
to perform predictive, corrective, and preventive maintenance of the Facility
systems, components and structures, and those procedures required for
calibration and testing of instrumentation and measurement systems and other
components that are required for operation and maintenance of the Facility.

“Major Vendor” means any Vendor listed or identified in Exhibit P-1.

“Mandatory Spare Parts” means those items to be identified in Table 3 of Exhibit
A pursuant to Section 3.5(i) as Mandatory Spare Parts and required to support
initial plant startup and to perform routine maintenance of the Equipment during
the first two (2) years of plant operation.

“Material Safety Data Sheets” are those sheets described in Section 3.5(o)(i).

“Maximum Liability Amount” has the meaning set forth in Section 17.2(a).

“[***] Moisture Carryover Amount” has the meaning set forth in Section 11.6(c).

“[***]” has the meaning set forth in Section 17.4(a)(1).

“Member” has the meaning set forth in Section 27.5(b).

“Milestone” means an event or series of events in the execution of the Work as
set forth in the Milestone Payment Schedule.

“Milestone Payment” means the payment due with respect to a completed Milestone.

“Milestone Payment Schedule” means that portion of Exhibit F that includes the
Milestones and associated Milestone Payments.

“[***]” has the meaning assigned in Section 11.6(b)(i).

“[***]” has the meaning assigned in Section 11.6(b)(i).

“Moisture Carryover” means the amount of condensate that coexists with saturated
steam in a given system, determined by dividing the massflow rate of condensate
by the total massflow rate of steam and condensate.

 

“Moisture Carryover Guarantee” has the meaning set forth in Section 11.6(c).

“[***]” has the meaning set forth in Section 13.3(b).

“Moisture Carryover Test” has the meaning set forth in Section 11.5(c)(iii).

 



 

 

10

 



 

--------------------------------------------------------------------------------

 

 

“Monthly Status Report” has the meaning set forth in Section 3.4(b).

“Moody’s” means Moody’s Investor Services, Inc.

“MWe” means megawatt electric.

“[***]” has the meaning set forth in Section 7.2(a).

“Net Unit Electrical Output” means the electrical power of a Unit measured at
the high side of the main step-up transformer in accordance with the
requirements and conditions set forth in Exhibit L.

“Net Unit Electrical Output Guarantee” has the meaning set forth in Section
11.6(a).

“Net Unit Electrical Output Liquidated Damages” has the meaning set forth in
Section 13.3(a).

“Net Unit Electrical Output Test” has the meaning set forth in Section
11.5(c)(ii).

“Non-Standard Plant” means the systems, structures and components listed on
Table 1 of Exhibit A as being supplied by Contractor that are not included in
the Standard Plant.

“NRC” means the U.S. Nuclear Regulatory Commission and its staff.

“NSSS Thermal Performance Test” has the meaning set forth in Section 11.5(c)(i).

“Nuclear Fuel” means fabricated nuclear fuel and services meeting the principal
design requirements referenced in the DCD.

“Nuclear Incident” means any occurrence that causes bodily injury, sickness,
disease or death, or loss of or damage to property, or loss of use of property,
arising out of or resulting from the radioactive, toxic, explosive, or other
hazardous properties of source material, special nuclear material, or by-product
material which is used in connection with the operation of the Facility. “Source
material”, “special nuclear material”, and “by-product material”, as applicable
to this Agreement shall have those meanings assigned by the AEA.

“NuStart” means NuStart Energy Development, LLC.

“Operating Procedures” means the procedures, written or electronic, developed by
Contractor, in consultation with Owners, provided to Owners in order to operate
the Standard Plant and Non-Standard Plant under normal, abnormal, emergency,
shutdown, or startup conditions. The Operating Procedures developed for this
Agreement will address, at a minimum, the programmatic requirements of the most
current version of NRC Regulatory Guide 1.33, as of the date of Turnover.

“Operation and Maintenance Manuals” has the meaning set forth in Section 3.5(p).

“Optional Spare Parts” means those items that may be required to perform major
maintenance of the equipment, such as periodic overhaul, or that could fail
based on industry experience and for

 



 

 

11

 



 

--------------------------------------------------------------------------------

 

 

which replacement parts may require longer lead times to obtain from the
original equipment manufacturers.

“OSHA” has the meaning set forth in Section 23.2.

“OSHA Standards” has the meaning set forth in Section 23.2(b).

“Owner Controlled Insurance Program” or “OCIP” has the meaning set forth in
Section 16.1.

“Owners” means all of GPC, Oglethorpe Power Corporation, the Municipal Electric
Authority of Georgia and Dalton Utilities; provided that GPC shall act as agent
for Oglethorpe Power Corporation, the Municipal Electric Authority of Georgia
and Dalton Utilities as set forth in Section 4.1(a). “Owner” means any one of
the Owners individually.

“Owners’ Authorized Representative” means the Person who Owners designate in
writing to act on behalf of the Owners under this Agreement.

“Owners’ Engineer” means the Person(s) selected by Owners to perform services
for Owners in connection with the Facility and solely for Facility Purposes, who
is subject to the prior written approval of Contractor and who has entered into
a non-disclosure agreement with Contractor and Owners relative to AP1000
Facility Information, the terms of which are at least as restrictive as those
stated in Article 19.

“Owners’ Government Approvals” means the Government Approvals identified in
Exhibit C as being provided by Owners.

“Owners’ Interests” means Owners and their respective members, Affiliates,
successors and assigns, including any tier of the foregoing, their
subcontractors (including suppliers) of any tier (other than Contractor,
Subcontractors and Vendors), and employees of all the foregoing, this being
limited to activity connected in any way with this Agreement.

“Ownership Agreement” means that certain Plant Alvin W. Vogtle Additional Units
Ownership Participation Agreement among the Owners, dated as of April 21, 2006.

“Ownership Interest” means the respective ownership interest of an Owner in the
Facility as determined from time to time pursuant to the Development Agreement
and the Ownership Agreement.

“Parent Company Guarantees” has the meaning set forth in Section 17.4(a).

“Party” and “Parties” has the meaning set forth in the opening paragraph of this
Agreement.

“Payment Schedules" means the schedules for payments set forth in Exhibit F.

“Performance Bonus” has the meaning set forth in Section 13.4.

“Performance Guarantees” means [***].

“Performance Liquidated Damages” means [***].

 



 

 

12

 



 

--------------------------------------------------------------------------------

 

 

“Performance Standards” has the meaning set forth in Section 3.5(b).

“Performance Tests” means the tests conducted as provided in Section 11.5(c).

“Person” means an individual, corporation, company, partnership, joint venture,
association, trust, unincorporated organization or Government Authority.

“Personnel” means, with respect to a Person, such Person’s employees, officers,
directors, agents, personnel, representatives, subcontractors and vendors of any
tier.

“Phase I” means the portion of the Work described in Section 3.2.

“Phase II” means the portion of the Work described in Section 3.3.

“[***]” has the meaning set forth in Section 7.2(a).

“Power Revenue Bond Resolution” means the Power Revenue Bond Resolution adopted
by the Municipal Electric Authority of Georgia on August 30, 1976 that, as
amended, restated and supplemented, authorizes the issuance of both senior lien
bonds and subordinated lien bonds for the purpose of financing the Municipal
Electric Authority of Georgia’s “Project One” facilities.

“Preoperational Test Group” has the meaning set forth in Section 11.3(b).

“Preoperational Tests” means the tests conducted as provided in Section 11.3.

“Price Adjustment Provisions” means the terms set forth in Article 7 and Exhibit
J.

“Price Book” means Contractor’s pricing proposal dated December 17, 2007, as
amended as of April 8, 2008, and the underlying data that has been provided for
Owners’ review, a copy of which shall be retained in a format agreeable to the
Parties by an escrow agent mutually agreed to by the Parties.

“Prime Rate” means, as of a particular date, the prime rate of interest as
published on that date in The Wall Street Journal, and generally defined therein
as “the base rate on corporate loans posted by at least 75% of the nation’s 30
largest banks.” If The Wall Street Journal is not published on a date for which
the interest rate must be determined, the prime interest rate shall be the prime
rate published in The Wall Street Journal on the nearest-preceding date on which
The Wall Street Journal was published. If The Wall Street Journal discontinues
publishing a prime rate, the prime interest rate shall be the prime rate
announced publicly from time to time by Bank of America, N.A. or its successor.

[***]

“Profit” means the aggregate of the profit for each Consortium Member as set
forth in the Price Book.

“Progress Payment” means each of the progress payments set forth in Exhibit F.

“Project Safety Manual” has the meaning set forth in Section 3.5(r)(ii).

 



 

 

13

 



 

--------------------------------------------------------------------------------

 

 

“Project Schedule” means the schedule for the performance of the Work described
in Section 3.4(a) and set forth in Exhibit E-1. Exhibit E-1 also sets forth a
critical milestone date that Owners must meet in order to support the critical
path schedule needed to achieve Substantial Completion of a Unit by the
Guaranteed Substantial Completion Date for such Unit.

“Project Security Plan” has the meaning set forth in Section 3.5(s)(ii).

“Project Quality Assurance Program” or “PQAP” has the meaning set forth in
Section 5.1.

“Project Quality Assurance Program Interface Plan” or “PQAPIP” has the meaning
set forth in Section 5.1.

“Property Tax” has the meaning set forth in Section 26.4.

“Prudent Practices” means the practices, methods, standards and acts engaged in
and generally acceptable to the nuclear power industry in the United States,
including without limitation with respect to construction, that, at a particular
time, in the exercise of reasonable judgment in light of the facts known at the
time a decision was made could have been expected to accomplish the desired
result with due regard for Industry Codes and Standards, manufacturers’
warranties and applicable Law and consistent with good business practices,
reliability, economy and safety.

“Punch List” has the meaning set forth in Section 12.5.

“Punch List Withholding Amount” has the meaning set forth in Section 8.9(d).

“Purchase Orders” means Contract Purchase Order No. 8000007 between GPC and
Stone & Webster dated June 29, 2007 and Contract Purchase Order No. 8000014
between GPC and Westinghouse dated September 26, 2007; and change orders issued
thereunder.

“Quality Assurance Program” has the meaning set forth in Section 5.1.

“Ready for Performance Test Date” has the meaning set forth in Section 11.5(d).

“Ready for Start-up Test Date” has the meaning set forth in Section 11.4(c).

“Recipient” has the meaning set forth in Section 19.2(b)(i).

“Recovery Plan” has the meaning set forth in Section 3.4(d)(i).

“Reference Conditions” has the meaning set forth in Exhibit L.

“Related Party Recipient” has the meaning set forth in Section 19.2(b)(i).

“Release” means spilling, leaking, pumping, pouring, emitting, discharging,
injecting, escaping, leaching, dumping, exacerbating, aggravating, abandoning or
disposing into or migration within the environment.

 



 

 

14

 



 

--------------------------------------------------------------------------------

 

 

“Remediation” means the investigation, removal, remediation and cleanup of, and
other corrective action for, Hazardous Materials and/or damage to the
environment caused by Hazardous Materials.

“S&P” means Standard and Poor’s Rating Group.

“Sales Tax” means sales, use or similar transactional tax imposed by any Taxing
Authority on Contractor, a Subcontractor, a Vendor or Owners with respect to the
transfer of property or the provision of services pursuant to the Work.

“Schematic Design Documents” means the design documents for the Non-Standard
Plant consisting of drawings, models and other documents illustrating the scale
and relationship of the components of the Non-Standard Plant.

“Scope of Work” means the Contractor’s scope of work and supply as set forth in
Table 1 of Exhibit A.

“Services” means all labor, transportation, packaging, storage, designing,
drawing, creating, engineering, demolition, Site preparation, manufacturing,
construction, commissioning, installation, testing, equipping, verification,
training, procurement, Documentation, licenses to intellectual property or
otherwise and other work, services and actions (including pursuant to any
warranty obligations) to be performed by Contractor hereunder (whether at the
Site or otherwise) in connection with, or relating to, the Facility (or any
component thereof, including any Equipment).

“Services Warranty” has the meaning set forth in Section 14.2(a).

“Services Warranty Period” has the meaning set forth in Section 14.3(b).

“SGA” means an amount for Westinghouse’s sales, general and administrative costs
as set forth in Exhibit H.

“Shared Facilities” means those systems, structures and components that will be
utilized by both Units.

“Shaw Guarantee” has the meaning set forth in Section 17.4(a).

“Site” means the premises (or portion thereof) owned or leased by the Owners on
which the Facility will be located, and including construction laydown areas, as
more specifically described in Exhibit D. “Site” shall not include the portions
of the VEGP site dedicated solely to VEGP Units 1 and 2, except to the extent
such portions are needed for access, ingress, egress, or will otherwise be
impacted by the construction or operation of the Facility.

“Site Return Date” means the date on which care, custody and control of all or a
portion of the Site is returned to Owners by Contractor, which shall occur at
the earlier of the date when such portion of the Site is no longer needed for
completion of the Work and the date when Owners require control of such portion
of the Site to prepare for the arrival of Nuclear Fuel. In the event

 



 

 

15

 



 

--------------------------------------------------------------------------------

 

 

that the Site is to be returned to Owners by Contractor in segments, the date
that each segment is returned to Owners shall be the Site Return Date for such
segment.

“Site Turnover Date” means the date on which care, custody and control of the
Site is turned over by Owners to Contractor for the performance of the Work. In
the event that the Site is to be turned over by Owners to Contractor in
segments, the date that each segment is turned over to Contractor shall be the
Site Turnover Date for such segment.

“Software” has the meaning set forth in Exhibit M.

“Southern Nuclear” means Southern Nuclear Operating Company.

“Specifications” means the design and procurement specifications and drawings,
and changes thereto for the design, engineering, procurement, installation and
construction of the Facility.

“SSDs” has the meaning set forth in Section 19.3(b)(viii).

“Standard Equipment Warranty Period” has the meaning set forth in Section
14.3(a)(i).

“Standard Plant” means the plant design features and buildings or structures in
the scope of the AP1000 Nuclear Power Plant certification as shown in the DCD
Site Plan, Figure 1.2-2.

“Start-up Test Completion” has the meaning set forth in Section 12.3(a).

“Start-up Test Group” has the meaning set forth in Section 11.4(b).

“Start-up Tests” means the tests conducted as provided in Section 11.4.

“Stone & Webster” has the meaning set forth in the opening paragraph of this
Agreement.

“Subcontract” means a contract, purchase order or other writing between
Contractor (or one of its Subcontractors or Vendors) and a Subcontractor or
Vendor under which the Subcontractor or Vendor performs or provides a portion of
the Work.

“Subcontractor” means a Person other than Contractor performing or providing any
portion of the Work on the Site, whether hired directly by Contractor or by a
Person hired by Contractor and including every tier of subcontractors,
sub-subcontractors and so forth; provided, however, that Subcontractors shall
not include the Personnel of a Vendor that are on the Site solely for the
purpose of supervising or overseeing the installation of Equipment supplied by
such Vendor, or Personnel that are on the Site solely for the purpose of
delivering Equipment and are not involved in the unloading or unpacking of such
Equipment.

“Substantial Completion” for a Unit means that the Unit shall have achieved the
conditions set forth in Section 12.4.

“Substantial Completion Date” for a Unit means the date on which Substantial
Completion of such Unit has occurred.

 



 

 

16

 



 

--------------------------------------------------------------------------------

 

 

“Tax” or “Taxes” means all federal, state, provincial, territorial, municipal,
local or foreign income, profits, franchise, gross receipts, environmental,
customs, duties, net worth, sales, use, goods and services, withholding, value
added, ad valorem, employment, social security, disability, occupation, pension,
real property, personal property (tangible and intangible), stamp, transfer,
conveyance, severance, production, excise and other taxes, withholdings, duties,
levies, imposts and other similar charges and assessments (including without
limitation fines, penalties and additions attributable to or otherwise imposed
on or with respect to any such taxes, charges, fees, levies or other
assessments, and interest thereon) imposed by or on behalf of a Taxing
Authority.

“Tax Returns” means a report, return, declaration, claim for refund, information
report or return or statement required to be supplied to a Taxing Authority in
connection with Taxes, including a schedule or attachment thereto or amendment
thereof.

“Taxing Authority” means a Government Authority exercising authority to impose,
regulate, levy, assess or administer the imposition of a Tax.

“Technical Information” has the meaning set forth in Section 19.7.

“Technical Support” means the furnishing of technical guidance, advice and
counsel with respect to Owners or their Personnel at the Site, and includes, but
is not limited to, recommending a course of action with respect to Owners’
operation of a Unit or the Facility based upon current design, engineering,
construction and testing practices, but does not include or require supervision,
regulation, control, arbitration or measurement of Owners’ Personnel.

“Termination Costs” means with respect to a termination under Section 22.3, 22.4
or 22.5, the aggregate of the following [***]. All such expenses, proceeds and
payment shall be substantiated by documentation reasonably satisfactory to
Owners and subject to audit as set forth in Article 25.

“Third Party” means a Person other than Owners or Contractor or any other owners
of VEGP Units 1 and 2 who are not also Owners. Third Parties shall include
Owners’ and Contractor’s respective employees, agents and personnel as well as
Owners’ and Contractor’s subcontractors and vendors of any tier.

“Third Party Claim” means a claim, demand or cause of action of any kind and
character made by a Third Party and all damages, liabilities, losses, penalties,
costs and expenses (including attorneys’ fees) related thereto.

“[***]” has the meaning set forth in Section 7.3(a).

[***]

[***]

[***]

“Toshiba Guarantee” has the meaning set forth in Section 17.4(a).

 



 

 

17

 



 

--------------------------------------------------------------------------------

 

 

“Turnover” has the meaning set forth in Section 12.1(a).

“Turnover Packages” means the documentation (including without limitation
drawings, start-up procedures, log sheets, settings, and other items) in content
acceptable to Owner, submitted by Contractor to Owners pursuant to Section
3.5(q), which demonstrates that the systems comprising the Facility have been
completed in accordance with this Agreement.

“Uncontrollable Circumstance” has the meaning set forth in Section 10.1.

“Unit” means each AP1000 Nuclear Power Plant, as further described in Table 1 of
Exhibit A, to be constructed hereunder as either VEGP Unit 3 or VEGP Unit 4.
Each Unit includes the Equipment incorporated therein and the mechanical,
nuclear, electronic, and electrical processes to be performed by such Equipment
(individually and collectively). “First Unit” refers to the first such Unit to
achieve Mechanical Completion pursuant to the Project Schedule and “Second Unit”
refers to the second such Unit to achieve Mechanical Completion pursuant to the
Project Schedule regardless of whether such Units have different numerical
designations. “Units” means both the First Unit and the Second Unit.

“Unit Mechanical Completion” has the meaning set forth in Section 12.2.

“VEGP Units 1 and 2” means the existing Vogtle Electric Generating Plant located
in Waynesboro, Georgia, designated as Units 1 and 2 as described in Nuclear
Regulatory Commission License Nos. NPF-68 and NPF-81, respectively.

“Vendor” means a Person providing or supplying all or a portion of the Equipment
for any portion of the Work whether hired directly by Contractor or by a Person
hired by Contractor and including every tier of subsuppliers, sub-subsuppliers
and so forth.

“Warranties” has the meaning set forth in Section 14.2(a).

“Warranty Period” has the meaning set forth in Section 14.3(b).

“Westinghouse” has the meaning set forth in the opening paragraph of this
Agreement.

“Witness Point” means one of the witness points for Equipment manufacturing and
tests for selected items of Equipment (including tests at the place of
manufacture of the Equipment).

“Work” has the meaning set forth in Section 3.1.

ARTICLE 2

 

INTERPRETATION

2.1       Titles, headings, and subheadings of the various articles and
paragraphs of this Agreement are used for convenience only and shall not be
deemed to be a part thereof or be taken into consideration in the interpretation
or construction of this Agreement.

 



 

 

18

 



 

--------------------------------------------------------------------------------

 

 

2.2       Words importing the singular only shall also include the plural and
vice versa where the context requires. Words in the masculine gender shall be
deemed to include the feminine gender and vice versa.

2.3       Unless the context otherwise requires, any reference to a document
shall mean such document as amended, supplemented or otherwise modified and in
effect from time to time.

2.4       Unless otherwise stated, any reference to a party shall include its
successors and permitted assigns, and any reference to a Government Authority
shall include an entity succeeding to its functions.

2.5       Wherever a provision is made in this Agreement for the giving of
notice, consent or approval by a person, such notice, consent or approval shall
be in writing, and the word “notify” shall be construed accordingly.

2.6       This Agreement and the documentation to be supplied hereunder shall be
in the English language.

2.7       All monetary amounts contained in this Agreement refer to the currency
of the United States unless otherwise specifically provided.

2.8       Unless the context requires otherwise, with regard to general
oversight of the Work, review of the drawings and specifications and other
documents, access to the Site and Work and other similar rights of Owners, the
term Owners shall be deemed to also include Owners’ Authorized Representative,
employees and agents. A reference contained herein to this Agreement or another
agreement shall mean this Agreement or such other agreement, as they may be
amended or supplemented, unless otherwise stated.

2.9       Words and abbreviations not otherwise defined in this Agreement which
have well-known nuclear industry meanings in the United States are used in this
Agreement in accordance with those recognized meanings.

2.10     Neither Contractor nor Owners shall assert or claim a presumption
disfavoring the other by virtue of the fact that this Agreement was drafted
primarily by legal counsel for the other, and this Agreement shall be construed
as if drafted jointly by Owners and Contractor and no presumption or burden of
proof will arise favoring or disfavoring a Party by virtue of the authorship of
any of the provisions of this Agreement.

2.11     The word “hereby,” “herein,” “hereunder” or any other word of similar
meaning refers to the entire document in which it is contained.

2.12     A reference to an Article includes all Sections and Subsections
contained in such Article, and a reference to a Section or Subsection includes
all subsections of such Section or Subsection.

2.13     All exhibits referred to in, and attached to, this Agreement are hereby
incorporated herein in full by this reference.

 



 

 

19

 



 

--------------------------------------------------------------------------------

 

 

ARTICLE 3

 

SCOPE OF WORK

3.1       General Scope. Except as otherwise expressly set forth in Article 4 as
being the responsibility of the Owners or in Owners’ scope as specified in Table
1 of Exhibit A, Contractor will, in accordance with this Agreement, perform or
provide or cause to be performed or provided the management, labor, Equipment,
Services and Technical Support required in connection with the design,
engineering, permitting, procurement, construction, assembly, installation,
training for operation of, commissioning, Technical Support of start-up and
testing and completion of the Facility (including without limitation the
Standard Plant in accordance with the DCD) as specified in the Scope of Work and
in the other provisions of this Agreement (all of the foregoing, collectively,
the “Work”). The Work includes all activities necessary to comply with the
commitments in the COLA applicable to the design, procurement, construction and
start-up of the Facility. The Work will be performed in two phases, as more
fully described in Sections 3.2 and 3.3.

 

3.2

Phase I-Limited Notice to Proceed.  

(a)       Phase I Scope. Phase I of the Work will consist of preliminary work
commenced under the Purchase Orders and described in Table 6 of Exhibit A
including without limitation Contractor’s engineering support and other services
required by Owners to support Owners’ Government Approvals for the Facility,
continuation of design work (other than design work performed under the NuStart
program), project management, engineering and administrative support and the
procurement of long lead-time Equipment. Contractor shall provide support to
Owners in connection with such Government Approvals, including without
limitation the certification proceeding respecting the Facility before the
Georgia PSC scheduled for 2008. Such support may include making Personnel
available to testify at formal and informal government proceedings, and
providing the documents and information reasonably requested by Owners,
including without limitation review of and comment on documents prepared by
others, and amendments thereto, to address formal NRC licensing questions on a
schedule that supports the Project Schedule, and other licensing support. The
Parties acknowledge that not all Phase I Work will be completed under the
Purchase Orders as of the Effective Date. The Parties agree that, as of a date
mutually agreed by the Parties prior to issuance of the Full Notice to Proceed,
the Purchase Orders shall be terminated and the remaining work thereunder will
be subsumed by this Agreement. As of such agreed date, (i) the Purchase Orders
shall be terminated and the remaining Work will be performed under the terms of
this Agreement and (ii) the Contract Price shall be increased through a Change
Order issued pursuant to Article 9 to account for the price of the remaining
Phase I Work not yet paid by or due from Owners pursuant to the Purchase Orders
that is subsumed by this Agreement.

(b)       Phase I Timing. Phase I commenced upon the earliest effective date of
the Purchase Orders (such commencement to be deemed the “Limited Notice to
Proceed”). The occurrence of the Limited Notice to Proceed does not require
Owners to issue a Full Notice to Proceed. Phase I will end upon the earlier of
issuance of the Full Notice to Proceed or termination of this Agreement in
accordance with Article 22.

 



 

 

20

 



 

--------------------------------------------------------------------------------

 

 

 

3.3

Phase II-Full Notice to Proceed.

(a)       Phase II Scope and Timing. Phase II of the Work will consist of the
remainder of the Work to commence upon Owners’ issuance of a written notice to
Contractor to commence such work (the “Full Notice to Proceed”). Phase II shall
continue through Final Completion unless this Agreement is terminated earlier in
accordance with Article 22.

(b)       Full Notice to Proceed. Owners will provide at least thirty (30) Days'
notice prior to the expected issuance of the Full Notice to Proceed. Failure to
issue the Full Notice to Proceed by [***] shall constitute a Change and shall
entitle Contractor to seek a Change Order pursuant to Article 9. After the
Owners’ issuance of the Full Notice to Proceed, Contractor shall perform only
that portion of the Work that is allowed by Law and Government Approvals,
including, but not limited to, the COL.

(c)       Notice of Commencement. Contractor shall, in addition to any other
requirements of Law, at its expense and prior to starting work at the Site, file
a “Notice of Commencement” with the Clerk of the Superior Court for Burke
County, and post a copy of said notice in a prominent location at the Site, in
accordance with O.C.G.A. Section 44-14-361.5(b). A stamped, filed copy of such
Notice of Commencement, and a photograph of such notice posted at the Site,
shall be furnished to the Owners prior to the start of any Work at the Site and
as a condition precedent to any further payments under this Agreement.

(d)       Owners shall provide Contractor at least thirty (30) Days notice prior
to the date on which Contractor may commence the pouring of first concrete for
the First Unit.

 

3.4

Project Schedule.

(a)       Project Schedule. The Project Schedule is attached to this Agreement
as Exhibit E-1. The Project Schedule (and any revisions thereto) incorporates a
Primavera (level III integrated CPM) schedule, linked to Intergraph Design
Review 3D modeling package to enable 4D (3D v. time) visualization. The Project
Schedule (and any revisions thereto) will include a construction plan and
schedule report. Contractor shall perform the Work under this Agreement in
accordance with the Project Schedule. Contractor shall not change the Guaranteed
Substantial Completion Dates, any Critical Milestones or the Milestone Payment
Schedule without the prior written approval of Owners except as otherwise
expressly permitted by this Agreement. Changes made to the Project Schedule by
Contractor also shall not adversely affect the time allotted for the performance
by Owners of any Owners’ responsibilities under this Agreement without the
Owners’ prior written approval.

(b)       Monthly Status Report. On or before the tenth (10th) Day of each month
(unless some other frequency is agreed upon by the Parties), Contractor shall
submit to Owners, for Owners’ review and comment, a written status report
covering the prior month (a “Monthly Status Report”). The report shall be
prepared in an electronic format reasonably acceptable to Owners and
substantially in the form of Exhibit W, and shall include (i) a description of
the progress of the Work against the Project Schedule, including

 



 

 

21

 



 

--------------------------------------------------------------------------------

 

 

critical path activities interconnected by schedule logistics, (ii) a statement
of significant issues which remain unresolved and Contractor’s recommendations
for resolving the same, (iii) a summary of significant Facility events which are
scheduled or expected to occur during the following interval, and (iv)
additional information reasonably requested by Owners. Such report also shall
include any events or circumstances involving Contractor or Subcontractor
Personnel reported to Contractor with respect to Work performed at the Site
and/or reportable by Contractor to the NRC or another Government Authority along
with a listing and discussion of any OSHA reportable injuries for that month for
Work performed at the Site. The Project Schedule and Monthly Status Reports
shall be available to Owners in paper form, at the Site (following Full Notice
to Proceed) or such other location mutually agreed upon by the Parties.

(c)       Status Meetings. Following the issuance of the Limited Notice to
Proceed, Contractor shall attend and participate in regular meetings with Owners
which shall occur monthly (or upon such other interval as the Parties agree) for
the purpose of discussing the relevant Monthly Status Report (if applicable) and
anticipating and resolving problems. Such meetings may be held by conference
call or video conference. Contractor shall prepare and promptly deliver to
Owners written minutes of each meeting, which Owners shall respond to promptly
in writing should they have comments. In addition, following the Full Notice to
Proceed, Contractor shall attend and participate in weekly (or upon such other
interval as the Parties agree) meetings with Owners for the purpose of
discussing the status and progress of the Work. Contractor shall also invite
Owners to attend regularly scheduled meetings with Subcontractors and Vendors at
which the status and progress of the Work is discussed.

 

(d)

Schedule Delay; Recovery Plan.

(i)        If, during the performance of the Work, Contractor is delayed such
that the critical path for Substantial Completion of a Unit is projected to
finish [***] or more after the Guaranteed Substantial Completion Date for such
Unit, or the critical path for Unit Mechanical Completion for a Unit is
projected to cause [***] or more delay (after the Guaranteed Substantial
Completion Date for such Unit) in achieving Substantial Completion of such Unit,
for any reason (as indicated in Contractor’s Monthly Status Report or as
recognized and reported by either Party immediately upon the realization of such
projected delay), Owners may require Contractor to prepare a proposed plan that
feasibly explains how Contractor will regain compliance with the critical path
schedule (each such plan a “Recovery Plan”), and Contractor will participate in
such meetings as Owners may reasonably require in connection with the production
and implementation of such Recovery Plan.

(ii)       Contractor will submit such proposed Recovery Plan to Owners within a
reasonable period of time (considering the complexity of the issues involved)
after receiving notification from Owners of its requirement but not more than
[***] after notification by Owners. Upon receipt of such proposed Recovery Plan,
Owners will review and comment upon the same. Contractor will accept and
incorporate Owners’ reasonable comments and resubmit, within [***] of receiving
such comments, the proposed Recovery Plan to Owners. Contractor will implement
the approved

 



 

 

22

 



 

--------------------------------------------------------------------------------

 

 

Recovery Plan, and will use commercially reasonable efforts to adhere to such
Recovery Plan in order to regain compliance with the critical path schedule,
including without limitation the utilization of additional shifts, additional
manpower, overtime and re-sequencing of activities. Owners’ approval of the
Recovery Plan will not relieve Contractor of any of its obligations under this
Agreement.

(iii)                Owners may request that Contractor accelerate any aspect of
the Project Schedule via a request for a Change Order pursuant to Article 9.
Contractor shall use commercially reasonable efforts to meet Owners’ request;
however, the extent of any acceleration and the means for achieving such
acceleration shall be subject to the mutual agreement of the Parties, such
agreement not to be unreasonably withheld or delayed. In the event that the
Parties agree upon the acceleration of the Project Schedule, and other than in
connection with a recovery from delays caused by Contractor or its Personnel,
such acceleration shall constitute a Change and shall entitle Contractor to seek
a Change Order pursuant to Article 9.

 

3.5

Contractor Responsibilities.

(a)       Engineering and Design Services. Contractor represents and warrants
that it has thoroughly familiarized itself with the Scope of Work, and agrees
that it will provide the engineering and design services necessary for the Work
(including without limitation applicable design work performed under the NuStart
program) that meet the requirements set forth as the responsibilities of
Contractor in the Scope of Work; provided, however the DOE funded component of
the cost of work performed under cooperative agreements with the DOE, or work
performed under contract between Contractor and NuStart, shall not be included
in the Contract Price. Contractor will cooperate with the engineering efforts of
Owners, NuStart and the Independent Engineer and will assist Owners’ legal,
financial, design and construction consultants and other Designated Persons
during the design and construction of the Facility. If such requested
cooperation and assistance is not specifically described or listed in the Scope
of Work, such Work shall be done on a [***]. Engineering work requiring
certification by Law shall be certified by professional engineers, licensed and
properly qualified to perform such engineering services, or as otherwise
required by Law. Contractor shall also comply with applicable Laws respecting
licensing of general contractors.

(i)        Documentation – Standard Plant. Table 2 in Exhibit A lists the
categories and types of documentation that will be provided to Owners for the
Standard Plant as part of this Agreement. Documentation that is provided as part
of the Standard Plant will not be subject to Owners’ review and approval
process.

(ii)       Documentation Non-Standard Plant. Table 2 in Exhibit A lists the
categories and types of documentation that will be provided to Owners for the
Non-Standard Plant as part of this Agreement. Contractor will prepare, by the
date specified in the Project Schedule, Schematic Design Documents, Design
Development Documents, and Construction Documents. Contractor shall identify in
the drawings or documentation the originator of the drawings and/or
documentation if the originator is other than Contractor. Documentation that is
provided as part of the Non-Standard Plant

 



 

 

23

 



 

--------------------------------------------------------------------------------

 

 

will be subject to Owners’ review and acceptance process set forth in Section
3.5(a)(iii) hereof.

(iii)      Owners’ Review and Acceptance of Schematic Design Documents, Design
Development Documents and Construction Documents Non-Standard Plant.

(A)      Contractor’s P&IDs, general arrangement, one-line drawings, system
design specifications and procurement specifications for the Non-Standard Plant
shall be submitted to Owners for review and acceptance of general design,
general dimensions, and apparent suitability in accordance with this Agreement,
such acceptance not to be unreasonably withheld. Owners shall review and provide
changes to such documents within [***] of receipt from Contractor. Contractor
shall make changes to such documents that Owners determine in their reasonable
judgment are necessary consistent with Prudent Practices and any such change
shall be deemed to be a Change and shall entitle Contractor to seek a Change
Order pursuant to Article 9 if the change to the document impacts the Project
Schedule, increases the costs of Equipment or materials or requires additional
labor hours for installation; provided that if the change is required so that
the Work conforms to the Performance Standards, Contractor shall not be entitled
to a Change Order. If Owners request any changes after such [***] period, and
such request delays the performance of the Work in accordance with the Project
Schedule, such request shall constitute a Change and shall entitle Contractor to
seek a Change Order pursuant to Article 9. Notwithstanding the foregoing, to the
extent that a change required by Owners pursuant to this paragraph conflicts
with any other provision of this Agreement or obligation of Contractor hereunder
(other than a change required to conform the Work to the Performance Standards),
such required change shall constitute a Change and shall entitle Contractor to
seek a Change Order pursuant to Article 9.

(B)      Owners reserve the right to review and express any objections to the
Schematic Design Documents, Design Development Documents and Construction
Documents for the Non-Standard Plant. Upon request of Owners, Contractor shall
submit such documents to Owners for review and comment. Contractor shall make
changes to documents that Owners determine in their reasonable judgment are
necessary for operability and maintainability purposes. In the event that
Owners’ review delays the performance of the Work in accordance with the Project
Schedule, such delay shall constitute a Change and shall entitle Contractor to
seek a Change Order pursuant to Article 9. In addition, to the extent that a
change required by Owners pursuant to this paragraph following the Effective
Date has an effect on the Work of the type described in Section 9.3, such
required change shall constitute a Change and shall entitle Contractor or
Owners, as the case may be, to seek a Change Order pursuant to Article 9.

(C)      Owners’ acceptance of Documentation under this Section 3.5 shall mean
that Owners have no objection to the adoption or use by Contractor of such
Documentation at Contractor’s own risk and responsibility. Contractor shall have
no claim relating to any such matter or document accepted, including without
limitation any claims relating to the failure or inefficiency of any method
accepted. The acceptance by the Owners shall not in any way be deemed to release
the Contractor from full responsibility for

 



 

 

24

 



 

--------------------------------------------------------------------------------

 

 

complete and actual performance of the Work in accordance with the terms of this
Agreement; neither shall such acceptance release the Contractor from any
liability placed upon Contractor by any provision of this Agreement, including
without limitation Contractor’s obligations of indemnity; provided, however,
that if (i) Owners direct Contractor to use documentation or data to which
Contractor has raised reasonable objections or (ii) Owners supply documentation
or data to Contractor on which Contractor is entitled to rely and such
documentation or data is in error and such error would not have been reasonably
discernable from a review of such documentation or data by a contractor using
Prudent Practices, Contractor shall not be responsible for any errors or
omissions that result from the use of such documentation or data that Owners
have directed Contractor to use or on which Contractor was entitled to rely.
Subject to the preceding sentence, the Parties acknowledge that Owners’
judgments regarding the Contractor submitted documents are administrative in
nature and do not relieve Contractor of its obligations under this Agreement.

(D)      Owners’ acceptance of Documentation shall not relieve the Contractor of
responsibility for design, engineering, Equipment, installation, construction,
start-up and testing that meet the requirements of this Agreement and that will
operate satisfactorily under the specified conditions, nor will it relieve
Contractor from responsibility for detail dimensions. Contractor shall maintain
in good order and make available to Owners at the Site at least one record copy
of the Schematic Design Documents, Design Development Documents and Construction
Documents as part of the Documentation (which may be in whole or in part in
electronic form).

(iv)      AP1000 Facility Information. The AP1000 Facility Information shall be
controlled and maintained by Contractor for such period of time as is required
by Contractor’s Quality Assurance Program or, for information not covered by
such Quality Assurance Program, in accordance with Contractor’s document
retention procedures. The AP1000 Facility Information shall contain each
Facility-deliverable document and information, either directly or by reference,
relative to Facility and Site specific engineering and design, licensing,
project management, schedule, supply chain management, fabrication,
construction, testing, commissioning and startup. A means to access and print
out documentation and information in the AP1000 Facility Information shall be
made available to Owners through an information management system.

(b)       Performance Standards. All Work performed under this Agreement shall
be performed (i) in a professional, prudent and workmanlike manner by qualified
persons using competent, professional knowledge and judgment at the degree of
skill and care customary to the nuclear power industry, and (ii) in accordance
with Law, this Agreement (including without limitation the Documentation),
applicable Industry Codes and Standards and Prudent Practices (the “Performance
Standards”). In the event of a conflict between any of the authorities in the
foregoing sentence, applicable Laws shall control over the terms of this
Agreement, Prudent Practices and Industry Codes and Standards; the terms of this
Agreement shall control over Prudent Practices and Industry Codes and Standards;
and Industry Codes and Standards shall control over Prudent Practices; provided,
however, that Contractor shall bring any conflict it identifies to the attention
of Owners before taking action with respect to such conflict that would be
contrary to any of the Performance

 



 

 

25

 



 

--------------------------------------------------------------------------------

 

 

Standards. Except as otherwise expressly stated in this Agreement, the terms of
this Agreement excluding the Exhibits shall control over any conflicting
provisions contained in the Exhibits.

(c)       Contractor’s Key Personnel and Labor. Exhibit B contains a chart of
Contractor’s intended organization for its performance under this Agreement,
including those positions to be designated as “key” management for the
performance of the Work (the “Key Personnel”). Contractor shall provide the
resumes of the persons filling the Key Personnel positions to Owners for their
approval, which approval shall not be unreasonably withheld. Owners will review
these resumes of Key Personnel and provide Contractor with comments and/or
approval within [***] from the date of submission of such resumes to Owners.
Once Owners have approved any such person, Contractor shall not remove or
replace such person from such position without Owners’ prior written consent,
which shall not be unreasonably withheld. If at any time during the performance
of the Work, any of Contractor’s personnel becomes, for any reason, unacceptable
to Owners, then, upon notice from Owners, Contractor will replace such
unacceptable individual with an individual reasonably acceptable to Owners. If
at any time during the performance of the Work any of the Key Personnel should
no longer be available to perform services in connection with the Work
notwithstanding the commercially reasonable efforts of Contractor, then
Contractor will replace such individual with an individual acceptable to Owners.
The costs associated with the addition, replacement or renewal of any such
personnel, whether at Owners’ request or otherwise, will be borne by Contractor.
Contractor’s Project Director shall act as Contractor’s Authorized
Representative.

(d)       Control of Work. Subject to the requirements of this Agreement,
Contractor shall be solely responsible for and shall be free to choose
construction means, methods, techniques, sequences, procedures, and safety and
quality assurance and quality control programs in connection with the
performance of the Work. Contractor shall furnish the labor, tools, equipment
and materials, and engage in such other activities necessary to perform the Work
properly and safely and shall be solely responsible for the actions of
Contractor, its Subcontractors, Vendors and the Personnel and Invitees of any of
them subject to Section 15.1(a). Contractor, in performing the Work, is and
shall perform as an independent contractor and shall not act as an agent or
employee of Owners, except as provided in Section 5.1.

(e)       Suitability of the Site. Based on the information provided to
Contractor pursuant to Section 4.1(d), Contractor has conducted a reasonable
investigation of the Site, has notified Owners of any Site conditions that were
discernible from such investigation that will affect the cost or schedule for
the construction of the Facility and has factored such Site conditions into the
Documentation for the Facility. Following the Effective Date, any subsurface or
other site conditions discovered at the Site or changes in the Site parameters
that do not conform to the information provided by Owners (or not discernible
from Contractor’s investigation) shall constitute a Change and shall entitle
Contractor to seek a Change Order pursuant to Article 9. Subject to Owners’
obligations and Contractor’s rights under this Section 3.5(e), Contractor will
(i) be responsible for the removal of obstructions from the Site necessary for
performance of the Work, (ii) arrange and pay for disposal of sewage and wastes
as necessary, (iii) subject to Owners’ rights in

 



 

 

26

 



 

--------------------------------------------------------------------------------

 

 

Section 21.1(b), provide for the procurement of or disposal of, as necessary,
soil, gravel and similar materials, and (iv) provide adequate treatment of and
protection against water runoff, including without limitation storm water and
wastewater, resulting from Contractor’s and/or its Subcontractors’ work.
Contractor will provide for the collection, treatment and disposal of
groundwater resulting from Contractor’s and its Subcontractors’ work.

(f)        Equipment. Contractor will procure in Contractor’s name, pay for,
receive, transport to the Site and store as an independent contractor and not as
agent for Owners, the Equipment described as within Contractor’s Scope of Work
in Exhibit A, as well as materials and supplies and the manufacturing and
related services (whether on or off the Site) for construction of and
incorporation into the Facility which are required for completion of the Work in
accordance with this Agreement and are not explicitly specified as being
furnished by Owners pursuant to Article 4. The components listed below, that are
common to both Units, shall be supplied by the same Vendor, on an individual
item basis, for both Units; [***]

The components listed below, on an individual basis, will be supplied by same
Vendor for each Unit, [***].

 

The components or items of equipment listed below can be supplied from a variety
of Vendors:

 

 

•

Build-to-print tanks

 

•

Build-to-print heat exchangers

 

•

Bulk purchase commodities (cable, steel, piping, cement, etc.)

 

•

Commodity components such as non-safety valves, switches, etc.

 

(g)       Inspection, Component Testing and Expediting. This Section is intended
to address components testing only; Sections 3.5(k) and (l) and Article 11
address Facility testing.

(i)        Testing Responsibilities. Contractor will perform the inspections,
component testing, expediting, quality surveillance and traffic services as
necessary for the performance of the Work. Contractor’s responsibilities under
this Section shall include inspecting and testing such materials and equipment
as are customarily inspected and/or tested in accordance with Prudent Practices
in connection with work of the same nature as the Work, including inspecting the
Work in progress at intervals appropriate to the stage of construction,
fabrication or shipment on or off the Site as necessary to ensure that such Work
is proceeding in accordance with this Agreement and the Project Schedule and to
protect Owners against defects and deficiencies in such Work.

(ii)       Owners’ Right to be Present. Contractor will notify Owners via
updates to the Project Schedule of any testing to or inspections of any
components of the Work, provided that such updates shall be made at least (A)
[***] in advance of such testing or inspection, for any testing or inspection
outside the Site; and (B) three (3) Business Days in advance of such testing or
inspection, for any testing or inspection at the Site. Owners will have
continuous access to the updated Project

 



 

 

27

 



 

--------------------------------------------------------------------------------

 

 

Schedule. Owners and the Independent Engineer shall each have the option of
being present at the tests and inspections on or off the Site, at the work
facilities of Major Vendors and Appendix B Subcontractors, and, in the event
that the progress and quality of the Work are not proceeding in accordance with
this Agreement and the Project Schedule, in addition to any other remedies
available under this Agreement, shall be entitled to make recommendations to
Contractor for the purpose of remedying such deficiencies. No inspection nor
observance of any inspection or testing performed or failed to be performed by
Owners, its Designated Persons or the Independent Engineer or any of their
respective representatives hereunder shall be deemed to constitute a waiver of
any of Contractor’s obligations under this Agreement or be construed as an
approval or acceptance of the Work.

(h)       Temporary Facilities, Utilities, Fuels, Chemicals and Consumables.
Exhibit A specifies the division of responsibilities between Owners and
Contractor for utilities during construction and for the provision of temporary
facilities, water, lubricants, fuel, chemicals and consumables during
construction and testing of the Facility.

 

(i)

Spare Parts.

(i)        Mandatory Spares. Within [***] after finalization of the AP1000
Nuclear Power Plant design, Contractor shall provide Owners with a list of spare
parts for the Facility referred to as “Mandatory Spare Parts”. At that time,
Contractor and Owners shall negotiate in good faith to reach mutual agreement on
the price for such Mandatory Spare Parts. As part of Contractor’s Scope of Work,
Contractor shall provide the Mandatory Spare Parts to Owners by the completion
of the Start-up Tests or as otherwise agreed to in the Project Schedule. All of
the foregoing spare parts will be considered to be parts supplied to Owners
under this Agreement, and title thereto will pass to Owners in accordance with
Section 21.1(a). During the Standard Equipment Warranty Period, Owners shall use
commercially reasonable efforts to maintain an inventory of spare parts
equivalent to the Mandatory Spare Parts and shall make such spare parts
available to Contractor. If Contractor uses any of Owners’ Mandatory Spare Parts
to perform the Work (including without limitation Work pursuant to the
Warranties), Contractor will promptly replace such parts with functionally
equivalent parts reasonably acceptable to Owners or parts otherwise acceptable
to Owners.

(ii)       Optional Spare Parts. Within [***] after finalization of the AP1000
Nuclear Power Plant design, Contractor will provide Owners with a list of
Optional Spare Parts that are recommended by Contractor and Vendors supplying
the Equipment comprising the Facility. Within one hundred and eighty (180) Days
following receipt of Contractor’s list or as otherwise agreed to in the Project
Schedule, Owners shall identify to Contractor the Optional Spare Parts which
Owners want Contractor to procure, if any, and the Parties shall determine a
mutually agreeable delivery schedule for such Optional Spare Parts. Owners may,
in their sole discretion, procure any of such recommended long-term operational
spare parts directly from the vendors thereof. Owners will make the spare parts
so procured available to Contractor for use during the Work (as supplements for
the spare parts procured by Contractor under Section 3.5(i)(i)). Contractor
shall have the right to use spare parts that are in Owners’ inventory

 



 

 

28

 



 

--------------------------------------------------------------------------------

 

 

specifically for use on the Units during the performance of the Work or to
remedy a Warranty item; however, prior to Substantial Completion of the Second
Unit or in response to the use of a spare part during a Warranty repair,
Contractor shall repair, replace and/or pay fair market value for such spare
parts used by Contractor. Contractor will coordinate with Owners concerning the
delivery and storage of spare parts.

(iii)      Contractor shall not use any spare parts dedicated to VEGP Units 1
and 2 except on written terms and conditions acceptable to Owners.

(j)        Personnel Training. Commencing as early as necessary in order to
support the Facility’s start-up and testing operations, Contractor shall provide
[***] training in the operation and maintenance of the component equipment
comprising the Facility as requested by Owners.

(k)       Preoperational Testing, Start-Up and Initial Operation. The Work shall
include Technical Support of Owners for preoperational testing and start-up of
each Unit and its components, in accordance with Article 11, the calibration of
controls and equipment, and initial operation of a Unit through Substantial
Completion of the Unit. The need for repairs, adjustments or other corrections
to the Facility due to the fault of Owners’ Personnel or Uncontrollable
Circumstances shall constitute a Change and shall entitle Contractor to seek a
Change Order pursuant to Article 9. Subject to such right to seek a Change
Order, Contractor will be responsible for any repairs, adjustments and other
non-operational Work required in connection with such start-up and initial
operation. In addition, Contractor shall be responsible to arrange for one or
more designated representatives of a Vendor to be present as necessary to advise
upon technical issues relating to the start-up, commissioning and testing of
such Vendor’s Equipment. Contractor will promptly inform Owners of any
anticipated changes to the testing dates shown on the Project Schedule. Owners
will be permitted to have their own Personnel and other designated Persons
(including personnel of the Independent Engineer) on the Site to observe and
verify the start-up and synchronization activities.

(l)        Performance Testing. The Work shall include Technical Support for the
performance, and re-performance, as necessary, of the Performance Tests required
by the provisions of Article 11. Owners will be permitted to have their own
Personnel and other designated Persons (including without limitation personnel
of the Independent Engineer) on the Site to observe and verify such testing.

 

(m)

Clean-Up and Waste Disposal.

(i)        During Work’s Progress. During the performance of the Work,
Contractor shall keep the Site and any other area utilized by Contractor during
construction clean and free from accumulations of waste materials, (other than
Hazardous Materials, which are addressed in Section 3.5(o)) rubbish and other
debris resulting from the Work. As part of the Work, in accordance with Owners’
Site rules and procedures (which shall be provided to Contractor), Contractor
will remove such rubbish, waste materials and debris on a reasonably regular
basis, or as may otherwise reasonably be required by Owners, and dispose of the
same in accordance with this Agreement and

 



 

 

29

 



 

--------------------------------------------------------------------------------

 

 

applicable Laws. In the event that following notice by Owners to Contractor,
Contractor should fail within a reasonable period of time to clean or clear the
Site and other affected areas as required above, Owners may perform such work
and charge Contractor with the reasonable cost of performing such work.

(ii)       Prior to Substantial Completion. Prior to Substantial Completion of a
Unit, Contractor will completely clean the vicinity of the Unit, and any other
area utilized by Contractor during construction of the Unit, and will remove the
waste materials (other than Hazardous Materials, which are addressed in Section
3.5(o)), rubbish, Contractor’s tools, Construction Equipment, machinery, surplus
materials and other debris from the vicinity of the Unit and handle or dispose
of the same, in accordance with applicable Laws. Contractor will leave the
Facility and the Site in a clean, safe and useable condition. If Contractor has
failed to diligently begin its obligations under this Section within [***] or
complete its obligations within [***] after Substantial Completion of a Unit,
then Owners, after having given prior notice to Contractor and a reasonable
opportunity to cure, may clean the vicinity of the Unit and remove the waste
materials, rubbish, Contractor’s tools, Construction Equipment, machinery,
surplus materials and other debris from the vicinity of the Unit. The reasonable
costs incurred by Owners to take such actions will be for the account of
Contractor, and Contractor will reimburse such amounts to Owners. The taking of
such actions by Owners will not relieve Contractor of its obligations under this
Agreement and applicable Laws.

(n)       Equipment Storage. Contractor shall comply with the receipt, storage
and maintenance provisions specified in Contractor’s “Construction Execution
Plan,” as identified in Table 1 of Exhibit A, and the Quality Assurance Program.
During the construction of the Facility, Contractor shall warehouse or otherwise
provide appropriate storage, in accordance with manufacturers’ recommendations,
for the materials, supplies, Equipment and spare parts to be incorporated into
the Facility and/or required for permanent and temporary construction.

 

(o)

Hazardous Materials.

(i)        Material Safety Data Sheets. To the extent required by applicable
Law, Contractor shall provide to Owners the “Material Safety Data Sheets”
covering Hazardous Materials to be furnished, used, applied or stored by
Contractor, or its Subcontractors, at the Site in connection with the Work.
Contractor shall coordinate with Owners’ Authorized Representative to provide a
listing of such Hazardous Materials and their quantities at the Site for
purposes of chemical inventory reporting pursuant to 40 C.F.R. Part 370 and
similar state regulations. Unless authorized in writing by Owners in advance,
Contractor shall not use asbestos in the Facility.

(ii)       Preventative Measures. Contractor shall take measures necessary to
prevent the Release by Contractor, its Subcontractors, or by the Personnel or
Invitees of any of them, of Hazardous Materials at the Facility or adjacent
areas in violation of applicable Laws. When the use or storage of explosives or
other Hazardous Materials or equipment is necessary for the performance of the
Work, Contractor shall

 



 

 

30

 



 

--------------------------------------------------------------------------------

 

 

exercise the utmost care and shall carry on its activities under the supervision
of properly qualified personnel in accordance with applicable Laws. Under no
circumstances shall Contractor allow explosives or blasting on the Site without
the specific written consent in each instance of Owners. Contractor shall
provide not less than three (3) Business Days’ notice of each proposed use of
explosives or blasting, and each such use shall require a separate specific
written acceptance by the Owners. In addition, Contractor shall, no less than
one hour prior to each blasting or explosive event, contact the VEGP Unit 1
Shift Supervisor by telephone to provide notification of such event (if the
Shift Supervisor is unavailable, Contractor shall call the VEGP Unit 1 Unit
Operator). Before Unit Mechanical Completion of the Second Unit, Contractor
shall remove from the Site and surrounding area in accordance with applicable
Laws explosives and other Hazardous Materials supplied or generated by
Contractor or its Personnel, unless the same have been permanently incorporated
into the Facility; provided that, if any such explosives and other Hazardous
Materials are necessary for completion of the Work, Contractor shall be
permitted to retain such explosives and other Hazardous Materials at the Site
but only if, and to the extent, in compliance with the COL and applicable Laws
and only until completion of the Work.

(iii)      Notice Requirements. Contractor shall immediately notify Owners of:
(A) any Releases of Hazardous Materials in violation of Law by Contractor,
Subcontractors, or by the Personnel or Invitees of any of them, that occur in
connection with the performance of the Work at the Site; (B) material violations
and investigations, actions, claims, suits, notices of violation, fines,
penalties, orders, and other proceedings related to material violations or
alleged material violations of Environmental Laws, including, but not limited
to, Government Approvals issued thereunder, which are asserted against
Contractor, its Subcontractors, or the Personnel or Invitees of any of them, in
connection with the Work or their activities on or in connection with the
Facility and/or Site; (C) Contractor’s discovery of any Hazardous Materials at
the Site or adjacent areas; and (D) material developments with respect to
Sections 3.5(o)(iii)(A), 3.5(o)(iii)(B), and/or 3.5(o)(iii)(C). Contractor shall
also notify the applicable Government Authorities as required by applicable Law
following a Release by Contractor, its Subcontractors, or the Personnel or
Invitees of any of them, at the Site of Hazardous Materials, and shall promptly
provide Owners with a copy of such notification(s).

(iv)      Contractor Releases; Removal Obligations. Prior to Unit Mechanical
Completion of a Unit, Contractor will be responsible for the proper handling,
collection, containerizing, storage, removing from such Unit and areas adjacent
thereto, transportation and for properly disposing of, at treatment, storage and
disposal facilities approved by Owners and otherwise in a manner acceptable to
Owners and in compliance with this Agreement and applicable Law, Hazardous
Materials generated, Released or accumulated by Contractor or any Subcontractor
in the course of performing the Work on such Unit. Except as provided under
Section 3.5(o)(v), Contractor shall be the generator of record for such
Hazardous Materials and shall obtain a site-specific EPA Identification Number
which will be used to identify itself as such on all manifests, hazardous waste
reports, and other relevant documents.

 



 

 

31

 



 

--------------------------------------------------------------------------------

 

 

(v)       Pre-Existing Hazardous Materials. In the event Contractor encounters
on the Site material reasonably believed to be Hazardous Material that existed
prior to the Site Turnover Date (or the relevant Site Turnover Date for the
portion of the Site on which the material was encountered), then Contractor will
immediately suspend performance of Work in the area affected and report the
condition to Owners in writing. Contractor will not thereafter resume
performance of the Work in the affected area except with the prior written
permission of Owners. To the extent Contractor’s performance of the Work is
affected by such suspension of the Work in the affected area in accordance with
this Section 3.5(o)(v), such effect shall constitute a Change and shall entitle
Contractor to seek a Change Order pursuant to Article 9.

(p)       Operation and Maintenance Manuals. Not less than [***] prior to the
Guaranteed Substantial Completion Date for a Unit, Contractor shall prepare and
deliver to Owners for Owners’ acceptance preliminary manuals for the start-up,
operation and maintenance of the Unit including the Operating Procedures and
Maintenance Procedures (as set forth in Table 5 to the Scope of Work). This
delivery will be made through Owners having electronic access to the manuals
through the AP1000 Facility Information. Owners will review these preliminary
manuals and provide Contractor with comments thereto within [***] from the date
of submission of such manuals to Owners. Contractor will make the revisions to
such manuals as reasonably requested by Owners, and once Owners are satisfied
with the contents of such manuals, they will be deemed to be accepted (such
accepted manuals, the “Operation and Maintenance Manuals”), and the final
manuals will be included in the AP1000 Facility Information as a condition to
the achievement of Substantial Completion of each Unit.

(q)       Turnover Packages. Contractor shall create, maintain, update and
compile Turnover Packages during the course of the Work and will deliver to
Owners such Turnover Packages prior to, and as a condition of, Turnover for such
Equipment.

 

(r)

Safety Program.

(i)        Contractor Responsibility. Subject to Owners’ obligations for
security of the portion of the Site on which the First Unit is located following
Unit Mechanical Completion of such Unit, Contractor shall be responsible for the
safety of Contractor, its Subcontractors, and the Personnel and Invitees of any
of them, Owners’ Interests, and the public affected by the performance of the
Work.

(ii)       Project Safety Manual. Contractor shall develop a comprehensive
safety program that governs all of Contractor’s activities at the Site in
connection with its performance of the Work. The safety program shall be
reflected in writing in the form of a written project safety manual and provided
to Owners no later than September 30, 2008 (the “Project Safety Manual”).
Contractor’s Project Safety Manual shall, at a minimum, (a) meet the standards
and requirements contained in Contractor’s generic project safety manual that
has been provided to Owners; (b) incorporate and comply with the requirements of
Article 23 as well as the applicable VEGP Unit 1 and 2 safety requirements, (c)
meet the standard of care for such programs as established by nationally
recognized firms which provide goods and services in

 



 

 

32

 



 

--------------------------------------------------------------------------------

 

 

connection with nuclear construction projects or other large industrial
construction projects, (d) comply with applicable Laws including the COL and
license requirements of VEGP Units 1 and 2, and (e) provide other reasonable
protection to prevent harm, damage, injury or loss (including without limitation
ecological harm or nuisance resulting from contamination, noise or other causes
arising from the performance of the Work). If Owners reasonably believe that the
Project Safety Manual does not meet the foregoing standards, they shall notify
Contractor of such deficiencies in writing and Contractor shall promptly correct
such deficiencies in the Project Safety Manual and implement the corrections
into the performance of the Work. Contractor and its Personnel shall take
reasonable precautions for the safety of, and shall provide reasonable
protection to prevent damage, injury or loss to Persons and property resulting
from the Work, including, without limitation:

(A)      Contractor or Subcontractor employees and other Persons performing the
Work and Persons who may be affected by the performance of the Work;

(B)      the Equipment to be incorporated into the Facility, whether in storage
on or off the Site or under the care, custody or control of Contractor or its
Personnel; and

(C)      all materials and equipment and other real and personal property at or
adjacent to the Site or in the vicinity thereof, including without limitation
VEGP Units 1 and 2 and structures, equipment, facilities, trees, shrubs, lawns,
walks, pavements, roadways and utilities.

(iii)      Safeguards. Contractor and its Personnel shall erect, maintain or
undertake, as required by existing conditions and the performance of this
Agreement, reasonable safeguards for the safety and protection of Persons and
property, including without limitation posting danger signs and other warnings
against hazards, promulgating safety regulations, and notifying Owners and users
of adjacent sites and utilities. Those precautions will, if appropriate, include
providing security guards.

(iv)      Failure to Take Sufficient Precautions. Whenever, in the reasonable
opinion of Owners, Contractor has failed to take sufficient precautions for the
safety of Contractor, its Subcontractor, and the Personnel and Invitees of any
of them, Owners’ Interests, and the public or the protection of the Facility or
of structures or property on or adjacent to the Site or on the VEGP Units 1 and
2 site, creating, in the reasonable opinion of Owners, a situation requiring
immediate action, then Owners, after having given reasonable prior notice to
Contractor, may cause such sufficient precautions to be taken or provide such
protection. The taking of such precautions or protection by Owners or its agents
or representatives shall be for the account of Contractor and will not relieve
Contractor of its obligations under this Agreement and applicable Laws, and
Contractor shall reimburse Owners for the reasonable cost thereof.

(v)       Protection of Units 1 and 2. No activity of Contractor shall interfere
with the operation of VEGP Units 1 and 2. Accordingly, Contractor shall

 



 

 

33

 



 

--------------------------------------------------------------------------------

 

 

comply with the restrictions on the VEGP site respecting operation of VEGP Units
1 and 2. For example, offsite power feeds to the plant shall not be interrupted
without the written consent of Owners.

(vi)      Emergencies. In the event of an emergency endangering or potentially
endangering life or property, Contractor shall take such actions as may be
reasonable and necessary to prevent, avoid or mitigate injury, damage or loss
and shall promptly report each such emergency, and Contractor’s responses
thereto, to Owners. Contractor agrees to provide to Owners the name, title and
phone number of its emergency contact person prior to the commencement of the
Work.

 

(s)

Project Security Plan.

(i)        Contractor shall be responsible for the security of each portion of
the Site beginning on the applicable Site Turnover Date. Security of the portion
of the Site on which the First Unit is located (together with any construction
laydown and staging areas no longer needed by Contractor) shall transfer from
Contractor to Owners on the Site Return Date for the First Unit portion of the
Site. Security of the portion of the Site on which the Second Unit is located
(together with any construction laydown and staging areas no longer needed by
Contractor) shall transfer from Contractor to Owners on the Site Return Date for
the Second Unit portion of the Site. Upon Final Completion, security for any
remaining construction laydown and staging areas shall transfer from Contractor
to Owners.

(ii)       At least [***] prior to the Site Turnover Date, Contractor shall
submit to Owners for their acceptance a security program that addresses both the
construction project and the interface with Owners’ existing operating VEGP
Units 1 and 2 (the “Project Security Plan”). At least [***] prior to the Site
Return Date of the First Unit portion of the Site, Contractor shall submit to
Owners for their acceptance a revised Project Security Plan that addresses the
Second Unit construction project and the interface with VEGP Units 1 and 2 and
the First Unit. Such programs shall address industrial security as well as
nuclear security issues, based on the phase of construction.  Contractor’s
security plan shall, at a minimum, (A) meet the standard of care for such plans
as established by nationally recognized firms which provide goods and services
of a similar nature, (B) include measures for heightened security as necessary
due to the status of the VEGP Units 1 and 2 site and the First Unit portion of
the Site, as applicable, and (C) comply with applicable Laws including without
limitation NRC regulations and requirements.  Contractor’s Project Security Plan
shall address in the level of detail required by Owners the interface between
Contractor’s security plan and that of the Owners.  Such plan shall include a
method acceptable to Owners for controlling, identifying and monitoring
Contractor’s Personnel and Invitees in the areas in which the Work is to be
performed.  Owners shall review the Project Security Plan and the revisions
thereto and provide Contractor with comments thereto within [***] from the date
of submission of the Project Security Plan or the revisions thereto to Owners.
 If Owners reasonably believe that the Project Security Plan does not meet the
foregoing standards, the Owners’ Authorized Representative shall notify
Contractor of such deficiencies in

 



 

 

34

 



 

--------------------------------------------------------------------------------

 

 

writing and Contractor shall promptly correct such deficiencies in the Project
Security Plan and implement the corrections into the performance of the Work.

(iii)      Contractor shall implement, maintain and cause Contractor’s Personnel
and Invitees to comply with the Project Security Plan. At no time will
Contractor, including its Personnel or Invitees, interfere with, violate, or
impede the Owners’ security program. Contractor shall comply with Owners’ site
rules at any time Contractor requires access to VEGP Units 1 and 2, and, upon
Turnover of individual systems, structures and components of the new Units, the
requirement to abide by Owners’ security program and site rules extends to the
systems turned over to Owners.

(t)        Royalties and Fees. Contractor shall pay the royalties and license
fees, if any, for materials, methods, processes and systems that are
incorporated into the Facility or used in completion of the Work. [***]. In
performing the Work, Contractor and its Subcontractors and Vendors shall not
incorporate into the Facility or use materials, methods, processes or systems
which involve the use of confidential information, intellectual property or
proprietary rights which Owners, Contractor or its Subcontractors or Vendors do
not have the right to use or which may result in claims or suits, against
Owners, Contractor or its Subcontractors or Vendors arising out of claims of
infringement of domestic or foreign patent rights, copyrights or other
proprietary rights, or applications for any such rights, or use of confidential
information.

 

(u)

Subcontracting.

(i)        Major Vendors. Exhibit P-1 sets forth a list of Contractor’s Major
Vendors. After the Effective Date, Contractor shall provide updates to the
Exhibit P-1 list whenever such list is no longer accurate. Contractor shall seek
Owners' input concerning Contractor’s selection of Vendors to conduct its Scope
of Work with respect to the Standard Plant, but Contractor shall have sole
discretion as to its choice of Vendors for such scope. Contractor shall work
proactively with Owners to choose acceptable Vendors for performance of the Work
that is part of the Non-Standard Plant. Owners shall have the right to recommend
additions to Exhibit P-1 from time to time, subject to Contractor’s approval,
which approval shall not be unreasonably withheld.

(ii)       Subcontractors. Exhibit P-2 sets forth a list of Subcontractors. In
the event that Contractor desires to use any Subcontractor for Work on the Site
that is not on Exhibit P-2, it shall notify Owners and, within [***] of such
notice, Owners shall notify Contractor if such proposed Subcontractor is not
acceptable to Owners (such acceptance not to be unreasonably withheld). If
Owners fail to provide such notice within such [***] period, then Owners shall
be deemed to have approved such proposed Subcontractor. Owners shall have the
reasonable right to request removal from the Site of any Subcontractor deemed
unacceptable to Owners, which request shall not be unreasonably denied by
Contractor. Unless otherwise agreed to by Owners in writing, Contractor shall
not use any Subcontractor that has (w) an Experience Modification Ratio (as
calculated in accordance with the definition of the National Council on
Compensation Insurance, Inc.) of 1.0 or greater within the previous three years;
(x) a Recordable Case Incidence Rate (as calculated in accordance with 29 C.F.R.

 



 

 

35

 



 

--------------------------------------------------------------------------------

 

 

Section 1904.4) of 3.0 or greater within the previous three years; (y) a Days
Away From Work Rate (previously known as the Lost Time Incidence Rate, and as
calculated in accordance with 29 C.F.R. Section 1904.7) of 1.5 or greater within
the previous three years; or (z) one or more fatalities during the last three
years.

(iii)      No Privity with Owners. Notwithstanding any agreement with
Subcontractors or Vendors, Contractor shall be solely responsible for the Work.
Except as otherwise provided herein, Owners shall not be deemed to have any
contractual obligation or relationship with any Subcontractor or Vendor.
Contractor shall be as fully responsible for the acts, performance, and
omissions of its Subcontractors and Vendors and of the personnel either directly
or indirectly employed by its Subcontractors and Vendors as Contractor is for
its own acts, performance and omissions.

(iv)      Flow-Down Clauses. Contractor shall use commercially reasonable
efforts to include in its Subcontracts provisions which impose obligations on
Subcontractors and Vendors that are consistent with the obligations imposed on
Contractor in the provisions of this Agreement listed in Exhibit Y as those
terms are applicable to the scope of work being performed by the Subcontractor
or Vendor and subject to the limitations set forth in any such provision or
Exhibit Y.

(v)       Termination for Convenience. Subcontracts with Major Vendors and
Subcontractors must be terminable for convenience, and related termination fees
thereunder must be commercially reasonable in light of the value of the services
or materials provided at the time when the termination fee applies and in no
event shall such termination fees include payment for any costs, losses,
damages, injuries or claims of the type disclaimed under Section 17.1.

(vi)      Payment. Contractor shall be solely responsible for paying each
Subcontractor and Vendor for services, equipment, material or supplies in
connection with the Work and the Facility.

(vii)     Subcontractor and Vendor Warranties. As a condition to Final
Completion, Contractor shall assign to Owners its rights under such
Subcontractor and Vendor warranties that continue past the end of the Warranty
Period, with such assignment to be effective as of the end of the Warranty
Period. Contractor shall use commercially reasonable efforts to secure consent
to such assignment from each such Subcontractor and Vendor such that the
warranties will be enforceable directly by Owners. Upon Final Completion,
Contractor shall deliver to Owners unpriced copies of such Subcontracts.
Contractor shall not, and Contractor shall take commercially reasonable actions
to ensure that Contractor’s Subcontractors and Vendors do not, take any action
which could release, void, impair or waive any Subcontractor or Vendor
warranties.

(viii)    Assignment of Subcontracts. Contractor shall use commercially
reasonable efforts to obtain the agreement of Major Vendors, Subcontractors with
Subcontracts in excess of [***] and such other Vendors as are agreed by the
Parties, that Contractor’s rights and obligations under the Subcontracts may

 



 

 

36

 



 

--------------------------------------------------------------------------------

 

 

be, at Owners’ option, and without requiring the prior consent of the relevant
Subcontractor or Vendor, in whole or in part, assigned and delegated by
Contractor to GPC as agent for Owners. Each such Subcontract shall provide that,
upon notification to the Subcontractor or Vendor (and Contractor) from Owners
that (A) the Agreement has been terminated, (B) Contractor’s right to proceed
with the Work has been terminated pursuant to Section 22.2, and (C) Owners will
thereafter be assuming the portion of Contractor’s obligations under such
Subcontract related to the Work, such Subcontractor or Vendor shall continue to
perform the portion of its responsibilities under such Subcontract related to
the Work for the benefit of Owners and shall recognize Owners as being vested
with all the rights and responsibilities of Contractor under such portion of
such Subcontract related to the Work. If Contractor is unable to obtain such
agreement in advance from a Vendor, it shall promptly notify Owners; however, in
the event that this Agreement is terminated, Contractor shall work cooperatively
with Owners to obtain the agreement of the Vendor to assignment of its
Subcontract or the relevant portion thereof at that time. It should be noted
that the Subcontracts that Contractor will have with [***] associated with the
Work will not be directly assignable to Owners in the event of termination of
this Agreement. Notwithstanding the foregoing, it is specifically understood and
agreed (and each Subcontract shall clarify) that no Subcontractor or Vendor
shall have any right to look to Owners for the performance of such portion of
Contractor’s obligations under any Subcontract related to the Work unless and
until Owners have assumed such performance obligations in writing.

(v)       Contractor’s Government Approvals. Subject to the provisions of
Article 10, Contractor shall be responsible for obtaining, maintaining and
paying for Contractor’s Government Approvals as necessary to achieve the Project
Schedule. Owners shall provide Contractor reasonable cooperation and assistance
in obtaining and maintaining Contractor’s Government Approvals.

 

(w)

ITAACs.

(i)        Contractor shall be responsible for those ITAACs associated with each
system, structure, or component within Contractor’s Scope of Work as set forth
in Exhibit A. Following the Effective Date, any new or additional ITAAC, or
change or modification to the ITAAC associated with each system, structure, or
component listed on Exhibit A, that Owners propose be added to Contractor’s
Scope of Work shall constitute a Change and shall entitle Contractor to seek a
Change Order pursuant to Article 9. To the extent that such changes or
modifications are the result of Contractor’s acts or omissions, then Contractor
shall not be entitled to a Change Order.

(ii)       Contractor shall be responsible for conducting, or causing to be
conducted, the inspections, tests and analyses associated with each Unit’s ITAAC
within Contractor’s Scope of Work in accordance with the Project Schedule. Upon
completion of such inspections, tests and analyses, Contractor shall be
responsible for preparing and delivering to Owners the Documentation or other
deliverables to demonstrate and confirm that the related acceptance criteria
associated with such inspections, tests and analyses as applicable to each Unit
within Contractor’s Scope of Work have been satisfied.

 



 

 

37

 



 

--------------------------------------------------------------------------------

 

 

(x)       Support for Government Approvals. Contractor shall provide support to
Owners in connection with Owners’ Government Approvals, including without
limitation making personnel available to testify at formal and informal
government proceedings, and providing the documents and information reasonably
requested by Owners, without limitation, including review and comment to
sections prepared by others, and amendments thereto, to address formal NRC
licensing questions on a schedule that supports the Project Schedule and
licensing support services. [***]

ARTICLE 4

 

OWNERS' RESPONSIBILITIES AND RIGHTS

4.1       Owners’ Responsibilities. Owners shall perform the responsibilities
set forth in this Article and elsewhere in this Agreement, including Exhibit A,
at its own expense and at those times as may be required pursuant to the Project
Schedule.

(a)       Appointment of Agents. Owners have appointed GPC as their agent for
all purposes under this Agreement pursuant to the Ownership Agreement, with the
power and authority to bind Owners to their obligations herein. Except as
provided in Sections 8.1 and 8.7, all obligations required under this Agreement
to be fulfilled by the Owners will be performed by or at the direction of GPC,
as agent for the Owners. Copies of the Ownership Agreement have been provided to
and received by Contractor. Owners will not materially change (in terms of the
effect of any change on the agent’s authority with respect to this Agreement)
the agency authority granted to GPC (or a successor agent) under the Ownership
Agreement without Contractor’s prior written approval. GPC, acting for itself
and as agent for the other Owners, has appointed Southern Nuclear as agent for
the implementation and administration of this Agreement. Southern Nuclear is the
exclusive licensed operator of VEGP Units 1 and 2 and will be the licensed
operator (“Licensed Operator”) of the Facility having exclusive control over
licensed activities at the Facility.

(b)       Owners’ Authorized Representative. Owners shall appoint Owners’
Authorized Representative (and shall have the right to appoint a successor or
replacement Authorized Representative) with whom Contractor may consult at all
reasonable times and whose written instructions, requests and decisions shall be
binding upon Owners as to all matters pertaining to this Agreement. Contractor
shall have the right to rely upon a communication from Owners’ Authorized
Representative as a communication on behalf of all of the Owners, and shall not
rely upon any instruction or direction issued by any other representatives of
Owners. Owners’ Authorized Representative shall not have any authority to amend
this Agreement except in compliance with the provisions of Article 31.

(c)       Access. From and after the time the Project Schedule indicates that
Contractor is required to have access to the Site, Owners shall provide
Contractor, at no additional cost to Contractor, rights of access to such
portions of the Site as Contractor may reasonably require for the construction
of the Facility and for Contractor’s office, warehouse, shop buildings, welding
facilities, Contractor’s equipment storage, lay down area, and employee parking.
Owners shall cooperate with Contractor so as to minimize disruption by Owners of
Contractor’s performance of the Work, and Contractor shall cooperate with

 



 

 

38

 



 

--------------------------------------------------------------------------------

 

 

Owners so as to avoid disruption by Contractor and its Personnel of operation of
the existing VEGP Units 1 and 2.

(d)       Site Conditions and Site Parameters. Owners have conducted
investigations to determine the suitability of the Site for the Facility. This
information, as identified in Exhibit R, has been furnished to and received by
Contractor and Contractor is entitled to rely on such information. Owners shall
be responsible for the accuracy and completeness of the Site information
provided to Contractor.

(e)       Fuel and Utilities. Owners shall provide the electrical interconnect
for power to be exported from the Facility at the interconnection points
identified or to be identified in Exhibit A. Owners shall provide an electrical
interconnect for the Facility at a voltage of 13.8 kV at the construction site
boundary for electrical power necessary for construction and testing of the
Facility at the time required pursuant to the Project Schedule. Contractor shall
be responsible for the lines, cable, transformers, switchgear, equipment, etc.
from the interconnection point to Contractor’s facilities. Exhibit A specifies
the division of responsibilities between Owners and Contractor for utilities
during construction and for the provision of temporary facilities, water,
lubricants, fuel, chemicals and consumables during construction and testing of
the Facility. Owners shall provide all Nuclear Fuel for testing, startup and
operation of the Facility and shall receive all energy generated during testing.
The Parties agree that Contractor has no ownership or other rights with respect
to such test energy and that all proceeds of the sale or other disposition of
the test energy belongs to Owners.

(f)        Operation and Maintenance Staff. For those activities supported
and/or conducted by Owners under Articles 11 and 12, Owners shall provide fully
trained and qualified operation and maintenance personnel for testing and
operation and maintenance of a Unit or the Facility consistent with Contractor’s
requirements as set forth in Table 4 of Exhibit A. If Contractor determines that
additional operation and maintenance personnel are needed (and provided that
such determination has been made in order to comply with Prudent Practices),
Contractor shall have the right to require that additional operation and
maintenance personnel be provided by Owners upon reasonable advance notice [***]
for maintenance personnel [***] for operations personnel) to, and following
discussions with, Owners.

(g)       Job Site Rules. Owners shall cooperate with Contractor in the
development of the Project Safety Manual and Project Security Plan. Subject to
the requirements of the operating licenses for VEGP Units 1 and 2, to the extent
applicable, and the COL for the Units, Owners, their representatives and agents
shall abide by the Project Safety Manual and Project Security Plan.

(h)       Owners’ Government Approvals. Owners shall be responsible for
obtaining, maintaining and paying for Owners’ Government Approvals (including
the COL and Georgia PSC Certification Order) and for the communications with any
Government Authorities regarding such Government Approvals. Owners shall provide
as much advance notice as practical of the need for the testimony of
Contractor’s Personnel at proceedings before Government Authorities.

 



 

 

39

 



 

--------------------------------------------------------------------------------

 

 

(i)        Licensing Basis. Owners shall provide a copy to Contractor of any
“written commitments” of Owners (as referred to in the definition of Licensing
Basis) that could reasonably be expected to affect the Scope of Work promptly
upon the issuance thereof.

 

4.2

Owners’ Right to Inspect, Stop and Re-Perform Work.

(a)       Owners’ Right to Inspect. Subject to Section 5.5, Owners shall have
the right to have its inspectors, engineers or other representatives of Owners
authorized to do so (the “Designated Persons”) or the Independent Engineer
inspect the Work in order to assure that the Work complies with the requirements
of this Agreement, including Contractor’s Quality Assurance Program, and to
determine whether the Work is being prosecuted at a rate consistent with the
Project Schedule.

(i)                  The Designated Persons shall be permitted to: (A) follow
the progress of the Work and identify defective or nonconforming materials or
equipment at source of supply, in process of manufacture, or at point of
delivery and (B) monitor actions taken in accordance with Section 4.2(b). The
Owners' Authorized Representative shall have the right to stop Work in
accordance with Section 4.2(c). Inspection by the Designated Persons shall not
be deemed to (A) be supervision by Owners of Contractor and (B) shall not
relieve Contractor of any responsibility for performing the Work in accordance
with this Agreement. Any acceptance or approval by the Designated Persons shall
in no event be deemed to constitute final acceptance of same by Owners, but
shall be only for the purpose of assuring that the Work complies with this
Agreement. Owners may report to Contractor any unsafe or improper conditions or
practices observed at the job site for action by Contractor in correction or
enforcement.

(ii)       Without limiting Owners’ rights under Article 5, the Designated
Persons and the Independent Engineer shall have access to the Work and to
applicable parts of Contractor’s (or its Major Vendors’) facilities engaged in
the Work wherever located at reasonable times and subject to the reasonable
requirements of Contractor or its Major Vendors and Appendix B Subcontractors.
Contractor shall not require the Designated Persons or the Independent Engineer
to execute documents, releases or waivers purporting to release Contractor from
liability for any bodily injury and Contractor shall use commercially reasonable
efforts to obtain agreement from its Major Vendors and Appendix B Subcontractors
that they will not require such releases from the Designated Persons or
Independent Engineer when at the Major Vendors' and Appendix B Subcontractors’
facilities. Contractor (or its Major Vendors or Appendix B Subcontractors) shall
afford the Designated Persons and/or the Independent Engineer without charge
such reasonable and safe facilities on Contractor’s premises (or those of its
Major Vendors and Appendix B Subcontractors) as are appropriate to conveniently
observe and inspect the Work in progress and have such other conveniences as
would normally accompany such inspection.

(b)       Defective Work. If Owners’, the Designated Persons’ or the Independent
Engineer’s inspection reveals any non-compliance or any other defects in any
portion of Work, then Contractor shall, promptly upon its receipt of notice from
Owners,

 



 

 

40

 



 

--------------------------------------------------------------------------------

 

 

evaluate such defect or non-compliance in accordance with its Corrective Action
Program and shall promptly take such actions as are required to correct such
defect or non-compliance, as well as its cause, in accordance with its
Corrective Action Program. Contractor shall not receive a Change Order for such
correction (for price or schedule relief). Contractor shall comply with the
requirements of 10 C.F.R. Part 21 and 10 C.F.R. § 50.55(e), as appropriate.

(c)       Right to Stop Work for Cause. If Contractor fails to perform the
evaluation required under Section 4.2(b) or fails to promptly take corrective
action for any defect or non-compliance in Work as required under Section 4.2(b)
or if Contractor fails to identify the root cause of such defect or
non-compliance (if root cause is applicable to such non-compliance) within a
reasonable period of time consistent with the Corrective Action Program, then
Owners, by a written order signed by Owners’ Authorized Representative, may
order Contractor to stop performance of the portion of the Work affected
thereby, until the cause of such order has been eliminated; provided, however,
that this right of Owners to stop Contractor’s performance will not give rise to
a duty on the part of Owners to exercise this right for the benefit of
Contractor or any other person or entity. In addition, Owners, by written order
signed by Owners’ Authorized Representative, may order Contractor to stop
performance if the activities or past practices of Contractor or its Personnel
or Invitees at the Site reasonably appear to Owners to cause or threaten to
cause excessive or serious personal injuries or damage to property. In the event
of a stop Work order issued by Owner in accordance with this Section 4.2(c),
Contractor shall not be entitled to a Change Order extending the Project
Schedule or adjusting the Contract Price. The cost of any delays experienced by
Contractor as a result of a stop Work order issued by Owners in accordance with
this Section 4.2(c) shall be to the account of Contractor. Owners’ right to stop
Work under this Section 4.2 will be without prejudice to any other right or
remedy Owners may have hereunder. Notwithstanding the foregoing provisions of
this Section 4.2(c), in the event Owners request that any Work be uncovered to
determine whether it is deficient, such request shall constitute a Change and
shall entitle Contractor to seek a Change Order pursuant to Article 9 unless the
Work is found to be deficient.

ARTICLE 5

 

QUALITY ASSURANCE

5.1       Quality Assurance Program. Contractor has sole responsibility for the
quality assurance and quality control of the Work. Contractor has provided to
Owners its quality assurance program consisting of each Consortium Member’s
Quality Assurance Program that has been approved by the NRC (“Quality Assurance
Program”). The Quality Assurance Program and any changes thereto shall meet the
requirement of 10 C.F.R. Part 50, Appendix B and ASME NQA-1 – 1994 and be
accepted by the NRC and accepted by Owners. Contractor’s Quality Assurance
Program is subject to review and audit by Owners for compliance with 10 C.F.R.
Part 50 Appendix B and ASME NQA-1 - 1994. Contractor, with input from Owners,
has prepared the project specific clarifications and modifications with respect
to the Quality Assurance Program and has set forth such items in the “Project
Quality Assurance Program Interface Plan” or “PQAPIP”. The PQAPIP will be
developed as part of the standard AP1000 Nuclear Power Plant procedures and will
be delivered to Owners for

 



 

 

41

 



 

--------------------------------------------------------------------------------

 

 

their review and approval, which shall be completed within [***] after Owners’
receipt of the PQAPIP. Any changes to the PQAPIP that Owners require that are
not the result of a Contractor error shall constitute a Change and shall entitle
Contractor to seek a Change Order pursuant to Article 9. Owners' review and
acceptance of the PQAPIP shall not relieve Contractor from its obligations to
comply with the requirements of this Agreement and 10 C.F.R. Part 50, Appendix
B. The Quality Assurance Program and the PQAPIP will collectively be the
“Project Quality Assurance Program” or “PQAP”. Contractor shall provide Owners
with five (5) copies of the PQAP and Quality Assurance Program or make them
available electronically. Contractor shall follow the PQAP throughout its
performance of the Work. The PQAP and associated policies and procedures shall
address Contractor’s Scope of Work, including without limitation systems,
structures and components in a manner consistent with their classification with
respect to their importance to nuclear safety (i.e., safety related, important
to safety, non-safety related) or their importance to the capacity, operability
and reliability of the Facility as classified in the DCD. The PQAP shall support
Owners’ compliance with 10 C.F.R. Part 50, Appendix B and shall be subject to
review and audit by the Owners at the Owners’ request. For purposes of the
American Society of Mechanical Engineers (ASME) Code, Contractor shall be
designated as Owner’s agent.

5.2       Subcontractor and Vendor Quality Assurance. In accordance with the
PQAP, Contractor shall also require Subcontractors and Vendors performing Work
within the scope of 10 C.F.R. Part 50, Appendix B (collectively the “Appendix B
Subcontractors”), and which provide materials, services or both that are nuclear
safety related or important to nuclear safety, to establish, implement and
maintain appropriate quality assurance programs at each location where Work is
being performed (which may either be the PQAP or such other quality assurance
program capable of being audited to the quality program requirements for the
scope of supply) consistent with the nuclear safety quality classification of
their portion of the Work. As between Contractor and Owners, Contractor shall be
responsible for the performance of Work by Appendix B Subcontractors within the
scope of 10 C.F.R. Part 50, Appendix B. Audit reports of the Appendix B
Subcontractors shall be made available for review by Owners or their Designated
Persons. At their own cost, Owners or their Designated Persons may participate
in scheduled audits of Appendix B Subcontractors performed by Contractor.

5.3       Quality Control and Inspection Activities. Contractor shall be
responsible to perform the quality control and inspection activities in
accordance with the PQAP. The quality control and inspection activities will be
consistent with the nuclear safety quality classification of the system,
structure or component under evaluation. The Persons performing quality control
functions for Contractor shall have sufficient authority and organizational
freedom to identify quality problems; to initiate, recommend, or provide
solutions; and to verify implementation of solutions. Such Persons performing
quality control functions shall report to a management level such that this
required authority and organizational freedom, including sufficient independence
from cost and schedule when contrary to safety considerations, is provided.

5.4       Access and Auditing on-Site and Other Facilities. Contractor shall
provide Owners, the Designated Persons and the Independent Engineer with
reasonable access during normal working hours to the Work at the Site and at
applicable portions of Contractor’s premises and working facilities, and with
pertinent documentation and other necessary

 



 

 

42

 



 

--------------------------------------------------------------------------------

 

 

information and assistance relating to the Work, for auditing of activities for
conformance with the requirements of the PQAP. Such audits of Contractor shall
be coordinated with Contractor. Contractor shall include in its direct
Subcontracts with Major Vendors and Appendix B Subcontractors acknowledgement of
the same such right of access by Owners, its Designated Persons and the
Independent Engineer at Major Vendors’ and Appendix B Subcontractors’ premises
and working facilities and shall require such Major Vendors and Appendix B
Subcontractors to include such rights in their contracts with their Appendix B
Subcontractors. This right of access to both the Site and Contractor’s, Major
Vendors’, and Appendix B Subcontractors’ other facilities extends to
representatives of the NRC for the purpose of performing quality assurance and
quality control activities. Quality assurance and quality control activities at
Major Vendors’ and Appendix B Subcontractors’ premises and working facilities
shall be limited to participation in scheduled audits and execution of witness
points identified as Witness Points and Hold Points, such as in-process testing
and final product review for acceptance. Quality assurance and quality control
review of Major Vendors and Appendix B Subcontractors includes activities
necessary to address quality issues which may arise at the sub-supplier level.
In cases where Contractor incurs additional cost from Major Vendors and Appendix
B Subcontractors due to Owners’ request to perform additional quality assurance
and quality control activities beyond these activities, such additional
activities shall constitute a Change and shall entitle Contractor to seek a
Change Order pursuant to Article 9. As directed by Owners, Contractor shall
implement, and require its Subcontractors, Major Vendors and Appendix B
Subcontractors to implement, measures necessary to be taken to ensure compliance
with this Agreement where such measures are identified as a result of a quality
assurance audit or surveillance carried out by the Owners, the Designated
Persons and/or the Independent Engineer. The rights of access described above
are subject to reasonable restrictions to protect the proprietary information of
a Major Vendor or Appendix B Subcontractor and as may be restricted by
applicable Law. However, if it is determined that the Work was not being done in
accordance with the requirements of this Agreement, Owners shall not be liable
for the cost and schedule impacts, if any, related to same and Contractor shall
not be entitled to a Change Order.

 

5.5

Witness Points and Hold Points.  

(a)       Contractor shall include in applicable Subcontracts Witness Points and
Hold Points and shall identify the associated Witness Points and Hold Points via
inclusion of the Witness Points and Hold Points in the manufacturing and
fabrication schedules. Such schedules shall be made available to Owners for
review. Solely for the components listed in Exhibit Q, after review of the
schedules, Owners shall notify Contractor of those Witness Points and Hold
Points Owners identify as Owner-designated Witness Points or Owner-designated
Hold Points. Contractor shall add the Owner-designated Witness Points and Hold
Points to the Project Schedule. If after review of the schedules, Owners add
more Witness Points or Hold Points than are identified on the initial
manufacturing and fabrication schedules for the components listed in Exhibit Q
or add additional components to Exhibit Q, Owners and Contractor shall mutually
agree upon those additions, and such added Witness Points and Hold Points shall
constitute a Change and entitle Contractor to seek a Change Order pursuant to
Article 9. Contractor shall provide Owners access to or copies of the applicable
manufacturing and fabrication schedules and regular updates to these schedules,
such that Owners have advance notice of approaching scheduled Witness Points and
Hold

 



 

 

43

 



 

--------------------------------------------------------------------------------

 

 

Points. Owners shall be notified in writing by Contractor of Owner-designated
Witness Points and Hold Points [***] prior to the scheduled activity.

(b)       Work may proceed with and beyond Owner-designated Witness Points, in
the absence of Owners’ or their Designated Persons’ participation without a
written waiver. Work may not proceed with or beyond Owner-designated Hold Point
without a written waiver from Owners, provided that delays incurred by
Contractor as a result of Owners’ failure to attend a Hold Point shall
constitute a Change and shall entitle Contractor to seek a Change Order pursuant
to Article 9. Requests by Owners to witness tests or conduct surveillance after
the scheduled point in time designated for a Witness Point shall be accommodated
by Contractor only if technically feasible and shall constitute a Change and
shall entitle Contractor to seek a Change Order pursuant to Article 9.

(c)       Witnessing of tests or other surveillance by Owners shall be at
Owners’ expense. If Owners perform the surveillance or elect not to perform a
surveillance, such surveillance or waiver will not relieve Contractor of its
obligations under this Agreement.

ARTICLE 6

 

CONTRACT PRICE

 

6.1

Contract Price. The Contract Price consists of [***].

ARTICLE 7

 

PRICE ADJUSTMENT PROVISIONS

7.1       Price Adjustment Methodology.  The amounts payable to Contractor under
this Agreement shall be subject to the Price Adjustment Provisions described in
this Article 7 and in Exhibit J. [***].

 

7.2

[***] 

 

7.3

[***] 

ARTICLE 8

 

PAYMENTS

8.1       Respective Payment Responsibility. Owners shall be severally, not
jointly, liable for the payments due hereunder; provided, however, that GPC
shall act on behalf of all Owners for purposes of the receipt of invoices and
aggregating the payments received from the Owners prior to making payment of the
Contract Price in accordance with the provisions of this Agreement. Each
individual Owner is responsible for that percentage of the Contract Price that
is equivalent to such individual Owner’s respective Ownership Interest at the
time such payment obligation accrues. In the event that an Owner does not pay in
full the amount that is due from such Owner, and another Owner does not make
such payment on behalf of

 



 

 

44

 



 

--------------------------------------------------------------------------------

 

 

such non-paying Owner, GPC shall notify Contractor no later than the due date
for the payment of the identity of the Owner(s) that did not pay in full and the
amount of such shortfall in payment from such Owner(s).

 

(a)

For all purposes of this Agreement:

 

(i) the term “Dalton Utilities” shall mean only the utility company, property
and assets operated by the Board of Water, Light and Sinking Fund Commissioners
of the City of Dalton, Georgia d/b/a Dalton Utilities, its successors,
successors-in-title or assigns, including without limitation any successors to
the business of Dalton Utilities; and

 

(ii) the term “Dalton Utilities Assets” shall mean collectively (A) all property
or assets of Dalton Utilities, including without limitation all electric power
generation, transmission and distribution assets owned or operated by the City
of Dalton and contract rights and receivables related thereto, which now or at
any time in the future are owned, used or operated by Dalton Utilities, and such
property and assets shall include without limitation any sale, insurance,
condemnation or other proceeds with respect to such property and assets; and (B)
all accounts receivable, debts, income or other amounts owed to Dalton
Utilities.

 

(b)       Notwithstanding any other term or provision of this Agreement to the
contrary, the Parties hereby agree that:

 

(i) if any Party obtains any money judgment against Dalton Utilities because of
Dalton Utilities’ default under this Agreement or breach by Dalton Utilities of
any representation or warranty under this Agreement, such Party’s sole remedy to
satisfy the judgment shall be to levy against and sell, and/or garnish or
otherwise realize upon, any and all of the Dalton Utilities Assets;

 

(ii) payments of all amounts of any kind or nature whatsoever that may at any
time be due and owing by Dalton Utilities pursuant to the terms of, or resulting
from, this Agreement shall be payable solely out of the Dalton Utilities Assets
and shall not be payable from any other source, including without limitation the
“General Fund” of the City of Dalton;

 

(iii) no such payments shall be, or be deemed to be, a debt of the City of
Dalton under any circumstance or for any purpose whatsoever, nor shall this
Agreement constitute a pledge of the full faith and credit of the City of
Dalton, nor shall the City of Dalton appropriate or be required to appropriate
funds to pay for any amounts due under this Agreement;

 

(iv) no Party will ever have the right to compel the exercise of any taxing
power of the City of Dalton to pay any amount due from Dalton Utilities under
this Agreement, nor to enforce payment thereof against any property of the City
of Dalton other than the Dalton Utilities Assets;

 

(v) no Party shall have any recourse for payment hereunder against any source of
funds of the City of Dalton other than the Dalton Utilities Assets, and each
Party hereby irrevocably and unconditionally waives any recourse or claim it may
or could otherwise

 



 

 

45

 



 

--------------------------------------------------------------------------------

 

 

have or allege to have against any payment source of the City of Dalton other
than the Dalton Utilities Assets; and

 

(vi) no provision of this Agreement is intended to, nor shall any such provision
in any way (A) grant, convey or otherwise extend to any Party any lien,
encumbrance or other charge against the Dalton Utilities Assets, or (B) modify,
impair, subordinate or otherwise affect the rights, obligations and privileges
of Dalton Utilities arising under the City of Dalton, Georgia Combined Utilities
Revenue Bonds, Series 1997, the City of Dalton, Georgia Combined Utilities
Revenue Bonds, Series 1999, or any other obligation of Dalton Utilities, it
being understood and agreed that the revenues of Dalton Utilities and all funds
created and maintained pursuant to any ordinance enacted for the purpose of
issuance of any such bonds are subject to a prior and superior lien to secure
such bonds, and shall not be subject to levy, seizure or other adverse action as
may constitute a default with respect to such bonds.

 

 

8.2

Payment for [***].

(a)       Contractor shall be compensated by Owners for [***]. On or before the
[***] of each month, Contractor shall provide Owners with an invoice setting
forth the actual amounts of [***] incurred during the prior month, together with
such supporting documentation as is reasonably requested by Owners. Subject to
the further provisions of this Article 8, payment shall be due from Owners
within [***] following receipt of the invoice.

(b)       Contractor shall be compensated by Owners for [***]. On or before the
[***] of the month following any month in which Contractor has incurred costs
[***], Contractor shall provide Owners with an invoice setting forth the [***]
and that were incurred during the prior month, together with such supporting
documentation as is reasonably requested by Owners. Subject to the further
provisions of this Article 8, payment shall be due from Owners of the amounts
invoiced under this Section 8.2(b) within [***] following receipt of the
invoice.

8.3       [***] Price Payments. Contractor shall be paid for the portions of the
Contract Price constituting [***] in accordance with the Payment Schedule in
Exhibit F. For Milestone Payments, the applicable portion of [***] shall be
invoiced by Contractor upon the completion (or substantial completion as
provided below) of each Milestone. [***] Submittal of each invoice by Contractor
for a Milestone Payment shall constitute a representation by Contractor that it
has performed and provided the Work required to complete the corresponding
Milestone for such Milestone Payment in accordance with this Agreement or
otherwise covered by such invoice. Subject to the further provisions of this
Article 8, payment shall be due from Owners within [***] following receipt of
the invoice. Milestones are not required to be completed in the sequence set
forth in the Milestone Payment Schedule, nor must invoices for completed
Milestones be submitted in the sequence set forth in Milestone Payment Schedule;
provided that the aggregate value of invoices for Milestones submitted by
Contractor at any given point in time shall not [***] of the aggregate value of
the Milestones shown on the Milestone Payment Schedule as of such point in time.
With the

 



 

 

46

 



 

--------------------------------------------------------------------------------

 

 

written consent of Owners, Contractor shall have the option to submit an invoice
for substantially completed Milestones on a pro rata basis.

8.4       Final Payment. Upon achievement of Final Completion for each Unit,
Contractor shall submit to Owners an invoice for the final Milestone Payment and
other payments due under this Agreement (the “Final Payment Invoice”) which
shall set forth the remaining amounts due to it pursuant to this Agreement. When
submitting the Final Payment Invoice, Contractor shall: (i) submit a written
discharge, in form and substance reasonably satisfactory to both Parties,
confirming that the total of the Final Payment Invoice represents full and final
settlement of the monies due to Contractor for the performance of the Work under
this Agreement and (ii) include the lien waivers, releases and Contractor’s
affidavit required by Section 8.9(a)(ii) conditioned on Contractor receiving
payment pursuant to the Final Payment Invoice. Payment of the Final Payment
Invoice shall be due from Owners within [***] following receipt of the invoice.

 

8.5

Supporting Documentation; Payment Disputes.  

(a)       If requested by Owners, Contractor shall submit invoices in a format
agreed to by the Parties. Contractor shall make available such documentation and
materials as Owners may reasonably require, including without limitation, if
applicable, Contractor’s most accurate and current data concerning physical
progress of the Work, substantiating Contractor’s right to payment of an
invoice. If an invoice is deficient in any material respect, Contractor may be
required by Owners to resubmit that invoice in proper form; provided, however,
that Owners shall pay such portion of the invoice that is not deficient and
[***] of such portion of the invoice, if any, in dispute, as provided in Section
8.5(b). Owners shall review each invoice and shall take exceptions, if any, by
providing Contractor with written notice by the earlier of (i) such date the
invoice is paid by Owners or (ii) [***] after Owners receive the invoice along
with evidence which reasonably documents the contractual basis of such
exceptions. If Owners provide no exceptions within such time, Owners shall pay
Contractor, within the time specified for payment above.

(b)       Payment shall not waive Owners’ right to dispute an invoice. Owners
may only withhold [***] of the disputed portion of an invoice and such dispute
shall be resolved in good faith in accordance with Article 27. Once the dispute
is resolved, Owners shall pay any additional amount due or Contractor shall
refund any amount by which it was overpaid, as applicable, within thirty (30)
Days after the date of the final resolution, together with interest at a rate
equal to [***], applied from the original due date of the payment [***] until
paid (or in the case of any overpayment, from the date paid until refunded by
Contractor).

(c)       Notwithstanding the foregoing, Owners may take advantage of any
discount identified in Contractor’s invoice for prompt payment. If for any
reason Owners fail to pay Contractor for the sums due and owing (other than
[***] of the sums that are the subject of a good faith dispute) by the due date,
a late payment charge shall accrue at a rate equal to [***]. If Owners fail to
make payment of an undisputed amount within [***] following the due date, or
fail to make payment of the portion of a disputed payment as required by Section
8.5(b) within [***] of the date such payment is required, Contractor shall

 



 

 

47

 



 

--------------------------------------------------------------------------------

 

 

have the right to suspend performance of the Work until such time as such
payment is made as if Owners had ordered a suspension in accordance with Section
22.1.

8.6       No Acceptance by Payment. Owners’ payment of an invoice or portion
thereof does not constitute approval or acceptance of any item or cost in that
invoice nor shall it be construed to relieve Contractor of any of its
obligations under this Agreement.

 

8.7

Security for Payment by Owners.

(a)       In the event that (i) the credit rating of (A) the senior unsecured
debt (or issuer rating in the absence of a senior unsecured debt rating) of GPC,
(B) the senior unenhanced debt of Dalton Utilities, (C) the senior unenhanced
secured debt of Oglethorpe Power Corporation or (D) the senior unenhanced global
scale rating to municipal obligations or equivalent rating scale of the
Municipal Electric Authority of Georgia issued with respect to the Power Revenue
Bond Resolution falls below any two of the following (or, if only rated by two
of the following, falls below either, or, if only rated by one of the following,
falls below such rating) or in the event that such Owner no longer has a credit
rating from any of the following: (x) Baa3 by Moody’s (if rated by Moody’s), (y)
BBB minus by S&P (if rated by S&P) or (z) BBB minus by Fitch Ratings (if rated
by Fitch Ratings), or (ii) the maturity of any indebtedness of such Owner which
in the aggregate exceeds One Hundred Fifty Million Dollars ($150,000,000) is
accelerated by the holder or holders thereof as a result of a default
thereunder, then no more than eight (8) Business Days after such Owner’s receipt
of a written demand from Contractor, such Owner shall provide Contractor with a
letter of credit substantially in the form attached as Exhibit U (or such other
form of irrevocable standby letter of credit as may be consistent with accepted
international banking customs and practices prevailing at the time of issuance,
provided that such form is reasonably acceptable to Contractor), from a bank
having a long-term senior unsecured debt rating of A minus or higher (by S&P) or
A3 or higher (by Moody’s), with total assets of at least Ten Billion Dollars
($10,000,000,000), and with a branch located in the United States, and in an
amount equal to the [***] remaining in the Payment Schedules, multiplied by such
Owner's Ownership Interest, or such other collateral reasonably acceptable to
Contractor.

(b)             Notwithstanding the requirements of Section 8.7(a), in the event
that an Owner is required to provide a letter of credit pursuant to Section
8.7(a), such Owner shall have the option, in lieu of providing such letter of
credit, of providing either (i) a parent company guaranty in the form attached
as Exhibit V-3, and with a stated limit of the guarantor’s liability under
section 2.1 of such guaranty that is no less than that amount required for the
letter of credit, provided that this option shall no longer be available to such
Owner if and when the credit ratings of the parent company guarantor are such
that they would trigger the letter of credit requirement of Section 8.7(a) if
such credit ratings applied to the parent company guarantor or (ii) cash in the
same amount as required for the letter of credit deposited into an account
designated by Contractor for the benefit of Contractor under the exclusive
control of Contractor free and clear of all liens (including the liens of any
lenders) of any Person other than Contractor. Any such account shall be
established and maintained at the expense of such Owner and held by a depositary
bank acceptable to Contractor pursuant to a control agreement in form and
substance acceptable to Contractor.

 



 

 

48

 



 

--------------------------------------------------------------------------------

 

 

(c)             Contractor may make a demand for payment against the security
provided by any Owner pursuant to Sections 8.7(a) or (b) in the event that any
such Owner has failed to make a payment when due pursuant to the provisions of
this Agreement or in order to recover any damages to which Contractor is
otherwise entitled under this Agreement as a result of any such Owner’s failure
to satisfy any of its obligations under this Agreement no sooner than [***]
following such failure and any applicable cure period. In the event of such a
demand for payment, then, except in the circumstance when the Contractor elects
to terminate this Agreement pursuant to Section 22.5, the applicable Owner or
Owners shall within [***] replenish any letter of credit (or cash), if
applicable, being held by Contractor with respect to such Owner to the full
amount required by such Owner pursuant to Sections 8.7(a) and (b). If at any
time the security held by Contractor exceeds the amount of security required by
the applicable provisions of this Section 8.7, Contractor shall permit Owners to
replace or amend the security and/or shall release such security so that the
amount of the security held by Contractor is equal to the amount required by the
provisions of this Section 8.7.

(d)       If, following the issuance by an Owner of a letter of credit (or cash)
to Contractor, the credit rating of such Owner returns to levels above those at
which the letter of credit (or cash) is required pursuant to Sections 8.7(a) and
(b), all outstanding letter(s) of credit (or cash) shall be released by
Contractor within [***]; provided, however, that the provisions of Sections
8.7(a) and (b) shall apply again in the event of any subsequent lowering of the
credit rating of such Owner below the levels stated in Section 8.7(a) that are
applicable to such Owner.

8.8       Separate Payments to Consortium Members. Each Contractor invoice shall
designate the actual amounts of the invoice payment that is to be paid to each
Consortium Member. GPC, on its own behalf and as agent for the other Owners,
shall make payment to each Consortium Member in the amounts indicated in the
invoice.

 

8.9

Conditions of Payments; Punch List Withholding.  

(a)       Required Submittals. In addition to the requirements of Section 8.5
above, Owners shall not be required to make any payment to Contractor pursuant
to this Article 8 if Contractor has not provided the submittals described in
this Section 8.9(a):

(i)        Interim Lien Waivers and Releases. In order to be valid, each monthly
invoice submitted by Contractor must be accompanied by interim lien waivers and
releases, in the form and substance as set forth in Exhibit S, executed by
Contractor with respect to the Work completed prior to the date of such invoice.
 

(ii)       Final Lien Release; Contractor’s Affidavit. In order to be valid,
Contractor’s invoice for the final payment from Owners under the Agreement must
be accompanied by (A) lien releases and waivers executed by Contractor in the
form and substance as set forth in Exhibit S and (B) Contractor’s affidavit in
the form and substance as set forth in Exhibit X executed by Contractor;
provided, however, to the extent that one or more disputed claims is identified
on the final lien releases and waivers form, then the Contractor’s affidavit
shall be provided contemporaneously with the resolution of such disputed
claim(s). The Parties further acknowledge that the final lien

 



 

 

49

 



 

--------------------------------------------------------------------------------

 

 

waiver form contained in Exhibit S contains a notation indicating that the final
lien waiver is “unconditional.” Notwithstanding this notation, the Parties agree
that the final lien waiver form is conditional, consistent with the language in
the lien waiver form itself and with the language in the applicable Georgia
statute, on the receipt of the payment referenced in the lien waiver form.

(b)       Withholding to Protect Owners from Loss. Owners may, without prejudice
to any other rights Owners may have, withhold all or any portion of any payment
to such extent as may be necessary in Owners’ reasonable opinion to protect
Owners from loss due to liens filed by Contractor or any of its Personnel
against either the Facility, the Site or any other property of Owners other than
liens filed as a result of Owners’ breach of their obligations to make payments
to Contractor hereunder. When Contractor has remedied the cause for withholding
any payment and has furnished evidence of such remedy that is satisfactory to
Owners, Owners will make the payment so withheld to Contractor within thirty
(30) Days following Owners’ receipt of such evidence. If Contractor, after
receipt of notice from Owners, fails or refuses to remedy the cause for
withholding such payment within the time specified in the notice, then Owners
may, without prejudice to any other rights Owners may have, remedy it and charge
Contractor for the cost of such remedy including without limitation Owners’
expenses, such as attorneys' fees and other legal fees and disbursements. Such
action by Owners will not be or be considered to be a waiver of any default by
Contractor under this Agreement.

(c)       Lien Bonds. Owners shall release any payments withheld due to any Lien
if Contractor provides to Owners at Contractor’s sole expense (i) a lien bond
which is (A) issued by a surety company acceptable to Owners, (B) in form and
substance satisfactory to Owners, and (C) in an amount not less than [***] of
such Lien claim or (ii) cash or a letter of credit or other security in form and
substance satisfactory to Owners in an amount not less than [***] of such Lien
claim. By posting a lien bond, however, Contractor shall not be relieved of any
obligations (including its indemnity obligations) under this Agreement.

(d)       Withholding to Ensure Completion of the Punch List. Upon creation of
the Punch List in accordance with Section 12.5, Owners may withhold from the
Milestone Payment due to Contractor upon Substantial Completion an amount equal
to [***] of the total projected cost of completing the Punch-List items (such
amount, the “Punch List Withholding Amount”). The applicable amount withheld
will be released upon completion of each Punch List item. In lieu of such
retention, Contractor shall have the right to provide a letter of credit (in an
amount equal to the Punch List Withholding Amount) to Owners for the completion
of the Punch List, in which case the amount retained for the Punch List shall be
released to Contractor.

 

(e)

[***]

(f)        Payment or Use Not Acceptance. No payment to Contractor or any use of
the Facility shall constitute an acceptance of any of the Work furnished by
Contractor or shall relieve Contractor of any of its obligations or liabilities
with respect thereto.

 

8.10

Long Lead Materials. [***]

 



 

 

50

 



 

--------------------------------------------------------------------------------

 

 

ARTICLE 9

 

CHANGES

9.1       Entitlement to Change. The following (each, a “Change”) shall entitle
Contractor or Owners, as the case may be, to seek a Change Order in accordance
with the procedures set forth in this Article 9 to the extent that a Change
occurs following the Effective Date. In addition, Contractor shall be entitled
to seek a Change Order in accordance with the procedures set forth in this
Article 9 for (i) any Change that occurs after January 22, 2008 [***] of which
Owners were notified and have accepted prior to the Effective Date to the extent
such Change has not already been reflected in the Contract Price or Project
Schedule and (ii) for the price of Phase I Work not yet paid for under the
Purchase Orders that are subsumed by this Agreement, as provided in Section
3.2(a).

(a)       any addition to, deletion from, or modification of the Facility as
described in this Agreement, or any change in the Work that is agreed by the
Parties or imposed (except to the extent that any change in Work is imposed as a
result of the acts or omissions of Contractor or a Subcontractor or Vendor,
which acts or omissions are inconsistent with the Performance Standards) by (1)
[***] or (2) the Georgia PSC Certification Order;

(b)       the COL is not issued by the date that is [***] or notice that the
Contractor is released to commence pouring safety related concrete is not
received by Contractor [***] prior to the Guaranteed Substantial Completion Date
for the First Unit, [***];

(c)       any breach by Owners of their obligations under this Agreement
(including without limitation the obligations under Section 4.1), or delay or
other demonstrable adverse impact on Contractor’s or a Subcontractor’s or
Vendor’s activities under this Agreement resulting from delay by Owners in
giving a required approval or in performing any of the Owners’ responsibilities
under Section 4.1 (other than to the extent of any delay for which Contractor is
responsible) or interference with the Work contrary to the provisions of this
Agreement by Owners or Owners’ Personnel (other than Contractor, its
Subcontractors or Vendors or the Personnel or Invitees of any of them);

(d)       a Change in Law other than such matters that are addressed in Section
9.1(a); provided, however, that a Change in Law shall not constitute a Change to
the extent such Change in Law affects [***]; and

(e)       the events or circumstances described in the following Sections of
this Agreement that are stated in said Sections to constitute a Change: Sections
3.2(a), 3.3(b), 3.4(d)(iii), 3.5(a)(iii)(A), 3.5(a)(iii)(B), 3.5(e), 3.5(f),
3.5(k), 3.5(o)(v), 3.5(w)(i), 4.2(c), 5.1, 5.4, 5.5(a), 5.5(b), 9.2, 10.3,
11.1(b), 11.4(b), 11.4(c)(i), 11.4(c)(iii), 11.5(a), 11.5(c)(i), 11.5(d)(i),
11.5(d)(iii), 12.6(c), 14.1(b), 14.2(b), 14.3(a)(ii), 15.2(b), 16.1, 16.3(b),
21.2(a) and 22.1(a).

 



 

 

51

 



 

--------------------------------------------------------------------------------

 

 

9.2       Owner-Directed Changes. It is the intent of the Parties to preserve
the design of the Standard Plant, including the approach to the supply chain,
construction, licensing, operation and maintenance. With respect to the Standard
Plant, Owners shall only have the right to direct a Change in the design of the
Facility or the Scope of Work or Project Schedule provided that such Change is
technically feasible and does not affect (a) the DCD, (b) the COLA content or
schedule or (c) [***]. Any such Change in the design, upon being determined by
Contractor to meet these criteria, shall constitute a Change and shall entitle
Contractor to seek a Change Order subject to the provisions of Sections 9.3
through 9.5.

9.3       Effect of Changes. To the extent that a Change adversely affects
Contractor’s or its Subcontractors’ or Vendors’ ability to perform the Work,
increases Contractor’s costs for the Work, affects Contractor’s ability to
achieve the Performance Guarantees or Warranties or its other obligations under
this Agreement, or causes a delay in the Project Schedule, such Change shall
entitle Contractor to a Change Order as appropriate to the extent allowed under
Sections 9.3(a) and 9.3(b) to the Contract Price, the Project Schedule, the
Payment Schedules, the Guaranteed Substantial Completion Dates, the Critical
Milestones and/or such other parts of this Agreement as may be affected by such
Change; [***]. Each Party shall reasonably cooperate with the other Party in
preserving the standardization of the design and finality of the DCD.
Notwithstanding the foregoing, [***]. To the extent that a Change enhances
Contractor’s or its Subcontractors’ or Vendors’ ability to perform the Work,
reduces Contractor’s costs for the Work or its other obligations under this
Agreement, or shortens the Project Schedule, Owners shall be entitled to a
Change Order as appropriate to the Contract Price, the Project Schedule, the
Payment Schedules, the Guaranteed Substantial Completion Dates, the Critical
Milestones and/or such other parts of this Agreement as may be affected by such
Change

(a)       Changes to the Project Schedule. Any adjustment of time to the Project
Schedule shall be the number of Days, at a maximum, equal to the number of Days
of delay (or saved Days) in the sequence of the impacted Work demonstrated by
Contractor (or by Owners with respect to saved Days) as resulting from the event
or events necessitating the Change Order, with due regard for reasonable
mitigating measures available to Contractor.

(b)       Changes to the Contract Price. Any increase (or decrease, in the
context of a Change Order decreasing the amount of Work to be performed) in the
Contract Price, if any, resulting from a Change shall be determined and shall be
payable by (or due to) Owners as follows:

 

(i)

[***]

(ii)     if the Parties do not agree, then until such matter is resolved and the
payment for such Change is determined pursuant to Article 27 [***];

 

(c)

[***]

9.4       Notice of a Change. Contractor shall submit notice of a Change to
Owners as soon as reasonably practicable under the circumstances after becoming
aware of the Change.

 



 

 

52

 



 

--------------------------------------------------------------------------------

 

 

Such notice shall be followed by delivery to Owners of the following information
as it becomes available:

(a)       detailed supporting information demonstrating the effect of the Change
on the provisions of this Agreement, including without limitation the Contract
Price and Project Schedule [***];

 

(b)  

options to mitigate the costs or delays associated with the Change;

(c)       an evaluation of the impact on the Licensing Basis as of the date of
the Change; and

 

(d)  

a written proposal for executing the Work insofar as it will be changed.

9.5       Disputes over Changes. Failure by Contractor to provide notice of a
Change as set forth above shall not reduce Contractor’s entitlement to an
adjustment as set out in Section 9.3, unless such failure has a materially
adverse impact on Owners; provided, however, that Contractor shall not be
entitled to such adjustment unless notice of a Change is provided to Owners as
soon as reasonably practicable but in no event later than [***] subsequent to
the discovery of circumstances that Contractor believes give rise to the need
for a Change. A written document describing the amendments to this Agreement as
a result of a Change (a “Change Order”) shall be agreed to in writing by the
Parties. No Change Order shall be authorized by Owners unless signed by Owners’
Authorized Representative. Each Change Order shall show the adjustments agreed
by the Parties. If Owners request a proposal for a change in the Work from
Contractor or should Contractor submit a claim for a Change under Section 9.1, a
Change Order shall be issued to reimburse Contractor for its charges for any
estimating and design services. In the event the Parties are unable to agree on
any aspect of a Change Order, the dispute will be resolved in accordance with
the provisions of Article 27. The Parties will continue to perform their
respective obligations under this Agreement in accordance with Section 27.7
unless the Parties otherwise mutually agree in writing.

9.6       Changes for Contractor’s Convenience. Contractor shall have the right
to take any action that is consistent in all material respects with this
Agreement and that Contractor determines to be reasonably necessary to meet the
requirements of this Agreement, including, for example, making field changes or
correcting deficiencies. However, in the event that Contractor desires to make
substitutions of Equipment or materials set out in the Specifications or
deletions from or modifications to the Facility or Work as described in Exhibit
A or the Licensing Basis and such action (a) would cause the Equipment or
materials or such aspect of the Work (following the finalization of the design
of the applicable system, component or structure) to no longer conform to the
Standard Plant, (b) would be contrary to the COL or the DCD, or (c) would be
contrary to material provisions of this Agreement, Contractor shall obtain
Owners’ written approval prior to undertaking such change, which will not be
unreasonably withheld or delayed. Contractor shall also provide to Owners
licensing evaluations and licensing support to develop license amendment
requests to the NRC for changes proposed by Contractor to the NRC Design
Certification to the extent such design changes will impact the Licensing Basis
of the Facility. Contractor shall not be entitled to any

 



 

 

53

 



 

--------------------------------------------------------------------------------

 

 

adjustment to the Contract Price, Project Schedule, Guaranteed Substantial
Completion Dates, Critical Milestones, Performance Guarantees, Warranties or any
other term or condition of this Agreement in respect of any change permitted
pursuant to this Section 9.6.

ARTICLE 10

 

UNCONTROLLABLE CIRCUMSTANCES

10.1     Uncontrollable Circumstances. As used in this Agreement, an
“Uncontrollable Circumstance” means any event to the extent that it: (a)
prevents or delays the affected Party (the “Affected Party”) from performing its
obligations under this Agreement or complying with any conditions required by
the other Party under this Agreement or affects the costs of performing the
Work; and (b) is unforeseeable and is beyond the reasonable control of and not
the result of the fault or negligence of the Affected Party or such Affected
Party’s Personnel; and (c) could not have been prevented by the Affected Party’s
or its Personnel’s exercise of reasonable diligence. To the extent that the
preceding conditions are satisfied, Uncontrollable Circumstances include,
without limitation, the following events or circumstances:

(i)        war, civil insurrection, riots, sabotage or acts of terrorism;

(ii)       acts of God, including flash floods, hurricanes, tornadoes, typhoons,
lightning strikes, earthquakes and the like;

 

(iii)

fire or explosion;

(iv)      governmental actions or omissions, including the suspension,
termination, interruption, denial, delay in obtaining or failure of renewal or
issuance of any Government Approval relating to the Work;

 

(v)

epidemics, quarantines, embargoes or blockades;

(vi)      strikes, other concerted labor actions or slowdowns which are not
occurring exclusively at the Site, or those occurring exclusively at the Site,
to the extent caused by an action or inaction by Owners or their Personnel; and

 

(vii)

[***]

Notwithstanding anything in this Section 10.1 to the contrary, in no instance
will the following be considered events beyond Contractor’s or its Personnel’s
reasonable control or constitute an Uncontrollable Circumstance: (A) equipment
failure, except when such failure is caused by a separate Uncontrollable
Circumstance; (B) an act or omission of a Subcontractor or Vendor, except to the
extent such act or omission is caused by an event that would constitute an
Uncontrollable Circumstance if such event were experienced directly by a Party;
(C) price fluctuations with respect to materials, supplies or components of
equipment related to items to be supplied by Contractor under this Agreement;
(D) mere economic hardship; (E) Site specific strikes or other Site specific
labor actions other than those listed in clause (vi) above; or [***].

 



 

 

54

 



 

--------------------------------------------------------------------------------

 

 

10.2     Burden of Proof. The burden of proof as to whether an Uncontrollable
Circumstance has occurred shall be upon the Party claiming an Uncontrollable
Circumstance.

10.3     Excused Performance. To the extent that the Affected Party is rendered
wholly or partly unable to perform its obligations under this Agreement because
of an Uncontrollable Circumstance, such circumstance shall constitute a Change
and shall entitle such Affected Party to seek a Change Order pursuant to Article
9, which action shall be the sole remedy of such Affected Party; provided that:

(a)       the Affected Party shall give written notice to the other Party
describing the particulars of the occurrence as soon as reasonably practicable
under the circumstances but in any event no later than [***] after the Affected
Party becomes aware of the Uncontrollable Circumstance;

(b)       the suspension of performance resulting from such Uncontrollable
Circumstance shall be of no greater scope and of no longer duration than is
reasonably required by the Uncontrollable Circumstance;

(c)       no obligations of either Party which arose before the occurrence
causing the suspension of performance are excused as a result of the occurrence;

(d)       the Affected Party must continue to perform its obligations under this
Agreement to the extent possible, and the Affected Party must use commercially
reasonable efforts to overcome, cure, remove, otherwise correct, minimize and
contain costs and expenses and mitigate and remedy the damages, delays and
effects of the Uncontrollable Circumstance and its inability to perform its
obligations under this Agreement as a result thereof; and

(e)       when the Affected Party is able to resume performance of its
obligations hereunder, that Party shall give the other Party written notice to
that effect and shall promptly resume such performance.

ARTICLE 11

 

TESTING

 

11.1

Scope and Objective of Testing.  

(a)       The scope of testing associated with this Article 11 covers that
testing which takes place for each Unit at the Site and is in addition to the
component testing addressed in Section 3.5(g). The testing that will be
performed on-Site consists of Construction and Installation Tests,
Preoperational Tests, Start-up Tests and the Performance Tests, each as
described in this Article 11.

(b)       The “Joint Test Working Group” consists of an organizational group of
representative personnel from each Party performing testing services, technical
supervision and/or field support working with Owners’ operating organization.
The Joint Test Working Group shall oversee the implementation of the
Preoperational Tests program

 



 

 

55

 



 

--------------------------------------------------------------------------------

 

 

and the Start-up Tests program, including planning, scheduling and performance
of all Preoperational Tests and Start-up Tests. Contractor shall have overall
responsibility and authority for technical direction of the initial test
program, consisting of the Construction and Installation Tests and
Preoperational Tests, for conducting those tests in accordance with the Project
Schedule, and will act as the chairman of the Joint Test Working Group. Upon
Unit Mechanical Completion, the Joint Test Working Group chairman will continue
to have overall responsibility and authority for the technical direction of the
Start-up Test program, but operation and control of the Unit shall reside
entirely with Owners. To support the Preoperational Tests, Startup Tests and
Performance Tests, Owners shall supply, at a minimum, the operating and plant
staff as designated in Table 4 of Exhibit A, as may be amended per mutual
agreement upon finalization of the startup administrative manual. Owners shall
be responsible for conducting the Start-up Tests and the Performance Tests to be
conducted in accordance with the Project Schedule and any delay in performance
of the tests not due to the fault of Contractor or its Personnel shall
constitute a Change and entitle Contractor to seek a Change Order pursuant to
Article 9. Contractor shall use reasonable efforts to accommodate Owners in
performing Start-up Tests and Performance Tests during times of the day that
will allow Owners to maximize the revenues from the sale of test energy provided
that such accommodation does not cause Contractor to be delayed in meeting the
Project Schedule. The Joint Test Working Group shall review and evaluate
Construction and Installation Test, Preoperational Test and Start-up Test
results and test turnover packages and recommend acceptance of the turnover to
Owners. The start-up administrative manual shall include administrative
procedures that provide detailed requirements and govern the execution of
activities associated with the conduct of the test program, including the
organization, structure and functional relationships of the Joint Test Working
Group and the start-up organization. The start-up administrative manual shall be
based on the Contractor’s AP1000 Nuclear Power Plant startup administrative
manual and shall be delivered to Owners [***] prior to the commencement of the
Preoperational Tests. Any revisions thereto shall be subject to Owners' review.
If Owners request a change to the startup administrative manual that is not the
result of a Contractor error or omission, such request shall constitute a Change
and entitle Contractor to seek a Change Order pursuant to Article 9.

 

11.2

Construction and Installation Tests.  

(a)       The adequacy of construction and installation of components and
systems shall be verified by construction inspection and installation tests.
During the construction period, Contractor shall erect the structure, install
plant equipment and perform construction verification and inspection tests. All
of these activities shall be executed, controlled, and documented in accordance
with Contractor’s approved procedures.

(b)       During construction, installation of components associated with the
various systems will be completed. The associated piping, wiring, equipment, and
controls shall be verified to be installed in accordance with approved final
design drawings. Construction and Installation Tests shall be performed and all
appropriate documentation and exceptions to construction verification tests, or
incomplete tests shall be recorded as turnover exceptions. On a system basis,
completion of this program shall demonstrate that the system is ready for
preoperational testing. Where applicable, Preoperational Tests may proceed prior
to completion of this program.

 



 

 

56

 



 

--------------------------------------------------------------------------------

 

 

11.3     Preoperational System Tests. Following the Construction and
Installation Tests of the particular components and systems, the preoperational
system tests shall be conducted. Activities during the Preoperational Tests
shall be conducted in accordance with the start-up administrative manual. All
system/component testing not completed before Turnover will also be conducted
under the start-up administrative manual. Initially, the Joint Test Working
Group shall prepare the system/components for dynamic testing. Systems shall be
flushed, tuned, and prepared for preoperational and acceptance testing. The
Joint Test Working Group, while coordinating any remaining functional testing,
shall provide technical direction for Owners’ operations personnel in the
initial starting and operation of the various systems.

(a)       Preoperational Tests shall be performed to demonstrate that the
components and systems perform in accordance with selected design requirements
so that initial Nuclear Fuel loading, initial criticality and subsequent power
operation can be safely undertaken in accordance with Law and applicable
Government Approvals. Preoperational Tests at elevated pressure and temperature
are referred to as hot functional tests. Contractor shall provide [***] advance
notice to Owners of the scheduled testing dates via updates to the Project
Schedule.

The general objectives of the Preoperational Test program are the following:

 

•

Demonstrate that essential plant components and systems, including alarms and
indications, meet appropriate requirements based on the design.

 

•

Provide documentation of the performance and condition of the components and
systems.

 

•

Provide baseline test and operating data on equipment and systems for future use
and reference.

 

•

Operate Equipment for a sufficient period to demonstrate performance in
accordance with the Preoperational Test procedures.

 

•

Demonstrate that the systems operate on an integrated basis.

Abstracts for the Preoperational Tests for portions of systems/components that
perform safety-related functions; perform defense-in-depth functions; contain,
transport, or isolate radioactive material; and for other applicable systems are
specified in Chapter 14 of the DCD.

(b)       Contractor shall develop the Preoperational Test procedures consistent
with its procedures for the Standard Plant and shall provide the Preoperational
Test procedures to Owners in advance of the testing. A team referred to as the
“Preoperational Test Group” will be established by the Joint Test Working Group
and be manned by each Party's personnel per Table 4 of Exhibit A. The
Preoperational Test Group will consist of engineering test leads and test
personnel. The Preoperational Test Group shall be responsible for conducting the
Preoperational Tests in accordance with the Project Schedule.

 



 

 

57

 



 

--------------------------------------------------------------------------------

 

 

(c)       Facility equipment used in the performance of Preoperational Tests
will be operated by Owners in accordance with appropriate operating procedures,
thereby giving Owners’ operating staff an opportunity to gain experience in
using these procedures and demonstrating their adequacy prior to Unit initial
criticality.

(d)       Contractor shall review the results of the Preoperational Tests with
the Preoperational Test Group and notify Owners when they may proceed with the
Start-up Test program.

 

 

11.4

Start-up Tests Objectives and Protocol.  

(a)       The Start-up Test program begins with initial Nuclear Fuel loading
after the Preoperational Tests have been successfully completed. Start-up Tests
can be grouped into four broad categories:

 

•

Tests related to initial Nuclear Fuel loading.

 

•

Tests performed after initial Nuclear Fuel loading but prior to initial
criticality.

 

•

Tests related to initial criticality and those performed at low power (less than
five percent (5%)).

 

•

Tests performed at power levels greater than five percent (5%).

During performance of the Start-up Test program, Owners’ operating staff shall
have the opportunity to obtain practical experience in the use of normal and
abnormal Operating Procedures while a Unit progresses through heatup,
criticality, and power operations.

 

(b)

The general objectives of the Start-up Test program are to:

 

•

Install the Nuclear Fuel in the Unit reactor vessel in a controlled and safe
manner.

 

•

Verify that the Unit reactor core and components, Equipment, and systems
required for control and shutdown have been assembled according to design and
meet specified performance and other requirements of this Agreement.

 

•

Achieve initial criticality and operation at power in a controlled and safe
manner.

 

•

Verify that the operating characteristics of the Unit reactor core and
associated control and protection equipment are consistent with design
requirements and accident analysis assumptions.

 



 

 

58

 



 

--------------------------------------------------------------------------------

 

 

 

•

Obtain the required data and calibrate equipment used to control and protect the
Facility.

 

•

Verify that the Unit responds to the transient tests as described in the Design
Control Document.

Abstracts of the Start-up Tests are provided in Chapter 14 of the DCD.
Contractor shall develop the Start-up Test procedures per the guidelines
documented in Chapter 14 of the DCD, in accordance with its procedures for the
Standard Plant and will provide the Start-up Test procedures to Owners [***] the
testing and, in the case of any Site-specific matters or whenever required by
Law, shall be subject to the Owners’ and/or Licensed Operator’s acceptance,
which acceptance shall not be unreasonably withheld. The Start-up Test
procedures will be developed as part of the standard AP1000 Nuclear Power Plant
procedures and test program. Therefore, any changes to these standard test
procedures that Owners require that are not the result of a Contractor error or
omission shall constitute a Change and shall entitle Contractor to seek a Change
Order pursuant to Article 9. A team referred to as the “Start-up Test Group”
will be established by the Joint Test Working Group and be manned by each
Party’s personnel as per Table 4 of Exhibit A. The Start-up Test Group will
consist of engineering test leads and test personnel. The Start-up Test Group
shall be responsible for conducting the Start-up Tests in accordance with the
agreed upon Project Schedule.

(c)       Contractor shall give notice to Owners of the date (the “Ready for
Start-up Test Date”) when the Unit is ready, or would have been ready, except
for a delay caused by Owners or their Personnel or resulting from an
Uncontrollable Circumstance, for the Start-up Tests on such Unit to begin.

(i)        In the event of any such delay, such delay shall constitute a Change
and entitle Contractor to seek a Change Order pursuant to Article 9. If the Work
is suspended as a result of the delay, the Parties shall determine as part of
the Change Order process such matters as (A) maintenance procedures for the Unit
to be followed by Owners until the Start-up Test can occur, (B) whether or not
Contractor should demobilize its forces for the duration of the suspension, (C)
if demobilization is to occur, Contractor’s Personnel that shall either remain
on the Site for the purpose of monitoring the maintenance of the Units and/or be
permitted to examine the Unit and Owners’ maintenance records on a routine basis
to determine whether the agreed maintenance procedures are being followed and
(D) validation procedures to be undertaken on the Unit to re-determine its
readiness for the Start-up Test prior to conducting the Start-up Test.

(ii)       To the extent that a delay caused by Owners or their Personnel or
resulting from an Uncontrollable Circumstance delays any Start-up Test by more
than [***] from the Ready for Start-up Test Date, Contractor shall be entitled
to the Milestone Payment(s) that would be due upon or prior to Start-up Test
Completion, minus the component of the Milestone Payment attributable to the
technical direction to have been provided by Contractor for such Start-up
Test(s).

 



 

 

59

 



 

--------------------------------------------------------------------------------

 

 

(iii)      At such time as Owners are ready for the Start-up Test to be
conducted, Contractor shall (if applicable) re-mobilize at the Site on a
mutually agreed date and shall proceed to conduct the Start-up Test, followed by
the Performance Tests and the other activities required to achieve Substantial
Completion and Final Completion. The Project Schedule will be revised pursuant
to the Change Order procedure to reflect the additional time, if any, that
Contractor will require for the performance of the Start-up Test as a result of
changed circumstances in its staffing and other factors resulting from the delay
in performance of the test. Prior to initiating the Start-up Test, Contractor
shall have the right, pursuant to the agreed validation procedures determined as
described in clause (i) above, to assess whether any degradation to the
operational performance of the Unit has occurred. To the extent that degradation
to the operational performance of the Unit has occurred for reasons other than
due to the acts or omissions of Contractor or its Personnel, such degradation
shall constitute a Change and shall entitle Contractor to seek a Change Order
pursuant to Article 9 for the costs and time required to perform corrections to
the Unit to return it to a state ready for the Start-up Test.

(iv)      If the delay caused by Owners or their Personnel or resulting from an
Uncontrollable Circumstance delays any Start-up Test by more than [***] from the
Ready for Start-up Test Date, then Contractor will be deemed for all purposes to
have completed the Start-up Test, and at such time, if any, as Owners are ready
for the Start-up Test to be conducted, Contractor’s sole responsibility
hereunder with respect to such Start-up Test shall be to provide technical
direction for the testing on [***].

 

11.5

Performance Tests.

(a)       Performance Test Procedures. Contractor shall develop the Performance
Test procedures consistent with its procedures for the Standard Plant and shall
provide the Performance Test procedures to Owners [***] the testing and, in the
case of any Site-specific matters or whenever required by Law, shall be subject
to the Owners’ and/or Licensed Operator’s acceptance, which acceptance shall not
be unreasonably withheld. The Performance Test procedures will be developed as
part of the standard AP1000 Nuclear Power Plant procedures and test program.
Therefore, any changes to these standard test procedures that Owners require
that are not the result of a Contractor error or omission shall constitute a
Change and shall entitle Contractor to seek a Change Order pursuant to Article
9. Documentation of the performance of the tests and results of the tests shall
be created and maintained by Contractor and delivered to Owners as a condition
of Final Completion.

(b)       Owners’ Responsibilities. Owners shall provide all consumables,
semi-skilled and skilled labor, fully trained and licensed operators and such
other material or services that are reasonably requested by Contractor for the
tests. Contractor shall maintain an adequate construction staff and labor on
Site to support the testing process.

(c)       AP1000 Performance Tests. Contractor will perform the Performance
Tests in accordance with Contractor document, APP-GW-T1R-600, “AP1000
Performance Test Requirements and Bases,” which also includes the designation of
the ASME Power Test Codes used for the Performance Tests. The revision level of
APP-GW-T1R-600 shall be that

 



 

 

60

 



 

--------------------------------------------------------------------------------

 

 

as of the Effective Date or as otherwise agreed to by the Parties. Per
APP-GW-T1R-600, the Performance Tests will consist of the following tests: (i)
NSSS Thermal Performance Test, (ii) Turbine Generator Output Test (i.e., Net
Unit Electrical Output Test) and (iii) Steam Generator Moisture Carryover Test.
In addition, certain baseline performance data shall be collected during the
Performance Tests. [***]. Acceptance requirements associated with specific
Performance Tests are provided below. Otherwise the acceptance criteria shall be
as designated in the associated standard AP1000 Nuclear Power Plant test
procedures.

(i)                  NSSS Thermal Performance Test. A test (the “NSSS Thermal
Performance Test”) shall be run at [***] licensed thermal power as indicated by
the secondary calorimetric. The thermal power shall be at the highest
maintainable power level, but in no event less than [***] licensed thermal power
in order to conduct this test. The purpose of this test is to verify the
reliable operation of the Unit and that the nuclear steam supply system
indicated power level, as measured by the secondary calorimetric, is greater
than or equal to [***] licensed thermal power during a period of continuous
operation of [***]. Such test shall be satisfactorily completed when the Unit
has demonstrated this capability for such continuous period. The measurement
frequency shall be every sixty (60) minutes throughout the test. If there is any
reduction in the thermal power output [***] or delay in the performance of the
NSSS Thermal Performance Test that is not due to an error or omission of
Contractor or its Personnel, Contractor shall re-run the NSSS Thermal
Performance Test when such circumstances abate, but the interruption or delay in
the performance of the test shall constitute a Change and entitle Contractor to
seek a Change Order pursuant to Article 9. If the reduction in the thermal power
output [***] or delay is not due to an error or omission of Contractor or its
Personnel or Uncontrollable Circumstances, the hours of continuous operation
performed prior to such reduction or delay shall be credited toward the period
of [***] of continuous operation once the NSSS Thermal Performance Test is
resumed.

(ii)       Net Unit Electrical Output Performance Test. A test (the “Net Unit
Electrical Output Test”) shall be run to determine whether the Unit meets the
Net Unit Electrical Output Guarantee [***]. This test is referred to as the
Turbine Generator Output Test in document APP-GW-T1R-600. The Net Unit
Electrical Output Test for the Unit shall be conducted for a continuous [***]
hour period during the Performance Tests. In accordance with the further
requirements of Section 11.6(a), the measurement frequency shall be every sixty
(60) minutes throughout the test, and the average value of those data points
shall be used to determine compliance with the Net Unit Electrical Output
Guarantee.

(iii)      Moisture Carryover Test. A test (the “Moisture Carryover Test”) shall
be run to determine whether the Unit meets the Moisture Carryover Guarantee. The
steam from the two (2) steam generators per Unit shall be sampled while the Unit
is operating at a nominal rating of [***] thermal power. If the Unit is unable
to reach [***] thermal power, the test must run at the highest maintainable
power level but in no event less than or equal to [***] thermal power. The
Moisture Carryover is measured using a tracer method. The method involves the
addition of a known quantity of a suitable tracer to the secondary system. After
a prescribed equilibrium time, samples shall be simultaneously withdrawn from
each steam generator blowdown line, the main steam lines and the main feedwater
lines. The concentration ratio of the tracer found in

 



 

 

61

 



 

--------------------------------------------------------------------------------

 

 

the steam sample to that found in the liquid sample shall be used to calculate
the Moisture Carryover. The Moisture Carryover Test may be conducted
concurrently with the Net Electrical Output Test. Such test will be
satisfactorily completed when it has demonstrated that the Unit is capable of
meeting the Moisture Carryover Guarantee.

(iv)      Major Equipment Operation and Collection of Performance Baseline Data.
In addition to systems that are referenced as part of conducting the Performance
Tests, during the Performance Tests, data will be taken to allow verification of
the proper operation of and to obtain baseline performance data for the
following other major components of Equipment:

 

•

Steam Turbine Generator

 

•

Moisture Separator Reheaters

 

•

Feedwater Heaters

 

•

Condenser

 

•

Main Cooling Tower

 

•

Feedpumps

 

•

Circulating Water Pumps

 

(d)       Readiness for Performance Tests. Contractor shall give notice to
Owners of the date (the “Ready for Performance Test Date”) when the Unit is
ready, or would have been ready within the next [***] except for a delay caused
by Owners or their Personnel or resulting from an Uncontrollable Circumstance,
for the Performance Tests on such Unit to begin. In the event that there has
been a delay in conducting the Start-up Test due to a delay caused by Owners or
their Personnel or resulting from an Uncontrollable Circumstance, then the Ready
for Performance Test Date shall be [***] after the Ready for Start-up Test Date
[***].

(i)        In the event of any such delay, such delay shall constitute a Change
and entitle Contractor to seek a Change Order pursuant to Article 9. If the Work
is suspended as a result of the delay, the Parties shall determine as part of
the Change Order process such matters as (A) maintenance procedures for the Unit
to be followed by Owners until the Performance Tests can occur, (B) whether or
not Contractor should demobilize its forces for the duration of the suspension,
(C) if demobilization is to occur, Contractor Personnel that shall either remain
on the Site for the purpose of monitoring the maintenance of the Units and/or be
permitted to examine the Unit and Owners’ maintenance records on a routine basis
to determine whether the agreed maintenance procedures are being followed and
(D) validation procedures to be undertaken on the Unit to re-determine its
readiness for the Performance Tests prior to conducting the Performance Tests.

(ii)       To the extent that a delay caused by Owners or their Personnel or
resulting from an Uncontrollable Circumstance delays the Performance Tests by
more than [***] from the Ready for Performance Test Date, Contractor shall be
entitled to the Milestone Payment that would be due upon Performance Test
completion, minus the component of the Milestone Payment attributable to the
technical direction to have been provided by Contractor for such Performance
Tests.

 



 

 

62

 



 

--------------------------------------------------------------------------------

 

 

(iii)      At such time as Owners are ready for the Performance Tests to be
conducted, Contractor shall (if applicable) re-mobilize at the Site on a
mutually agreed date and shall proceed to conduct the Performance Tests,
followed by the other activities required to achieve Substantial Completion and
Final Completion. The Project Schedule shall be revised subject to the Change
Order provisions of Article 9 to reflect the additional time, if any, that
Contractor will require for the performance of the Performance Tests as a result
of changed circumstances in its staffing and other factors resulting from such
delay in performance of the test. Prior to initiating the Performance Tests,
Contractor shall have the right, pursuant to the agreed validation degradation
to the operational performance of the Unit has occurred. To the extent that
degradation to the operational performance of the Unit has occurred for reasons
o procedures determined as described in clause (i) above, to assess whether any
ther than due to the acts or omissions of Contractor or its Personnel, such
degradation shall constitute a Change and Contractor shall (without duplication
of Change Orders which Contractor receives under Section 11.4(c)(iii)) be
entitled to seek a Change Order pursuant to Article 9 for the costs and time
required to perform corrections to the Unit to return it to a state ready for
the Performance Tests.

(iv)      If the delay caused by Owners or their Personnel or resulting from an
Uncontrollable Circumstance delays the Performance Tests by more than [***] from
the Ready for Performance Test Date, then Contractor will be deemed for all
purposes to have completed the Performance Tests, and at such time, if any, as
Owners are ready for the Performance Tests to be conducted, Contractor’s sole
responsibility hereunder with respect to such Performance Tests shall be to
provide technical direction for the testing on [***].

 

11.6

Performance Guarantees.

(a)       Net Unit Electrical Output Guarantee. Subject to the limits of
liability set forth in Section 13.3 and subject to the provisions of this
Agreement and in accordance with the Operating Procedures and Maintenance
Procedures and Facility Manuals, Contractor guarantees that a Unit, when loaded
with the Nuclear Fuel, shall produce a Net Unit Electrical Output of [***] MWe
as evidenced by the Net Unit Electrical Output Test (the “Net Unit Electrical
Output Guarantee”).

(i)        In the event a Unit does not meet the Net Unit Electrical Output
Guarantee as of the Guaranteed Substantial Completion Date due to Contractor’s
or its Personnel’s acts or omissions, Contractor shall, at its sole option, (A)
perform, at its own expense, such repair, replacement or adjustment or
modification to enable such Unit to produce the guarantee or (B) subject to the
provisions below in this Section 11.6(a)(i) [***] pay the applicable Net Unit
Electrical Output Liquidated Damages. The decision to repair, replace, adjust or
modify shall be made by Contractor, after consultation with Owners. Contractor’s
repair, replacement, adjustment or modifications to a Unit shall not interfere
with Owners’ commercial operation of such Unit. The time period during which
Contractor shall have this right to repair, replace, adjust or modify the Unit
to improve performance shall terminate at the end of the Correction Period. At
any time during the Correction Period, but subject to Contractor’s obligations
under Section 11.6(b),

 



 

 

63

 



 

--------------------------------------------------------------------------------

 

 

Contractor shall have the right to terminate its efforts to improve the
performance of the Unit and pay the applicable Net Unit Electrical Output
Liquidated Damages. If Contractor has previously paid Net Unit Electrical Output
Liquidated Damages and, as a result of Contractor’s efforts, as of the end of
the Correction Period (or such earlier time as the Net Unit Electrical Output
Guarantee has been met or Contractor has determined that further repairs,
replacements, adjustments or modifications to improve performance are not
practicable), the Unit is able to meet the Net Unit Electrical Output Guarantee
or Contractor has been able to increase the Net Unit Electrical Output from the
level at which the Net Unit Electrical Output Liquidated Damages were previously
paid, in each case as demonstrated by a Net Unit Electrical Output Test,
Contractor shall be entitled to a refund of all or the applicable portion of the
Net Unit Electrical Output Liquidated Damages paid by Contractor, calculated as
provided in Section 13.3. Amounts expended by Contractor in its efforts to meet
the Net Unit Electrical Output Guarantee shall not limit or affect Contractor’s
obligation to pay Net Unit Electrical Output Liquidated Damages.

(ii)       The Net Unit Electrical Output Guarantee is subject to the conditions
stated in Section 14.6(c) and to the following:

(A)      Owners have provided access to the electrical grid and sufficient
electrical load to perform the test.

(B)      The Net Unit Electrical Output Guarantee shall be demonstrated by the
Net Unit Electrical Output Test to be conducted at the times set forth in
Section 11.5(c)(ii) and subject to measurement and adjustment based on the
Reference Conditions and other conditions and requirements set forth in Exhibit
L.

(C)      Necessary auxiliary equipment for producing the Net Unit Electrical
Output shall include only the Equipment loads provided in Exhibit L.

(D)      Completion of the Net Unit Electrical Output Test or re-test that
demonstrates the achievement of the Net Unit Electrical Output Guarantee or the
payment of the Net Unit Electrical Output Liquidated Damages to Owners shall
relieve Contractor of any further obligation with respect to the Net Unit
Electrical Output Guarantee.

 

(b)

[***]

(c)       Moisture Carryover Guarantee. Contractor guarantees, subject to the
provisions of this Agreement and in accordance with the Operation and
Maintenance Manuals, that each Unit, when completed and loaded with Nuclear
Fuel, will be capable of producing steam with a Moisture Carryover limit of
[***] at the exit of the steam generator dryers and prior to entering the flow
limiting nozzles (the “Moisture Carryover Guarantee”). The maximum amount of
Moisture Carryover shall be [***] at the exit of the steam generator dryers and
prior to entering the flow limiting nozzles (the “Maximum Moisture Carryover
Amount”).

 



 

 

64

 



 

--------------------------------------------------------------------------------

 

 

(i)        If the calculated Moisture Carryover is greater than the Moisture
Carryover Guarantee as of the Guaranteed Substantial Completion Date of a Unit
due to Contractor’s or its Personnel’s acts or omissions, Contractor shall, at
its sole option, [***].

(ii)       The Moisture Carryover Guarantee is based upon the Unit operating at
the conditions set forth in the AP1000 Nuclear Power Plant Start-up Test
Procedure for the Moisture Carryover Test.

 

(iii)

[***]

(d)       Contractor Burden of Proof. Contractor shall bear the burden of
proving that a failure to meet the Net Unit Electrical Output Guarantee, [***]
or Moisture Carryover Guarantee was not due to an act or omission of Contractor
or its Personnel.

ARTICLE 12

 

STAGES OF COMPLETION

 

12.1

Turnover.  

(a)       Sequential Turnover. Turnover refers to the sequential mechanical
completion of each system and structure of a Unit. “Turnover” of a system or
structure shall occur upon the satisfaction of the following conditions:

(i)        Such system or structure (and components thereof) shall be physically
completed in accordance with the requirements of this Agreement, the COL, and
applicable Industry Codes and Standards (except for Punch-List items) and Law;

(ii)       The systems comprising such system or structure shall have been
checked for alignment, lubrication, rotation and electrical continuity and
hydrostatic and pneumatic pressure integrity;

(iii)      Such system or structure (and components thereof) shall have been
flushed and cleaned out and shall be ready to support the commencement of the
Preoperational Tests;

(iv)      Construction and Installation Tests and Preoperational Tests of such
system or structure shall have been satisfactorily completed;

(v)       Structures or portions thereof shall be completed, necessary coatings
applied and the area cleaned;

(vi)      Applicable ITAAC for the system or structure (and components thereof)
shall have been met in accordance with ITAAC procedures to be developed by
mutual agreement of Contractor and Owners, including a requirement to
demonstrate that an ITAAC previously met for such system or structure (or
components thereof) has not been compromised since initial satisfaction; and

 



 

 

65

 



 

--------------------------------------------------------------------------------

 

 

(vii)     The Turnover Package for the system or structure (and any components
thereof), including without limitation applicable Documentation for the system
or structure, shall have been delivered to Owners.

(b)       Notice and Acceptance of Turnover. When Contractor believes the
provisions of Section 12.1(a) have been satisfied with respect to each system or
structure, Contractor shall deliver a written notice of such determination
through the Joint Test Working Group to Owners with sufficient detail to enable
Owners to determine whether Contractor has achieved such requirements. Owners
shall accept such system or structure as having achieved Turnover, by delivering
to Contractor notice of that acceptance within [***] following receipt of
Contractor’s notice that Turnover has occurred; alternatively, Owners may
disagree that Turnover has occurred by notifying Contractor in writing of why
they disagree that Turnover of such system or structure has occurred, in which
case (and without prejudice to Contractor’s right to submit a Claim) Contractor
shall take such corrective actions as are necessary and resubmit its written
notice of determination to Owners in accordance with this Section 12.1(b). If no
notice is issued by Owners within the required time period, Owners will be
deemed to have accepted that Turnover of such system or structure has occurred;
provided, however, that in the event more than [***] are delivered to Owners
within [***], for each additional Turnover Package delivered to Owners within
such [***], Owners shall receive an incremental [***] to review such Turnover
Package [***]. The date of Turnover for a system or structure shall be the date
of Owners’ acceptance or deemed acceptance of Contractor’s notice in accordance
with the procedures in this Section 12.1(b). Upon Turnover of a system or
structure, Contractor shall turn over risk of loss and care, custody, control
and operation of such system, structure or component to Owners in accordance
with Section 21.2.

12.2     Unit Mechanical Completion. “Unit Mechanical Completion” shall be
achieved for a Unit when the final system or structure of such Unit needed for
the commencement of the Start-Up Tests for the Unit has achieved Turnover in
accordance with Section 12.1. When submitting its written notice of
determination under Section 12.1(b) for such final system or structure,
Contractor shall include notice that Unit Mechanical Completion will occur upon
the Turnover of such system or structure.

 

12.3

Start-up Test Completion.  

(a)       “Start-up Test Completion” for a Unit shall be deemed to have occurred
upon satisfactory completion of the Start-up Test for the Unit or, in the
circumstances specified in Section 11.4(c)(iv), upon deemed completion of the
Start-up Test.

(b)       Contractor shall notify Owners when the provisions of Section 12.3(a)
have been satisfied. Owners shall accept such Unit as having achieved Start-up
Test Completion, by delivering to Contractor notice of that acceptance within
[***] following receipt of Contractor’s notice that Start-up Test Completion has
occurred; alternatively, Owners may disagree that Start-up Test Completion has
occurred by notifying Contractor in writing of why they disagree that Start-up
Test Completion has occurred. If no notice is issued by Owners within the
required time period, Owners will be deemed to have accepted that Start-up Test
Completion has occurred. The date of Start-up Test Completion shall be

 



 

 

66

 



 

--------------------------------------------------------------------------------

 

 

the date the Unit has achieved Start-up Test Completion and not the date of
Owners’ acceptance.

 

12.4

Substantial Completion.  

(a)       “Substantial Completion” of a Unit shall be deemed to have occurred
upon:

(i)        achievement of Unit Mechanical Completion, Preoperational Test
Completion in accordance with Section 11.3 and Start-up Test Completion in
accordance with Section 11.4 or, in the circumstances specified in Section
11.4(c)(iv), upon deemed completion of the Start-up Test;

(ii)       achievement of the [***] or, in the circumstances specified in
Section 11.5(d)(iv), upon deemed completion of the Performance Tests;

(iii)      (A) achievement of the Performance Guarantees for the Unit or the
payment of applicable Performance Liquidated Damages by Contractor or (B) Owners
have placed the Unit into commercial operation (provided that such action shall
not negate Contractor’s obligation to pay Performance Liquidated Damages) or (C)
in the circumstances specified in Section 11.5(d)(iv), upon deemed completion of
the Performance Tests;

(iv)      Contractor has caused the Work on such Unit and associated portions of
the Site (to the extent required as in the case of Section 3.5(m)(ii)) to be
completed except for Punch List items pursuant to the terms hereof;

(v)       Contractor has delivered the interim lien waivers and releases
required pursuant to Section 8.9(a)(i), as well as proof of satisfaction or
bonding of all liens; and

(vi)      Contractor has delivered certificates of occupancy and all remaining
Documentation other than such Documentation to be delivered upon Final
Completion.

(b)       Notice and Acceptance of Substantial Completion. When Contractor
believes the provisions of Section 12.4(a) have been satisfied, Contractor shall
deliver to Owners a written notice of such determination with sufficient detail
to enable Owners to determine whether Contractor has achieved such requirements.
Owners shall accept such Unit as having achieved Substantial Completion, by
delivering to Contractor notice of that acceptance within [***] following
receipt of Contractor’s certification that Substantial Completion has occurred
or by notifying Contractor in writing of why it disagrees that Substantial
Completion has occurred. If no notice is delivered by Owners within such [***],
Substantial Completion will be deemed to have occurred as of the date of
Contractor’s notice. If Owners notify Contractor that such requirements have not
been met, Contractor will promptly undertake such action or work as necessary to
achieve such requirements and shall then issue another written certification of
Substantial Completion to Owners stating that Contractor believes such
requirements have been achieved. Such procedure shall be repeated

 



 

 

67

 



 

--------------------------------------------------------------------------------

 

 

until Substantial Completion is achieved. Upon Owners’ acceptance or deemed
acceptance of a Unit having achieved Substantial Completion, the date of
Substantial Completion shall be the date of Contractor’s most recent written
certification of satisfaction of the Substantial Completion requirements.

12.5     Punch List. Prior to Substantial Completion of a Unit, Contractor shall
submit to Owners for their review and approval a comprehensive list of remaining
Work, which shall be of a minor nature and not prevent commercial operation of
the Unit (the “Punch List”). Owners will review the Punch List and provide
Contractor with comments thereto and/or approval thereof within [***] from the
date of submission of the Punch List to Owners. Owners shall have the right to
withhold the Punch-List Withholding Amount from the payment due upon Substantial
Completion of the Unit, which amount shall be released to Contractor in
accordance with Section 8.9(d).

 

12.6

Final Completion.  

 

(a)

“Final Completion” of a Unit shall be deemed to have occurred upon:

 

(i)

the Unit’s achievement of Substantial Completion;

(ii)       the completion of the Punch List items in accordance with this
Agreement;

(iii)      Contractor has delivered all lien waivers and releases and Contractor
Affidavit required pursuant to Section 8.9(a)(ii), as well as proof of
satisfaction or bonding of all liens;

(iv)      Contractor has assigned Subcontractor and Vendor warranties as
required pursuant to Section 3.5(u)(vii); and

(v)       the delivery to Owners of the remaining Documentation, including
without limitation copies of any Subcontracts required to be delivered pursuant
to Section 3.5(u)(vii).

(b)       When Contractor believes the provisions of Section 12.6(a) have been
satisfied, Contractor shall deliver to Owners a written notice of such
determination with sufficient detail to enable Owners to determine whether
Contractor has achieved such requirements. Owners shall accept the Unit as
having achieved Final Completion, by delivering to Contractor notice of that
acceptance within [***] following receipt of Contractor’s certification that
Final Completion has occurred or by notifying Contractor in writing of why it
disagrees that Final Completion has occurred. If no notice is delivered by
Owners, Final Completion will be deemed to have occurred as of the date of
Contractor’s notice. If Owners notify Contractor that such requirements have not
been met, Contractor will promptly undertake such action or work as necessary to
achieve such requirements and shall then issue another written certification of
Final Completion to Owners stating that Contractor believes such requirements
have been achieved. Such procedure shall be repeated until Final Completion is
achieved. Upon Owners’ acceptance or deemed acceptance of a Unit having achieved
Final Completion, the date of Final Completion shall be the date of

 



 

 

68

 



 

--------------------------------------------------------------------------------

 

 

Contractor’s most recent written certification of satisfaction of the Final
Completion requirements.

(c)       In the event that Contractor is unable to achieve Final Completion of
a Unit within [***] following Substantial Completion of the Unit [***] due to
the fact that Owners limit Contractor’s access to the Facility or otherwise do
not allow Contractor to take the necessary actions to achieve Final Completion,
then as of such date, Contractor shall be paid for all amounts that would be due
upon Final Completion for completed Work, but in no event shall Contractor be
paid for Work that is not completed. Contractor shall complete the Work at such
time as Owners provide access to the Facility or allow the necessary actions to
take place. In the event that the delay in completion of the Work results in
increased costs for Contractor, such delay shall constitute a Change and shall
entitle Contractor to seek a Change Order pursuant to Article 9 for such
increased costs.

ARTICLE 13

 

DELAY AND PERFORMANCE GUARANTEES; BONUSES

13.1     Delay Liquidated Damages. The Parties agree that it would be extremely
difficult and impracticable under presently known and anticipated facts and
circumstances to ascertain and fix the actual damages Owners would incur if a
Unit does not achieve Substantial Completion by the Guaranteed Substantial
Completion Date for such Unit and, accordingly, if a Unit does not achieve
Substantial Completion by such Unit’s Guaranteed Substantial Completion Date, as
such date may be extended pursuant to this Agreement, Owners’ remedy for such
delay shall be to recover from Contractor as liquidated damages, and not as a
penalty, liquidated damages (“Delay Liquidated Damages”) as follows:

 

[***]

The amount of proceeds to which Owners are entitled on a daily basis pursuant to
the delay in start-up insurance coverage (following the deductible period
thereunder) shall, if procured pursuant to Section 16.3, reduce the Delay
Liquidated Damages due from Contractor for each Day for which such insurance is
payable; provided that in the event the daily amount of such insurance proceeds
exceed the daily Delay Liquidated Damages, Contractor shall have no claim to
such excess. Beginning with the date that [***].

In no event shall the total Delay Liquidated Damages for the failure to achieve
Substantial Completion of a Unit on or prior to the Guaranteed Substantial
Completion Date for such Unit exceed in the aggregate an amount equal to [***].
Payment of the Delay Liquidated Damages shall be Owners’ sole and exclusive
remedy for Contractor’s failure to achieve Substantial Completion of a Unit on
or before the Guaranteed Substantial Completion Date for such Unit; however,
Delay Liquidated Damages are intended only to cover damages suffered by Owners
as a result of delay and shall not affect the right of Owners to terminate the
Agreement pursuant to Article 22 or their remedies provided for in Article 22 as
a result of such termination.

13.2     Early Completion Bonus.  In the event Substantial Completion of a Unit
occurs prior to the Guaranteed Substantial Completion Date for such Unit, then
Owners shall pay to

 



 

 

69

 



 

--------------------------------------------------------------------------------

 

 

Contractor a bonus (“Early Completion Bonus”) equal to [***] for each Day
between the Substantial Completion Date and the Guaranteed Substantial
Completion Date, including the Guaranteed Substantial Completion Date; provided,
however, that in no event will the Early Completion Bonus for a Unit exceed
[***] and provided further that in no event shall the Early Completion Bonus
combined for both Units plus the Performance Bonus combined for both Units
exceed an amount equal to [***].

 

13.3

Performance Liquidated Damages.

(a)       If a Unit does not meet the Net Unit Electrical Output Guarantee as of
the Guaranteed Substantial Completion Date for such Unit due to an act or
omission of Contractor or its Personnel, Owners’ remedy for such failure [***]
shall be to recover from Contractor liquidated damages (“Net Unit Electrical
Output Liquidated Damages”) in the dollar amount determined as set forth in the
next sentence for each whole KWe that the Net Unit Electrical Output as
demonstrated by a Net Unit Electrical Output Test is below the Net Unit
Electrical Output Guarantee; [***]. To determine the Net Unit Electrical Output
Liquidated Damages, [***]

In the event that, as provided in Section 11.6(a)(i), Contractor is entitled to
receive a refund of all or the applicable portion of the Net Unit Electrical
Output Liquidated Damages paid, there shall be deducted from the refund the
amount of [***] for each Day that the Unit operated below the Net
Unit Electrical Output Guarantee.

(b)        If a Unit does not meet the Moisture Carryover Guarantee as of the
Guaranteed Substantial Completion Date for such Unit due to an act or omission
of Contractor or its Personnel, Owners’ remedy for such failure [***]:

 

% Moisture Carryover (Plant Average at exit of steam generator dryers)

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

(c)       The Parties agree that it would be extremely difficult and
impracticable under presently known and anticipated facts and circumstances to
ascertain and fix the actual damages Owners would incur in the event that the
Unit fails to meet the Performance Guarantees, and, accordingly Owners’ remedy
for such failure shall be to recover from Contractor as liquidated damages, and
not as a penalty, the Performance Liquidated Damages.

 



 

 

70

 



 

--------------------------------------------------------------------------------

 

 

13.4     Performance Bonus.  Following Substantial Completion of a Unit [***]
the Net Unit Electrical Output will be measured to determine an average Net Unit
Electrical Output for such Unit. [***].

13.5     Payment. The Delay Liquidated Damages and Performance Liquidated
Damages, if due, shall be due and payable by Contractor to Owners within [***]
following receipt of a written statement from Owners that such amounts are due.
The Early Completion Bonus, if due for a Unit, shall be paid within [***]
following the Guaranteed Substantial Completion Date for such Unit. The
Performance Bonus, if due for a Unit, shall be paid within [***]. If the payment
of any such amount is disputed, then the Party owing money to the other Party
shall pay [***] of such disputed amounts pending resolution of such dispute in
accordance with Article 27. Once the dispute is resolved, the additional amount
due, if any, shall be paid, or the excess amount paid, if any, shall be
refunded, by the applicable Party, within [***] after the date of the final
resolution, together with [***].

ARTICLE 14

 

WARRANTY

 

14.1

Equipment.  

(a)       Equipment Warranty. Contractor warrants that the Equipment furnished
hereunder, including the Units and the systems and structures associated
therewith, will be: [***]; provided, however, that to the extent an Extended
Equipment Warranty Period for such Equipment is provided pursuant to Exhibit T,
such Extended Equipment Warranty Period shall be subject to the terms of such
Warranty set forth in Exhibit T. The Equipment Warranty does not apply to the
expected, routine (i.e., a frequency typical in industry experience) replacement
of consumables such as, but not limited to, gaskets, seals, filters, electronic
tubes, packing, fuses, transistors and light bulbs. Contractor shall deliver to
Owners Exhibit T for Owners’ review and approval no later than [***].

(b)       Equipment Warranty Remedy. If Owners discover that any Equipment is
non-conforming or fails during the Equipment Warranty Period as provided in
Section 14.3(a), Owners shall, within the Equipment Warranty Period, promptly
notify Contractor of such non-conformance or failure along with evidence which
reasonably demonstrates Contractor’s responsibility therefor. Upon receipt of
such notice, Contractor shall: (i) repair, replace, redesign, modify or adjust
Equipment, structures or components as required to cure such non-conformance or
failure; [***]; and (iv) perform such tests as are reasonably necessary to
demonstrate the cure of such nonconformance, failure, loss or damage. [***]. For
the above losses or damages which are covered under Owners’ insurance coverages,
(a) the amount equal to the difference between Contractor’s Deductible Portion
and the applicable insurance deductible plus (b) the cost necessary to repair or
replace such losses or damages that are in excess of such insurance coverages or
not otherwise reimbursed by such coverages (unless due to the Insurance
Exclusions), shall constitute a Change and entitle Contractor to seek a Change
Order pursuant to Article 9. Contractor will use reasonable efforts to perform
the Warranty Work at a time responsive to and consistent with the Owners’
requirements for the safe, reliable and efficient operation of the Facility. The

 



 

 

71

 



 

--------------------------------------------------------------------------------

 

 

decision to repair, replace, redesign, modify or adjust will be made by
Contractor with input from Owners. [***] Should investigation by Contractor
reveal that a defect or failure is not covered by the Equipment Warranty, Owners
shall reimburse Contractor for the repair work undertaken by Contractor on a
[***].

(c)       Warranty Work Deferral. At Owners’ option, Warranty Work may be
deferred until the time of the Unit’s next regularly scheduled refueling outage
and the Warranty provisions hereunder shall apply notwithstanding that such
outage occurs after the end of the Equipment Warranty Period. If Contractor
advises Owners that deferral of the Warranty Work can reasonably be expected to
cause damage to the Unit and/or Equipment, Owners may elect to use the Unit
and/or Equipment at their own risk and expense, without recourse against
Contractor.

(d)       Additional Owners’ Obligations. As long as any Equipment is subject to
the Equipment Warranty or Services Warranty, Owners shall:

(i)        Afford Contractor an opportunity to review Owners’ system of
developing and recording data related to Facility performance;

(ii)       Provide authorized personnel of Contractor and its Subcontractors and
Vendors reasonable access to the Facility should Contractor decide to observe
the manner in which the Facility is operated and maintained; and

(iii)      Provide authorized personnel of Contractor and its Subcontractors and
Vendors reasonable access to operation and maintenance records of Owners.

Should the Owners not provide any of the foregoing, such action shall cause
Contractor’s obligations to terminate with respect to the particular claimed
defect.

(e)       Working Access to Equipment and Plant Support Activities to be
Provided by Owners. The plant personnel and facilities to be provided by Owners
in accordance with Section 14.1(b) are listed below. Owners shall also provide
this support after Unit Mechanical Completion should Contractor be required to
repair or replace Equipment after Unit Mechanical Completion but before the
Warranty Period has commenced.

(i)        operations support to establish the required plant conditions (i.e.,
operating mode) for the repairs;

(ii)       make the plant systems, structures, and components available and
placed in the proper configuration;

 

(iii)

provide the valve clearances and tag-outs necessary;

(iv)      provide the necessary licensed operators in the control room and
containment as required by the COL;

 



 

 

72

 



 

--------------------------------------------------------------------------------

 

 

(v)       establish and maintain appropriate and acceptable industrial safety
conditions in accordance with Laws, Prudent Practices, and Licensed Operator
policy such that reasonably unencumbered access to the required work areas is
enabled for all personnel;

(vi)      as appropriate, provide body harnesses and/or personal flotation
devices in sufficient quantities such that reasonably unencumbered access to the
required work areas is enabled for all personnel;

(vii)     provide safe scaffolding meeting applicable OSHA standards (as
required);

 

(viii)

provide suitable ambient lighting;

(ix)      if reasonably required, provide free and unobstructed access to the
work site, including maintained storage areas and roadways, and floor conditions
shall be suitable for crane and truck operation;

(x)       if reasonably required, provide access such as remove/reinstall
cubicle plugs and other related plant facilities, such as piping, ductwork,
cable trays, platforms, insulation, etc.;

(xi)      provide logistics support and labor for moving equipment/ materials
into and out of the plant and shipping;

(xii)     provide lay down area(s) for equipment storage, set-up, staging and
operation. (Area requirements will depend on the scope of services performed);

(xiii)    provide areas for storage of (A) low specific activity, and (B) clean
equipment boxes and/or (C) Sealands. (The area(s) will vary depending on storage
configurations and scope of services);

(xiv)    establish and maintain appropriate and acceptable radiological
conditions in accordance with Laws, Prudent Practices, and Licensed Operator
policy, including, but not limited to, any required decontamination to
reasonable limits that will allow Contractor to perform its obligations under
this Article 14, such that reasonably unencumbered access to the required work
areas is enabled for all personnel;

(xv)     provide anti-contamination clothing, lockers, change area, dosimetry,
health physics and radiation protection service and badging for Site access as
typically required;

(xvi)    provide official whole body exposure data for Contractor’s Personnel
upon personnel departure from the site;

(xvii)   provide Gamma isotopic analysis to determine radioactivity of waste;

 



 

 

73

 



 

--------------------------------------------------------------------------------

 

 

(xviii)  provide breathing air and respiratory protection as necessary;

 

(xix)

provide plant compressed air as required;

 

(xx)

provide air for ventilation;

 

(xxi)

provide 110V, 220V and 480V power as required;

 

(xxii)

provide plant and deionized water;

(xxiii)  make available to Contractor, and maintain in an operable condition
those hand tools, special tools, and calibrated equipment as is available
on-Site as requested by Contractor;

(xxiv)  allow access to machine shop and welding facilities and associated
tradesmen, and hot tool crib access, as required;

(xxv)   provide crane operators, including polar crane availability on an as
needed basis, and any other personnel necessary to complete the tasks outside of
Contractor scope;

(xxvi)  provide for consumables such as wipes and rags, and disposal of all
contaminated materials;

(xxvii) provide QA/QC coverage as required in the Site approved procedures; and

(xxviii) provide outside phone lines, sanitation facilities and drinking water.

 

14.2

Services  

(a)       Services Warranty. Contractor warrants that the services required as
part of the Work will be performed in conformance with the requirements of this
Agreement, including without limitation the Performance Standards (the “Services
Warranty”). The Services Warranty and the Equipment Warranty are collectively
the “Warranties”.

(b)       Services Warranty Remedy. If Owners discover that any portion of the
Services required as part of the Work fails to comply with the Services
Warranty, Owners shall, within the Services Warranty Period, promptly notify
Contractor of such non-conformance along with evidence which reasonably
demonstrates Contractor’s responsibility therefor. Upon such notice, Contractor
shall (i) promptly re-perform the non-conforming Services and any additional
Work required under the Equipment Warranty, [***] and (iv) perform such tests as
are reasonably necessary to demonstrate the cure of such nonconformance,
failure, loss or damage. [***] For the above losses or damages which are covered
under Owners’ insurance coverages, (a) the amount equal to the difference
between Contractor’s Deductible Portion and the applicable insurance deductible
plus (b) the cost

 



 

 

74

 



 

--------------------------------------------------------------------------------

 

 

necessary to repair or replace such losses or damages that are in excess of such
insurance coverages or not otherwise reimbursed by such coverages (unless due to
the Insurance Exclusions), shall constitute a Change and entitle Contractor to
seek a Change Order pursuant to Article 9. Contractor shall use reasonable
efforts to perform the Warranty Work at a time responsive to and consistent with
the Owners’ requirements for the safe, reliable and efficient operation of the
Facility in accordance with Owners’ operational requirements and needs. At
Owners’ option, Warranty Work may be deferred until the time of the Unit’s next
regularly scheduled refueling outage and the Warranty provisions hereunder shall
apply notwithstanding that such outage occurs after the end of the Services
Warranty Period. If Contractor advises Owners that deferral of the Warranty Work
can reasonably be expected to result in damage to the Unit and/or Equipment
which occurs after Contractor’s advice and results from deferral of such
Warranty Work, Owners may elect to use the Unit and/or Equipment at their own
risk and expense, without recourse against Contractor. The decision to repair,
replace, redesign, modify or adjust will be made by Contractor with input from
Owners. [***]. Should investigation by Contractor reveal that the
non-conformance is not covered by the Services Warranty, Owners shall reimburse
Contractor for the reperformance of the Work undertaken by Contractor on [***].

 

14.3

Warranty Period  

 

(a)

Equipment Warranty Period.

(i)        Except for the Equipment listed in Exhibit I, the Equipment Warranty
for a Unit will commence upon [***] and will expire on the date that is [***]
(the “Standard Equipment Warranty Period”); provided, however, that for those
items of Equipment listed in Exhibit T, an extended time period as set forth in
Exhibit T (the “Extended Equipment Warranty Period”) shall apply.

 

(ii)       [***]. Upon the expiration of the applicable Equipment Warranty
Period, all such Equipment Warranty obligations will terminate.

(iii)      For the Equipment listed in Exhibit I which is placed into service
prior to Substantial Completion, the Equipment Warranty will commence upon such
date when an item in Exhibit I is placed into service and will expire on [***].
If, however, any such item of Equipment is placed into service prior to
Substantial Completion of the applicable Unit for the sole purpose of being used
by Contractor to support its performance of the Work, the Equipment Warranty
will commence upon the Substantial Completion Date of such applicable Unit and
will expire on the [***]. Contractor shall give notice to Owner within [***]
after an item from Exhibit I has been placed into service.

(b)       Services Warranty Period. The Services Warranty will be concurrent
with the Standard Equipment Warranty Period (the “Services Warranty Period”).
The Services Warranty Period, together with the Standard or Extended Equipment
Warranty Period, as the case may be, are defined as the “Warranty Period”. Upon
the expiration of the Services Warranty Period, all such Services Warranty
obligations will terminate.

 



 

 

75

 



 

--------------------------------------------------------------------------------

 

 

(c)       The Parties acknowledge that the Warranties are given by Contractor to
Owners in addition to any Subcontractor and Vendor warranties that Contractor
assigns to Owners pursuant to Section 3.5(u)(vii), and that the expiration of
the Warranty Period is only applicable to the Warranties and will have no effect
on any assigned Subcontractor and Vendor warranties that may be of longer
duration; provided that Contractor shall have no responsibility or liability for
any assigned Subcontractor or Vendor warranties to the extent that they extend
beyond the Warranty Periods following the date of such assignment.

 

14.4

Warranty Period Extension.

(a)       Extension for Corrected Work. Any Work re-performed and any part of
the Facility that is reworked, repaired or replaced in satisfaction of
Contractor’s obligations in connection with the Warranties will be re-warranted
by Contractor pursuant to the same Warranty set forth in Sections 14.1(a) and
14.2(a), and Contractor will have the same obligations in relation thereto as
set forth in those Sections, for a period equal to the longer of: [***].

(b)       Extension for Total Shutdown. If, during the Standard Equipment
Warranty Period, a Unit is shut down (other than for the purpose of scheduled or
routine maintenance) and to the extent that such shutdown is due to a
non-conformance covered by the Warranties, [***].

14.5     Warranty of Title. Contractor represents and warrants that the Work and
the Equipment furnished by it and its Vendors that become part of the Facility
or are otherwise furnished to Owners shall be legally and beneficially owned by
Owners free from any Liens (other than Liens created by the actions of Owners,
including non-payment).

 

14.6

Limitations and Disclaimers.  

(a)       EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, THE
WARRANTIES AND REMEDIES SET FORTH IN THIS ARTICLE 14 FOR ANY NON-CONFORMANCE OF
EQUIPMENT OR SERVICES ARE THE EXCLUSIVE WARRANTIES AND REMEDIES FOR SUCH
NON-CONFORMANCE OF EQUIPMENT OR SERVICES AND ARE IN LIEU OF ALL OTHER WARRANTIES
AND REMEDIES FOR SUCH NON-CONFORMANCE OF EQUIPMENT OR SERVICES WHETHER
STATUTORY, EXPRESS OR IMPLIED (INCLUDING WITHOUT LIMITATION WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND WARRANTIES ARISING FROM
COURSE OF DEALING OR USAGE IN TRADE) AND WHETHER CLAIMS BY OWNERS ARE BASED IN
CONTRACT, IN TORT (INCLUDING FAULT, NEGLIGENCE OR STRICT LIABILITY), OR
OTHERWISE.

(b)       Any warranties not expressly made in this Agreement are expressly
waived by the Owners.

(c)       Notwithstanding the foregoing provisions of this Article 14,
Contractor shall have no liability hereunder for non-conformance of Equipment or
material or performance, to the extent that it results, in whole or in part,
from any of the following and

 



 

 

76

 



 

--------------------------------------------------------------------------------

 

 

is not attributable to any acts or omissions of Contractor, its Subcontractors
or Vendors or the Personnel of any of them:

(i)        Operation of the Facility outside of the Design Bases of the
Equipment or integrated system;

(ii)       Use, handling, storage, operation or maintenance of the Equipment or
material therein in violation of manufacturer’s written instructions (provided
that such instructions have been delivered to Owners) or Prudent Practices or
operation outside the guidelines of the Specifications following Turnover of a
system or structure;

(iii)      Alteration, abuse or misuse of the Equipment unless such alteration
is approved by Contractor;

(iv)      Any operation or maintenance of the Equipment that is not in
accordance with either of the Operating Procedures or Maintenance Procedures;

(v)       Operation or maintenance by personnel not qualified in accordance with
Southern Nuclear's standard qualification requirements for operating or
maintenance personnel; or

(vi)      Use of Nuclear Fuel in the Unit that is not designed and fabricated by
Westinghouse.

(d)       Contractor shall be relieved from fulfilling its Warranty obligations
as specified in this Article 14 to the extent that:

 

(i)

A Nuclear Incident occurs, and

(ii)       the consequences, including radiation, of such Nuclear Incident
prevent Contractor from performing such Warranty obligations; provided, however,
that Contractor shall be obligated to fulfill such Warranty obligations at such
time as Contractor or its Personnel are permitted to enter the work area
pursuant to applicable Law.

(e)       In any action taken by Contractor to satisfy a claim by Owners under
any of the Warranties specified herein, Contractor shall be entitled to whatever
financial relief is provided by the insurers pursuant to Owners’ insurance
policies with respect to loss or damage caused by the breach of any such
Warranty.

 



 

 

77

 



 

--------------------------------------------------------------------------------

 

 

ARTICLE 15

 

INDEMNITY

 

15.1

Third Party Claims.  

(a)       Except with respect to a Nuclear Incident, Contractor shall indemnify,
defend and hold harmless Owners and Owners' Interests, and their respective
partners, shareholders, officers, directors, employees and lenders from and
against any and all Third Party Claims associated with [***]. This Contractor
indemnity obligation is conditioned upon Owners giving Contractor prompt notice
of any claims for which it seeks indemnity hereunder (along with documentation
which reasonably evidences Contractor’s responsibility therefor) and Owners
providing such assistance and cooperation in the defense of indemnified claims
as Contractor shall reasonably request as set forth in more detail in Section
15.5.

(b)       Except with respect to a Nuclear Incident, Owners shall indemnify,
defend and hold harmless Contractor and Contractor Interests and their
respective partners, shareholders, officers, directors and lenders from and
against any and all Third Party Claims associated [***]. Owners’ indemnity
obligation is conditioned upon Contractor giving the Owners prompt notice of any
claims for which it seeks indemnity hereunder (along with documentation which
reasonably evidences Owners’ responsibility therefor) and Contractor providing
such assistance and cooperation in the defense of indemnified claims as the
Owners shall reasonably request as set forth in more detail in Section 15.5.

 

15.2

Damage to Property.

(a)       To the extent that Contractor, its Subcontractors or Vendors, or the
employees of the foregoing acting within the scope of their employment, as a
result of their negligence, willful misconduct or strict liability, cause any
loss or damage to VEGP Units 1 and 2 that does not arise out of or result from a
Nuclear Incident, Contractor shall be solely responsible to pay for [***]. The
foregoing provisions are for the sole benefit of Owners, and the Parties do not
intend such provisions to be for the benefit of any Third Party, including
without limitation any insurer.

(b)       Except as otherwise provided in Section 21.2(a) [***]. Contractor
shall use reasonable efforts to perform the repairs at a time responsive to and
consistent with the Owners’ requirements for the safe, reliable and efficient
operation of the Facility in accordance with Owners’ operational requirements
and needs.

15.3     Intellectual Property Indemnity. Contractor shall indemnify and defend,
or at its option settle, any action brought against Owners, their Affiliates or
any of their respective Personnel to the extent based on a claim that any
Equipment or Work constitutes an infringement or misappropriation of any
intellectual property rights of any Third Party including, without limitation
any U.S. patents, copyrights, trade secrets, trademark rights, confidentiality
rights or other intellectual property rights and, if timely notified in writing
and given authority and reasonable assistance for the defense of same,
Contractor shall pay the damages, liabilities, costs, losses and expenses
(including attorneys' fees) awarded therein

 



 

 

78

 



 

--------------------------------------------------------------------------------

 

 

against Owners. If a claim of infringement is made, Contractor may, or if the
use of the item is enjoined, Contractor shall, at its expense and option, (a)
procure for Owners the right to continue using such item, (b) replace such item
with a non-infringing item that meets the requirements of this Agreement, or (c)
modify such item such that it becomes non-infringing while still meeting the
requirements of this Agreement. These provisions do not apply to the extent any
item furnished hereunder is modified or combined by Owners or others with items
not furnished by Contractor or its Subcontractors or Vendors. If a suit or
proceeding is brought against Contractor arising out of a modification or
combination, then Owners shall protect Contractor to the same extent that
Contractor has agreed to protect Owners in this Section 15.3.

 

15.4

Nuclear Indemnity and Insurance.  

(a)       Notwithstanding any other provisions to the contrary, Owners shall
maintain insurance to cover Public Liability Claims as defined in 42 U.S.C. §
2014(w) in such form and in such amount to meet the financial protection
requirements of the Atomic Energy Act of 1954, as amended, and regulations
promulgated pursuant thereto.

(b)       Owners shall maintain a governmental indemnity agreement pursuant to
the Atomic Energy Act of 1954, as amended, and regulations promulgated pursuant
thereto.

(c)       In the event that the financial protection system contemplated by
Section 170 of the Atomic Energy Act of 1954, as amended, is repealed or
changed, Owners will maintain in effect liability protection through
governmental indemnity, limitation of liability to third parties and/or
insurance of comparable coverage which will not result in a material impairment
of the protection afforded Contractor and Contractor Interests by such nuclear
liability protection system which is in effect as of the Effective Date, [***]
Owners shall ensure that Contractor, Contractor Interests and Subcontractors are
included in the omnibus definition of “insured” under such alternate insurance
coverage or are otherwise included as additional insureds at no cost to
Contractor.

(d)       In no event shall Contractor, Contractor Interests or Subcontractors
or Vendors be responsible to Owners (or any of the owners of VEGP Units 1 and 2)
for personal or bodily injury (including death), property damage, loss or damage
to any property at the Site and VEGP Units 1 and 2, or for any indirect,
special, incidental, punitive or consequential loss, damage or injury, whether
or not based on any claim of fault, negligence or strict liability, where any of
the foregoing arises out of or results from a Nuclear Incident and Owners hereby
release Contractor, Contractor Interests and Subcontractors and Vendors from any
such liability.

(e)       Nuclear Property Insurance. Owners shall take reasonable steps to
maintain property insurance in reasonable amounts and at reasonable costs with
respect to the Facility and the Site and the VEGP Units 1 and 2 sites (and
associated structures) as may be available from the existing nuclear property
insurance pools (e.g., Nuclear Electric Insurance Limited – NEIL), or other
sources and consistent with the then current industry practice, providing
protection against physical loss or damage to the Facility and the VEGP site.
The

 



 

 

79

 



 

--------------------------------------------------------------------------------

 

 

limits of insurance shall also be maintained in accordance with the requirements
of the NRC and in a manner and to the extent that property of similar character
is usually insured by companies similarly situated to Owners with like
properties. Such insurance shall cover Contractor and Contractor Interests
(other than Affiliates of either Consortium Member unless such Affiliates are
also either performing Work or are Subcontractors or Vendors of the Contractor)
to the extent of their interest in any loss paid thereunder, and as between
Owners and Contractor, Owners hereby waive all rights to proceeds from such
insurance and rights of subrogation on behalf of themselves and their insurers
for any loss or damage covered by such insurance to the extent of Contractor’s
or Contractor Interests’ loss during the Work and thereafter whether liability
for such loss or damage arises in contract, tort or otherwise, and irrespective
of fault, negligence, strict liability or otherwise. Owners shall use
commercially reasonable efforts to extend such insurance coverage to include
Affiliates of Consortium Members that are not performing Work.

(f)        Duration. The protection provided pursuant to this Section 15.4 shall
be taken out prior to the first delivery of Nuclear Fuel at the Site, and shall
remain in effect until the permanent decommissioning of the Facility; provided,
however, that upon permanent cessation of operation, the coverages and limits of
insurance may be reduced to the extent permitted by the NRC.

 

15.5

Indemnity Procedures.  

(a)       The indemnifying Party shall have the right to conduct and control,
through counsel of its own choosing, reasonably acceptable to the indemnified
Party, the defense of any claim for which it has an indemnity obligation
hereunder; provided that, upon acceptance of the indemnity obligations
hereunder, the indemnifying Party shall waive any right to protest or challenge
its indemnity obligations. The indemnifying Party shall keep the indemnified
Party fully informed in the conduct of the proceeding.

(b)       The indemnified Party may, at its election, participate in the defense
thereof at its sole cost and expense; provided, however, that if (i) the
indemnifying Party shall fail to defend any claim for which it has an indemnity
obligation hereunder, (ii) the Parties mutually agree in writing to allow the
indemnified Party to assume the defense of such claim and forego any indemnity
claimed under this Article, (iii) in the reasonable opinion of legal counsel for
the indemnified Party, such claim involves the potential imposition of a
criminal liability on the indemnified Party, its directors, officers, employees
or agents, or (iv) in the reasonable opinion of legal counsel for the
indemnified Party, an actual or potential conflict of interest exists where it
is advisable for such indemnified Party to be represented by separate counsel,
then the indemnified Party shall be entitled to control and assume
responsibility for the defense of such claim, at the cost and expense of the
indemnifying Party. The indemnifying Party may, in any event, participate in
such proceedings at its own cost and expense. The indemnified Party shall not
have the right to settle without the written consent of the indemnifying Party
(which consent shall not be unreasonably withheld), unless, in the written
opinion of the indemnified Party’s legal counsel, such claim is meritorious.

 



 

 

80

 



 

--------------------------------------------------------------------------------

 

 

(c)       The indemnifying Party, in the defense of any such litigation, other
proceeding or other claim, shall have the right in its sole discretion to settle
a claim for which it has an indemnity obligation hereunder only if (i)
settlement involves only the payment of money and execution of appropriate
releases of the indemnified Party, (ii) there is no finding or admission of any
violation of Law or violation of the rights of the indemnified Party, and (iii)
the indemnified Party will have no liability with respect to such compromise or
settlement. Otherwise, no such claim shall be settled or agreed to without the
prior written consent of the indemnified Party, which shall not be unreasonably
withheld.

(d)       The indemnified Party and the indemnifying Party (i) shall fully
cooperate in good faith in connection with such defense and shall cause their
legal counsel and accountants to do the same, (ii) shall make available to the
other Party the relevant books, records, and information (in such Party’s
control) during normal business hours, and (iii) shall furnish to each other, at
the indemnifying Party’s expense, such other assistance as the other Party may
reasonably require in connection with such defense, including making employees
of the indemnified Party available to testify and assist others in testifying in
any such proceedings.

ARTICLE 16

 

INSURANCE

16.1     Type of Program. During Phase I and no later than ninety (90) Days
before Phase II, Owners, in consultation with Contractor, shall determine an
acceptable insurance program for the Work for Phase II generally following the
requirements enumerated in this Section 16.1 and Section 16.3 hereof and subject
to Contractor’s concurrence, not to be unreasonably withheld, including when
such insurance coverages shall be effective, which may be either a
Contractor-Controlled Insurance Program (“CCIP”) or an Owner-Controlled
Insurance Program (“OCIP”), together with the levels of deductibles and other
matters affecting the coverages to be obtained, including coverages which may
not be covered by a CCIP or OCIP program such as builder’s risk, construction
equipment insurance, etc. The builder’s risk program may be taken out and
maintained during Phase I if mutually agreed by the Parties. Any policies
provided by Owners shall be subject to Contractor’s review and approval, which
shall not be unreasonably withheld. Contractor will be provided with a copy of
the policies of any Owner-furnished coverages promptly after they are put in
place. Owners’ insurers shall be contractually bound to endeavor to provide
Contractor [***] prior notice of any cancellation of any of Owners’ insurance
policies. Owners shall provide notice to Contractor upon Owners’ receipt of any
notice of cancellation of or material change to any of Owners’ insurance
policies required to be provided hereunder. If Contractor is to provide a CCIP
or other required coverages that have not been identified as Contractor’s
responsibility in this Article 16, the cost of such insurance shall constitute a
Change and shall entitle Contractor to seek a Change Order for such costs
pursuant to Article 9. Owners hereby waive on behalf of their insurers (covering
the builders’ risk insurance policy) all rights of subrogation against
Contractor or any Contractor Interest, on account of any loss of or damage to or
loss of use of any property at the Facility and the Site arising from the Work
during the Work and thereafter, and regardless of whether such loss is related
to a Nuclear Incident or a non-nuclear incident, and whether liability for such
loss or damage arises in contract, tort or

 



 

 

81

 



 

--------------------------------------------------------------------------------

 

 

otherwise and irrespective of fault, negligence, strict liability or otherwise.
Should any of Owners’ insurance policies not be put in place when required by
Contractor, or should any such policies be cancelled or materially changed
during the Work, Contractor may immediately suspend the performance of its Work
as if Owners had ordered a suspension pursuant to Section 22.1.

 

 

16.2

Phase I Insurance Requirements.

(a)       During Phase I, Contractor agrees to furnish and maintain at all times
during the course of the Phase I Work to be performed hereunder, Worker’s
Compensation, liability and other insurance coverage below in the amounts as
follows:

 

(i)

Worker’s Compensation – [***].

(ii)       Employer’s Liability, including an all-states endorsement [***]

(iii)      Commercial General Liability, including Contractual, Independent
Contractors - Bodily Injury and Property Damage Combined Single Limit [***]
Personal Injury – [***] and Products and Completed Operations [***]

(iv)      Automobile Liability coverage including owned, hired, and non-owned
automotive equipment used in connection with the insured operation - Bodily
injury and Property Damage Combined – [***]. Owners shall provide similar
coverage for any of their owned, hired and non-owned automotive equipment.

 

(v)

Contractor’s Equipment Coverage – [***].

(vi)      Professional Liability with a coverage limit of [***] on a per claim
and [***] for the Work. Notwithstanding the foregoing, this coverage shall be
taken out within [***] after the Effective Date.

(vii)     Umbrella or Excess liability insurance following the form of the
primary liabilities set out in subsections (ii), (iii) and (iv) of this Section
16.2(a) and providing limits of [***] excess of the primary coverage on the
project per occurrence and in the aggregate.

(b)       Within [***] after the execution of this Agreement, Contractor shall
furnish to Owners one or more insurance certificates which evidence the above
coverages. Such certificate shall provide that [***] written notice be given to
Owners prior to any material change or cancellation of the insurance. Contractor
shall name Owners, their subsidiaries, their successors and assigns, Southern
Nuclear and Southern Company Services, Inc., and the officers, directors, agents
(as agreed by the Parties) and employees of any of them, as additional insureds
(except for Worker’s Compensation and Professional Liability) but only for their
vicarious liability arising out of Contractor’s negligent operations, and

 



 

 

82

 



 

--------------------------------------------------------------------------------

 

 

provide waiver of subrogation on all policies. The preceding condition shall
apply irrespective of the terms of any certificate of insurance.

(c)       All such insurance shall be with sound insurance companies which have
an AM Best Rating of A- VII as the minimum and authorized to do business in the
state where the Work is to be performed. None of the liability policies shall
have any “other insurance” clause or language which would jeopardize the primacy
of Contractor’s insurance with respect to the Owners’ self-insured retention or
excess insurance policies. The above requirements may be met by both Consortium
Members providing separate certificates. Any such limits of coverages may be met
in one or more layers of coverage.

(d)       Neither a failure of Contractor or Owners to provide the required
certificate or policy of insurance nor Contractor’s submission of a certificate
of insurance not in conformance with the insurance requirements stated in
Article 15 and Article 16 shall relieve Contractor or Owners from the obligation
to have in force the required insurance coverages.

 

16.3

Phase II Insurance Requirements.

(a)       Owner- or Contractor- Controlled Insurance Program. Not later than
[***] prior to the start of Phase II, Owners shall implement an OCIP for Phase
II. In the event that Owners elect not to implement an OCIP program, Contractor
shall have the option to implement a CCIP, the terms of which shall be subject
to Owners' approval, which shall not be unreasonably withheld, or if Contractor
elects not to implement a CCIP, Contractor and Owners shall mutually agree on
appropriate insurance coverages. [***] the total amount of the General Liability
Insurance including Excess coverage shall be [***] on a per occurrence and
aggregate basis, or as the Parties otherwise mutually agree. Such program shall
name Contractor, Contractor Interests and all Subcontractors as additional
insureds (without having any liability for the payment of premiums).

(b)       Builder’s Risk and Other Property Coverage. Owners shall, during Phase
I or prior to Phase II, as mutually agreed upon, obtain Builder’s Risk
insurance, with coverages determined appropriate by the Parties. Such Builder's
Risk policy shall (A) name Contractor and all Subcontractors as additional
insureds (without having any liability for the payment of premiums); (B) cover
all risks of loss or damage to the Facility in an amount that is [***] (I)
during construction, (II) during storage on the Site, (III) during the Work
including testing, and (IV) until fully replaced by Owners’ operating property
coverages; (C) [***] provide coverage for resultant damage due to any error in
design, defects in equipment or material or faulty workmanship; and (D) [***]
provide delay in start-up coverage [***] in an amount on a daily basis equal to
the daily Delay Liquidated Damages. The Parties will work in good faith to
mutually agree on policies and deductibles that are available on commercially
reasonable terms as well as policies to cover transportation of materials and
equipment within the contiguous United States to the extent not covered by Open
Cargo Insurance, taking into consideration whether it is more cost effective to
add transit coverage to the Builder’s Risk policy or to have Owners purchase a
separate master transit insurance policy. If Contractor is to provide coverage
for transportation of materials and equipment including without limitation the
coverages in Section 16.3(c)(iii), the cost of such insurance

 



 

 

83

 



 

--------------------------------------------------------------------------------

 

 

shall constitute a Change and shall entitle Contractor to seek a Change Order
for such costs pursuant to Article 9. If at any time following issuance of the
Full Notice to Proceed (or prior thereto if mutually agreed upon by the
Parties), Owners do not have Builder’s Risk coverage or the OCIP coverage (if to
be provided by Owners) in place, Contractor shall be entitled to suspend
performance of the Work at the Site as if Owners had ordered a suspension
pursuant to Section 22.1. If there is a loss sustained by Contractor to which
the Builder's Risk coverage applies, any proceeds from such insurance applicable
to such loss that are paid directly to Owners by the insurers shall promptly be
paid over by Owners to Contractor.

(c)       Regardless of whether Owners or Contractor adopts an OCIP or CCIP, as
applicable, Contractor shall be responsible for maintaining the following
insurance coverages during Phase II:

(i)        Professional Liability: Contractor shall continue to carry
Professional Liability Insurance described under Section 16.2(a)(vi).

(ii)       Pollution Liability: Contractor shall provide Pollution Liability
insurance, which includes the sudden or accidental release of any material that
may be considered a pollutant at or around the worksite, as a result of the work
done by Contractor or any tier subcontractor [***]. This coverage may be
obtained during Phase I as the Parties mutually agree.

(iii)      Open Cargo Insurance: [***] for materials and equipment to be
transported to the Site.

(iv)      Automobile Liability Coverage: shall be obtained, including owned,
hired, and non-owned automotive equipment used in connection with the insured
operation - Bodily injury and Property Damage Combined [***]. Owners shall
provide similar coverage for any of its owned, hired and non-owned automotive
equipment.

(d)       Contractor shall name Owners, their subsidiaries, their successors and
assigns, Southern Nuclear and Southern Company Services, Inc., and the officers,
directors, agents (as agreed by the Parties) and employees of any of them, as
additional insureds (except for Worker’s Compensation and Professional
Liability) but only for their vicarious liability arising out of Contractor’s
negligent operations, and provide waiver of subrogation on all policies. These
conditions shall apply irrespective of the provisions of any certificate of
insurance.

(e)       Within [***] prior to issuance of the Full Notice to Proceed, each
Party required to obtain insurance hereunder shall furnish to the other Party
one or more insurance certificates which evidence the above coverages. Such
certificate shall provide that [***] written notice be given to the other Party
prior to any cancellation of the insurance.

(f)        All such insurance shall be with sound insurance companies which have
an AM Best Rating of A- VII as the minimum and authorized to do business in the
state where the Work is to be performed. None of the liability policies shall
have any “other insurance” clause or language which would jeopardize the primacy
of such insurance with

 



 

 

84

 



 

--------------------------------------------------------------------------------

 

 

respect to the other Party's self-insured retention or excess insurance
policies. For insurance to be procured by Contractor, the above requirements may
be met by both Consortium Members providing separate certificates. Any such
limits of coverages may be met in one or more layers of coverage.

(g)       Neither a failure of Contractor or Owners to provide the required
certificate or policy of insurance nor a Party’s submission of a certificate of
insurance not in conformance with the insurance requirements stated in Article
15 and Article 16 shall relieve Contractor or Owners from the obligation to have
in force the required insurance coverages.

 

16.4

Additional Insurance Terms.

(a)       If a Party is responsible, pursuant to this Agreement, for any loss or
damage sustained by the other Party and that loss or damage is covered by an
insurance policy, the Parties agree to use commercially reasonable efforts to
collect insurance proceeds pursuant to such policy. To the extent that such
insurance proceeds are collected, then the Party responsible for the loss or
damage pursuant to the terms of this Agreement shall be entitled to receive such
insurance proceeds directly from the insurer or to have them paid over by the
other Party, if such other Party has received such proceeds.

(b)       To the extent that Contractor is entitled to a payment from an insurer
under the OCIP for any claim for which Contractor is required to indemnify
Owners under Article 15, Contractor shall be responsible for the deductible, not
to exceed the Contractor’s Deductible Portion per occurrence.

(c)       Contractor’s responsibility for a portion of the applicable insurance
deductible (“Contractor’s Deductible Portion”) pursuant to Sections 14.1(b),
14.2(b), 15.2(a), 15.2(b), 16.4(b) and 21.2(a) shall be limited to [***] on a
per occurrence basis.

ARTICLE 17

 

LIMITATION OF LIABILITY

17.1     NO CONSEQUENTIAL DAMAGES. IN NO EVENT SHALL CONTRACTOR OR CONTRACTOR
INTERESTS OR OWNERS OR OWNERS' INTERESTS BE LIABLE, WHETHER BASED ON CONTRACT
(INCLUDING BREACH, WARRANTY, ETC.) OR TORT (INCLUDING FAULT, NEGLIGENCE AND
STRICT LIABILITY), OR OTHERWISE, UNDER ANY WARRANTY OR OTHERWISE, RELATING TO OR
ARISING OUT OF THE WORK OR THIS AGREEMENT, FOR ANY CONSEQUENTIAL, INDIRECT,
SPECIAL, PENAL, OR INCIDENTAL LOSS, DAMAGE OR INJURY, INCLUDING ANY SUCH DAMAGES
WHICH RESULT FROM LOSS OF USE OF PROPERTY, EQUIPMENT OR SYSTEMS, LOSS BY REASON
OF FACILITY SHUTDOWN OR SERVICE INTERRUPTION, COSTS OF CAPITAL OR EXPENSES
THEREOF, LOSS OF PROFITS OR REVENUES OR THE LOSS OF USE THEREOF, LOST BUSINESS
OPPORTUNITY, OR COST OF PURCHASED OR REPLACEMENT POWER (INCLUDING ADDITIONAL
EXPENSES INCURRED IN USING EXISTING POWER FACILITIES) OR FROM CLAIMS OF
CUSTOMERS. [***]

 



 

 

85

 



 

--------------------------------------------------------------------------------

 

 

 

17.2

Maximum Total Liability.

(a)       NOTWITHSTANDING ANY OTHER PROVISION TO THE CONTRARY, CONTRACTOR’S AND
CONTRACTOR INTERESTS’ TOTAL AGGREGATE LIABILITY UNDER THIS AGREEMENT, ARISING
OUT OF OR IN CONNECTION WITH THE WORK OR THIS AGREEMENT, WHETHER BASED ON
CONTRACT (INCLUDING BREACH, WARRANTY, INDEMNITY, ETC.), TORT (INCLUDING FAULT,
NEGLIGENCE OR STRICT LIABILITY) OR OTHERWISE TO OWNERS OR OWNERS' INTERESTS (THE
“MAXIMUM LIABILITY AMOUNT”) SHALL NOT EXCEED AN AMOUNT EQUAL TO [***] PERCENT
[***] OF THE CONTRACT PRICE OF THE UNIT GIVING RISE TO THE CLAIM; PROVIDED,
HOWEVER, THAT THE MAXIMUM LIABILITY AMOUNT SHALL [***]

 

(b)       [***]. For the avoidance of doubt, Contractor's liability to Third
Parties is not limited by this Section 17.2. For the purpose of determining
whether the Maximum Liability Amount has been exceeded, insurance proceeds
received from any insurance policies and payments made by Contractor directly to
Third Parties for Third Party Claims shall not be included.

(c)       IN NO EVENT MAY ANY CLAIM BY OWNERS AGAINST CONTRACTOR ARISING OUT OF
OR IN CONNECTION WITH THE WORK OR THIS AGREEMENT, WHETHER BASED ON CONTRACT
(INCLUDING BREACH, WARRANTY, INDEMNITY, ETC.), TORT (INCLUDING FAULT, NEGLIGENCE
OR STRICT LIABILITY) OR OTHERWISE BE BROUGHT [***].

 

17.3

Division of Liability.  

 

(a)

Consortium Members. The Consortium Members agree that [***].

(b)       Owners. The Parties agree that the Owners are severally, and not
jointly, liable for Owners’ obligations hereunder.

 

17.4

Parent Guarantee.

(a)       Simultaneously with the execution of this Agreement, (i) Westinghouse
shall furnish a parent company guarantee substantially in the form attached as
Exhibit V-1, whereby Toshiba Corporation guarantees the payment obligations of
Westinghouse under this Agreement, as the same may be amended, supplemented or
otherwise changed in accordance with the provisions of this Agreement (the
“Toshiba Guarantee”) and (ii) Stone & Webster shall furnish a parent company
guarantee substantially in the form attached as Exhibit V-2, whereby The Shaw
Group, Inc. guarantees the payment obligations of Stone & Webster under this
Agreement, as the same may be amended, supplemented or otherwise changed in
accordance with the provisions of this Agreement (the “Shaw Guarantee”, and
together with the Toshiba Guarantee, the “Parent Company Guarantees”). In the
event that (x) the credit rating of the senior unsecured debt (or issuer rating
in the absence of a senior unsecured debt rating) of Toshiba Corporation falls
below [***].

 



 

 

86

 



 

--------------------------------------------------------------------------------

 

 

(b)       Owners may make a demand for payment against the security provided by
Westinghouse or Shaw pursuant to Section 17.4(a) in the event that Contractor
has failed to make a payment when due pursuant to the provisions of this
Agreement or in order to recover any damages to which Owners are otherwise
entitled under this Agreement as a result of Contractor’s failure to satisfy any
of its obligations under this Agreement no sooner than [***] following such
failure and any applicable cure period. [***].

 

(c)

[***]

 

ARTICLE 18

 

LIENS; SECURITY

18.1     Liens. Contractor shall keep the Facility, the Site and the Equipment
free from Liens of Contractor and any of its Personnel (other than Liens arising
from acts of Owners or Owners’ breach of its obligation hereunder to make
payments to Contractor), and shall promptly notify Owners of any known Liens
filed against the Facility, the Site, or the Equipment and any structures
comprising the Facility or located on the Site filed by Contractor or a
Subcontractor or Vendor. Contractor shall indemnify, defend and hold harmless
Owners from any Lien placed against Owners’ property by any Subcontractor or
Vendor including those arising from nonpayment to any Subcontractor or Vendor in
connection with the Work; provided that such Lien is not the result of Owners’
breach of their payment obligations under this Agreement. If Owners seek
indemnification for any Lien, Owners shall:

(a)       give Contractor prompt written notice of any Lien of which they have
knowledge and applicable documentation regarding the Lien;

 

(b)

cooperate in the defense of the Lien; and

(c)       give Contractor sole control of the defense and settlement, to the
extent of Contractor’s liability, for the Lien.

18.2     Discharge or Bond. Contractor shall take prompt steps to discharge or
bond any Lien filed against the Facility, any Equipment, and any structures
comprising the Facility or located on the Site by any Subcontractor or Vendor
based on a claim for payment by Contractor in connection with the Work. If
Contractor fails to discharge or promptly bond any Lien, in addition to any
other rights of Owners under this Agreement, Owners shall have the right, upon
notifying Contractor in writing and providing Contractor reasonable time to
indemnify, discharge or bond the Lien, to take reasonable actions and steps to
satisfy, defend, settle or otherwise remove the Lien at Contractor’s expense,
including reasonable attorneys’ fees, costs and expenses. Owners shall have the
right to recover these expenses from Contractor. Contractor shall have the right
to contest any Lien, provided it first provides to the lien holder, a court or
other third Person, as applicable, a bond or other assurances of payment
necessary to remove the Lien related to the Work from the Site and the Facility
in accordance with the Laws of the State of Georgia.

 



 

 

87

 



 

--------------------------------------------------------------------------------

 

 

ARTICLE 19

CONFIDENTIAL AND PROPRIETARY INFORMATION

 

19.1

Protection of Owner Confidential and Proprietary Information.

(a)       Title to Confidential and Proprietary Information provided by Owners
to Contractor and all copies made by or for Contractor in whole or in part from
such Confidential and Proprietary Information remains with Owners. Contractor
agrees that it will not, during or for [***] after the term of this Agreement,
disclose any Confidential and Proprietary Information of Owners and their
Affiliates, which is provided to Contractor during the performance of Work under
this Agreement to any Person (other than Subcontractors or Vendors, as required
for the performance of the Work; provided that such Subcontractors or Vendors
agree in writing to be bound by the same obligation of non-disclosure and
confidentiality as provided in this Section 19.1(a)), or to the general public
for any reason or purpose whatsoever without the prior written consent of
Owners, and that such Confidential and Proprietary Information received by
Contractor shall be used by it exclusively in connection with the performance of
its responsibilities relating to the Work for the Facility. Notwithstanding the
foregoing, the above [***] period shall not apply to Confidential and
Proprietary Information of Owners which is defined by Law as Owners’ trade
secrets, which Confidential and Proprietary Information shall be maintained as
confidential and proprietary by Contractor as permitted under applicable Law.
Nothing herein grants the right to Contractor (or implies a license under any
patent) to sell, license, lease, or cause to have sold any Confidential and
Proprietary Information supplied by Owners under this Agreement. However,
nothing herein shall prevent Contractor from disclosing Confidential and
Proprietary Information of Owners or their Affiliates as required by Law or an
order of a Government Authority; provided that Contractor shall, if Contractor
has adequate advance notice, give Owners reasonable notice so as to allow Owners
to seek a protective order or similar protection. If, in the opinion of its
legal counsel and in the absence of a protective order or waiver, Contractor is
legally compelled to disclose Owners’ Confidential and Proprietary Information,
Contractor will disclose only the minimum amount of such information or data as,
in the opinion of its legal counsel, is legally required. In any such event,
Contractor agrees to use good faith efforts to ensure that the Confidential and
Proprietary Information that is so disclosed will be accorded confidential
treatment. In addition, Contractor may, upon Owners’ written permission, which
shall not be unreasonably withheld, and in accordance with the below, be
authorized to receive and use certain Confidential and Proprietary Information
of Owners for the limited use and purposes of performing or assisting in the
performance of start-up, commissioning, licensing and start-up maintenance
services for other AP1000 Nuclear Power Plant owners. Any such request by
Contractor shall identify (i) the specifics of the Owners’ Confidential and
Proprietary Information to be used, (ii) the specific use and purposes for which
it is intended to be applied by Contractor, including an explanation of why
Contractor requires Owner’s Confidential and Proprietary Information, (iii)
whether Contractor intends to disclose such information to Third Parties, and if
so, the identity of such Third Parties, and (iv) Contractor’s assurances that it
will exercise reasonable efforts consistent with its efforts to protect against
the unauthorized disclosure of its own Confidential and Proprietary Information,
to preclude against the unauthorized disclosure or publication of Owner’s
Confidential and Proprietary Information. Contractor shall obtain written
assurances from any Third Party recipients that they will not use, disclose or
publish Owners’ Confidential

 



 

 

88

 



 

--------------------------------------------------------------------------------

 

 

and Proprietary Information except as expressly authorized by Owners for the
limited use and purposes identified by Contractor as required in (ii) above.

(b)       In the use of any Confidential and Proprietary Information of the
other Party for the purpose of providing required information to, and/or
securing Government Approvals from, any Government Authority, Owners and
Contractor will cooperate to minimize the amount of such information furnished
consistent with the interests of the other Party and the requirements of the
Government Authority involved.

(c)       Nothing herein shall prevent Contractor from disclosing to the
appropriate Government Authority any noncompliance or violation of Laws within
the jurisdiction of such Government Authority.

(d)       Should Contractor discover a breach of the terms and conditions of a
non-disclosure and confidentiality agreement with a Third Party to which it is
permitted to disclose Owners' Confidential and Proprietary Information under
Section 19.1(a), Contractor will promptly notify Owners of such breach and
provide to Owners necessary information and support pertaining to any suit or
proceeding brought by Owners against Recipient for such breach.

(e)       Owners shall not be responsible to Contractor or Third Parties for the
consequence of the use or misuse of Owners’ Confidential and Proprietary
Information by Contractor or Third Parties and Owners make no warranties,
express or implied, to the extent of any use or misuse of Owners’ Confidential
and Proprietary Information by Contractor or Third Parties.

(f)        Notwithstanding anything to the contrary in this Agreement, any
Confidential and Proprietary Information furnished by Owners to Contractor prior
to the issuance of the Full Notice to Proceed and any disclosures thereof by
Contractor shall be governed exclusively by the provisions of that certain
Amended and Restated Confidentiality Agreement among the Owners and Contractor
dated as of March 11, 2008 (the “Confidentiality Agreement”). Following the
issuance of the Full Notice to Proceed, any such disclosures thereof by
Contractor shall be governed exclusively by the provisions of this Section 19.1.

 

 

19.2

Protection of Contractor’s Confidential and Proprietary Information.

 

(a)

Owners’ Use.

(i)      Owners agree not to use Confidential and Proprietary Information
provided by Contractor or copies thereof unless [***] (collectively, the
“Facility Purposes”). Nothing herein grants the right to Owners (or implies a
license under any patent) to sell, license, lease, or cause to have sold any
Confidential and Proprietary Information supplied by Contractor under this
Agreement.

(ii)     Title to Confidential and Proprietary Information provided by
Contractor to Owners and all copies made by or for Owners in whole or in part
from such Confidential and Proprietary Information remains with Contractor.
Owners shall include Contractor’s confidential or proprietary markings as
provided by Contractor on all copies

 



 

 

89

 



 

--------------------------------------------------------------------------------

 

 

thereof and excerpts made therefrom except with respect to excerpts made or used
internally by Owners for Facility Purposes; provided, however, that Owners shall
destroy any such excerpts which do not include Contractor’s confidential or
proprietary markings when no longer needed for the purpose for which they were
made. Except as otherwise provided under this Section 19.2 or Section 19.3,
Owners agree to keep such Confidential and Proprietary Information confidential,
to use such Confidential and Proprietary Information only for the Facility
Purposes and not to sell, transfer, sublicense, disclose or otherwise make
available any of such Confidential and Proprietary Information to others (other
than Affiliates). However, nothing in this Article 19 shall prevent Owners from
disclosing Confidential and Proprietary Information of Contractor or its
Affiliates as required by Law or an order of a Government Authority (including
without limitation the COL and/or Georgia PSC Certification Order); provided
that Owners shall, if Owners have adequate advance notice, give Contractor
reasonable notice so as to allow Contractor to seek a protective order or
similar protection. If, in the opinion of Owners’ legal counsel and in the
absence of a protective order or waiver, Owners are legally compelled to
disclose Confidential and Proprietary Information, Owners will disclose only the
minimum amount of such information or data as, in the opinion of Owners’ legal
counsel, is legally required. In any such event, Owners agree to use good faith
efforts to ensure that Confidential and Proprietary Information that is so
disclosed will be accorded confidential treatment.

(iii)      Contractor hereby grants to Owners and their Affiliates, officers,
directors, employees or attorneys who have a need for access to know such
Confidential and Proprietary Information reasonably related to the exercise of
any rights of the Owners hereunder a transferable (but only as part of the sale
or transfer of the Facility or the operating responsibilities related thereto),
royalty-free, fully paid up, irrevocable, nonexclusive, perpetual license to use
and copy Contractor’s Confidential and Proprietary Information but only for the
Facility Purposes (and for the associated simulator).

 

(b)

Owners’ Disclosure to Third Party Recipients.

(i)        The disclosure by Owners to Third Parties (hereinafter referred to as
“Recipients” or “Recipient”) of Contractor’s Confidential and Proprietary
Information that has been furnished to Owners prior to the Effective Date, or
that is furnished to Owners after the Effective Date but prior to the issuance
of the Full Notice to Proceed, shall be governed exclusively by the provisions
of the Confidentiality Agreement. The disclosure by Owners to Recipients of
Contractor's Confidential and Proprietary Information that is furnished to
Owners after the issuance of the Full Notice to Proceed shall be made in
accordance with the procedures and subject to the limitations set forth in
Sections 19.2 and 19.3. Notwithstanding the foregoing sentence, disclosures by
Owners of Contractor's Confidential and Proprietary Information that is
furnished to Owners after the issuance of the Full Notice to Proceed to (A) a
municipal participant or cooperative member of an Owner; (B) a bulk power
purchaser with which an Owner is negotiating for the potential sale of, or has
entered into a contract for the sale of, electrical output from the Facility;
(C) an outside legal, consulting or accounting firm engaged by an Owner,
Southern Nuclear or one of the entities described in clause (A) or (B); or (D)
the lessors, mortgagees and security deed holders, including prospective
lessors, mortgagees or security deed holders, of any of the Owners and any
credit rating agencies and other financing entities that need-to-know such
information in connection with the financing of an Owner’s

 



 

 

90

 



 

--------------------------------------------------------------------------------

 

 

interest in the Facility (each such entity or person in (A) through (D) above, a
“Related Party Recipient”) shall be governed exclusively by Section 19.7.

(ii)       Owners shall enter into a proprietary data agreement with the
Recipient substantially on the terms set forth in Exhibit O-1; provided,
however, that the Owners may disclose such Confidential and Proprietary
Information without entering into such agreements to those persons to which
access is required by any Government Authority or as necessary in order to
comply with Law, or, in the case of Owners that receive financing from or are
subject to the rules or regulations of the U.S. Rural Utilities Service, such
Owners may disclose such Confidential and Proprietary Information without
entering into such agreements to the U.S. Rural Utilities Service.

(iii)      Should Owners discover a breach of the terms and conditions of a
proprietary data agreement with a Third Party, Owners will promptly notify
Contractor of such breach and provide to Contractor necessary information and
support pertaining to any suit or proceeding contemplated or brought by
Contractor against Recipient for such breach.

(iv)      Contractor shall not be responsible to Owners for the consequence of
the use or misuse of Contractor’s Confidential and Proprietary Information by
Third Parties. Contractor makes no warranties, express or implied, to the extent
of any such use or misuse of Contractor’s Confidential and Proprietary
Information by Third Parties.

(v)       Nothing herein shall prevent Owners from disclosing to the appropriate
Government Authority any noncompliance or violation of Laws within the
jurisdiction of such Government Authority.

(c)       Owners’ Export of Technical Information. Owners agree to comply with
relevant United States Government regulations concerning the export of technical
information, with respect to Contractor’s Proprietary and Confidential
Information provided to Owners by Contractor under this Agreement. This
provision shall also apply to any technical information developed by Owners
using Contractor’s Proprietary and Confidential Information. Irrespective of any
other provisions in this Agreement, the obligations set forth in this Section
19.2(c) shall be binding so long as the relevant United States Government
regulations remain in effect.

19.3     Special Procedures Pertaining to Contractor’s Confidential and
Proprietary Information.  

(a)       Categories of Contractor Information. The Parties acknowledge and
agree that certain Confidential and Proprietary Information of Contractor
delivered to Owners under this Agreement in accordance with Table 2-1 of Exhibit
A may be disclosed on a confidential basis without the prior consent of
Contractor (“Contractor Disclosable Information,” as described in Section
19.3(b)), and that certain other Confidential and Proprietary Information of
Contractor may not be disclosed by Owners to any Third Parties without the prior
consent of Contractor (“Contractor Non-Disclosable Information,” as described in
Section 19.3(d)). Owners agree to abide by the provisions of this Section 19.3
governing the release of Contractor’s Confidential and Proprietary Information.

 



 

 

91

 



 

--------------------------------------------------------------------------------

 

 

(b)       Contractor Disclosable Information. Contractor Disclosable Information
consists of the following Confidential and Proprietary Information that has been
developed by Contractor, to the extent such information does not include
Contractor Non-Disclosable Information as described in Subsection 19.3(d) below:

(i)        Descriptions of the plant, its components, or its systems (physical
characteristics, general outline drawings, equipment lists, termination
drawings, general arrangement drawings, electrical drawings, and basic schematic
drawings);

(ii)       Plant, component, or system data that can be measured by plant
sensors;

(iii)      Information that may be acquired by physical measurement, such as
location, dimensions, weight and material properties;

(iv)      Contractor operating and maintenance manuals, and QA documentation;

(v)       Erection and commissioning documentation such as installation and
layout drawings, and control room panel assembly and location drawings;

(vi)      Information or calculations directly developed using publicly
available methods or data;

(vii)     Final results of calculated information or input assumptions to
calculated information such that calculations could be recreated by a Third
Party using the Third Party’s own then-existing methods (excluding
Contractor-developed test or experience-based data, methodologies, correlations
and models, which Contractor will not release to the Owners); and

(viii)    Design specifications for non-safety related equipment and system
specification documents (“SSDs”) for non-safety related systems with the
exception of the following: (A) all design specifications for non-safety
Instrumentation & Control (I&C) systems, and (B) SSDs identified for the systems
listed below:

 

(1)

Chemical and Volume Control System

 

(2)

Data Display and Processing System

 

(3)

Diverse Actuation System

 

(4)

Incore Instrumentation System

 

(5)

Operation and Control Centers

 

(6)

Plant Control System

 

(7)

Main Turbine Control and Diagnostics System

 



 

 

92

 



 

--------------------------------------------------------------------------------

 

 

 

(8)

Main Generation System

 

(9)

Special Monitoring Systems.

(c)       Disclosable Information may be disclosed Procedures for Release of
Contractor Disclosable Information. Contractor by Owners to Third Parties
without prior notice to Contractor, provided that such disclosure is exclusively
for the Facility Purposes and provided that:

(i)        Owners shall take reasonable steps to minimize the disclosure of
Contractor’s Confidential and Proprietary Information to only that information
necessary for a Recipient to perform its contracted functions;

(ii)       Owners shall execute an agreement with the Recipient governing the
disclosure of Contractor’s Confidential and Proprietary Information consistent
with Section 19.2(b)(ii);

(iii)      Contractor has the right to audit Owners’ records and the contents of
any agreements (subject to Owners right to protect confidential and proprietary
information of Owners and Third Parties) executed between Owners and a Recipient
governing the disclosure of Contractor’s Confidential and Proprietary
Information; and

(iv)      The provisions of Section 19.2(b)(iii), (iv) and (v) shall apply to
such disclosure.

(d)       Contractor Non-Disclosable Information. Contractor Non-Disclosable
Information consists of the following information that has been developed by
Contractor:

 

(i)

Calculation for safety-related equipment and systems;

 

(ii)

Plant Design Model;

(iii)      I&C functional, system, software and interface requirements and
functional logic diagrams;

(iv)      Design specifications and qualification reports for safety-related
equipment;

 

(v)

SSDs for safety related systems;

(vi)       I&C architecture diagrams, I&C software verification and validation
documentation, I&C testing procedures and test results;

(vii)     Component data packages which include Manufacturing Deviation Notices,
Certified Material Test Reports and Quality Releases (will typically be provided
to the Owners in the final data package if the deviations exceed the official
design/fabrication specifications); and

 



 

 

93

 



 

--------------------------------------------------------------------------------

 

 

(viii)    Information which contains confidential intellectual property of
Contractor’s Subcontractors, Vendors, or other Contractor utility customers
which is licensed to Contractor and which Contractor has the right to
sub-license to Owners, or confidential intellectual property of Contractor’s
Subcontractors or Vendors licensed directly to Owners. Exhibit O-2 contains the
list of such confidential intellectual property identified as of the Effective
Date, and these items are subject to the separate contractual or license
agreements and limitations on copying and use, and Owners agree to and shall be
bound by the terms of any such Third Party contractual or license agreements
provided or identified; provided that Owners will not incur any additional costs
or license fee in connection with any such Third Party contractual or license
agreements. The list in Exhibit O-2 will be updated by Contractor during the
performance of the Work as such additional Third Party license agreements are
identified and required as part of the Work. Contractor shall not remove an item
from Exhibit O-2 without Owners’ mutual agreement. For license agreements with
such Third Parties necessary for maintenance or operation of the Facility for
items such as those identified in Exhibit O-2 but not previously executed,
Contractor agrees to make commercially reasonable efforts to negotiate terms
consistent with the provisions of this Article 19 permitting Contractor to
sub-license to Owners and Owners’ Engineer(s) confidential information received
by Contractor from Contractor’s Subcontractors, Vendors, or other Contractor
utility customers.

(e)       Procedures Pertaining to Contractor Non-Disclosable Information. Upon
written request by Owners in accordance with the provisions of this Section
19.3(e), Contractor shall consider the disclosure of Contractor Non-Disclosable
Information. The request shall identify the information requested to be
disclosed, the work that is to be performed and the name of the intended
Recipient. The request shall be in writing sent to Contractor’s Authorized
Representative. The request shall be reviewed by Contractor for acceptability
for disclosure based on the principle, agreed to by Owners and Contractor, that
Contractor has the right to protect its proprietary information in which it has
made a substantial investment and which required substantial innovation,
balanced against whether such disclosure would jeopardize such proprietary
rights of Contractor and the principle that Owners have the right to assure that
services associated with maintenance and operation of the Facility are in all
respects prudent, including cost, and thus may need to be performed by Third
Party service providers. The determination of whether or not to disclose the
information shall be made by Contractor in its discretion based on the above
principles. Contractor shall make commercially reasonable efforts to respond
within five (5) Business Days of receipt of a written request from Owners to
disclose specific Contractor Non-Disclosable Information. If, at the end of
fifteen (15) Business Days following such receipt by Contractor of a written
request from Owners to disclose specific Contractor Non-Disclosable Information,
Contractor has not rejected the request to disclose specific Contractor
Non-Disclosable information, such request shall be deemed accepted by
Contractor. If Contractor agrees to the disclosure of such information, the
specific information to be provided to the Recipient (subject to Owners’ right
to protect Confidential and Proprietary Information of Owners and Recipient)
shall be subject to review and approval by Contractor and shall be governed by
the terms of the confidentiality agreement with the Recipient substantially in
the forms set forth in Exhibit O-1.

(f)        Documents Containing Combined Information. Where a document marked
“Confidential and Proprietary” or the like contains Contractor Disclosable
Information and Contractor Non-Disclosable Information, Owners shall not
disclose any Contractor Non-

 



 

 

94

 



 

--------------------------------------------------------------------------------

 

 

Disclosable Information without Contractor’s prior written consent. Owners shall
have the right to:

(i)        request Contractor to prepare and verify the accuracy of a version of
such document containing only Contractor Disclosable Information;

(ii)       request Contractor to prepare and verify the accuracy of a document
which contains the specific information requested by the Third Party service
provider; or

(iii)      itself extract the Contractor Disclosable Information from such
document and provide the Disclosable Information to the Third Party service
provider in accordance with the procedures set forth in Section 19.3(c). All
right, title and interest in Contractor Disclosable Information contained in
such document or material prepared by Owners remains with Contractor and, for
the avoidance of doubt, is hereby assigned to Contractor. Owner shall make
commercially reasonable efforts to give notice to Contractor’s Authorized
Representative and access prior to disclosure of any extract of Contractor
Disclosable Information, and will provide a copy of such upon Contractor’s
request.

(iv)      [***]. Contractor shall assume no liability for, and will not warrant
the accuracy or validity of, any version of a document containing Disclosable
Information prepared by Owners pursuant to Section 19.3(f)(iii) above.

(g)       Additional Procedures. Owners and Contractor shall each designate a
contact person for the purposes of administering the release of Contractor’s
Confidential and Proprietary Information. Owners’ Authorized Representative
shall be responsible for (i) ensuring that an agreement is executed with the
Recipient governing the disclosure of Contractor’s Confidential and Proprietary
Information consistent with Section 19.2(b)(ii) before the information is
released and( (ii) making formal requests to Contractor for the release of
information designated as Contractor's Non-Disclosable Information. Contractor’s
Authorized Representative shall be responsible for (i) handling and expediting
responses to Owners’ requests for release of information not specifically
designated as disclosable and (ii) conducting periodic reviews of Owners’
records listing the Recipients and purposes of disclosure of Contractor
Confidential and Proprietary Information.

19.4     Software. Software provided to Owners by Contractor shall be subject to
the software license provisions set forth in Exhibit M.

19.5     Publicity. Each Party shall use commercially reasonable efforts to
consult with the other Party before issuing any press releases or other public
announcements involving any details of this Agreement other than that the
Parties are or have had discussions with the other, except that the foregoing
shall not be required if necessary to comply with Law or in the case of an
emergency.

19.6     Conditional License Grant. Owners may designate an Owners’ Engineer.
Contractor understands and recognizes that Owners intend to utilize a Third
Party or parties as Owners’ Engineer(s) for Facility Purposes in the day-to-day
overall operations of the Facility. Upon written approval from Contractor, which
shall not be unreasonably withheld consistent

 



 

 

95

 



 

--------------------------------------------------------------------------------

 

 

with the above understanding and, provided such grant is not explicitly
prohibited in Contractor’s existing Subcontracts, Contractor shall grant to the
Owners’ Engineer a fully paid-up, royalty-free, non-exclusive, nontransferable
and nonassignable right and license to use the applicable deliverable portion of
the AP1000 Facility Information (including the categories of information
described on Table 2-1 of Exhibit A) and any released AP1000 Facility
Information solely during the term that Owners’ Engineer performs services for
Owners in connection with the Facility and solely for the purposes specified in
section 19.2 (a)(i). In the event a Contractor’s Subcontractor or Vendor does
not permit Contractor to sublicense Subcontractor or Vendor information for this
purpose, Contractor agrees to employ commercially reasonable efforts to jointly
negotiate with Owner and said Subcontractor or Vendor to attempt to secure a
license for Owners’ Engineer.

19.7     Procedures for Disclosure to Related Party Recipients. Without the
prior written consent of Contractor, disclosure of Contractor’s Confidential and
Proprietary Information to Related Party Recipients following the issuance of
the Full Notice to Proceed shall be limited solely to the terms of this
Agreement (including all Exhibits and Amendments), the Price Book, information
exchanged by the Parties pursuant to Section 7.2, 7.3 or Exhibit J, any other
information regarding pricing or pricing disputes, information that the Owners
have the right to audit pursuant to Section 23.4 or Article 25, notices of and
requests for Changes and resulting Change Orders, invoices and related
supporting documentation, information regarding insurance claims and Contractor
supplied insurance, the Monthly Status Report, updates to the Project Schedule
or Payment Schedules, any Recovery Plans, the results of any tests and data
collections performed under Article 11, the PQAP (including associated policies
and procedures) and any audits related thereto, notices in connection with this
Agreement, and other similar information of a legal, business, financial or
commercial nature (“Commercial Information”) and Contractor Disclosable
Information of the type described in subsection (i) of Section 19.3(b)
(“Technical Information”). The disclosure of any other information that
constitutes Contractor’s Confidential and Proprietary Information other than
Contractor Non-Disclosable Information to a Related Party Recipient shall
require the prior written consent of Contractor; provided, however, that such
consent shall not be withheld if the affected Owner provides the Contractor with
a reasonable basis supporting such Owner’s need to disclose such information to
a Related Party Recipient. The disclosure of any Contractor Non-Disclosable
Information to a Related Party Recipient shall require the prior written consent
of Contractor. The disclosure of Commercial Information or Technical Information
to a Related Party Recipient may be made only when necessary for purposes
connected with bulk power sales from the Facility or a Related Party Recipient’s
indirect ownership of the Facility, liability to an Owner for costs of the
Facility or its provision of services to, financing for or the credit rating of
an Owner or a Related Party Recipient. The disclosure of Commercial Information
or Technical Information to a potential or actual bulk power purchaser shall
require the prior written consent of Contractor, such consent not to be
unreasonably withheld; provided, however that new or additional consents will
not be required with respect to any bulk power purchaser for whom consent has
already been provided by Contractor. The following procedures shall be followed
for the disclosure of Commercial Information or Technical Information:

(a)       Each Related Party Recipient (other than directors, officers and
employees of an Owner or of the municipal participants or cooperative members of
an Owner) to whom Commercial Information or Technical Information is to be
disclosed shall first be required to

 



 

 

96

 



 

--------------------------------------------------------------------------------

 

 

enter into an agreement with the disclosing Owner or Southern Nuclear, as the
case may be, the terms of which are substantially in the form of Exhibit O-3-A;
provided, however, the disclosing Owner or Southern Nuclear, as the case may be,
shall only be required to undertake reasonable efforts to obtain confidentiality
agreements from any credit rating agency. Each officer and employee of an Owner
or municipal participant or cooperative member of an Owner and each director of
a cooperative member of an Owner to whom Commercial Information or Technical
Information is to be disclosed shall first be required to sign an
acknowledgement, substantially in the form of Exhibit O-3-B. The Owner or
Southern Nuclear, as the case may be, will maintain a copy of all such signed
agreements and acknowledgements, which will be made available to Contractor upon
written request. The directors of any Owner shall be advised orally of the
Owner’s confidentiality obligations.

(b)       Disclosure of Commercial Information or Technical Information to a
Related Party Recipient (other than an attorney of an Owner) shall be permitted
only in accordance with the procedures set forth in Exhibit O-3-C. Contractor
shall have the right to audit the logs and records of the Owners and Southern
Nuclear from time to time upon reasonable notice to determine the identity of
the Related Party Recipients and to verify compliance with the procedures of
Exhibit O-3-C.

(c)       Any Related Party Recipient that has executed a confidentiality
agreement in the form of either Exhibit A or an acknowledgement in the form of
Exhibit B to the Confidentiality Agreement shall not be required to execute the
corresponding form attached hereto as Exhibit O-3-A and O-3-B for the purposes
of this Section 19.7, it being agreed by the Parties that the confidentiality
agreement or acknowledgment signed by such Related Party Recipient pursuant to
the Confidentiality Agreement shall remain in effect for the purposes of this
Section 19.7.

(d)       The provisions of Section 19.2(b)(iii), (iv) and (v) shall apply to
such disclosure.

ARTICLE 20

 

REPRESENTATIONS AND WARRANTIES

20.1     Representations and Warranties of Contractor. Each Consortium Member
hereby represents and warrants to Owners as follows:

(a)       Due Organization of Consortium Member. Westinghouse is duly organized,
validly existing and in good standing under the laws of the State of Delaware
and Stone & Webster is duly organized, validly existing and in good standing
under the laws of Louisiana. Each Consortium Member has the requisite power and
authority to own and operate its business and properties and to carry on its
business as such business is now being conducted and is duly qualified to do
business in the State of Georgia and in any other jurisdiction in which the
transaction of its business makes such qualification necessary.

(b)       Due Authorization of Consortium Member; Binding Obligation. Consortium
Member has full power and authority to execute and deliver this Agreement and

 



 

 

97

 



 

--------------------------------------------------------------------------------

 

 

to perform its obligations hereunder, and the execution, delivery and
performance of this Agreement by Consortium Member has been duly authorized by
the necessary action on the part of such Consortium Member; this Agreement has
been duly executed and delivered by such Consortium Member and is the valid and
binding obligation of such Consortium Member enforceable in accordance with its
terms.

(c)       Non-Contravention. The execution, delivery and performance of this
Agreement by Consortium Member and the consummation of the transactions
contemplated hereby do not and will not contravene the organizational documents
of such Consortium Member and do not and will not conflict with or result in a
breach of or default under any indenture, mortgage, lease, agreement,
instrument, judgment, decree, order or ruling to which such Consortium Member is
a party or by which it or any of its properties is bound or affected.

(d)       Approvals. There are no approvals or consents of Governmental
Authorities or other Persons not yet obtained, the absence of which would
materially impair Consortium Member’s ability to execute, deliver and perform
its obligations under this Agreement.

(e)       Intellectual Property Rights. To the best of Consortium Member’s
knowledge, there are no intellectual property rights required for Owners to
operate the Facility other than those intellectual property rights which Owners
will acquire through such Consortium Member’s performance of the Work pursuant
to the terms of this Agreement.

20.2     Representations and Warranties of Owners. Each Owner hereby represents,
warrants and covenants to Contractor as follows (it being acknowledged that, in
light of the provisions of Sections 8.1(a) and (b) with respect to Dalton
Utilities, the representations, warranties and covenants of Dalton Utilities
pertain only to that separate and distinct part of the City of Dalton that
constitutes Dalton Utilities):

(a)       Due Organization of Owner. Owner is duly organized, validly existing
and in good standing under the laws of the State of Georgia and has the
requisite power and authority to own and operate its business and properties and
to carry on its business as such business is now being conducted and is duly
qualified to do business in State of Georgia and in any other jurisdiction in
which the transaction of its business makes such qualification necessary.

(b)       Due Authorization of Owner; Binding Obligation. The execution,
delivery and performance of this Agreement by Owner has been duly and
effectively authorized by the requisite action on the part of such Owner’s
governing board. This Agreement constitutes the legal, valid and binding
obligations of such Owner, enforceable against such Owner in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting the rights of creditors generally and by
general principles of equity.

(c)       Non-Contravention. The execution, delivery and performance of this
Agreement by Owner and the consummation of the transactions contemplated hereby
do not

 



 

 

98

 



 

--------------------------------------------------------------------------------

 

 

and will not contravene the organizational documents of such Owner and do not
and will not conflict with or result in a breach of or default under any
indenture, mortgage, lease, agreement, instrument, judgment, decree, order or
ruling to which such Owner is a party or by which it or any of its properties is
bound or affected.

(d)       Approvals. Except for the approvals required from the Georgia PSC, the
NRC and the U.S. Rural Utilities Service, there are no approvals or consents of
Governmental Authorities or other Persons not yet obtained, the absence of which
would materially impair such Owner’s ability to execute, delivery and perform
its obligations under this Agreement.

20.3     Direct Representations by Owners. On the Effective Date, each Owner
other than GPC shall provide a letter to Contractor making each of the
representations set forth in Section 20.2 on its own behalf, and additionally
shall represent that each such Owner has entered into the Ownership Agreement
granting GPC certain power and authority as set forth therein to act on its
behalf as its agent with respect to all matters arising under this Agreement.

20.4     Consortium Not a Partnership.  Owners acknowledge that Contractor
consists of two separate legal entities and that the consortium does not
constitute a partnership, joint venture or other legal entity.

ARTICLE 21

 

TITLE; RISK OF LOSS

 

21.1

Transfer of Title; Intellectual Property.  

(a)       Title to Equipment, Machinery, Materials, Structures and Supplies.
Except as otherwise expressly provided in this Agreement, title to the
Equipment, machinery, materials, structures and supplies used in connection with
the Work and which become a permanent part of the Facility, and title to the
spare parts provided by Contractor to Owners under Section 3.5(i), shall vest in
Owners upon delivery of the Equipment, machinery, materials, structures,
supplies and spare parts to the Site. The passage of title to Owners shall not
be deemed an acceptance or approval of such Equipment (or any Work), affect the
allocation of risk of loss, or otherwise relieve Contractor of any obligation
under this Agreement to provide and pay for transportation and storage in
connection with the Equipment.

(b)       Title to Natural Resources. Title to water, soil, rock, gravel, sand,
minerals, timber and any other resources developed or obtained in the excavation
or the performance by Contractor of the Work and the right to use said items is
hereby expressly vested in and reserved by Owners. Contractor agrees to execute
and deliver and cause its Personnel to execute and deliver, to Owners any
transfers, assignments, documents or other instruments which Owners may deem
necessary or appropriate to vest complete right, title, interest and ownership
of and to any of the items described herein, exclusively in Owners.

(c)       Title to Fossils and Artifacts. Title to fossils, coins, articles of
value or antiquity, and structures and other remains or things of geological or
archaeological interest

 



 

 

99

 



 

--------------------------------------------------------------------------------

 

 

discovered at the Facility shall (as between the Parties) remain with and be the
property of Owners. Contractor shall take reasonable precautions to prevent
Contractor, its Subcontractors, its Vendors or the Personnel or Invitees of any
of them from removing or damaging any such articles or items. Contractor shall,
immediately upon the discovery of any such article or item, notify Owners’
Authorized Representative.

(d)       Rights in Documentation. The rights, title and interests in and to the
copies of Documentation provided to Owners shall be owned by Owners; provided
that the rights, title and interests in and to Contractor’s Confidential and
Proprietary Information within the Documentation shall remain with Contractor or
its licensors, subject to the provisions of Article 19.

(e)       Ownership of Invention Rights. Contractor shall retain the ownership
rights in any discoveries and inventions (patentable or unpatentable) and
copyrightable material that Contractor or any of its Subcontractors or Vendors
makes, creates, develops, discovers or produces in connection with the design,
manufacture, testing, analysis or construction of the Facility or performance of
the Work; provided, however, that Contractor hereby grants to Owners and their
Affiliates a transferable (but only as part of the sale or transfer of the
Facility or the operating responsibilities related thereto), royalty-free, fully
paid up, irrevocable, nonexclusive license to use such discoveries and
inventions for the purposes of the Facility (and associated simulator) including
equipment supply, construction, testing, start-up, maintenance, operation,
training, repair, decommissioning, licensing, and compliance with Laws. [***].

 

21.2

Risk of Loss.  

(a)       Whether or not title has passed to Owners, the risk of loss or damage
for each system or structure of a Unit shall remain with Contractor until, and
shall pass to Owners upon Turnover of such system or structure. Prior to
Turnover of Equipment or a structure or system thereof, except as otherwise
provided in this Section 21.2, Contractor shall be liable for loss or damage to
such Equipment, structure or system that does not arise out of or result from a
Nuclear Incident, whether or not caused by its negligence, excepting the fault,
strict liability or negligence of Owners or their Personnel. With respect to
loss or damage to Equipment, systems, and structures located at the Site, to the
extent that such loss or damage does not arise out of or result from a Nuclear
Incident, Contractor shall: (i) repair or replace such Equipment, structures or
components as required to cure such loss or damage, [***]. For the above losses
or damages which are covered under Owners’ insurance coverages, (a) the amount
equal to the difference between Contractor’s Deductible Portion and the
applicable insurance deductible plus (b) the cost necessary to repair or replace
such losses or damages that are in excess of such insurance coverages or not
otherwise reimbursed by such coverages (unless due to the Insurance Exclusions),
shall constitute a Change and entitle Contractor to seek a Change Order pursuant
to Article 9. After Turnover, the risk of loss, destruction or damage of
Equipment that Contractor removes from the Facility or from the Site will
transfer to Contractor at the time of its loading on the carrier at the
Facility. Upon completion of such replacement, refurbishment or repair services,
the risk of loss will transfer back to Owners upon completion of the unloading
of the Equipment from the carrier at the Facility. When Contractor bears the
risk of loss, Contractor shall be responsible to

 



 

 

100

 



 

--------------------------------------------------------------------------------

 

 

promptly replace, repair or reconstruct the Equipment and property that
comprises or will comprise the Facility that is lost, damaged, or destroyed
subject to the limits enumerated in this Section 21.2. Notwithstanding the
foregoing, and notwithstanding any provision of this Agreement that requires a
Party to bear the risk of loss to its own property, during the Turnover process,
and until Unit Mechanical Completion, through Substantial Completion, Final
Completion and thereafter, if Owners or any of their Personnel or Invitees
through its fault, strict liability or negligence damages any part of a system
or structure of a Unit that has not yet been turned over to Owners, Owners shall
be liable for any cost which is not reimbursed by the applicable insurance
policy, including the insurance deductibles related to such loss and such cost
shall constitute a Change and shall entitle Contractor to seek a Change Order
pursuant to Article 9. After risk of loss passes to Owners, Contractor shall be
responsible to pay for damage to the Facility to the extent provided under
Section 15.2(b).

(b)        The risk of loss for Mandatory Spare Parts and Optional Spare Parts
shall pass to Owners upon delivery of such spare parts to the Site.

(c)       Contractor shall be responsible for the care, custody, and control of,
and shall bear the complete risk of loss, destruction, or damage of, the
materials, supplies, Construction Equipment and other equipment, machines and
structures that will not become a permanent part of the Facility and which are
owned, used or leased by Contractor, its Subcontractors, its Vendors or the
Personnel or Invitees of any of them to perform the Work.

ARTICLE 22

 

SUSPENSION AND TERMINATION

 

22.1

Suspension by the Owners for Convenience.  

(a)       Owners may, without cause, order Contractor in writing to suspend,
delay or interrupt the Work in whole or in part without terminating the
Agreement and for such period of time as the Owners may determine. Following the
issuance of the Full Notice to Proceed, any such suspension of the Work shall
constitute a Change and shall entitle Contractor to seek a Change Order pursuant
to Article 9.

(b)       Upon receipt of a suspension order, Contractor shall promptly suspend
its performance of the Work but shall take reasonable precautions to protect,
store and secure the Equipment against deterioration, loss or damage.

(c)       Owners will be liable to Contractor for Contractor’s Costs incurred by
Contractor for protection, storage and securing the Equipment or other actions
directed by Owners during the suspension [***]. Contractor shall use
commercially reasonable efforts to minimize such costs associated with the
suspension.

(d)       Contractor shall resume promptly any suspended Work following receipt
of a written notice from Owners to do so.

 

22.2

Contractor Event of Default.  

 



 

 

101

 



 

--------------------------------------------------------------------------------

 

 

(a)       Owners may declare a Contractor Event of Default upon written notice
to Contractor of the occurrence of any of the following (each a “Contractor
Event of Default”):

(i)        Contractor is in breach of a material provision of this Agreement
(other than the matters addressed in the other subsections of this Section
22.2(a)) and fails to cure the breach [***];

(ii)       Owners notify Contractor in writing that Contractor has abandoned the
Work, and within [***] after Contractor’s receipt of such written notice,
Contractor has failed to (A) resume diligent performance of the Work consistent
with the Project Schedule or (B) provide reasonable assurances that Contractor
has not abandoned the Work;

(iii)      Achievement of any of the Critical Milestones for a Unit is delayed
by more than [***] past the date for such Critical Milestone as set forth in
Exhibit E-2, as a result, in whole or in part, of any defect or failure in the
Work or any other actions or omissions of Contractor or Contractor’s Personnel,
and Contractor is not exercising due diligence to correct same [***];

(iv)      Contractor fails to (A) submit a Recovery Plan as required under
Section 3.4(d) or fails to begin implementation of the Recovery Plan and does
not cure such failure within [***] following written notice of such failure, or
(B) use commercially reasonable efforts to adhere to the Recovery Plan until
such Recovery Plan is completed; provided that there shall be no Contractor
Event of Default if the Recovery Plan is required due to Uncontrollable
Circumstances or as a result of a breach of this Agreement by Owners or delay
caused by Owners or their Personnel;

 

(v)

[***];

(vi)      Either Consortium Member is Insolvent unless the other Consortium
Member has provided security for performance of the Insolvent Consortium
Member’s obligations reasonably satisfactory to Owners;

 

(vii)

[***];

(viii)    Contractor fails to comply with the requirements of Section 17.4 or
Contractor’s guarantor breaches any of its obligations under its guaranty or if
any representation or warranty made by such guarantor in its guaranty shall
prove to be incorrect in any material respect when made, unless any of the
foregoing is cured by [***] following receipt of a written notice from Owners of
a failure under this Section 22.2(a)(viii); or

(ix)      Any representation or warranty made by Contractor herein proves to be
incorrect in any material respect when made and such breach of representation or
warranty has a material adverse effect on Owners, unless Contractor promptly
commences and diligently pursues action to cause such representation or warranty
to become true in all material respects and does so within [***].

 



 

 

102

 



 

--------------------------------------------------------------------------------

 

 

(b)       Upon a Contractor Event of Default pursuant to this Section 22.2, in
addition to any remedy available at Law, which is subject to the provisions of
this Agreement limiting Contractor’s liability, Owners may at their option elect
to: (i) terminate this Agreement; and/or (ii) assume responsibility for and take
title to and possession of the Facility and Work and Equipment remaining at the
Site and Equipment located outside the Site for which payment in full or in part
has been made by Owners; and/or (iii) in Owners’ sole discretion, succeed
automatically (subject to Section 3.5(u)(viii)), without the necessity of any
further action by Contractor, to the interests of Contractor in any or all
Subcontracts entered into by Contractor with respect to the Work, and shall be
required to compensate such Subcontractors or Vendors only for compensation
becoming due and payable to such parties under the terms of their Subcontracts
with Contractor from and after the date Owners elect to succeed to the interests
of Contractor in such Subcontracts. In the event of termination pursuant to this
Section 22.2, Owners may, at their option, finish the Work and other work by
whatever method Owners may deem expedient.

 

22.3

Termination by Owners for Convenience.  

(a)       Owners may, at any time, terminate the Agreement for Owners’
convenience and without cause.

(b)       In the event of termination for Owners’ convenience, Contractor shall
be entitled to receive payment for [***].

(c)       If Owners terminate for their convenience after [***] Owners shall pay
to Contractor a termination fee of [***]. Upon such termination and payment, the
Parties shall have no further liability to one another other than any liability
that arose prior to the termination of this Agreement pursuant to this Section
22.3.

(d)       For the avoidance of doubt, this Section 22.3 shall not apply in the
case of any other termination of this Agreement pursuant to any other Section of
this Article 22.

22.4     Termination because of Uncontrollable Circumstance, Government Action
or Other Causes.

 

(a)

Owners may terminate this Agreement at any time in the event that:

(i)        an Uncontrollable Circumstance that causes a delay of the Work [***]
or that deprives Owners of the ability or authority to construct or operate the
Facility;

(ii)       the action or failure to act of a Government Authority deprives
Owners of the ability or authority to construct or operate the Facility (except
to the extent the action or failure results from actions or inactions by Owners
reasonably calculated to produce such result);

(iii)      a Georgia PSC Certification Order certifying the Facility on terms
and conditions reasonably acceptable to GPC is not obtained on or before [***];
or

 



 

 

103

 



 

--------------------------------------------------------------------------------

 

 

(iv)      [***] Owners’ payment obligations to Contractor as of any given point
in time are in excess of [***].

(b)       If Owners elect to terminate this Agreement in accordance with this
Section 22.4 (except Section 22.4(a)(iii)), Owners shall provide Contractor with
written notice and Owners shall pay Contractor for [***]. Upon such termination
and payment, the Parties shall have no further liability to one another other
than any liability that arose prior to the termination of this Agreement
pursuant to this Section 22.4.

 

22.5

Termination by Contractor.

(a)       Contractor may terminate this Agreement by written notice delivered to
Owners for any of the following reasons:

(i)        Unless due to a breach by Contractor of its obligations hereunder, a
final, unappealable order of a Government Authority having jurisdiction over the
Facility, which requires the Work to be permanently stopped;

(ii)       Unless due to the breach of Contractor’s obligations hereunder,
Owners fail to obtain the COL for the Facility by the date that is [***];

(iii)      One or more Owners fail to comply with the requirements of Section
8.7 unless cured by the end of the second Business Day following receipt of a
written notice from Contractor of a failure under this Section 22.5(a)(iii),
which cure may include one or more of the other Owners providing collateral
security that satisfies the collateral requirements of Section 8.7 on behalf of
one or more Owners who fail to provide the required collateral;

 

(iv)

Full Notice to Proceed is not issued within [***];

(v)       Contractor does not receive payments due under this Agreement (other
than payments which Owners have the right to withhold or set off under this
Agreement) for a period exceeding [***] following receipt of written
notification from Contractor that such amount is due under the terms of this
Agreement;

(vi)      Unless due to the breach of Contractor’s obligations hereunder or
Owners’ right to order Contractor to stop Work under Section 4.2(c), one or more
suspensions, delays or interruptions of the Work caused or directed by Owners or
due to an Uncontrollable Circumstance constitute in the aggregate more than
[***] if due to one or more suspensions, delays or interruptions of the Work
caused or directed by Owners (but excluding Uncontrollable Circumstances as to
Owners); provided that the foregoing shall not apply to a suspension, delay or
interruption under Section 11.4(c) or 11.5(d);

(vii)     Owners are in breach of a material provision of this Agreement (other
than the matters addressed in the other subsections of this Section 22.5(a)) and
fail to cure the breach [***];

 



 

 

104

 



 

--------------------------------------------------------------------------------

 

 

(viii)    One or more of the Owners is Insolvent unless the other Owners have
provided security for payments that would be due from such Insolvent Owner(s) in
accordance with Section 8.7 and no other changes to this Agreement have resulted
from proceedings involving the Insolvent Owner; or

(ix)      Any representation or warranty made by Owners herein proves to be
incorrect in any material respect when made and such breach of representation or
warranty has a material adverse effect on Contractor, unless Owners promptly
commence and diligently pursue action to cause such representation or warranty
to become true in all material respects and do so [***].

(b)       Upon termination of this Agreement pursuant to subsection (a)(i)
above, Owners shall pay Contractor for its [***]. Upon termination of this
Agreement pursuant to subsections (ii), (iv) (if due to an Uncontrollable
Circumstance), or (vi) (if due to Uncontrollable Circumstances) of Section
22.5(a), Owners shall pay Contractor for [***]. Upon such termination and
payment, the Parties shall have no further liability to one another other than
any liability that arose prior to the termination of this Agreement pursuant to
this Section 22.5.

(c)       Upon termination of this Agreement pursuant to subsections (iii), (iv)
(except when due to Uncontrollable Circumstance), (v), (vi) (except when due to
Uncontrollable Circumstance), (vii), (viii) and (ix) of Section 22.5(a),
Contractor shall be entitled to receive payment from Owners as if it were a
termination for the Owners’ convenience under Section 22.3. Upon such
termination and payment, the Parties shall have no further liability to one
another other than any liability that arose prior to the termination of this
Agreement pursuant to this Section 22.5.

22.6     Actions Required of Contractor upon Termination. Upon receipt of a
notice of termination from Owners or the issuance of a notice of termination by
Contractor, Contractor shall:

(a)       in an orderly manner and consistent with safety considerations, cease
operations as directed by Owners in the notice;

(b)       take such actions necessary, or that Owners may otherwise direct, for
the protection and preservation of the Work (wherever located);

(c)       except for Work directed to be performed in connection with such
termination as stated in the notice, enter into no further contracts and/or
purchase orders; and

 

(d)

[***].

ARTICLE 23

 

SAFETY; INCIDENT REPORTING

23.1     Designated Contractor Safety Representative. Contractor shall designate
a responsible, qualified person in Contractor’s organization at the Site whose
duty shall be the

 



 

 

105

 



 

--------------------------------------------------------------------------------

 

 

prevention of incidents and injuries and addressing unsafe and undesirable
behavior for each of the following three (3) areas: (a) environmental matters
(U.S. Environmental Protection Agency and any applicable state agency), (b)
health matters (industrial hygiene and employee health hazard
prevention/mitigation) and (c) safety matters, as each area relates to
construction activities generally and the Work specifically. One individual may
be designated for more than one of these three areas if the individual is
qualified in the relevant areas.

23.2     OSHA and Other Laws. Contractor shall provide notices and comply with
applicable workplace safety Laws, including the Occupational Safety and Health
Act, 29 U.S.C. Section 651, et seq. (“OSHA”) and provisions of the Americans
with Disabilities Act, 42 U.S.C. Section 12101, et seq., relevant to workplace
safety.

(a)       Contractor represents that it is familiar with the Site, the Work to
be performed, the Equipment to be provided, the hazards of the Work, and, if
applicable, the Material Safety Data Sheets for, and the hazards of, the
Hazardous Materials that Contractor is expected to provide or handle. Contractor
represents that it is familiar with the Hazardous Materials’ labeling system
used in the workplace.

(b)       Contractor acknowledges that OSHA and regulatory standards or state
plan equivalent (collectively, the “OSHA Standards”) require that its employees
be trained in various subjects, such as, but not limited to, the hazards of, and
standards applicable to, the Work (29 C.F.R. § 1926.21(b)(2)) (applicable to
construction work), lockout/tagout (29 C.F.R. § 1910.147), confined space entry
(29 C.F.R. §§ 1926.21(b)(6) or 1910.146), and asbestos (29 C.F.R. §§ 1910.1001
or 1926.1101). Contractor’s employees and their supervisors and the employees
and supervisors of Subcontractors and Invitees will have been trained in
accordance with applicable OSHA Standards, and they will have been trained to
recognize and avoid hazards related to the Work, and to perform the Work safely
and without danger to any Person or to any property. Contractor shall comply
with the requirements set forth in Exhibit Z.

(c)       Contractor represents that its Personnel and Invitees are or will be
equipped with, and such Personnel and Invitees will be required to use,
consistent with Contractors’ Project Safety Manual, the personal protective
equipment required by applicable OSHA Standards in 29 C.F.R. Parts 1926 and
1910, and with the personal protective equipment required to protect its
Personnel against other serious health or safety hazards. Contractor agrees that
it shall discipline its personnel (and shall use commercially reasonable efforts
to require the same of its Subcontractors) who violate any OSHA Standards or
applicable Laws in accordance with appropriate policies and procedures.

(d)       Contractor will comply, and shall use commercially reasonable efforts
to require its Subcontractors to comply, with the other OSHA Standards
applicable to the Work and not addressed above, including those requiring
pre-employment testing of employees, such as, but not limited to, pulmonary
testing, blood testing, urine testing, hearing testing, respirator fit testing,
NRC required drug screening, and/or applicable medical surveillance testing.

 



 

 

106

 



 

--------------------------------------------------------------------------------

 

 

(e)       Within a reasonable time following a specific request by Owners, and
to the extent permitted by applicable Law, Contractor shall provide to Owners
copies of training records for its employees and the employees of its
Subcontractors concerning a particular safety and health standard and/or
particular substantive or technical training requirement of the job.

23.3     Cooperation in Governmental Investigations and Inspections. Contractor
shall provide, and shall use commercially reasonable efforts to require its
Subcontractors and Vendors to provide, reasonable assistance to Owners in
responding to requests and inspections by any Government Authority for
information in connection with the Work involving Contractor or its Personnel.
Contractor shall provide and shall require its Appendix B Subcontractors to
provide NRC personnel with the facilities, furnishings, conveniences and access
set forth in 10 C.F.R. § 50.70 and shall comply with the requirements of 10
C.F.R. § 50.70(b)(4) respecting the presence of any representative of the NRC at
the Site.

23.4     Audit. To the extent permitted by applicable Law, and in response to
specific and identifiable concerns, Contractor shall permit, and shall require
its Subcontractors to permit, Owners to review and copy documents related to
those specific and identifiable safety and health concerns at the Site.

ARTICLE 24

 

QUALIFICATIONS AND PROTECTION OF ASSIGNED PERSONNEL

 

24.1

Contractor’s Personnel.  

(a)       Contractor shall comply with applicable labor and immigration Laws
that may impact Contractor’s Work under this Agreement, including the
Immigration Reform and Control Act of 1986 and Form I-9 requirements, by
performing the required employment eligibility and verification checks and
maintaining the required employment records as included therein. By providing an
employee of Contractor or a Subcontractor or Vendor to engage in any portion of
the Work under this Agreement, Contractor warrants and represents that it has
completed the screening measures described in Section 24.2 with respect to such
employee, if applicable, and that such screening measures did not reveal any
information that could adversely affect such employee’s suitability for
employment or engagement by Contractor, Subcontractor or Vendor or competence or
ability to perform duties under this Agreement. If in doubt as to whether a
suitability, competence or ability concern exists, Contractor shall discuss with
Owners the relevant facts of such situation and Owners will determine, in their
sole discretion, whether such Person should be allowed to perform any of the
Work. Owners, in their sole discretion, shall have the option of barring from
the Site any Person whom Owners determine does not meet the qualification
requirements set forth above. In all circumstances, Contractor shall ensure that
the substance and manner of any and all screening measures performed by
Contractor pursuant to this Section conform to applicable Law. Owners shall have
the right to bar from the Site any Person employed or engaged by Contractor, its
Personnel or an Invitee who engages in misconduct or is incompetent or negligent
in the Owners’ sole judgment while on the Site or while performing Work, or whom
Owners have previously terminated for cause or otherwise dismissed or

 



 

 

107

 



 

--------------------------------------------------------------------------------

 

 

barred from the Site. Upon request of Owners, Contractor shall immediately
remove those Persons to whom Owners object from the Site and shall not allow the
further performance of Work by those Persons. In addition, in the event that
Contractor learns of any such misconduct, incompetence or negligence independent
of Owners’ objection, Contractor shall remove such Persons from the Site, shall
not allow any further performance of Work by such Persons and shall promptly
notify Owners of such misconduct, incompetence or negligence and the actions
taken by Contractor as a result thereof. In either such event, any cost for
replacement of such Persons shall be at Contractor’s expense.

(b)       Contractor and its Personnel performing Work at the Site shall at all
times conduct their business activities pursuant to this Agreement in a highly
ethical manner and in compliance with all Laws, including without limitation
Executive Order 11246, as amended, relating to equal opportunity and
nonsegregated facilities, and the Fair Labor Standards Act of 1933. While on
Site, Contractor and its Personnel shall not, at any time, exhibit any of the
following behaviors: (i) harassment or discrimination of any kind or character,
including but not limited to conduct or language derogatory to any individual on
the basis of race, gender, color, religion, age, national origin, disability,
veteran status or sexual orientation that creates an intimidating, hostile, or
offensive working environment. Specific examples include jokes, pranks,
epithets, written or graphic material, or hostility or aversion toward any
individual or group; (ii) any conduct or acts such as threats or violence that
create a hostile, abusive, or intimidating work environment (examples of such
inappropriate behaviors include fighting, abusive language, inappropriate
signage, use or possession of firearms on Owners’ property, and destruction of
Owners’ or their Affiliates’ or employees’ property or the threat of any of the
foregoing); (iii) work practices that are unsafe or harmful to the environment;
(iv) use of Owners’ or their Affiliates’ computers, email, telephone or
voice-mail system that in any way involves material that is obscene,
pornographic, sexually oriented, threatening, or otherwise derogatory or
offensive to any individual on the basis of race, gender, color, religion, age,
national origin, disability, veteran status or sexual orientation; or (v)
engagement in any activity that creates a conflict of interest or appearance of
the same, or that jeopardizes the integrity of Owners or Contractor (including
providing gifts and gratuities to Owners’ employees or the employees of Owners’
Affiliates).

(c)       Contractor shall communicate these required behavior standards to its
Personnel and Subcontractors and their Personnel and shall promptly dismiss, or
cause its Subcontractors to dismiss, any individual who has violated these
standards. Contractor and its Subcontractors shall inform their Personnel that
they will maintain a “no tolerance” policy for violation of the required
behavior standards. In the event that a Subcontractor or its Personnel violates
these behavior standards, Contractor shall require such Subcontractor to
promptly institute an educational program designed to raise awareness of and
conformity to these behavior standards. In the event that a Subcontractor fails
to institute the educational program within thirty (30) Days of notice from
Contractor, or there are repeated violations of these standards by such
Subcontractor or its Personnel, at Owners’ request, Contractor will take prompt
action to terminate the applicable Subcontract. Contractor shall indemnify and
hold harmless the Owners and any of their Affiliates, and the directors,
officers, representatives, agents, employees and assigns of each of them, and
all Persons claiming through them from and against any and all claims, demands,
suits, or actions of every kind

 



 

 

108

 



 

--------------------------------------------------------------------------------

 

 

and nature presented or brought for any claim or liability and for all damages
and costs incurred by such parties, including without limitation reasonable
attorneys’ fees and costs, arising from or related to Contractor’s and all
Subcontractors’ failures, or the failure of their Personnel to comply with these
behavior standards. If Contractor or any of its Personnel observes an employee
of Owners or any of their Affiliates doing, or is ever asked by such an employee
to do, something considered to be unethical, illegal, or in violation of these
behavior standards, Contractor shall notify Owners’ management immediately or
call Workplace Ethics at (1-800-754-9452) or such other number as directed by
Owners.

24.2     Screening Measures. Contractor acknowledges and agrees that it is
responsible for conducting adequate screening of its employees and requiring
Appendix B Subcontractors to conduct adequate screening of their employees prior
to starting the Work. A fitness for duty and security screening program will be
established for Contractor and Subcontractor and Vendor employees performing the
Work to the extent required by Law. Contractor shall submit its program to
Owners for approval no later than six (6) months prior to the Site Turnover Date
of the first portion of the Site turned over to Contractor and shall allow
Owners to audit the effectiveness of such program not less than once every
twelve (12) months during the term of this Agreement. This program will comply
with the regulations set forth in the Laws governing new nuclear build
construction. This program will contain:

 

•

Prohibition of the use, transportation, sale, or possession of illegal drugs

 

•

Prohibition of the use or possession of alcohol beverages on the construction
site

 

•

Requirement that employees be fit for duty at all times while on the
construction site

 

•

Requirement that employees submit to drug and alcohol testing during pre-access
screening, for-cause testing, and post event testing, as necessary

 

•

Requirement that employees must immediately report known, suspected, or
potential violations of this policy to supervisory personnel or management

 

•

Requirement that a subset of workers who perform important safety functions be
subject to random testing

 

•

Protection of information and records to assure confidentiality

 

•

Requirement that employees satisfy NRC requirements related to reliability and
trustworthiness

 

•

Requirement that employees consent to a search or inspection of the individual's
property while on the premises.

 

In addition to pre-access screening for drugs and alcohol an identity check and
screening for criminal history will be performed. A law enforcement criminal
records check shall be performed on potential employees to perform the Work to
the extent required by Law shall be performed which shall include:

 

•

Verification of identity

 

•

A criminal history check of the individual will be performed

 



 

 

109

 



 

--------------------------------------------------------------------------------

 

 

 

•

Prior to a final adverse determination, the applicant shall be informed of the
basis for potential denial of access to assure the accuracy of the basis for
such denial.

 

24.3     Training of Employees. Contractor represents that Contractor and
Subcontractor personnel will be trained, as applicable, regarding environmental,
OSHA and NRC requirements and any other matters required by applicable Laws and
relevant to the Work.

24.4     NRC Whistleblower Provision. To the extent required by Law, Contractor
and its Personnel shall comply with the requirements of Section 211, “Employee
Protection,” of the Energy Reorganization Act of 1974, 42 U.S.C. § 5851, as
amended; 10 C.F.R. § 50.7, “Protection of Employees Who Provide Information” and
29 C.F.R. § 24. Contractor shall and shall require the Appendix B Subcontractors
to develop and implement a program and develop procedures at all locations where
Work under this Agreement is being performed to advise their personnel that they
are entitled and encouraged to raise safety concerns to their management, to
Owners, and to the NRC, without fear of discharge or other discrimination.
Owners shall have the right to audit the effectiveness of such programs not less
than once every twelve (12) months during the term of this Agreement. Such
programs shall include (a) an Employee Concerns Program, and (b) a Corrective
Action Program.

24.5     Respirator Protection. For any Work at the Site that may expose any of
Contractor’s Personnel or Invitees to sources of radiation or require them to
wear respiratory protection, Contractor shall require each of these Persons,
prior to entering any radiation area or wearing respiratory protection, to
undergo a physical examination to determine if occupational radiation exposure
or the wearing of respiratory protection should be avoided because of any
medical condition or other circumstance, and in addition, to undergo such
physical examination as may be required by applicable Law or by a Government
Authority having jurisdiction. Contractor shall keep a record of such physical
examinations available for inspection by Owners as permitted under applicable
Law. Owners will assist Contractor in defining the applicable requirements, if
requested.

 

ARTICLE 25

 

RECORDS AND AUDIT

25.1     Technical Documentation. Except to the extent applicable Laws require a
longer retention, Contractor shall maintain and shall cause its Major Vendors to
maintain technical documentation relative to the Facility for a period of [***]
after Final Completion of the Second Unit or such longer period as required by
applicable Laws.

25.2     Accounting Records. Except to the extent applicable Laws require a
longer retention, Contractor shall maintain and shall cause its Subcontractors
and Vendors performing Work [***] to maintain complete accounting records
relating to the Work performed or provided under this Agreement [***] in
accordance with generally accepted

 



 

 

110

 



 

--------------------------------------------------------------------------------

 

 

accounting principles in the United States, as set forth in pronouncements of
the Financial Accounting Standards Board (and its predecessors) and the American
Institute of Certified Public Accountants, for a period of [***] after Final
Completion of the Second Unit or such longer period as required by Law, except
that records relating to Sales Taxes for such items must be retained for [***]
as specified in Section 25.5. The requirements of this Section 25.2 shall also
apply to accounting records that pertain to [***].

25.3     Maintenance of Records Generally. Notwithstanding anything in Section
25.1 or 25.2 to the contrary, Contractor shall ensure that its maintenance of
records complies with the applicable provisions of 10 C.F.R. § 50.71 and other
applicable Laws until such time Contractor delivers such records to Owners in
accordance with this Agreement.

25.4     Right to Audit. If Owners request verification of Contractor’s Costs
claimed by Contractor [***], Owners or Owners’ independent auditor shall examine
and audit Contractor’s records and books related to those costs and provide a
report to Owners. Owners’ audit right also shall apply to Contractor’s books and
records that pertain to any Change Order or to [***]. Such audit will be
conducted during business hours and provide each Owner with a reasonable
opportunity to verify that all costs and charges have been properly invoiced in
accordance with the terms of this Agreement. Owners shall not be entitled to
audit any information that would enable Owners to determine [***]; provided,
however that Owners shall be permitted such information for the limited purposes
of determining [***]. If an audit by the auditor reveals charges to or paid by
Owners as charges or fees which are incorrectly charged, then Owners shall be
entitled upon demand for a refund from Contractor of such plus interest since
the date of payment of the over-charges at a rate equal to [***]. Likewise, if
an audit or if an examination by any state or local taxing agency reveals
additional Sales Tax to be imposed upon Contractor for under collection of tax
from Owners on a taxable sale, then Contractor shall be entitled, upon demand,
for a refund from Owners of all such amounts actually paid, subject to the
following proviso: Contractor acknowledges and agrees that Owners will remit any
and all Sales Tax due to the State of Georgia or any taxing jurisdiction thereof
directly to the Georgia Department of Revenue (“DOR”) pursuant to a “Direct Pay
Permit” issued to Owners by the DOR, which Owners shall also provide to
Contractor, thereby relieving Contractor of any obligation to collect and remit
such Sales Tax in Georgia. In the event that the DOR or any other Georgia taxing
authority attempts to collect Sales Tax from Contractor with respect to any
taxable sale to Owners, Contractor shall notify Owners of same and Owners shall
provide to Contractor and the Georgia taxing jurisdiction evidence of payment of
such Sales Tax pursuant to the Direct Pay Permit. Should such taxing
jurisdiction continue to pursue the collection of such Sales Tax from Contractor
notwithstanding the receipt of evidence from Owners that such Sales Tax has been
paid, Owners shall have right, but not the obligation, to contest Contractor’s
liability for such Sales Tax on Contractor’s behalf in any administrative or
judicial proceedings that may arise with respect thereto. Notwithstanding
anything in this Section to the contrary, Owners shall not be restricted from
any audit rights that they are required to have in order to comply with
applicable Laws, including without limitation the requirements of the NRC.

25.5     Sales Tax Records. Contractor shall provide to Owners the information
and data Owners may from time to time reasonably request (including without
limitation monthly descriptions of the tangible personal property purchase for
the Facility and the price paid by

 



 

 

111

 



 

--------------------------------------------------------------------------------

 

 

Owners with respect to each individual piece of such property) and otherwise
fully cooperate with Owners in connection with the reporting of (a) any Sales
Taxes payable with respect to the Work and (b) any assessment, refund, claim or
proceeding relating to Taxes payable with respect to the Work. Contractor shall
use commercially reasonable efforts to require its Vendors and Subcontractors to
provide to Contractor the information and data Contractor may reasonably request
for purposes of complying with this Article and otherwise fully cooperate with
Owners. Contractor shall retain, and shall require its Vendors and
Subcontractors to retain, copies of such documentation and the documentation
concerning purchases relating to the Work or the payment of Sales Taxes, if any,
for a period of not less than seven (7) years. Contractor shall use commercially
reasonable efforts to ensure that its contracts with Vendors and Subcontractors
effectuate the provisions of this Section. Contractor’s obligations under this
Section shall survive the termination, cancellation or expiration of this
Agreement for any reason and shall last so long as is necessary to resolve
matters regarding Taxes attributable to the Work; provided that, if Owners
require Contractor to take action under this Section at any time after the later
of (a) [***] after delivery of the piece of Equipment or (b) [***] after
completion of the particular item of Work, Owners shall reimburse Contractor for
the actual and reasonable expenses Contractor incurs in taking those actions.  

25.6     Acknowledgement of Owners’ Co-ownership Agreements. Contractor
acknowledges that pursuant to the Ownership Agreement and the Development
Agreement, each of the Owners has informational and audit rights relating to the
development, planning, design, licensing, acquisition, construction, completion,
startup and commissioning of the Units and the associated costs to be shared
among the Owners. Those rights include audits of the performance of Georgia
Power Company, as agent for the other Owners, the provision of relevant
information to the Owners relating to the development, planning, design,
licensing, acquisition, construction, completion, startup and commissioning of
the Units, and audits of Georgia Power Company or Southern Nuclear of the costs
associated with the Units which are charged to or paid by the Owners.

Contractor shall cooperate with Southern Nuclear, Georgia Power Company and the
other Owners and their representatives in connection with these informational
and audit rights, and will upon request by Georgia Power Company or Southern
Nuclear provide information relating to this Agreement and Contractor’s
performance hereunder, to the extent that Owners are entitled to such
information pursuant to the other provisions of this Agreement.

 

ARTICLE 26

 

TAXES

26.1     Taxes. Except as expressly provided in this Article 26, Contractor
shall be responsible for all Taxes, including the following:

(a)       Contractor shall be responsible for the payroll and employment related
Taxes and Tax Returns, including without limitation Social Security Taxes,
unemployment Taxes or any other wage-related Tax or withholdings with respect to
Contractor and its personnel.

 



 

 

112

 



 

--------------------------------------------------------------------------------

 

 

(b)       Contractor shall pay (or cause its Vendors and Subcontractors to pay)
any Sales Tax on Contractor’s and its Vendors’ and Subcontractors’ purchases of
goods, tools, equipment, supplies and other consumables that are not permanently
incorporated into the Facility and that remain the property of Contractor.
Contractor shall also pay any Sales Tax attributable to Contractor’s and its
Vendors’ and Subcontractors’ Construction Equipment, temporary buildings and
other property used in the performance of the Work. [***]. Contractor shall
impose a similar obligation on its Subcontractors and Vendors and shall ensure
that no Subcontractor or Vendor [***].

 

(c)

[***].

 

26.2

Changes in Import Fees and Duties. [***].

26.3     Sales and Use Tax on Equipment. [***]. Contractor will consult with
Owners on Equipment purchases and work with Owners to obtain the most favorable
Sales Tax treatment for Owners with respect to such Equipment purchases. Unless
otherwise directed by Owners, and subject to any directives from Governmental
Authorities to the contrary, Owners direct Contractor to treat all of its
purchases of Equipment as “purchases for resale” and exempt from state and local
sales and use tax.

26.4     Property Taxes. Contractor and Owners agree that Owners shall be
responsible for filing Tax Returns and paying any state and local real and
personal ad valorem property taxes (“Property Tax”) with respect to the Site and
the Equipment delivered to the Site; provided that Contractor shall be
responsible for the filing of any Tax Returns for Property Tax and the payment
of any state and local Property Tax on Construction Equipment, tools and
materials which are not incorporated into the Facility and which are owned, used
or leased by Contractor, its Subcontractors, its Vendors or the Personnel or
Invitees of any of them to perform the Work.

 

26.5

Tax Indemnification.

(a)       Except in cases where the imposition of any Tax is the result of the
negligence or willful misconduct of Contractor, Owners shall defend, reimburse,
indemnify and hold Contractor harmless for the costs and expenses (including
without limitation any resulting Taxes and reasonable attorneys’ fees) incurred
by Contractor as a result of Owner’s failure to pay any Sales Tax on Equipment
incorporated in the Facility and any Property Tax with respect to the Site and
Equipment delivered to the Site title to which has passed to Owner pursuant to
Section 21.1(a) hereof. Owners shall not be responsible for any costs incurred
by Contractor necessary to supply, substantiate or otherwise verify information
for any civil Tax audit or investigation conducted by any Taxing Authority with
respect to such Taxes. Contractor shall not be negligent or otherwise at fault
for complying with this Article 26.

(b)       Except in cases where the imposition of any Tax is the result of the
negligence or willful misconduct of Owners, Contractor shall defend, reimburse,
indemnify and hold Owners harmless for the costs and expenses (including without
limitation any resulting Taxes and reasonable attorneys’ fees) incurred by
Owners as a result of Contractor’s failure to pay any Taxes described in Section
26.1 hereof and any Property Tax on Contractor’s

 



 

 

113

 



 

--------------------------------------------------------------------------------

 

 

Construction Equipment, tools and materials that are not incorporated into the
Facility and that are owned, used or leased by Contractor or any of its
Personnel to perform the Work. Contractor shall not be responsible for any costs
incurred by Owners necessary to supply, substantiate or otherwise verify
information for any civil Tax audit or investigation conducted by any Taxing
Authority with respect to such Taxes.

26.6     Pollution Control Equipment Information. Contractor shall and will
cause its Major Vendors to supply Owners with reasonable information requested
by Owners for qualifying air, water or noise pollution control and other
equipment for exemption from or reduction in Sales Tax and Property Tax and for
qualifying such equipment for any other Tax credits, refunds, reductions or
exemptions that may be available to Owners. Owners shall supply Contractor with
reasonable information and cost analyses requested by Contractor for qualifying
air, water or noise pollution control equipment for exemption from or reduction
in Sales Tax and Property Tax and for qualifying such equipment for any other
Tax credits, refunds, reductions or exemptions that may be available to
Contractor.

ARTICLE 27

 

DISPUTE RESOLUTION

27.1     Claims. A “Claim” is any claim, dispute or other controversy arising
out of or relating to this Agreement, including Change Disputes. The
responsibility to substantiate a Claim shall rest with the Party making the
Claim. The other Party shall provide reasonable cooperation in making available
non-privileged information in its possession or control that is relevant for
purposes of substantiating the Claim.

27.2     Change Disputes. A Party shall provide written notice to the other
Party of any dispute or disagreement that such Party may have regarding a
request for a Change or a notice of a Change given by either Party (“Change
Dispute”), which notice shall contain such Party's position with respect to such
Change Dispute (the “Change Dispute Notice”). Such Party shall provide the
Change Dispute Notice to the other Party no earlier than [***] after such Party
(a) submitted a notice of Change without having received either (i) a written
response from the other Party, or (ii) a response from the other Party regarding
a notice of Change that is satisfactory to such Party or (b), in the case of
Section 9.2, Contractor has received from Owners a request for a Change that
Contractor does not believe conforms to the requirements of Section 9.2, or a
dispute otherwise arises out of 9.2.

 

27.3

Resolution by Negotiation.  

(a)       As an express condition precedent to commencement of any further
proceedings with respect to a Claim (except as may be provided under any
applicable lien statute), the Party making such Claim shall notify the
Contractor’s Project Director or the Owners’ Authorized Representative, as the
case may be, in writing of such Claim. The Contractor’s Project Director and the
Owners’ Authorized Representative shall meet within [***] of receipt of the
written notice of such Claim for the purpose of attempting to resolve the Claim.

 



 

 

114

 



 

--------------------------------------------------------------------------------

 

 

(b)       If the Claim remains unresolved after the [***] period described in
Section 27.3(a) then the Parties shall undertake mediation pursuant to Section
27.4.

(c)       The Parties agree to make a diligent, good faith attempt to resolve a
Claim as expeditiously as reasonably possible as provided in this Section 27.3.

 

27.4

Mediation.  

(a)       Any Claim not resolved pursuant to Section 27.3 shall be referred to
mediation which, unless the Parties mutually agree otherwise, shall be in
accordance with the Construction Industry Mediation Procedures of the AAA in
effect at the time of the mediation. If the mediation has not concluded within
[***] after its commencement, then, as applicable:

 

(i)

[***]

 

(ii)

[***]

(b)       An executive vice president (or equivalent) of (i) in the case of
Contractor, each Consortium Member (unless otherwise agreed by the Consortium
Members) and (ii) in the case of Owners, each Owner (or GPC acting as agent for
such Owner) shall be in attendance at and participate in the mediation.

(c)       The Parties shall share equally the mediator’s fee and any AAA filing
fees equally. The mediation shall be held in Atlanta, Georgia, unless another
location is mutually agreed upon. Agreements reached in mediation shall be
enforceable as settlement agreements pursuant to Section 27.6.

 

27.5

[***].  

(a)       [***] (“Arbitrable Claim”) not resolved pursuant to Section 27.3 or
27.4 shall be submitted to final and binding arbitration for resolution pursuant
to this Section 27.5 and in accordance with the Construction Industry Rules of
the AAA in effect at the time of the arbitration, except as modified by this
Section 27.5 or otherwise agreed by the Parties.

(b)       Unless the Parties otherwise mutually agree in writing, the arbitral
panel (“Arbitral Panel”) shall consist of three (3) people. Within [***] after
the expiration of the time period for mediation set forth in Section 27.4(a),
each Party (i) shall give written notice of its selection of a person to serve
as a member of the Arbitral Panel (a “Member”), who shall have no less than
[***] of engineering experience, or supervisory or managerial level construction
experience, in electric power plant construction, and (ii) propose two (2)
candidates for consideration as chairman of the Arbitration Panel (the
“Chairman”), each of whom shall be a practicing attorney validly licensed to
practice law in a jurisdiction in the United States and/or retired judge, and
who shall have no less than [***] of experience in the litigation of complex
disputes including preferably experience in the power plant construction
industry. (References hereinafter to “Member” shall include the Chairman unless
the context otherwise requires.) Within [***] after the selection of the Members
of the Arbitral Panel, the Members shall select the Chairman from the Parties'
candidates. The

 



 

 

115

 



 

--------------------------------------------------------------------------------

 

 

Chairman shall be subject to the approval of the Parties within [***] following
his or her selection. In the event that a Party fails to propose a Member or
Chairman, the Members cannot agree upon the Chairman, or such Chairman is not
approved by the Parties within the time periods stated above, then the AAA shall
select such Member(s) or Chairman from among the Parties' candidates or
otherwise in accordance with AAA procedures.

(c)       It being imperative that all members of the Arbitral Panel be neutral,
act impartially, and be free from any conflict of interest, the Arbitral Panel
shall be selected such that the Members and the Chairman shall:

(i)        have no interest, financial or otherwise, in either Party nor any
financial interest in this Agreement except for payment of its fees and expenses
as provided herein;

(ii)       not previously have been employed as a consultant or otherwise by
either Party, unless any such relationship has been disclosed in writing and
approved by the Parties;

(iii)      have disclosed in writing to the Parties and each other Member and
the Chairman as applicable, before being selected and to his or her best
knowledge and recollection, any professional or personal relationships with any
director, officer or employee of either Party;

(iv)      not, for the duration of the Arbitral Panel, be employed as a
consultant or otherwise by either Party, except as may be agreed in writing by
the Parties, the other Members and the Chairman;

(v)       not give advice to either Party or its Personnel concerning the
conduct of this Agreement, other than in accordance with this Agreement;

(vi)      not have any ex-parte communications with either Party at any time
after their selection pursuant to Section 27.5(b);

(vii)     not, while a Member or Chairman, as applicable, enter into discussions
or make any agreement with either Party regarding employment by any of them,
whether as a consultant or otherwise, after ceasing to act as a Member or
Chairman, as applicable; and

(viii)    treat the details of this Agreement and all the Arbitral Panel’s
activities and hearings as private and confidential, and not publish or disclose
them without the prior written consent of the Parties.

(d)       Each Party shall be responsible for one-half of the fees and expenses
of the members constituting the Arbitral Panel commissioned to hear a dispute.
The arbitration shall be held in Atlanta, Georgia, unless another location is
mutually agreed upon.

(e)       In resolving each Arbitrable Claim, the Arbitral Panel shall (i) be
neutral and act fairly and impartially as between Owners and Contractor, (ii)
give each Party

 



 

 

116

 



 

--------------------------------------------------------------------------------

 

 

a reasonable opportunity to prepare its case, present evidence, witnesses and
arguments to support its case, and respond to the other’s case, (iii) adopt
procedures suitable to such Arbitrable Claim, including but not limited to a
reasonable opportunity to conduct discovery such as exchange of documents,
depositions, and expert reports, and (iv) follow applicable Law. The Arbitral
Panel shall conduct a hearing on all such Arbitrable Claims, in which event it
will decide on the date for the hearing and may request that written
documentation and arguments from Owners and Contractor be presented to it prior
to or at the hearing. Except as otherwise agreed in writing by Owners and
Contractor, the Arbitral Panel shall have the power to decide upon provisional
relief such as interim or conservatory measures, adopt an inquisitorial
procedure, to refuse admission to hearings or audience at hearings to any
persons other than representatives of Owners and Contractor, and to proceed in
the absence of any party who the Arbitral Panel is satisfied received notice of
the hearing, but shall have discretion to decide whether and to what extent this
power may be exercised. Upon the written request of either Party, a stenographic
record shall be made of all proceedings before the Arbitral Panel.

(f)        Except with the written consent of the other Party, neither Party
shall be entitled to have any Third Party join into any proceedings hereunder
for an Arbitrable Claim as a party thereto under this Section 27.5. More than
one Arbitrable Claim may be heard in the same proceeding.

(g)       The Arbitral Panel shall be governed by the provisions of this
Agreement and the governing Law, which shall be the Laws of the State of
Georgia, and shall not be entitled to consider or award any damages or any other
relief not permitted under this Agreement.

(h)       The Parties shall promptly provide the Arbitral Panel with such
additional information and access to such facilities and Personnel as the
Arbitral Panel may require for purposes of resolving any submitted Arbitrable
Claim. The Arbitral Panel shall use reasonable efforts to resolve any submitted
Arbitrable Claim as promptly as reasonably practicable and in any event within
[***]. Notwithstanding the foregoing, if the Parties mutually agree to a
deadline extension or the Chairman determines that it is not feasible to resolve
the submitted Arbitrable Claim within the above listed deadlines then a deadline
may be extended to provide additional time to resolve such Arbitrable Claim;
provided, that the duration of any such extension shall be set taking into
account the agreed upon principle that disputes are to be resolved as
expeditiously as possible. The Arbitral Panel shall have the authority to
determine as to whether the amount in controversy and amount of schedule relief
sought results in the [***] resolution deadline being applicable, which
determination shall be final and binding on the Parties.

(i)        The decision of the Arbitral Panel shall be issued in a writing that
sets forth the Arbitral Panel's reasoned decision. Dissenting opinions shall not
be permitted. The Arbitral Panel shall not be entitled to deviate from the
construct, procedures or requirements of this Agreement. In the absence of bias,
fraud, or willful misconduct by an arbitrator, any decision rendered by the
Arbitral Panel in any arbitration shall be final and binding upon the Parties
under the United States Arbitration Act, 9 U.S.C. §§ 1 et seq., and judgment
thereon may be entered in a court of competent jurisdiction.

 



 

 

117

 



 

--------------------------------------------------------------------------------

 

 

27.6     Exclusive Resolution Procedures; Equitable Remedies. The procedures
specified in this Article shall be the sole and exclusive procedures for the
resolution of Claims (except for lien claims which are governed by statute);
provided, however, that, notwithstanding anything in this Article to the
contrary, a Party may file a complaint in a court of competent jurisdiction to
seek injunctive relief, sequestration, garnishment, attachment, or an
appointment of a receiver. Despite such actions, the Parties will continue to
participate in good faith in and be bound by the dispute resolution procedures
specified in this Article.

27.7     Continuation of Work. Pending the final resolution of any Claim,
Contractor shall proceed diligently with the performance or provision of the
Work and its other duties and obligations pursuant to the provisions of this
Agreement and Owners shall compensate Contractor in accordance with the
provisions of Article 8 of this Agreement.

ARTICLE 28

 

NOTICES

28.1     General. Subject to the limitations on certain notices set forth in
Section 28.2, and except as specifically provided herein, all notices,
communications, and approvals required or permitted to be given hereunder shall
be in writing and shall be valid and sufficient if (a) delivered in person or
dispatched by certified mail (return receipt requested), postage prepaid, in any
post office in the United States or by any national overnight express mail
services (return receipt requested) to the Person(s) and at the address(es)
identified below for a Party; (b) delivered by facsimile directed to the
Person(s) as listed below provided that the sender has received electronic or
voice confirmation of the recipient’s receipt of such transmission; or (c)
delivered by electronic mail directed to the Person(s) as listed below provided
that the tracking option on such electronic mail is enabled to provide both a
delivery receipt and a read receipt from the addressee (i.e., the sender will
receive a return acknowledgement that the electronic mail has been received and
read by the addressee); provided, however, if such delivery receipt and read
receipt are not received, the subject notice, communication, or required
approval shall not be deemed delivered.

If to Owners:

Southern Nuclear Operating Company, Inc.

40 Inverness Center Parkway

Birmingham, Alabama 35242-4809

Attn: General Counsel

Facsimile No.: see project correspondence routine

E-mail address: see project correspondence routine

 

With a copy to:

Georgia Power Company

241 Ralph McGill Boulevard

Atlanta, Georgia 30308

Attention: Office of the General Counsel

Facsimile No.: see project correspondence routine

E-mail address: see project correspondence routine

 



 

 

118

 



 

--------------------------------------------------------------------------------

 

 

With a copy to Owners’

Authorized Representative:

Contract information shall be included in the project correspondence routine

 

If to Westinghouse:

Westinghouse Electric Company, LLC

 

Attn: Daniel Lipman

 

4350 Northern Pike

 

Monroeville, PA 15146

 

Facsimile No.: see project correspondence routine

 

E-mail address: see project correspondence routine

 

With a copy to:

Westinghouse Electric Company, LLC

 

Attn: General Counsel

 

4350 Northern Pike

 

Monroeville, PA 15146

 

Facsimile No.: see project correspondence routine

 

E-mail address: see project correspondence routine

 

 

If to Stone & Webster:

Stone & Webster, Inc.

 

Attn: Ed Hubner

 

3 Executive Campus

 

Cherry Hill, NJ 08002

 

Facsimile No.: see project correspondence routine

 

E-mail address: see project correspondence routine

 

With a copy to:

Stone & Webster, Inc.

 

Attn: E.K. Jenkins

 

E&C Division Counsel

 

100 Technology Center Drive

 

Stoughton, MA 02072

 

Facsimile No.: see project correspondence routine

 

E-mail address: see project correspondence routine

 

With a copy to Contractor’s Authorized Representative:      Contract information
shall be included in the project correspondence routine or to such other
address, attention, facsimile number or email address as such Party to whom such
notice is to be addressed shall have hereafter furnished to the other Party in
writing as provided in this Section 28.1.

 

28.2     Notices Not Permitted by Facsimile or Email. Notices under the
following sections of the Agreement shall be valid only if delivered pursuant to
one of the methods named in Section 28.1(a):

(i)        Section 3.4(d)(i) (requirement for Contractor to prepare a Recovery
Plan);

 



 

 

119

 



 

--------------------------------------------------------------------------------

 

 

(ii)       Section 3.5(u) (Owners’ request to remove Subcontractor from Site);

 

(iii)

Section 4.2(c) (order to stop Work);

 

(iv)

Section 9.5 (notice of a Dispute over a Change);

 

(v)

Section 22.1 (notice of suspension by Owners);

(vi)      Section 22.2 (notice of any Contractor Event of Default; notice of
termination of the Agreement);

(vii)     Section 22.3 and 22.4 (notice of termination by Owners);

(viii)    Section 22.5 (notice of breach by Owners; notice of termination of the
Agreement); and

 

(ix)

Article 27 (all notices).

ARTICLE 29

 

ASSIGNMENT

Contractor shall not assign this Agreement in whole or in part without the prior
written consent of the Owners, which may be withheld in their sole discretion.
Owners shall not assign this Agreement in whole or in part without the prior
written consent of Contractor, which consent shall not be unreasonably withheld;
provided, however, that this agreement may be assigned by the Owners to any
agent, replacing GPC as agent for the Owners, pursuant to the provisions of the
Ownership Agreement; and provided further that any Owner shall be permitted to
assign this Agreement to another Owner or to an Affiliate, or to any Third Party
in accordance with the Ownership Agreement, who is able to satisfy either the
credit rating requirements set forth in Section 8.7 or provide the letter of
credit or other acceptable collateral pursuant to Section 8.7, or to any
Financing Parties for collateral purposes. If Owners so request, Contractor will
without delay or conditions, execute such documentation as the Financing Parties
may reasonably require in connection with an assignment to any Financing
Parties. If any assignment by any Party of this Agreement or any right, interest
or obligation herein requires the consent of, or notice to, any Government
Authority, including the NRC, then such Party shall not effect such assignment
except as permitted under applicable Law.

ARTICLE 30

 

WAIVER

30.1     Non Waiver. The failure of either Party to enforce at any time any of
the provisions of this Agreement shall neither be construed as a waiver of such
provision nor in any way affect the validity of this Agreement or the right of
either Party to enforce each and every provision.

 



 

 

120

 



 

--------------------------------------------------------------------------------

 

 

30.2     No Implied Waiver. Unless otherwise expressly provided herein, no
waiver by either Party of any provision hereof shall be deemed to have been made
unless expressed in writing and signed by such Party.

ARTICLE 31

 

MODIFICATION

No waiver, modification, or amendment of any of the provisions of this Agreement
shall be binding unless it is in writing and signed by duly authorized officer
of each Party.

ARTICLE 32

 

SURVIVAL

The Parties agree that the provisions of Section 3.5(u)(viii) (obligation to
cooperate on assignment of Subcontracts), Section 8.2 [***], Section 8.3 ([***]
Price Payments), Section 8.5(b) (disputed invoices), Article 10 (Uncontrollable
Circumstances—to the extent an Uncontrollable Circumstance affects a Party’s
ability to perform an obligation that survives termination), Article 15
(Indemnity), Section 17.1 (No Consequential Damages), Section 17.2 (Maximum
Total Liability), Section 17.3 (Division of Liability), Article 19 (Confidential
and Proprietary Information), Section 21.1(e) (Ownership of Invention Rights),
22.2(b) (remedies upon Contractor Event of Default), Section 22.3(b) (payment of
Termination Costs), Section 22.3(c) [***], Section 22.4(b) (payment of
Termination Costs), Section 22.5(b) (payment of Termination Costs), Section
22.5(c) [***], Section 22.6 (Actions Required of Contractor upon Termination),
Article 25 (Records and Audits), Section 26.5 (Tax Indemnification), Article 27
(Dispute Resolution), Article 28 (Notices), Article 33 (Transfer), Article 34
(Applicable Law; Waiver of Jury Trial; Venue), Section 38.1 (Rights Exclusive)
and any other terms and conditions of this Agreement that are expressly stated
to survive or that limit the liability of Contractor to Owners shall survive
termination, cancellation or expiration of this Agreement.

 

ARTICLE 33

 

TRANSFER

Prior to the removal of any Equipment furnished hereunder from the Facility,
except temporarily for repair or permanently for disposal, or the sale, lease or
transfer of the ownership of the Facility and/or any interest in VEGP Unit 1 or
2 to any Person other than the Owners, Owners shall use commercially reasonable
efforts to provide Contractor with written assurances from the transferee of
limitation of and protection against liability following the proposed removal or
transfer at least equivalent to that afforded Contractor and Contractor
Interests under the provisions of this Agreement. If Owners fail to provide such
assurances, as Contractor’s sole and exclusive remedy, Owners will indemnify
Contractor and Contractor Interests against any liabilities incurred by
Contractor or Contractor Interests in excess of those that would have been
incurred had no such transfer taken place.

 



 

 

121

 



 

--------------------------------------------------------------------------------

 

 

ARTICLE 34

 

APPLICABLE LAW; WAIVER OF JURY TRIAL; VENUE

34.1     Governing Law. The validity, construction, and performance of this
Agreement shall be governed by and interpreted in accordance with the laws of
the State of Georgia, without giving effect to the principles thereof relating
to conflicts of laws.

34.2     Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT.

34.3     Venue. The Parties agree to the non-exclusive jurisdiction of the
United States District Court for the District of Columbia for any legal
proceedings that may be brought by a Party arising out of or in connection with
this Agreement or for recognition or enforcement of any judgment. Each Party
accepts, generally and unconditionally, the jurisdiction of the aforesaid court
for legal proceedings arising out of or in connection with this Agreement. Each
Party hereby waives any right to stay or dismiss any action or proceeding under
or in connection with this Agreement brought before the foregoing court on the
basis of forum non-conveniens or improper venue. For the avoidance of doubt, the
Parties do not, by this Section 34.3, waive any first-to-file challenges to
venue.

ARTICLE 35

 

FEDERAL ACQUISITION REGULATIONS REQUIREMENTS

35.1     Inclusion of FARs. GPC is a government contractor under an Areawide
Public Utilities Contract with the General Services Administration of the United
States Government. Contractor agrees that each of the clauses contained in the
Federal Acquisition Regulations referred to below, shall, as if set forth herein
in full text, be incorporated into and form a part of this Agreement, and
Contractor shall comply therewith if the amount of this Agreement and the
circumstances surrounding its performance require GPC to include such clause in
this Agreement:

(a)       52.203-6 Restrictions on Subcontractor Sales to the Government (SEPT
2006);

 

(b)

52.203-7

Anti-Kickback Procedures (JULY 1995);

 

(c)

52.219-8

Utilization of Small Business Concerns (MAY 2004);

(d)       52.219-9 Small Business Subcontracting Plan (SEPT 2007); provided,
however, Westinghouse shall not be required to prepare a Subcontracting Plan (as
defined in FAR 52.219-9) for this Agreement. Westinghouse’s company-wide
Subcontracting Plan, as approved by any agency of the United States Government,
shall fulfill any Subcontracting Plan required of Westinghouse for this
Agreement. Stone & Webster shall be required to prepare a project specific
Subcontracting Plan (as defined in

 



 

 

122

 



 

--------------------------------------------------------------------------------

 

 

FAR 52.219-9) for this Agreement. Westinghouse and Stone & Webster shall, upon
request from Owners, provide a written report(s) to Owners that sets forth the
total dollar amount paid to any Subcontractor that is a small business concern,
veteran-owned small business concern, service-disabled veteran-owned small
business concern, HUBZone small business concern, small disadvantaged business
concern, or women-owned small business concern.  Further, Westinghouse and Stone
& Webster shall state in its request for Subcontract approval, if the proposed
Subcontractor fits into any of the classifications identified in this
subsection.

 

(e)

52.222-21

Prohibition of Segregated Facilities (FEB 1999);

 

(f)

52.222-26

Equal Opportunity (MAR 2007);

 

(g)

52.223-14

Toxic Chemical Release Reporting (AUG 2003); and,

 

(h)

52.225-11

Buy America Act (AUG 2007).

35.2     Full Text of Clauses. Upon written request, GPC will provide the full
text of any of the above clauses incorporated herein by reference.

35.3     Debarment. Contractor represents and warrants that neither it nor any
of its “principals” (as defined in 7 C.F.R. Part 3017) is presently debarred,
suspended, proposed for debarment, voluntarily excluded or declared ineligible
by any Federal department or agency from participation in any “covered
transaction” (as defined in 7 C.F.R. Part 3017). Contractor agrees to comply
with Subpart C (“Responsibilities of Participants Regarding Transactions”) of 7
C.F.R. Part 3017 in connection with the planning, design, licensing,
acquisition, construction, completion, startup, renewal, addition, replacement,
and modification of the Facility. Contractor further agrees to cause each party
performing services or providing goods (i) which relate to the planning, design,
licensing, acquisition, construction, completion, startup, renewal, addition,
replacement, and modification of the Facility or future capital improvements
related thereto and (ii) the payments for which are expected to equal or exceed
Twenty Five Thousand Dollars ($25,000) (or such other amount as is specified
from time to time in 7 C.F.R. § 3017.220), to provide a representation and
warranty and agreement substantially identical to the representation and
warranty and agreement in the first two sentences of this Section 35.3.

ARTICLE 36

 

RELATIONSHIP OF OWNERS AND CONTRACTOR

Contractor is an independent contractor and nothing contained herein shall be
construed as creating (a) any relationship between Owners and Contractor other
than that of owners and independent contractor, (b) any relationship whatsoever
between Owners and Contractor’s Personnel or (c) a fiduciary relationship
between Contractor and Owner. Neither Contractor, nor any of its personnel, are
or shall be deemed to be employees of Owners.

 



 

 

123

 



 

--------------------------------------------------------------------------------

 

 

ARTICLE 37

 

THIRD PARTY BENEFICIARIES

Except as expressly set forth in this Agreement, the provisions of this
Agreement are intended for the sole benefit of Owners and the Consortium
Members, and the Parties do not intend to create any other third party
beneficiaries or otherwise create privity of contract with any other Person.

ARTICLE 38

 

MISCELLANEOUS PROVISIONS

38.1     Rights Exclusive. The rights and remedies of Owners or Contractor as
set forth in this Agreement shall be the exclusive rights or remedies of the
Parties. The limitations of liability, waivers, indemnities, extension of
insurance coverages and other liability protection provided herein for the
benefit of Contractor shall also apply for the benefit of Contractor Interests
and shall apply irrespective of the basis of such claim, whether arising at
contract (including breach warranty, indemnity, etc.), tort or otherwise, and
regardless of the fault, negligence or strict liability, except as otherwise
provided in Section 15.4(e).

38.2     Severability. If any provision of this Agreement or the application of
this Agreement to any Person or circumstance shall to any extent be held invalid
or unenforceable by a court of competent jurisdiction or arbitrators under
Article 27, then (i) the remainder of this Agreement and the application of that
provision to Persons or circumstances other than those as to which it is
specifically held invalid or unenforceable shall not be affected, and every
remaining provision of this Agreement shall be valid and binding to the fullest
extent permitted by Laws, and (ii) a suitable and equitable provision shall be
substituted for such invalid or unenforceable provision in order to carry out,
so far as may be valid and enforceable, the intent and purpose of such invalid
or unenforceable provision.

38.3     Entire Agreement. This Agreement contains the entire agreement and
understanding between the Parties as to the subject matter hereof, and merges
and supersedes all prior agreements, commitments, representations, writings and
discussions between them with respect to the subject matter hereof other than
the Purchase Orders, the letter agreement dated August 22, 2007 between
Westinghouse and Southern Nuclear, and the Confidentiality Agreement. Except as
provided in this Section 38.3, neither of the Parties will be bound by any prior
obligations, conditions, warranties, or representations with respect to the
subject matter hereof.

38.4     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 



 

 

124

 



 

--------------------------------------------------------------------------------

 

 

38.5     Further Assurances. The Parties will execute and deliver such other
instruments and documents, and take such other actions, as either Party
reasonably requests to evidence or effect the transactions contemplated by this
Agreement.

 

 



 

 

125

 



 

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

 

GEORGIA POWER COMPANY, as an Owner and as agent for the other Owners

 

By: /s/Michael D. Garrett

Name: Michael D. Garrett

Title: President and CEO

 

Attest: /s/Daniel Lowery

Its:

 

(CORPORATE SEAL)

 

 

 



STONE & WEBSTER, INC.

 

By: /s/J.M. Bernhard, Jr.

Name: J. M. Bernhard, Jr.,

Title: Authorized Representative

 

Attest: /s/Gary Graphia

Its:

 

(CORPORATE SEAL)

WESTINGHOUSE ELECTRIC COMPANY LLC

 

By: /s/Stephen R. Tritch

Name: Stephen R. Tritch

Title: President and CEO

 

Attest: /s/Aris Candris

Its:

 

(CORPORATE SEAL)

 



 

 



 

 

126

 



 

--------------------------------------------------------------------------------

 

 



 

 

 

EXHIBITS

 

 

--------------------------------------------------------------------------------

EXHIBIT A

SCOPE OF WORK/SUPPLY AND DIVISION OF RESPONSIBILITIES

 

[***]

 

 

--------------------------------------------------------------------------------

EXHIBIT B

CONTRACTOR ORGANIZATION CHART

 

[***]

 

 

 



--------------------------------------------------------------------------------

EXHIBIT C

GOVERNMENT APPROVALS

 

 

Permit or Regulatory

Requirement

Purpose/Permitted Activity

Submittal Resp.

Regulatory Authority

Agency Contact

FEDERAL

 

 

 

 

Section 404 Dredge & Fill Permit (Corps of Engineers)

Construction Work in Wetlands which includes construction of Rail Corridor
Upgrade, Discharge/Intake Structure, Barge Facilities, and Retention Ponds (2)

Owners - Contractor Provide Support as requested

33 CFR 323

33 CFR 330

33 CFR 322 CWA Section 316(b)(33 CFR320.2(f), 322, 323, 328)

912-652-5214 U.S. Army Corps of Engineers Savannah District100 W. Oglethorpe
Ave. Savannah, GA 31401

Federal Aviation Administration § 77.15 Permit

Permit needed for construction of an object that has the potential to affect
navigable airspace (height in excess of 200 ft) or within 20,000 ft of an
airport.

Owners - Permanent Structures Contractor - Temp Construction Cranes

49USC1501

14 CFR 77 Objects Affecting Navigable Airspace

Tel: 718-553-2616

FAA Eastern Regional Office Air Traffic Division, AEA-520

JFK International Airport Fitzgerald Federal Building

Jamaica, NY 11430

Private Aids to Navigation

For installation of navigation aids at the facility for coffer dams only

Contractor

COMDTINST M16500.3A

USCG

Certificate of Registration

Transportation of Hazardous Materials - This is already in place

Owners

49 CFR 107, Subpart G

USDOT

NRC Design Certification Rule

Amendment to the Design Certification Rule for the AP1000 to incorporate
Revision 16 of the Design Control Document, as modified by Technical Report 134,
Revision 4

Contractor

10 CFR Part 52

USNRC

STATE

 

 

 

 

Education and Training Certification Program(Note - This is not a permit, but a
requirement of the State of Georgia for all land disturbing activities)

As part of House Bill 285, there are new education and training certification
requirements included in the 2003 amendments to the Georgia Erosion &
Sedimentation Act (Act). These new certification requirements state that all
persons involved in land development design review, permitting, construction,
monitoring or inspection or any land disturbing activity shall meet the
education and training certification requirements, dependent on their level of
involvement with the process, as developed by the commission in consultation
with the division and the Stakeholder Advisory Board created pursuant to Code
section 12-7-20.

Owners and Contractor

House Bill 285 Code section 12-7-20. Authority O.C.G.A. §§ 2-6-27(7.1) and
12-7-19.

The Education and Training Certification Program is administered by the E&SC
Education and Certification Program of the Georgia Soil and Water Conservation
Commission, telephone (706) 542-1840. For additional information, access the
Commission’s website: www.gaswcc.org; click on Education/Certification.

Well Permits

Permit to use Groundwater - Site characterization, Consumptive use of 100,000
GPD or more, Dewater (Deep Well) foundation if needed for more than 60 days,
Certification of abandon wells

Owners

OCGA R.12-5-90 GA R.391-3-2-.03,.09,.14

Tel: 404-675-1680 GAEPD Water Withdrawal Permitting Program Groundwater
Permitting Unit (GWUR)

4220 International Parkway, Suite 101 Atlanta, GA30354

 



1

 



 

--------------------------------------------------------------------------------

 

Permit or Regulatory

Requirement

Purpose/Permitted Activity

Submittal Resp.

Regulatory Authority

Agency Contact

Department of Transportation (DOT) Highway Encroachment

Upgrade entrance and provide turning lanes.

Contractor to obtain, Owners, will support as needed.

23 CFR 1.23

GDOT

2 Capitol Square S.W.
Atlanta, Georgia 30334
(404) 656-5267

General NPDES Permit for Storm Water Discharges from Construction Activities

Construction - Discharge Stormwater from site during construction

Owners will obtain- Contractor will support as needed.

GA Water Quality Control Act OCGA R. 12-5-20, GA R.391-3-6 (This/Like Permits
may be local authority)

GAEPD West Central District Office 2640 Shurling Drive Macon, GA 31211

478-751-6612 and/or LIA

General NPDES Stormwater Permit Construction - Linear Projects

For relocation of Macintosh Line and new 500 KV line r Needed prior to land
disturbing activities of greater than 1 acre, or in the case of transmission
line corridor within 200 feet of the bank of any state waters.

Owners with assistance from GPC

GA Water Quality Control Act OCGA R. 12-5-20, 12-7-1 GA R.391-3-6 and 7
(This/Like Permits may be local authority) Burke County Soil Erosion and
Sedimentation Control Ordinance of 9-12-95, art.V, R.5-100

GAEPD and/or LIA

Georgia SIP Construction & Operating Permit (may include contractor small
sources)

Construction air emissions, including concrete batch plant Will also cover 1st
12 mos of operation. Although required prior to construction, this permit
wouldn't be considered a "construction permit". Should probably be obtained
during COL process. It addresses impacts of the facility, not impacts from
construction of the facility.

Owners with support from Contractor

FCAA OCGA R.12-9-1 GA R. 391-3-1

Georgia Air Protection Branch 4244 International Parkway, Suite 120 Atlanta, GA
30354

Phone: 404.363.7000

 



2

 



 

--------------------------------------------------------------------------------

 

Permit or Regulatory

Requirement

Purpose/Permitted Activity

Submittal Resp.

Regulatory Authority

Agency Contact

Section 401 Water Quality Certification

The GA EPD administers the Water Quality Certification program pursuant to
Section 401 of the CWA. GA issues certification for any activity which requires
a Federal permit and may result in a discharge to state waters. This
certification must state that applicable effluent limits and water quality
standards will not be violated. All activities requiring a Federal404 permit
result in a discharge to waters or wetlands, so GA EPD must take certification
action on all 404 permit applications. During review of applications for WQC ,
the Dept looks at whether or not there are feasible alternatives to the
activity, if the activity is water dependent, and the intended purpose of the
activity. Certification is denied if the activity will adversely affect existing
or designated uses. The Federal permit cannot be issued if certification is
denied. Any applicant for a Federal permit or license for an activity which may
result in a discharge to navigable waters must receive certification from the GA
EPD that applicable State water quality standards will not be violated.

Owners

CWA Section 401, OCGA R.12-5-20, GA 391-3-6

GA EPD

Public Water Supply System

Needed to construct/operate a public, non-transient and/or transient,
non-community water supply system.

Owners

40 CFR 141, GA Safe Drinking Water Act of 1977 OCGA R. 12-5-170;

GA R.391-3-5

GAEPD Drinking Water Program 2 Martin Luther King Jr. Drive, SE, Suite 1362 East
Atlant, GA 30334

NPDES Permit to Construct a Sanitary Wastewater, Wastewater Treatment

Permit(s) are required to expand existing wastewater treatment facilities

Owners

CWA, 33 U.S.C 1251 Section 208 of the Federal Clean Water Act State Law (TBD)

Region IV Permit Contact, Permits Section, USEPA

345 Courtland Street, NE, Atlanta, GA 30365, 404-881-2017

Spills Prevention Control and Countermeasure Plan

Construction - ensure plan in place prior to construction

Contractor to prepare for construction

Owners, will support as needed and prepare for operation

40 CFR 112

USEPA

Construction Landfill

Private modification for LF #2 for vertical expansion, Closure for LF #3.
On-site disposal of solid waste consisting of earth and earth like products,
concrete, cured asphalt, rock, bricks, and land clearing debris.

Owners

GA Comprehensive Solid Waste Management Act OCGA R.12-8-20, GA R. 391-3-4

GAEPD

 

 



3

 



 

--------------------------------------------------------------------------------

 

Permit or Regulatory

Requirement

Purpose/Permitted Activity

Submittal Resp.

Regulatory Authority

Agency Contact

UST Removal

To remove 6 USTs on site

Owners

TBD

Georgia Department of Natural Resources Environmental Protection Division
Underground Storage Tank Management Program 4244 International Parkway, Suite
104, Atlanta, Georgia 30354

404/362-2687

Hazardous Site Response Act (HSRA) Release Notification/Reporting

To remediate old firing range

Owners

Rules for Hazardous Site Response, Chapter 391-3-19

 

GAEPD Hazardous Sites Response Program

404.657.8600

Asbestos Removal

Removal and disposal of asbestos from existing buildings, prior to demolition

Owners

TBD

GAEPD

Solid Waste Handling Permit

Disposal of industrial solid wastes. Transportation of putrescible wastes for
disposal at a permitted landfill

Owners

GA Comprehensive Solid Waste Management Act OCGA R.12-8-20,

GA R. 391-3-4

 

GAEPD

BURKE COUNTY

 

 

 

 

Land Disturbing Activity

 

All land disturbing activities within county boundaries.

 

Owners

 

Burke County Code of Ordinances Article VII, Sec. 260311

 

Burke County Building Office

 

Land Disturbing Activity

 

All land disturbing activities within county boundaries. For transmission line
corridor.

 

Owners

 

Jefferson, Warren, and Macduffie County Ordinances

 

TBD

 

Demolition Permit

 

Included Asbestos notification for all demolition activities

 

Owners

 

Burke County Code of Ordinances

 

Burke County Building Office

 

Building Permit

 

Construction, alteration, repair, or demolition of any building or structure
within the county boundaries.

 

Contractor

 

Burke County Code of Ordinances Article VII, Sec. 260311

Burke County Building Office

 

 

 

4

 



 

 

 



 

--------------------------------------------------------------------------------

EXHIBIT D

DESCRIPTION OF SITE

 

[***]

 

--------------------------------------------------------------------------------

EXHIBIT E-1

PROJECT SCHEDULE

 

[***]

 

--------------------------------------------------------------------------------

EXHIBIT E-2

CRITICAL MILESTONES

 

[***]



--------------------------------------------------------------------------------

EXHIBIT F

PAYMENT SCHEDULES

 

[***]

 

--------------------------------------------------------------------------------

EXHIBIT G

TIME AND MATERIALS RATES AND CHARGES

 

[***]

 

--------------------------------------------------------------------------------

EXHIBIT H

PRICING

 

[***]

 

--------------------------------------------------------------------------------

EXHIBIT I

EARLY SERVICE EQUIPMENT

 

[***]

 

--------------------------------------------------------------------------------

EXHIBIT J

PRICE ADJUSTMENT PROVISIONS

 

[***]

 

--------------------------------------------------------------------------------

EXHIBIT K

CONTRACTOR’S COSTS

 

[***]

 

--------------------------------------------------------------------------------

EXHIBIT L

NET ELECTRICAL GUARANTEE CONDITIONS AND LOAD LIST

 

[***]

 

 

--------------------------------------------------------------------------------

 

                                          
                                          
                                          
                                                               

 



 

EXHIBIT M

FORM OF SOFTWARE LICENSE

 

This FORM OF SOFTWARE LICENSE (“Software License”) is made as of _____________,
2008 (“Effective Date”) by and between, on the one hand, GEORGIA POWER COMPANY,
a Georgia corporation, acting for itself and as agent for OGLETHORPE POWER
CORPORATION, an electric membership corporation formed under the laws of the
State of Georgia, MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA, a public body
corporate and politic and an instrumentality of the State of Georgia, and THE
CITY OF DALTON, GEORGIA, an incorporated municipality in the State of Georgia
acting by and through its Board of Water, Light and Sinking Fund Commissioners
(collectively, “Owners”), and, on the other hand, WESTINGHOUSE ELECTRIC COMPANY
LLC, a Delaware limited liability company having a place of business in
Monroeville, Pennsylvania and STONE & WEBSTER, INC., a Louisiana corporation
having a place of business in Charlotte, North Carolina (the “Consortium
Members”). Owners and Consortium Members may be referred to individually as a
“Party” and collectively as the “Parties.”

 

1.          Definitions. For purposes of this Software License, the terms listed
below shall have the meanings indicated beside them. Capitalized terms not
otherwise defined below shall have the meanings ascribed to them in the
Engineering, Procurement and Construction Agreement for Units 3 and 4 at the
Vogtle site between the Owners and the Consortium consisting of Westinghouse
Electric Company LLC and Stone & Webster, Inc., dated ______________ (the
“Agreement”).

 

(a)

“Permitted Users” shall mean the [***]

(b)        “Software” shall mean the computer programs, procedures, rules or
routines embodied in computer programs, databases and related computer files
provided to Owners by Consortium Members or its Subcontractors in performance of
the Work, as furnished and as installed, and Application Software developed by
Consortium Members for Owner during the performance of this Agreement. Software
shall also mean bug fixes, error-correction releases, updates, upgrades,
enhancements, modifications, changes, new versions and replacement thereof if
provided from time to time by or on behalf of Consortium Members or its
Subcontractors. Software includes, without limitation:

 

(i)

“Base Software”, which consists of the programs and tools that provide basic
Facility system functions. Base Software may include tools used to develop
control strategies (function blocks, standard control algorithms, rules, etc.),
operator graphics (e.g., symbol libraries), and database entries.

 

(ii)

“Application Software”, which consists of the project-specific implementation of
the Facility requirements using the objects and tools provided by the Base
Software. The Application Software is specific to a particular Facility.

 

1

 

--------------------------------------------------------------------------------

 

                                          
                                          
                                          
                                                               

 



 

 

(iii)

“Third-Party Software”, which consists of that portion of the Software which is
developed and owned by a Third Party.

(c)        “Configuration Data” shall mean the Facility-specific data that is
used in conjunction with the Software, including without limitation, tuning and
set point constants, graphical, pictorial and text files, that instantiate the
Software for the specific Facility environment.

(d)        “Software Documentation” shall mean any: (i) materials created by or
on behalf of Consortium Members or their licensors, or by Third Parties, that
describe or relate to the functional, operational, or performance capabilities
of the Software regardless of whether such materials be in written, printed,
electronic or other format; and (ii) user, operator, system administration,
technical, support and other manuals, including but not limited to functional
specifications, help files, flow charts, logic diagrams, programming comments,
and acceptance plans, if any.

2.

Licenses.

(a)        Software License. Consortium Members hereby grant to Owners for an
indefinite duration a fully paid-up, royalty-free, non-exclusive right and
license for the Permitted Users to use the Software on the hardware with which
it is provided (subject to subsection (iii) below) solely for the purposes of
[***] (collectively, the “Facility Purposes”). Third-Party Software that is not
imbedded in the Software developed by Consortium Members, but which is furnished
by Consortium Members shall be subject to separate license agreements and/or
registration requirements and limitations on copying and use and Owners agree to
be bound by the terms of any such license agreements or as may be negotiated
between Owners and each Third Party Software provider Consortium Members shall
provide all Third-Party Software not imbedded in the Software developed by
Consortium Members on a pass-through basis as further described herein.
Nothwithstanding anything to the contrary herein , the license granted herein
shall include the specific rights to:

 

(i)

adapt and otherwise modify the Application Software (provided Consortium Members
shall not have any warranty liability for the Facility caused by any adaptation
or modification made to the Application Software by the Owners outside of the
scope of the documentation for the Application Software without the prior
acceptance or approval of Consortium Members);

 

(ii)

make a reasonable number of copies of the Software (including the number of
copies of Third-Party Software that is not imbedded in the Software developed by
Consortium Members permitted by the Third-Party software supplier license
agreements) solely for back-up, archival, testing, installation, maintenance,
operation or disaster-recovery purposes, provided that any copyright or other
proprietary rights notices included in the Software are also reproduced in such
copies; and

 

2

 

--------------------------------------------------------------------------------

 

                                          
                                          
                                          
                                                               

 



 

 

(iii)

install the Software on replacement hardware that is functionally equivalent to
the initial hardware and which meets the designated equipment configuration as
documented by Consortium Members or its Subcontractors, provided that the
Software as installed on such replacement hardware is solely used only for the
licensed purposes set forth in Section 2(a) above and the Software is
uninstalled from or otherwise rendered inoperable on the originally supplied
Equipment. The right to install specific Third-Party Software that is not
imbedded in the Software developed by Consortium Members as described in this
subsection (iii) shall be governed by terms of the license agreement specific to
such Third-Party Software.

 

(b)

Software License Restrictions. Except as may be otherwise provided herein:

 

(i)

Owners shall not alone or with the assistance of others, reverse compile or in
any other manner attempt to decipher in whole or in part the logic or coherence
of any Base Software or Third-Party Software provided hereunder in object-code
or machine-readable form.

 

(ii)

Owners shall not use the Software for purposes of (A) performing a quality
assurance program verification of any other computer program regardless of
application, or (B) using the input or output of the Software to qualify,
validate or provide credibility to any other software owned by Owners or any
Third Party without the prior written consent of Consortium Members.
Notwithstanding the foregoing, Owners shall have the right to use information
obtained from Facility instrumentation through the use of the Software and/or
Configuration Data for any purpose.

(c)        Software Documentation Use and Restrictions. Consortium Members
hereby grant to Owners for an indefinite duration a fully paid-up, royalty-free,
non-exclusive right and license to reproduce and distribute to Permitted Users
Software Documentation solely for the Facility Purposes. Rights and obligations
regarding the reproduction and distribution of Third-Party Software documents
shall be as set forth in Third-Party Software licenses provided herewith.

(d)        Third-Party Software Provisions. With respect to the Third Party
Software imbedded in the Software, Consortium Members hereby agree to maintain
their licenses with the Third Party vendors and manufacturers of such Third
Party Software so that Permitted Users may continue to use the Third Party
Software on a fully paid-up basis for the life of the Facility as contemplated
hereunder. In the event that any such license to the Third-Party Software is
revoked or terminated for reasons not related to actions by Owners in violation
of the terms of this Software License, Consortium Members hereby agree, at their
sole expense, to either modify the Software so that it is no longer dependent
upon such Third-Party Software or obtain the right to use and sublicense other
software that is functionally equivalent in all material respects to such
Third-Party Software such that the Permitted Users may continue to use the
Software as contemplated by this Software License.

 

3

 

--------------------------------------------------------------------------------

 

                                          
                                          
                                          
                                                               

 



 

(e)        Other Computer Programs. Nothing in the Agreement shall prohibit the
Permitted Users from using the Equipment to run computer programs other than the
Software or from using the Equipment for purposes other than operation of the
Facility, it being understood that Consortium Members shall not be responsible
for any failure of the Software or Equipment as a result of such activities, or
from loading such computer programs on, or removing such computer programs from,
the Facility.

3.          Delivery, Installation and Acceptance of the Software. Consortium
Members shall deliver, install and test the Software and Configuration Data, and
subject to the representations and warranties herein, Owners shall accept the
Software and Configuration Data, in accordance with the Project Schedule.

4.          Representations and Warranties. Consortium Members represent and
warrant the following:

(a)        Licensing Rights. At least one of the Consortium Members own all
rights, title and interest in and to the Software, Software Documentation and
training materials, excluding Third-Party Software not imbedded in the Software
developed by the Consortium Members and associated documentation and training
materials, or otherwise has the legal right to transfer, grant, sublicense, or,
for Third-Party Software, pass-through the rights and the licenses in the
foregoing that are provided herein. For pass-through rights, Third-Party
Software and associated documentation and training materials shall be licensed
directly from the Third-Party Software developer to Owners as end user for the
Permitted Use.

(b)        Software Performance. During the Standard Equipment Warranty Period
for a Unit (herein, the “Software Warranty Period”), the Software and
Configuration Data shall: (i) be compatible with and capable of operating as
represented by Consortium in conjunction with other software and hardware if
indicated in the Software Documentation or if recommended by Consortium Members;
and (ii) conform to and perform as represented by Consortium without material
errors or interruption and in accordance with the Software Documentation.
Consortium Members shall, within a commercially reasonable time period and at no
additional charge, correct any defect, nonconformity, incompatibility, or other
condition that breaches the foregoing warranty, and repair, replace or maintain
the Software in compliance with the standards set forth herein. If Consortium
Members are unable to correct any defective or nonconforming Software,
Consortium Members shall replace such Software without charge. If Consortium
Members are unable to correct or replace any defective or nonconforming
Software, then Consortium Members may propose another commercially reasonable
alternative remedy. Consortium Members shall not be liable for failure to meet
the foregoing warranty if adaptations or modifications made to the Software by
Owners or others without authorization or approval from Consortium Members are
responsible for causing such failure. For purposes of this Section 4(b),
Software shall exclude commodity software or commercial off-the-shelf software,
commonly known as COTSS, such as Microsoft OS. Exhibit O-2 contains a list of
such commodity software identified as of the Effective Date. Such Third Party
Software shall be governed by the provisions of the specific Third Party
Software licenses.

(c)        Media. The media on which the Software, Configuration Data and
Software Documentation are recorded shall be free from defects in material and
workmanship for the

 

4

 

--------------------------------------------------------------------------------

 

                                          
                                          
                                          
                                                               

 



 

Software Warranty Period set forth in (b) above. Consortium Members will, at no
additional charge, replace any defective media.

(d)        Intellectual Property. The Software will not infringe any patent,
trademark, service mark, copyright, trade secret or other proprietary right of
any Third Party.

5.

Intellectual Property Indemnity.

(a)        Consortium Members shall, at their own expense, indemnify, hold
harmless, release, and defend Owners, their Affiliates or any of their
respective Personnel from any and all losses, damages, penalties, costs, and
expenses (including reasonable attorney’s fees) caused by, arising from, or
resulting from any claim, suit or proceeding brought against Owners to the
extent based on an allegation that any Software created and supplied by
Consortium Members, or any part thereof furnished hereunder, or use thereof for
its intended purpose, constitutes an infringement of any claim of any patent,
trademark, service mark, copyright or trade secret or other property right of
any Third Party, if Consortium Members are notified promptly in writing and
given authority, information, and assistance for the defense or settlement of
said suit or proceeding. Owners may independently appear in any such infringment
action at its option and its own expense only if Owners is paying Owners’
defense costs. Owners shall not enter a settlement agreement, admission or the
like that includes statements or terms that indicate that the Software infringes
the intellectual property rights of others. Consortium Members will not be
responsible for any settlement of such suit or proceeding made without its prior
written consent. If the use of the Software developed by Consortium Members or
any part thereof furnished hereunder, as a result of any such suit or proceeding
is held to constitute infringement, and its use by Owners is enjoined,
Consortium Members will, at their option and their own expense, either: (a)
procure for Owners the right to continue using said Software or part thereof;
(b) replace same with substantially equivalent noninfringing Software; or (c)
modify same so it becomes non-infringing, provided that the replacement or
modification performance matches or exceeds the performance and functionality of
the Software or part thereof. Consortium Members shall maintain the ability to
unilaterally settle a suit when only monetary damages against Consortium Members
are at issue.

(b)        Notwithstanding the above, Consortium Members shall not compromise or
settle any claim, action, suit or proceeding in which Owners are named without
Owners’ prior written consent, which consent shall not be unreasonably
conditioned, delayed or withheld unless such settlement provides for the payment
of money only by Consortium Members and provides for a full, complete and
unconditional (other than ceasing use of the applicable Software) release of
Owners and each Permitted User.

(c)        Consortium Members will have no indemnity duty or obligation
hereunder to the extent that the Software developed by Consortium Members and
furnished hereunder is: (a) supplied pursuant to a design or drawing prepared by
Owners wherein Consortium Members have deviated from their normal course of
performance; (b) modified by Owners; or (c) combined by Owners with items not
furnished hereunder, and solely as a result of said design, instruction,
modification, or combination, a suit or proceeding is brought against Owners. In
the event a suit or proceeding is brought against Consortium Members as a result
of such Owners' actions not approved by Consortium Members, Owners will
indemnify and save Consortium

 

5

 

--------------------------------------------------------------------------------

 

                                          
                                          
                                          
                                                               

 



 

Members harmless to the same extent as Consortium Members have agreed to
indemnify and save Owners harmless hereunder.

(d)        This Section 5 is an exclusive statement relating to intellectual
property indemnification regarding the Software developed by Consortium Members
hereunder.

(e)        Any indemnities associated with Third Party Software that is not
imbedded in the Software developed by Consortium Members hereunder and regarding
which Owners directly license or receive on a pass-through basis from a Third
Party shall be governed by the terms of the license agreements associated with
such Third Party Software. Where the Third Party Software not imbedded in the
Software developed by Consortium members is directly licensed to the Owners by
Third Parties, Consortium Members shall have no obligation to indemnify Owners
for any claims of infringement related to the use by Owner of such Third Party
Software.

6.

Proprietary Rights.

(a)        Except for the licenses granted herein, all rights, title and
interests in and to the Base Software, Third-Party Software and Application
Software (subject to Section 6(c) below, including without limitation, all
applicable copyrights) shall remain and vest exclusively with Consortium Members
or their licensors.

(b)        All rights, title and interests in and to (i) any new material
subject to copyright protection added to Application Software by Owners and (ii)
the Configuration Data created by Owners, shall be exclusively owned by the
Owners. Owners hereby grant Consortium Members a fully paid-up, royalty-free,
non-exclusive, right and license to use such new material added to Application
Software and the Configuration Data upon terms and conditions as the Parties may
agree; provided, however,that such right and license shall not continue upon the
termination of the Agreement or of this License Agreement.

(c)        All rights, title and interests in and to Configuration Data and any
Application Software developed by Consortium Members for Owners during the
execution of the Agreement shall be exclusively owned by Consortium Members.
Consortium Members hereby grant Owners for an indefinite duration a fully
paid-up, royalty-free, non-exclusive right and license to use the Configuration
Data and such Application Software in support of the Facility.

(d)        To the extent there are any conflicts between any of the provisions
of this Article 6 and Article 19 of the Agreement, the provisions of this
Article 6 shall take precedence.

7.          Assignment. Neither Party shall be entitled to assign this Software
License or its rights hereunder or to delegate or subcontract its obligations
hereunder, in whole or in part, without the express written consent of the other
Party hereto; provided, however, that this Software License may be assigned by
the Owners to any agent, replacing Georgia Power Company as agent for the
Owners, pursuant to the provisions of the Ownership Agreement; and provided
further that any Owner shall be permitted to assign this Software License to
another Owner or to an Affiliate, or to any Third Party in accordance with the
Ownership Agreement, who is able to satisfy either the credit rating
requirements set forth in Section 8.7 or provide the letter of credit or other

 

6

 

--------------------------------------------------------------------------------

 

                                          
                                          
                                          
                                                               

 



 

acceptable collateral pursuant to Section 8.7, or to any Financing Parties for
collateral purposes. Notwithstanding the above, assignment rights for
Third-Party Software shall be subject to the terms of the associated Third-Party
Software license and may require ratification by the Third-Party. Any assignment
or transfer in violation of this Software License will be null and void. This
Software License and the rights and obligations of either Party hereto will be
binding upon and will inure to the benefit of the Parties hereto and their
respective successors and permitted assigns.

8.

Miscellanous.

(a)        Applicable law. This Software License will be governed exclusively by
and construed in accordance with the laws of the state of Georgia, without
giving effect to those laws relating to conflict of laws.

(b)        Waiver. No party will be deemed to have waived any provision of this
Software License unless such waiver is made explicit in writing and signed by
the party waiving such provision. No waiver will be deemed to be a continuing
waiver unless so stated in writing.

(c)        Amendment. No change, amendment, or modification of this Software
License will be binding upon the parties unless such change, amendment, or
modification is in writing and duly executed by the parties.

(d)        Severability. If any one or more of the provisions in this Software
License or any application of such provision is held to be invalid, illegal or
unenforceable in any respect by a competent tribunal, the validity, legality and
enforceability of the remaining provisions in this Software License and all
other applications of the remaining provisions shall not in any way be affected
or impaired by such invalidity, illegality or unenforceability.

(e)        Entire Agreement. This Software License contains the entire agreement
of the parties and there are no oral or written representations, understandings
or agreements between the parties respecting the subject matter of this Software
License that are not expressed herein.

(f)        Notice. All notices and other communications hereunder shall be in
writing and shall be delivered in accordance with the notice provisions
contained in the Agreement.

IN WITNESS WHEREOF, the Parties hereto have executed this Software License as of
the Effective Date.

 

 

7

 

--------------------------------------------------------------------------------

 

                                          
                                          
                                          
                                                               

 



 

 

GEORGIA POWER COMPANY, as an Owner and as agent for the other Owners

 

By: ______________________________

Name: Michael D. Garrett

Title: President and CEO

 

Attest: ______________________

Its:

 

(CORPORATE SEAL)

 

 

 



STONE & WEBSTER, INC.

 

By:__________________________

Name: J. M. Bernhard, Jr.,

Title: Authorized Representative

 

Attest: ______________________

Its:

 

(CORPORATE SEAL)

WESTINGHOUSE ELECTRIC COMPANY LLC

 

By:____________________________

Name: Stephen R. Tritch

Title: President and CEO

 

Attest: ______________________

Its:

 

(CORPORATE SEAL)

 

 

 

 

8

 

 

--------------------------------------------------------------------------------

EXHIBIT N

INDUSTRY CODES AND STANDARDS

 

Table of Contents

 

 

Introduction

2

Codes and Standards

 

ACI - American Concrete Institute

4

AISC - American Institute of Steel Construction

4

AISI - American Iron and Steel Institute

4

AMCA - Air Movement and Control Association, Inc.

5

ANS – American Nuclear Society

5

ANSI – American National Standards Institute

6

API – American Petroleum Institute

8

ARI – Air Conditioning and Refrigeration Institute

8

ASCE – American Society of Civil Engineers

8

ASHRAE – American Society of Heating, Refrigeration, and Air-Conditioning
Engineers

 

8

ASME – American Society of Mechanical Engineers

9

ASTM – American Society of Testing and Materials

12

AWWA – American Water Works Association

13

AWS – American Welding Society

14

CMAA – Crane Manufacturers Association of America

14

FEMA – Federal Emergency Management Agency

14

IEEE – Institute of Electrical and Electronics Engineers

14

ISA – Instrumentation, Systems and Automation Society

18

MIL – Military Standards and Specifications

18

NEMA – National Electrical Manufacturers Association

18

NFPA – National Fire Protection Association

18

SMACNA – Sheet Metal and Air Conditioning Contractors’ National Association

19

UBC – Uniform Building Code

20

UL – Underwriters Laboratories Inc.

20

 

 



Page 1 of 21

 



 

--------------------------------------------------------------------------------

AP1000 Nuclear Power Plant Codes and Standards Introduction

 

This document provides the listing of industry codes and standards that are
applicable to the AP1000 Nuclear Power Plant design (the “Industry Codes and
Standards”). The attached listing of the Industry Codes and Standards is derived
from the DCD. This list therefore is a listing of codes and standards that the
AP1000 Nuclear Power Plant design is committed to by the licensing process. The
revision or date of each code and standard is also included in the attached
table. For codes and standards that were provided in the DCD without revision or
date, the revision or date in effect, March 2002 (submittal date of the AP1000
Nuclear Power Plant design to NRC) was used. The revisions reflect the DCD
licensing commitment. Changes to the standard or revision may require a
licensing submittal by Owners. Contractor will notify Owners of any proposed
changes to the listing of Industry Codes and Standards to ensure that they are
reflected in future licensing submittals.

 

Except as provided below, regarding ASME application, the edition and addenda of
the ASME code applied in the design and manufacture of each component is the
edition and addenda established by the requirements of the DCD. The use of
editions and addenda issued subsequent to the DCD is permitted, however any
change to ASME code edition will require NRC approval. In the event the DCD does
not specify the edition and addenda of the code applicable to an activity
required under the Contract, the activity will be performed in compliance with
the code edition and addenda required under 10 CFR 50.55a in effect at the time
of the activity. The baseline used for the evaluations done to support this
Design Control Document and the DCD is the 1998 Edition, 2000 Addenda, except as
follows:

 

The 1989 Edition, 1989 Addenda is used for Articles NB-3200 (Design by
Analysis), NB-3600, NC-3600, and ND-3600 (Piping Design) in lieu of later
editions and addenda.

 

When later Editions and Addenda of ASME Code are used, Contractor shall perform
ASME Code reconciliation per the applicable ASME Code section for all code
related aspects of design, procurement and construction.

 

Guidance for ASME code year and addenda to use in mechanical equipment and valve
specifications:

 

CASE 1: ASME Section III Safety Related Equipment in Support of the Design
Certification  

 

If the principal construction code for the equipment is ASME Section III as
defined in Table 3.2-3 of the DCD, then the year and addenda shall be in
accordance with paragraphs 5.2.1.1 and 6.1.1 of the DCD (i.e., 1998 year with
2000 addenda), except as follows:

 

Page 2 of 21

 



 

--------------------------------------------------------------------------------

“The 1989 Edition, 1989 Addenda is used for Articles NB-3200 (Design by
Analysis), NB-3600, NC-3600, and ND-3600 (Piping Design) in lieu of later
editions and addenda.”

 

Any other ASME BP&V Code Sections listed within the equipment specification for
this equipment (e.g., II, V, IX, and XI) shall have the same 1998 year and 2000
addenda.

 

In addition to AP1000 Nuclear Power Plant codes A, B, and C, the above applies
to code D (non-safety equipment being built to ASME Section III as the principal
construction code defined in Table 3.2-3 of the DCD).

 

CASE 2: Non-ASME Section III Equipment (Non-Safety Related Equipment)

 

If the equipment principal construction code is ASME but NOT Section III as
defined in Table 3.2-3 in the DCD (e.g., ASME Section VIII for pressure
tanks/vessels), then the ASME 2001 year and 2003 addenda shall be used, unless
otherwise specified in the DCD. ASME Section III will NOT be included in the
specifications and standards list in the equipment specification.

 

If any other ASME Sections are listed within the equipment specification (e.g.,
ASME Section IX for welding requirements), then the 2001 year with 2003 addenda
shall be used for them as well.

 

Additional codes and standards may be applied to the final AP1000 Nuclear Power
Plant design at the sole discretion of Contractor. These additional codes and
standards will then be requirements for the AP1000 Nuclear Power Plant design,
however they will not be required by licensing and therefore the date and
application is subject to change as determined by Contractor in its sole
discretion.

 

The attached table, Table 1, only lists industry codes and standards. Regulatory
standards (Regulatory Guides, NUREGs, etc.) are not included in the attachment;
these standards are referenced in the DCD.

 

Table 2 identifies codes and standards that are not included in the Licensing
Basis but are pertinent to the Facility. Since they are not included as part of
the Licensing Basis, revisions may be used as determined by Contractor in its
sole discretion.

 

 

 

 

Page 3 of 21

 



 

--------------------------------------------------------------------------------

 

Table 1


AP1000 Codes and Standards (Licensing Basis)

 

Title

DCD Section

 

 

ACI - American Concrete Institute

 

ACI 117, “Standard Specification for Tolerances for Concrete Construction and
Materials,” 1990

3.8

ACI 211.1, “Standard Practice for Selecting Proportions for Normal, Heavy
Weight, and Mass Concrete,” 1991

3.8

ACI 304R, “Guide for Measuring, Mixing, Transporting, and Placing Concrete,”
2000

3.8

ACI 318, “Building Code Requirements for Reinforced Concrete,” 2002

2.5

ACI 349.3R, “Evaluation of Existing Nuclear Safety-Related Concrete Structures,”
1996

3.8

ACI 349, “Code Requirements for Nuclear Safety Related Concrete Structures,”
2001

1A, 3.8, 3H

AISC - American Institute of Steel Construction

 

AISC N690, “Specification for the Design, Fabrication, and Erection of Steel
Safety-Related Structures for Nuclear Facilities,” 1994

3A, 3F, 3H

AISC S335, “Specification for Structural Steel Buildings, Allowable Stress
Design and Plastic Design,” 1989

3.3

Seismic Provisions for Structural Steel Buildings, American Institute of Steel
Construction, April 1977 including Supplement 2, November 2000

3.7

AISI - American Iron and Steel Institute

 

AISI, “Specification for the Design of Cold Formed Steel Structural Members,”
1996 Edition and Supplement No. 1, July 30, 1999

3A, 3F

 

 

Page 4 of 21

 



 

--------------------------------------------------------------------------------

 

 

Table 1


AP1000 Codes and Standards (Licensing Basis)

 

Title

DCD Section

 

 

AMCA - Air Movement and Control Association, Inc.

 

AMCA 210, “Laboratory Method of Testing Fans for Rotating Purposes,” 1985

9.4

AMCA 211, “Certified Ratings Program Air Performance,” 1987

9.4

AMCA 300, “Reverberant Room Method for Sound Testing of Fans,” 1985

9.4

AMCA 500, “Test Method for Louvers, Dampers, and Shutters,”1989

9.4

ANS – American Nuclear Society

 

ANS 5.1, “Decay Heat Power in Light Water Reactors,” 1994

5.4

ANS 5.1, “Decay Heat Power in Light Water Reactor,” 1979

1.9, 15.2

ANS 5.4, “American National Standard Method for Calculating the Fractional
Release of Volatile Fission Products From Oxide Fuel,” 1982

1A

ANS 6.1, “Guidelines on the Nuclear Analysis and Design of Concrete Radiation
Shielding for Nuclear Power Plants,” 1989

12.3

ANS 6.4, “Guidelines on the Nuclear Analysis and Design of Concrete Radiation
Shielding for Nuclear Power Plants,” 1997

1A, 12.3

ANS 15.8, “Nuclear Material Control Systems for Nuclear Power Plants,” 1974

13

ANS 18.1, “Radioactive Source Term for Normal Operation of Light Water
Reactors,” 1999

1A, 11.1

ANS 51.1, “Nuclear Safety Criteria for the Design of Stationary Pressurized
Water Reactor Plants,” 1983

3.2, 3.9, 5.4, 9.3

ANS 55.6, “Liquid Radioactive Waste Processing Systems for Light Water Reactor
Plants,” 1993

11.2

 

 

Page 5 of 21

 



 

--------------------------------------------------------------------------------

 

 

Table 1


AP1000 Codes and Standards (Licensing Basis)

 

Title

DCD Section

 

 

ANS 56.2, “Containment Isolation Provisions for Fluid Systems,” 1984

1A

ANS 56.11, “Design Criteria for Protection Against the Effects of Compartment
Flooding in Light Water Reactor Plants,” 1988

3.4

ANS 57.1, “Design Requirements for Light Water Reactor Fuel Handling Systems,”
1992

9.1

ANS 57.2, “Design Requirements for Light Water Reactor Spent Fuel Storage
Facilities at Nuclear Power Plants,” 1983

4.3, 9.1

ANS 57.3, “Design Requirements for New Fuel Storage Facilities at LWR Plants,”
1983

4.3

ANS 58.2, “Design Bases for Protection of Light Water Nuclear Power Plants
Against Effects of Postulated Pipe Rupture,” 1988

3.6

ANS 58.8, “Time Response Design Criteria for Nuclear Safety Related Operator
Actions,” 1984

1.9

ANS C-2, “National Electrical Safety Codes,” 1997

8.2

ANSI – American National Standards Institute

 

ANSI 16.1, “Nuclear Criticality Safety in Operations with Fissionable Materials
Outside Reactors,” 1975

9.1

ANSI 56.5, “PWR and BWR Containment Spray System Design Criteria,” 1979

1.9

ANSI 56.8, “Containment System Leakage Testing Requirements,” 1994

6.2

ANSI 58.6, “Criteria for Remote Shutdown for Light Water Reactors,” 1996

7.4

ANSI B16.34, “Valves – Flanged and Buttwelding End,” 1996

3.2

ANSI B16.41, “Functional Operational Requirement for Power Operated Valves,”
1983

1.9

ANSI B30.2, “Overhead and Gantry Cranes,” 1990

9.1

 

 

Page 6 of 21

 



 

--------------------------------------------------------------------------------

 

 

Table 1


AP1000 Codes and Standards (Licensing Basis)

 

Title

DCD Section

 

 

ANSI B30.9, “Slings,” 1996

9.1

ANSI B31.1, “Power Piping, ASME Code for Pressure Piping,” 1989

3.2, 3.6, 9.2

ANSI B96.1, “Welded Aluminum-Alloy Storage Tanks,” 1981

3.2

ANSI HFS-100, “American Standard for Human Factors Engineering of Visual Display
Terminal Workstations,” 1988

18.8

ANSI N14.6, "Special Lifting Devices for Shipping Containers Weighing 10,000
Pounds (4500 kg) or More,” 1993

3.9, 9.1

ANSI N16.1, “Nuclear Criticality Safety in Operations with Fissionable Materials
Outside Reactors,” 1975

9.1

ANSI N16.9, “Validation of Calculational Methods for Nuclear Criticality
Safety,” 1975

9.1

ANSI N18.2, “Nuclear Safety Criteria for the Design of Stationary Pressurized
Water Reactor Plants,” 1973

15.0

ANSI N18.2a, “Nuclear Safety Criteria for the Design of Stationary Pressurized
Water Reactor Plants,” 1975

3.2

ANSI N101.6, “Atomic Industry Facility Design, Construction, and Operation
Criteria,” 1972

1A

ANSI N210, “Design Objectives for Light Water Reactor Spent Fuel Storage
Facilities at Nuclear Power Stations,” 1976

9.1

ANSI N237, “Source Term Specification,” 1976

1A

ANSI N271, “Containment Isolation Provisions for Fluid Systems,” 1976

1A

ANSI N278.1, “Self-Operated and Power-Operated Safety-Relief Valves Functional
Specification Standard,” 1975

5.4

 

 

Page 7 of 21

 



 

--------------------------------------------------------------------------------

 

 

Table 1


AP1000 Codes and Standards (Licensing Basis)

 

Title

DCD Section

 

 

API – American Petroleum Institute

 

API 610, “Centrifugal Pumps for General Refinery Services,” 1981

3.2

API-620, “Recommended Rules for Design and Construction of Large, Welded,
Low-Pressure Storage Tanks,” Revision 1, April 1985

3.2

API-650, “Welded Steel Tanks for Oil Storage,” Revision 1, February 1984

3.2

ARI 410, “Forced Circulation Air Cooling and Air Heating Coils,” 1991

9.4

ARI – Air Conditioning and Refrigeration Institute

 

ARI 620, “Self-Contained Humidifiers for Residential Applications,” 1996

9.4

ASCE – American Society of Civil Engineers

 

ASCE 4, “Seismic Analysis of Safety-Related Nuclear Structures and Commentary,”
1989

3.7

ASCE 7, “Minimum Design Loads for Buildings and Other Structures,” 1998

3.7

ASCE 8, “Specification for the Design of Cold Formed Stainless Steel Structural
Members,” 1990

6.2

ASCE Paper No. 3269 “Wind Forces on Structures” Transactions of the American
Society of Civil Engineers, Vol. 126, Part II (1961).

3

ASHRAE – American Society of Heating, Refrigeration, and Air-Conditioning
Engineers

 

ASHRAE 33, “Methods of Testing for Rating Forced Circulation Air Cooling and Air
Heating Coils,” 1978

9.4

 

 

Page 8 of 21

 



 

--------------------------------------------------------------------------------

 

 

Table 1


AP1000 Codes and Standards (Licensing Basis)

 

Title

DCD Section

 

 

ASHRAE 52.1, “Gravimetric and Dust Spot Procedures for Testing Air-Cleaning
Devices Used in General Ventilation for Removing Particulate Matter,” 1992

9.4

ASHRAE 62, “Ventilation for Acceptable Indoor Air Quality,” 1999

9.4

ASHRAE 62, “Ventilation for Acceptable Indoor Air Quality,” 1989

6.4

ASHRAE 126, “Method of Testing HVAC Air Ducts,” 2000

9.4

ASME – American Society of Mechanical Engineers

 

ASME OM Code, “Code for Operation and Maintenance of Nuclear Power Plants,” 1995
Edition, 1996 Addenda

3.9

ASME/ANSI AG-1, “Code on Nuclear Air and Gas Treatment,” 1997

1A, 3.2, 3A, 9.4

ASME B16.34, “Valves – Flanged and Buttwelding End,” 1996

5.4

ASME B30.2, “Overhead & Gantry Cranes,” 1990

9.1

ASME B31.1, “Code for Power Piping,” 1989 Edition, 1989 Addenda

5.2

ASME Boiler and Pressure Vessel Code, Section II, “Metal Specifications,” 1989
Edition, 1989Addenda, (Class 1, 2, 3 Piping and Components)

5.2, 5.4

ASME Boiler and Pressure Vessel Code, Section III, “Rules for Construction of
Nuclear Power Plant Components,” (The baseline used for the evaluations done to
support this safety analysis report and the Design Certification is the 1998
Edition, 2000 Addenda, except as follows: the 1989 Edition, 1989 Addenda is used
for Articles NB-3200, NB-3600, NC-3600, and ND-3600 in lieu of later editions
and addenda.), (Class 1, 2, 3 Piping and Components)

3.9, 5.2, 5.3, 5.4

 

 

Page 9 of 21

 



 

--------------------------------------------------------------------------------

 

 

Table 1


AP1000 Codes and Standards (Licensing Basis)

 

Title

DCD Section

 

 

Code Case N-4-11, “Special Type 403 Modified Forgings or Bars, Section III,
Division 1, Class 1 and Class CS”

5.2

Code Case N-20-4, “SB-163 Nickel-Chromium-Iron Tubing (Alloys 600 and 690) and
Nickel-Iron-Chromium Alloy 800 at a Specified Minimum Yield Strength of 40.0 ksi
and Cold Worked Alloy 800 at Yield Strength of 47.0 ksi, Section III, Division
1, Class 1”

5.2

Code Case N-60-5, “Material for Core Support Structures, Section III, Division
1”

5.2

Code Case N-71-18, “Additional Material for Subsection NF, Class 1, 2, 3 and MC
Component Supports Fabricated by Welding, Section III Division 1”

5.2

Code Case N-122-2, “Stress Indices for Integral Structural Attachments Section
III, Division 1, Class 1,” 1994

5.2

Code Case N-249-14, “Additional Materials for Subsection NF, Class 1, 2, 3, and
MC Supports Fabricated Without Welding, Section III, Division 1”

5.2

Code Case N-284-1, “Metal Containment Shell Buckling Design Methods, Section
III, Division 1 Class MC”

5.2

Code Case N-318-5, “Procedure for Evaluation of the Design of Rectangular Cross
Section Attachments on Class 2 or 3 Piping Section III, Division”

5.2

Code Case N-391-2, “Procedure for Evaluation of the Design of Hollow Circular
Cross Section Welded Attachments on Class 1 Piping Section III, Division 1”

5.2

Code Case N-319-3, “Procedure for Evaluation of Stresses in Butt Welding Elbows
in Class 1 Piping, Section III, Division 1”

5.2

 

 

Page 10 of 21

 



 

--------------------------------------------------------------------------------

 

 

Table 1


AP1000 Codes and Standards (Licensing Basis)

 

Title

DCD Section

 

 

Code Case N-392-3, “Procedure for Valuation of the Design of Hollow Circular
Cross Section Welded Attachments on Class 2 and 3 Piping Section III, Division
1”

5.2

Code Case-N-474-2, “Design Stress Intensities and Yield Strength Values for
UNS06690 With a Minimum Yield Strength of 35 ksi, Class 1 Components, Section
III, Division 1”

5.2

ASME Boiler and Pressure Vessel Code, Section IV, “Non-destructive Examination,”
1998 Edition, 2000 Addenda, (Class 1, 2, 3 Piping and Components)

5.2

ASME Boiler and Pressure Vessel Code, Section V, “Non-destructive Examination,”
1998 Edition, 2000 Addenda, (Class 1, 2, 3 Piping and Components)

5.4

ASME Boiler and Pressure Vessel Code, Section VIII, Division 1, “Pressure
Vessels,” 1998 Edition, 2000 Addenda, (Class 1, 2, 3 Piping and Components)

5.2, 9.3

ASME Boiler and Pressure Vessel Code, Section IX, “Welding and Brazing
Qualifications,” 1998 Edition, 2000 Addenda, (Class 1, 2, 3 Piping and
Components)

5.2

Code Case 2142-1, “F-Number Grouping for Ni-Cr-Fe, Classification UNS N06052
Filler Metal, Section IX”

5.2

Code Case 2143-1, “F-Number Grouping for Ni-Cr-Fe, Classification UNS W86152
Welding Electrode, Section IX”

5.2

ASME Code Section XI (1998 Edition) and mandatory appendices. (Design
provisions, in accordance with Section XI, Article IWA-1500, are incorporated in
the design processes for Class 1 components), (Class 1, 2, 3 Piping and
Components)

3.9, 5.2, 5.4

ASME Code Section XI (1996 Edition) Appendix G

5.3

ASME N509 (R1996), “Nuclear Power Plant Air Cleaning Units and Components,” 1989

1A, 3A, 9.4

 

 

Page 11 of 21

 



 

--------------------------------------------------------------------------------

 

 

Table 1


AP1000 Codes and Standards (Licensing Basis)

 

Title

DCD Section

 

 

ASME N510, “Testing of Nuclear Air Cleaning Systems,” 1989

1A, 9.4

ASME NOG-1, “Rules for Construction of Overhead and Gantry Cranes (Top Running
Bridge, Multiple Girder),” ASME Code, Section IV, Pt. HWL, 1998

9.1

ASME NQA-1, “Quality Management System,” 1989 edition through NQA-1b-1991,
Addenda
(DCD identifies NQA-1 1b 1991 Addenda, however NRC has accepted NQA-1 through
NQA-1c-1992, Addenda as acceptable via Reg Guide 1.28. NQA-1-1c-1992 is to be
specified to be consistent with the ASME Section III Code and Addenda specified
in the DCD.)

17.0

ASME Performance Test Code 19.11, 1970

10.4

ASTM – American Society of Testing and Materials

 

ASTM A 580, “Specification for Stainless and Heat-resisting Steel Wire,” 1990

4.2

ASTM A 609, “Standard Specification for Longitudinal Beam Ultrasonic Inspection
of Carbon and Low Alloy Steel Castings,” 1991

 

ASTM A 615, “Deformed and Plain Billet Steel Bars for Concrete Reinforcement,”
2001

3.8

ASTM A 706, “Low Alloy Steel Deformed Bars for Concrete Reinforcement,” 2001

3.8

ASTM A 970, “Specification for Welded Headed Bars for Concrete Reinforcement,”
1998

3.8

ASTM C 33, “Specification for Concrete Aggregates,” 2002

3.8

ASTM C 94, “Specifications for Ready-Mixed Concrete,” 2000

3.8

ASTM C 131, “Resistance to Abrasion of Small Size Coarse Aggregate by Use of the
Los Angeles Machine,” 2001

3.8

 

 

Page 12 of 21

 



 

--------------------------------------------------------------------------------

 

 

Table 1


AP1000 Codes and Standards (Licensing Basis)

 

Title

DCD Section

 

 

ASTM C 150, “Specification for Portland Cement,” 2002

3.8

ASTM C 260, “Air Entraining Admixtures for Concrete,” 2001

3.8

ASTM C 311, “Sampling and Testing Fly Ash or Natural Pozzolans for Use as
Mineral Admixture in Portland Cement Concrete,” 2002

3.8

ASTM C 494, “Chemical Admixtures for Concrete,” 1999

3.8

ASTM C 535, “Test Method for Resistance to Degradation of Large-Size Coarse
Aggregate by Abrasion and Impact in the Los Angeles Machine,” 2001

3.8

ASTM C 618, “Fly Ash and Raw or Calcined Natural Pozzolans for Use in Portland
Cement Concrete,” 2001

3.8

ASTM D 512, “Chloride Ion in Industrial Water,” 1999

3.8

ASTM E 142, “Methods for Controlling Quality of Radiographic Testing,” 1986

4.2

ASTM E 165, “Practice for Liquid Penetrant Inspection Method,” 1995

5.4

ASTM E 185, “Standard Practice for Conducting Surveillance Tests for Light-Water
Cooled Nuclear Power Reactor Vessels,” 1982

5.3

ASTM E 741, “Standard Test Methods for Determining Air Change in a Single Zone
by Means of a Tracer Gas Dilution,” 2000

6.4, 9.4

AWWA – American Water Works Association

 

AWWA D100, “Welded Steel Tanks for Water Storage,” 1984

3.2

 

 

Page 13 of 21

 



 

--------------------------------------------------------------------------------

 

 

Table 1


AP1000 Codes and Standards (Licensing Basis)

 

Title

DCD Section

 

 

AWS – American Welding Society

AWS D1.1 Structural Welding Code – 2000 - Steel

Covers the design, welding and examination of welded structural steel 1/8" and
thicker. It allows for both pre-qualified and non prequalified welding
procedures.

AWS D 1.4-98 Reinforcing Steel Welding Code,

3.8.3.2

CMAA – Crane Manufacturers Association of America

 

CMAA Specifications, “Specification for Electric Overhead Traveling Cranes,”
1999

9.1

FEMA – Federal Emergency Management Agency

 

FEMA 356, “Prestandard and Commentary for the Seismic Rehabilitation of
Buildings,” 2000

3.7

IEEE – Institute of Electrical and Electronics Engineers

 

IEEE Standard 7-4.3.2, “IEEE Standard Criteria for Digital Computers in Safety
Systems of Nuclear Power Generating Stations,” 1993

1A, 7.1

IEEE Standard 98, “IEEE Standard for the Preparation of Test Procedures for the
Thermal Evaluation of Solid Electrical Insulating Materials,” 1984

3D

IEEE Standard 100, “IEEE Standard Dictionary of Electrical and Electronic
Terms,” 1996

3D

IEEE Standard 141, “IEEE Recommended Practice for Electric Power Distribution
for Industrial Plants,” (IEEE Red Book) 1993

8.3

IEEE Standard 242, “IEEE Recommended Practice for Protection and Coordination of
Industrial and Commercial Power Systems,” (IEEE Buff Book) 1986

8.3

IEEE Standard 279, “IEEE Standard Criteria for Protection Systems for Nuclear
Power Generating Stations,” 1971

1A

 

 

Page 14 of 21

 



 

--------------------------------------------------------------------------------

 

 

Table 1


AP1000 Codes and Standards (Licensing Basis)

 

Title

DCD Section

 

 

IEEE Standard 281, “IEEE Standard Service Conditions for Power System
Communication Equipment,” 1984

9.5

IEEE Standard 308, “IEEE Standard Criteria for Class 1E Power Systems for
Nuclear Power Generating Stations,” 1991

1A, 8.1, 8.3

IEEE Standard 317, “IEEE Standard for Electric Penetrations Assemblies in
Containment Structures for Nuclear Power Generating Stations,” 1983

1.9, 1A, 8.1, 8.3

IEEE Standard 323, “IEEE Standard for Qualifying Class 1E Equipment for Nuclear
Power Generating Stations,” 1974

1.9, 1A, 3.2, 8.1

IEEE Standard 338, “IEEE Standard Criteria for the Periodic Surveillance Testing
of Nuclear Power Generating Stations Safety Systems,” 1987

1.9, 1A, 8.1

IEEE Standard 344, “IEEE Recommended Practice for Seismic Qualification of Class
1E Equipment for Nuclear Power Generating Stations,” 1987

3.2, 3F, 8.1

IEEE Standard 379, “IEEE Standard Application of the Single-Failure Criterion to
Nuclear Power Generating Station Safety Systems,” 2000

1A, 8.1

IEEE Standard 381, “IEEE Standard Criteria for Type Test of Class 1E Modules
used in Nuclear Power Generating Stations,” 1977

3D

IEEE Standard 382, “IEEE Standard for Qualification of Actuators for
Power-Operated Valve Assemblies with Safety-Related Functions for Nuclear Power
Plants,” 1996

1A, 8.1

IEEE Standard 383, “IEEE Standard for Type Test of Class 1E Electric Cables,
Field Splices, and Connections for Nuclear Power Generating Stations,” 1974

8.1, 9.5

IEEE Standard 384, “IEEE Standard Criteria for Independence of Class 1E
Equipment and Circuits,” 1981

1A, 1.9, 8.1, 8.3

 

 

Page 15 of 21

 



 

--------------------------------------------------------------------------------

 

 

Table 1


AP1000 Codes and Standards (Licensing Basis)

 

Title

DCD Section

 

 

IEEE Standard 420, “IEEE Standard for the Design and Qualification of Class 1E
Control Boards, Panels, and Racks Used in Nuclear Power Generating Stations,”
1982

7.1

IEEE Standard 422, “Guide for the Design and Installation of Cable Systems in
Power Generating Stations,” 1986

8.3

IEEE Standard 450, “IEEE Recommended Practice for Maintenance, Testing, and
Replacement of Vented Lead-Acid Batteries for Stationary Applications,” 1995

8.1, 8.3

IEEE Standard 484, “IEEE Recommended Practice for Installation Design and
Installation of Vented Lead-Acid Batteries for Stationary Applications,” 1996

1A, 8.1

IEEE Standard 485, “IEEE Recommended Practice for Sizing Lead-Acid Batteries for
Stationary Applications,” 1997

8.3

IEEE Standard 494, “IEEE Standard Method for Identification of Documents Related
to Class 1E Equipment and Systems for Nuclear Power Generating Stations,” 1974

3D

IEEE Standard 535, “IEEE Standard for Qualification of Class 1E Lead Storage
Batteries for Nuclear Power Generating Stations,” 1986

1A

IEEE Standard 572, “IEEE Standard for Qualification of Class 1E Connection
Assemblies for Nuclear Power Generating Stations,” 1985

3D

IEEE Standard 603, “IEEE Standard Criteria for Safety Systems for Nuclear Power
Generating Stations,” 1991

1A, 7.1

IEEE Standard 627, “IEEE Standard for Design Qualification of Safety System
Equipment Used in Nuclear Power Generating Stations,” 1980

7.1

IEEE Standard 649, “IEEE Standard for Qualifying Class 1E Motor Control Centers
for Nuclear Power Generating Stations,” 1991

3D

IEEE Standard 650, “IEEE Standard for Qualification of Class 1E Static Battery
Chargers and Inverters for Nuclear Power Generating Stations,” 1990

3D

 

 

Page 16 of 21

 



 

--------------------------------------------------------------------------------

 

 

Table 1


AP1000 Codes and Standards (Licensing Basis)

 

Title

DCD Section

 

 

IEEE Standard 665, “IEEE Guide for Generating Station Grounding,” 1995

8.3

IEEE Standard 741, “IEEE Standard Criteria for the Protection of Class 1E Power
Systems and Equipment in Nuclear Power Generating Stations,” 1997

1A, 8.1, 8.3

IEEE Standard 828, “IEEE Standard for Software Configuration Management Plans,”
1990

7.1

IEEE Standard 829, “IEEE Standard for Software Test Configuration,” 1983

7.1

IEEE Standard 830, “Recommended Practice for Software Requirements
Specifications,” 1993

7.1

IEEE Standard 946, “IEEE Recommended Practice for the Design of DC Auxiliary
Power Systems for Generating Stations,” 1992

8.3

IEEE Standard 1012, “IEEE Standard for Software Verification and Validation
Plans,” 1986

7.1

IEEE Std 1023-2004, “IEEE Recommended Practice for the Application of Human
Factors Engineering to Systems, Equipment and Facilities of Nuclear Power
Generating Stations and Other Nuclear Facilities”

18.8

IEEE Standard 1028, “IEEE Standard for Software Reviews and Audits,” 1988

7.1

IEEE Standard 1042, “IEEE Guide to Software Configuration Management,” 1987

7.1

IEEE Standard 1050, “IEEE Guide for Instrumentation and Control Equipment
Grounding in Generating Stations,” 1996

8.3, 7.1

IEEE Standard 1074, “Standard for Developing Software Life Cycle Processes,”
1995

7.1

 

 

Page 17 of 21

 



 

--------------------------------------------------------------------------------

 

 

Table 1


AP1000 Codes and Standards (Licensing Basis)

 

Title

DCD Section

 

 

IEEE Standard 1202, “IEEE Standard for Flame Testing of Cables for Use in Cable
Tray in Industrial and Commercial Occupancies,” 1991

8.1, 1A, 9.5

IEEE Std 1289-1998, “IEEE Guide for the Application of Human Factors Engineering
in the Design of Computer-Based Monitoring and Control Displays for Nuclear
Power Generating Stations.”

18.8

IEEE Standard C37.98, “IEEE Standard for Seismic Testing of Relays,” 1987

3D

ISA – Instrumentation, Systems and Automation Society

 

ISA S7.3, “Quality Standard for Instrument Air,” 1981

9.3

MIL – Military Standards and Specifications

 

MIL-HDBK-759C, “Human Engineering Design Guidelines,” 1995

6.4

MIL-STD 1472E, “Human Engineering,” 1996

6.4

NEMA – National Electrical Manufacturers Association

 

NEMA MG-1, “Motors and Generators,” Revision 1, 1998

3.2

NEMA Standard Publication No. VE 1-1998, “Metallic Cable Tray Systems”

3F

NFPA – National Fire Protection Association

 

NFPA 10, “Standard for Portable Fire Extinguishers,” 1998

9.5

NFPA 13, “Standard for the Installation of Sprinkler Systems,” 1999

9.5

NFPA 14, “Standard for Installation of Standpipe, Private Hydrants, and Hose
Systems,” 2000

9.5

 

 

Page 18 of 21

 



 

--------------------------------------------------------------------------------

 

 

Table 1


AP1000 Codes and Standards (Licensing Basis)

 

Title

DCD Section

 

 

NFPA 15, “Standard for Water Spray Fixed Systems for Fire Protection,” 2001

9.5

NFPA 20, “Standard for the Installation of Stationary Pumps for Fire
Protection,” 1999

9.5

NFPA 22, “Standard for Water Tanks for Private Fire Protection,” 1998

9.5

NFPA 24, “Standard for Installation of Private Fire Service Mains and Fire
Protection,” 1995

9.5

NFPA 30, “Flammable and Combustible Liquids Code,” 2000

9.5

NFPA 50A, “Standard for Gaseous Hydrogen Systems at Consumer Sites,” 1999

9.5

NFPA 50B, “Standard for Liquefied Hydrogen Systems at Consumer Sites,” 1999

9.5

NFPA 70, “National Electrical Code (NEC),” 1999

8.3, 9.5

NFPA 72, “National Fire Alarm Code,” 1999

9.5

NFPA 90A, “Installation of Air-Conditioning and Ventilation Systems,” 1999

9.4

NFPA 92A, “Recommended Practice for Smoke Control Systems,” 2000

9.4, 9A

NFPA 780, “Standard for the Installation of Lighting Protection Systems,” 2000

8.3, 9.5

NFPA 804, “Standard for Fire Protection for Advanced Light Water Reactor
Electric Generating Plants,” 2001

9.5

SMACNA – Sheet Metal and Air Conditioning Contractors’ National Association

 

SMACNA, “HVAC Duct Construction Standards - Metal and Flexible,” Second Edition
1995

3A, 9.4

 

 

Page 19 of 21

 



 

--------------------------------------------------------------------------------

 

 

Table 1


AP1000 Codes and Standards (Licensing Basis)

 

Title

DCD Section

 

 

SMACNA, “HVAC Systems – Testing, Adjusting, and Balancing,” 1993

9.4

SMACNA, “Rectangular Industrial Duct Construction Standards,” 1980

9.4

SMACNA, “HVAC Duct Construction Standards - Metal and Flexible,” 1985

3.2

SMACNA, “Round Industrial Duct Construction Standard,” 1999

9.4

SMACNA, “HVAC Duct Leakage Test Manual,” 1985

9.4

UBC – Uniform Building Code

 

UBC, “Uniform Building Code,” 1997

3.2

UL – Underwriters Laboratories Inc.

 

UL 555, “Safety Fire Dampers,” 1999

9.4

UL 555S, “Leakage Rated Dampers for Use in Smoke Control Systems,” 1999

9.4

UL 586, “High-Efficiency, Particulate, Air-Filter Units,” 1996

9.4

UL 900, “Test Performance of Air-Filter Unit,” 1994

9.4

UL 1995, “Heating and Cooling Equipment,” 1995

9.4

UL 1996, “Electric Duct Heating,” 1996

9.4

 

 

Page 20 of 21

 



 

--------------------------------------------------------------------------------

 

 

Table 2


AP1000 Codes and Standards (not found in Licensing Basis)

 

Title

DCD Section

 

 

ASME NQA-2 Quality Assurance Requirements for Nuclear Power Plants 1989 Edition,
through NQA-1c-1992, Addenda

None

American Society for Nondestructive Testing SNT-TC-1A, “Recommended Practice for
Non-Destructive Testing 1992 Edition.

None

CP-189 Qualification and Certification of Nondestructive Testing Personnel 1995
Edition

None

 

 

 

Page 21 of 21

 



 

 

--------------------------------------------------------------------------------

EXHIBIT O-1

PROPRIETARY DATA AGREEMENT

 

THIS PROPRIETARY DATA AGREEMENT (this "Agreement") is made as of the ___ day of
_____________, 20__, by and between ___________________ [identify Owner or
Southern Nuclear] (the "Disclosing Party") and ________________ (the
"Recipient").

 

WHEREAS, the Disclosing Party is a party to an Engineering, Procurement and
Construction Agreement, dated as of ___________, 2008, by and among Westinghouse
Electric Company LLC ("Westinghouse"), Stone & Webster, Inc. ("Stone & Webster"
and collectively with Westinghouse, "Contractor"), Georgia Power Company, for
itself and as agent for Oglethorpe Power Corporation, Municipal Electric
Authority Of Georgia, and the City Of Dalton, Georgia, acting by and through its
Board of Water, Light and Sinking Fund Commissioners (the "EPC Contract") for a
new nuclear power plant facility at the Vogtle Electric Generating Plant site
(the "Facility");

 

WHEREAS, the Disclosing Party has been provided with certain confidential and/or
proprietary information ("Confidential and Proprietary Information") of
Westinghouse and/or Stone & Webster and/or both as Contractor, which the
Disclosing Party desires to disclose to the Recipient as permitted in accordance
with Article 19 of the EPC Contract; and

 

WHEREAS, under the terms of the EPC Contract, the Disclosing Party and the
Recipient are required to enter into this Agreement as a condition to disclosure
of such Confidential and Proprietary Information to the Recipient.

 

NOW THEREFORE, for and in consideration of the premises and the mutual promises
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.         Recipient shall maintain the confidentiality of all Confidential and
Proprietary Information disclosed to it hereunder, and shall not use such
Confidential and Proprietary Information for any purpose other than the purposes
of Facility (and associated simulator) trouble-shooting, response to plant
events, inspection, evaluation of system or component performance, scheduling,
investigations, operation, maintenance, training, repair, licensing,
modification, decommissioning and compliance with laws or the requirements of
governmental authorities (the "Purpose").

 

2.         Recipient shall not transmit or further disclose such Confidential
and Proprietary Information to any third party, including, without limitation,
parent organizations of Recipient, sister organizations of Recipient,
subsidiaries of Recipient, consultants of Recipient or subcontractors of
Recipient.

 

Page 1 of 4

 



 

--------------------------------------------------------------------------------

3.         In the event that the Recipient or any of its representatives are
requested or required in any proceeding or by any governmental authority to
disclose any of the Confidential and Proprietary Information, the Recipient
shall provide the Disclosing Party with prompt written notice of such request or
requirement so that the Disclosing Party may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this
Agreement. If, in the absence of a protective order or other remedy or the
receipt of a waiver from the Disclosing Party, the Recipient or any of its
representatives are nonetheless, in the written opinion of their counsel,
legally compelled to disclose such information, it or its representatives may,
without liability hereunder, disclose only that portion of the Confidential and
Proprietary Information which such counsel advises the Recipient is legally
required to be disclosed, provided that the Recipient exercises its best efforts
to preserve the confidentiality of the Confidential and Proprietary Information,
including, without limitation, by cooperating with the Disclosing Party to
obtain an appropriate protective order or other reliable assurance that
confidential treatment will be accorded the Confidential and Proprietary
Information.

 

4.         Except where necessary in furtherance of the Purpose, Recipient shall
not make any copy or in any way reproduce or excerpt such Confidential and
Proprietary Information except as authorized by the Disclosing Party in writing
prior to such reproduction or excerption. Any such copies or excerpts shall
include all proprietary notices and designations. Upon the written request of
the Disclosing Party, the Confidential and Proprietary Information provided
hereunder and any such copies or excerpts thereof shall be returned to the
Disclosing Party, or, at the sole option and request of the Disclosing Party,
Recipient shall destroy such information and any such copies and/or excerpts and
certify in writing to the Disclosing Party that such information has in fact
been destroyed.

 

5.         Nothing herein shall apply to any information which is:

 

 

(a)

now generally known or readily available to the trade or public or which becomes
so known or readily available without fault of the Recipient; or

 

(b)

rightfully possessed by the Recipient without restriction prior to its
disclosure hereunder by the Disclosing Party; or

 

(c)

acquired from a third party without restriction, provided that the Recipient
does not know, or have reason to know, or is not informed subsequent to
disclosure by such third party and prior to disclosure by the Recipient that
such information was acquired under an obligation of confidentiality.

 

6.         It is mutually understood that nothing herein shall be construed as
granting or implying any right under any letters patent, or to use any
Confidential and Proprietary Information claimed therein, or as permitting
Recipient to unfairly obtain the right to use Confidential and Proprietary
Information which becomes publicly known through an improper act or omission on
its part.

 

7.         The Disclosing Party, Westinghouse and Stone & Webster make no
warranty or representation whatsoever to the Recipient as to the sufficiency or
accuracy

 

Page 2 of 4

 



 

--------------------------------------------------------------------------------

of the Confidential and Proprietary Information provided hereunder, the ability
of Recipient to use the Confidential and Proprietary Information for its
intended purpose, or as to the result to be obtained therefrom.

 

8.         Neither the Disclosing Party, Westinghouse, Stone & Webster, nor
their suppliers or subcontractors of any tier shall be liable with respect to or
resulting from the use (or the results of such use) or misuse of any
Confidential and Proprietary Information furnished hereunder.

 

9.         Nothing in this Agreement shall obligate the Disclosing Party to
provide any specific information that it otherwise desires to withhold.

 

10.       Recipient agrees to fully comply with all laws and regulations with
regard to the Confidential and Proprietary Information transmitted hereunder.

 

11.       Recipient shall not, at any time file, cause or authorize the filing
of any patent application in any country in respect of any invention derived
from the Confidential and Proprietary Information supplied hereunder.

 

12.       Recipient shall indemnify and hold the Disclosing Party harmless from
and against all losses, liabilities, costs and expenses (including reasonable
attorneys’ fees) arising out of or related to any disclosure of Confidential and
Proprietary Information by Recipient in violation of this Agreement.

 

13.       Recipient shall not assign this Agreement. This Agreement shall be
binding upon the Recipient and its successors and shall benefit and be
enforceable by the Disclosing Party, Westinghouse or Stone & Webster and each of
their respective successors and assigns.

 

14.       If any of the terms of this Agreement are violated by Recipient, the
Disclosing Party, Westinghouse or Stone & Webster shall be entitled to an
injunction to be issued by any court of competent jurisdiction, enjoining and
restraining the Recipient, as well as damages and any costs of collection,
including but not limited to attorneys’ and other professionals’ fees and
related charges and interest.

 

15.       If any provision of this Agreement is held invalid in any respect, it
shall not affect the validity of any other provision of this Agreement. If any
provision of this Agreement is held to be unreasonable as to the time, scope or
otherwise, it shall be construed by limiting and reducing it so as to be
enforceable under then applicable law.

 

16.       This Agreement shall be governed in accordance with the laws of the
State of New York without giving effect to any choice of law, provision, or rule
(whether of New York or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than New York.

 

 

Page 3 of 4

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereto set their respective signatures to
this Agreement.

 

DISCLOSING PARTY:

 

 

 

By:

Name:

Title:

Address:

 

 

 

RECIPIENT:

 

 

 

By:

Name:

Title:

Address:

 

 

 

Page 4 of 4

 



 

 

--------------------------------------------------------------------------------

 

EXHIBIT O-2

LIST OF INTELLECTUAL PROPERTY SUBJECT TO THIRD PARTY LICENSE TERMS

 

[***]

 

 

 

--------------------------------------------------------------------------------

EXHIBIT O-3-A

FORM OF CONFIDENTIALITY AGREEMENT

 

THIS CONFIDENTIALITY AGREEMENT (this “Agreement”) is made as of the ___ day of
_____________, 20__, by and between ___________________ [identify Owner or
Southern Nuclear] (the “Disclosing Party”) and ________________ (the
“Recipient”).

 

WHEREAS, the Disclosing Party is a party to the Engineering, Procurement and
Construction Agreement, dated as of ___________, 200_, by and among Georgia
Power Company (“GPC”), for itself and as agent for Oglethorpe Power Corporation
(An Electric Membership Corporation) (“OPC”), the Municipal Electric Authority
Of Georgia (“MEAG”), and the City Of Dalton, Georgia (“Dalton”), acting by and
through its Board of Water, Light and Sinking Fund Commissioners (each of GPC,
OPC, MEAG and Dalton being an “Owner”) and a consortium consisting of
Westinghouse Electric Company LLC (“Westinghouse”), Stone & Webster, Inc. (the
"EPC Contract");

 

WHEREAS, the Disclosing Party has been provided with certain Confidential and
Proprietary Information (as defined in the EPC Contract) of Westinghouse and/or
Stone & Webster, which the Disclosing Party desires to disclose to the Recipient
in connection with the licensing, procurement or construction of the Additional
Units at the Vogtle Electric Generating Plant located near Waynesboro, Burke
County, Georgia (as defined in the EPC Contract);

 

WHEREAS, under the terms of the EPC Contract, the Disclosing Party and the
Recipient are required to enter into this Agreement as a condition to disclosure
of such Confidential and Proprietary Information to the Recipient;

 

NOW THEREFORE, for and in consideration of the premises and the mutual promises
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.         Recipient acknowledges that it has reviewed and is familiar with the
terms and conditions of Article 19 of the EPC Contract, including, without
limitation, Exhibit O-3-C to such agreement. Capitalized terms used and not
otherwise defined in this Agreement shall have the respective meanings given
such terms in the EPC Contract.

 

2.         Recipient shall maintain the confidentiality of all Confidential and
Proprietary Information disclosed to it hereunder, and shall not use such
Confidential and Proprietary Information for any purpose other than the
licensing, procurement, construction or development of the Units (“the
Purpose”).

 

3.         Recipient acknowledges that, in addition to any requirements of this
Agreement, and except as provided in the EPC Contract with respect to attorneys
of an Owner or Southern Nuclear, disclosure to it of Confidential and
Proprietary Information shall not be made other than in accordance with the
procedures set forth in Exhibit O-3-C to the EPC Contract and it agrees to
comply with such procedures.

 

--------------------------------------------------------------------------------

 

4.         Upon the written request of the Disclosing Party, the Confidential
and Proprietary Information provided hereunder and any such copies or excerpts
thereof shall be returned to the Disclosing Party, or, at the sole option and
request of the Disclosing Party, Recipient shall destroy such information and
any such copies and/or excerpts and certify in writing to the Disclosing Party
that such information has in fact been destroyed.             

 

5.         Nothing herein shall apply to any information which is excluded from
the definition of Confidential and Proprietary Information as provided in the
EPC Contract.

 

6.         It is mutually understood that nothing herein shall be construed as
granting or implying any right under any letters patent, or to use any
Confidential and Proprietary Information claimed therein, or as permitting
Recipient to unfairly obtain the right to use Confidential and Proprietary
Information which becomes publicly known through an improper act or omission on
its part.

 

7.         The Disclosing Party, Westinghouse and Stone & Webster make no
warranty or representation whatsoever as to the sufficiency or accuracy of the
Confidential and Proprietary Information provided hereunder, the ability of
Recipient to use the Confidential Information for its intended purpose, or as to
the result to be obtained therefrom.

 

8.         Neither the Disclosing Party, Westinghouse, Stone & Webster, nor
their suppliers or subcontractors of any tier shall be liable with respect to or
resulting from the use (or the results of such use) or misuse of any
Confidential and Proprietary Information furnished hereunder.

 

9.         Nothing in this Agreement shall obligate the Disclosing Party to
provide any specific information that it otherwise desires to withhold.

 

10.       Recipient agrees to fully comply with all laws and regulations with
regard to the Confidential and Proprietary Information transmitted hereunder.

 

11.       Recipient, to the extent permitted by law, shall indemnify and hold
the Disclosing Party harmless from and against all losses, liabilities, costs
and expenses (including reasonable attorneys’ fees) arising out of or related to
any disclosure of Confidential and Proprietary Information by Recipient in
violation of this Agreement.

 

12.       Recipient shall not assign this Agreement.

 

13.       Westinghouse and Stone & Webster are third party beneficiaries of this
Agreement and shall have the right to enforce this Agreement directly against
Recipient.

 

14.       Disclosure of any Confidential and Proprietary Information to third
parties in violation of this Agreement may cause the Disclosing Party to suffer
irreparable harm for which there is not adequate legal remedy. Each Party
acknowledges that, in such an event, immediate injunctive relief upon good cause
found is an appropriate remedy. No Party shall be liable for any consequential,
indirect, incidental, special or punitive damages arising from a disclosure in
violation of this Agreement, including, without limitation, loss of profits or
revenues, whether

 



 

-2-

 

 

--------------------------------------------------------------------------------

arising in contract or agreement, tort (including, without limitation, fraud,
negligence, strict liability or breach of fiduciary duty), or under any other
legal or equitable theory of law.

 

15.       This Agreement shall be governed in accordance with the laws of the
State of New York without giving effect to any choice of law, provision, or rule
(whether of New York or any other

jurisdiction) that would cause the application of the laws of any jurisdiction
other than New York.

 

IN WITNESS WHEREOF, the parties have hereto set their respective signatures to
this Agreement.

 

 

DISCLOSING PARTY:

____________________________________

 

By:

Name:

Title:

Address:

 

 

 

 

 

RECIPIENT:

____________________________________

 

By:

Name:

Title:

Address:

 

 



 

-3-

 

 

 

--------------------------------------------------------------------------------

EXHIBIT O-3-B

FORM OF ACKNOWLEDGEMENT

 

Confidentiality Acknowledgement

 

In accordance with the provisions of that certain Engineering, Procurement and
Construction Agreement dated as of __________, 2008 (the “Agreement”), by and
between GEORGIA POWER COMPANY, acting for itself and as agent for OGLETHORPE
POWER CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION), MUNICIPAL ELECTRIC
AUTHORITY OF GEORGIA and THE CITY OF DALTON, GEORGIA, acting by and through its
Board of Water, Light and Sinking Fund Commissioners (collectively, "Owners"),
and a consortium consisting of WESTINGHOUSE ELECTRIC COMPANY LLC,
(“Westinghouse”), and STONE & WEBSTER, INC. a Louisiana corporation having a
place of business in Charlotte, North Carolina (“Stone & Webster”) (Westinghouse
and Stone & Webster, the "Contractor") the undersigned hereby acknowledges to
[insert name of Owner, Southern Nuclear, municipal participant of MEAG or
cooperative member of OPC, as the case may be] (the “Receiving Party”) as
follows:

 

(i)        The Receiving Party has received or will be receiving certain
Confidential and Proprietary Information as defined in the Agreement, which the
Receiving Party desires to disclose to the undersigned in order to carry out the
Purpose (as defined in the Agreement);

 

(ii)       The undersigned has read and understands the restrictions and
limitations on the use and disclosure of Confidential and Proprietary
Information as set forth in the Agreement, a copy of which restrictions and
limitations have been provided to it, and agrees to abide by such restrictions
and limitations, including, without limitation, the procedures set forth in
Attachment 1 hereto; [Note: if the recipient is not a recipient of the full
Agreement, then the provisions of Section 19.7 should be excerpted and provided
to it.]

 

(iii)      The undersigned will maintain the confidentiality of all Confidential
and Proprietary Information disclosed to the undersigned in accordance with the
Agreement, which obligation continues following termination of the undersigned’s
employment or other association with the Receiving Party;

 

(iv)      Without limiting the generality of the foregoing Clause (iii), the
undersigned agrees that he or she will not leave Confidential and Proprietary
Information unattended, or discuss Confidential and Proprietary Information in
hallways, elevators or other places, in each case, where persons not permitted
to have access to such information might be able to see such information or
overhear the discussion.

 

 

DULY EXECUTED, as of the ____ day of ____________, _______.

 

 

______________________________________________

Signature

 

______________________________________________

Name typed or printed

 

______________________________________________

([Position with the Receiving Party])

 

 

--------------------------------------------------------------------------------

Attachment 1

 

PROCEDURES FOR DISCLOSURE TO RELATED PARTY RECIPIENTS

 

 

1.

Each Related Party Recipient receiving Confidential and Proprietary Information
prior to receipt of such information (whether in oral or written form), shall
have received a copy of these procedures and shall be required to sign an
agreement substantially in the form attached as Exhibit O-3-A to the Agreement
stating that it agrees to comply with these procedures.

 

 

2.

All Confidential and Proprietary Information shall be prominently marked as
“Confidential Trade Secret Information—Subject to Restricted Procedures” on each
page thereof or if orally disclosed shall be identified at the time of
disclosure as highly confidential trade secret information and subject to these
procedures. Confidential and Proprietary Information may not be distributed
electronically (but may be viewed electronically in an electronic data room
established in accordance with the procedures in paragraph 5 below) and may only
be disclosed and maintained in written or hard copy form in accordance with the
procedures described below. Portions of summaries, power point presentations,
reports or other documentation containing Confidential and Proprietary
Information inclusive of specific price information or other specific terms
included in either Agreement or Price Book, whether in draft or final form,
shall be subject to the same procedures.

 

 

3.

Confidential and Proprietary Information shall be disclosed only for the
purposes permitted under Section 19.7 of the Confidentiality Agreement, and only
to the minimum number of persons that need to have access to such information
for such purpose. Where feasible, a redacted or edited version of such
information shall be used. For example, whereas a consultant for a city may need
to review detailed pricing information, it may be feasible to provide the City
Council and its staff summaries of the conclusions reached by the consultant
without the underlying details.

 

 

4.

Copies of the Agreement and Price Book, whether in draft or final form (the
“Highly Confidential Information”), provided to the Owners and Southern Nuclear
shall not be distributed in any form to any Related Party Recipient other than
attorneys of the Owners and Southern Nuclear. In the event that a Related Party
Recipient, other than the attorneys of the Owners and Southern Nuclear, to whom
Confidential and Proprietary Information is permitted to be disclosed requests
access to Highly Confidential Information, such Related Party Recipient shall be
permitted to review the Highly Confidential Information only at the offices of
an Owner or Southern Nuclear or of one of their attorneys. A log shall be kept
of the name of the Related Party Recipient, the name of the staff person(s), the
specific documents reviewed and the dates and times of access to the
documentation. The Related Party Recipient shall not be permitted to make copies
of the Highly Confidential Information or to remove the Highly Confidential
Information from the room. No computers, cameras, cell phones with camera
functions or copying machines shall be permitted in the data room. Highly
Confidential Information will not be provided or shown to potential lenders or
rating agencies.

 

 

5.

Confidential and Proprietary Information other than Highly Confidential
Information may be accessed by a Related Party Recipient through an electronic
data room maintained by an Owner or Southern Nuclear. The electronic data room
shall require the following procedures at a minimum:

 

--------------------------------------------------------------------------------

 

 

a.

the use of passwords individually assigned only to persons that have signed an
acknowledgment form substantially in the form of Exhibit O-3-B to the Agreement;

 

b.

the maintenance of an electronic log of each person receiving a password;

 

c.

each person receiving a password shall be informed that it cannot be distributed
to others; and

 

d.

the electronic data room site shall be closed after each use and/or a session
timeout shall be used.

 

 

6.

All Confidential and Proprietary Information shall be maintained during
non-business hours in a locked file cabinet or locked room, and during business
hours shall not be left unattended, e.g., placed openly on a desk or table where
persons not permitted to have access to such information might be able to view
it. Confidential and Proprietary Information shall not be discussed in hallways
or elevators or other places where persons not permitted to have access to such
information might be able to overhear the discussion.

 

 

7.

In the event that any public meetings are required to discuss the participation
of any Recipient entity in the ownership or lease of the Facility or the
purchase of power from the Facility, Confidential and Proprietary Information
shall be discussed only in executive session or other session in which the
public is barred from participation, to the extent permitted by law.

 

 

8.

Each Related Party Recipient that is a public entity or that is subject to the
Georgia Open Records Act or other similar state or local laws, rules,
regulations or ordinances shall take all actions permitted to be taken by law to
protect the confidential and proprietary nature of Confidential and Proprietary
Information. If a Related Party Recipient is required by law or an order of a
Government Authority to disclose any Confidential and Proprietary Information,
it shall promptly notify the respective Owner or Southern Nuclear, as the case
may be, and shall seek a protective order or similar protection for such
Confidential and Proprietary Information. If, in the opinion of its legal
counsel and in the absence of a protective order or waiver, the Related Party
Recipient is legally compelled to disclose Confidential and Proprietary
Information, such person will disclose only the minimum amount of such
information as, in the opinion of its legal counsel, is legally required.

 

 



 

-2-

 

 

 

--------------------------------------------------------------------------------

EXHIBIT O-3-C

PROCEDURES FOR DISCLOSURE TO RELATED PARTY RECIPIENTS

 

 

1.

Each Related Party Recipient receiving Confidential and Proprietary Information
prior to receipt of such information (whether in oral or written form), shall
have received a copy of these procedures and shall be required to sign an
agreement substantially in the form attached as Exhibit O-3-A to the Agreement
stating that it agrees to comply with these procedures.

 

 

2.

All Confidential and Proprietary Information shall be prominently marked as
“Confidential Trade Secret Information—Subject to Restricted Procedures” on each
page thereof or if orally disclosed shall be identified at the time of
disclosure as highly confidential trade secret information and subject to these
procedures. Confidential and Proprietary Information may not be distributed
electronically (but may be viewed electronically in an electronic data room
established in accordance with the procedures in paragraph 5 below) and may only
be disclosed and maintained in written or hard copy form in accordance with the
procedures described below. Portions of summaries, power point presentations,
reports or other documentation containing Confidential and Proprietary
Information inclusive of specific price information or other specific terms
included in either Agreement or Price Book, whether in draft or final form,
shall be subject to the same procedures.

 

 

3.

Confidential and Proprietary Information shall be disclosed only for the
purposes permitted under Section 19.7 of the Confidentiality Agreement, and only
to the minimum number of persons that need to have access to such information
for such purpose. Where feasible, a redacted or edited version of such
information shall be used. For example, whereas a consultant for a city may need
to review detailed pricing information, it may be feasible to provide the City
Council and its staff summaries of the conclusions reached by the consultant
without the underlying details.

 

 

4.

Copies of the Agreement and Price Book, whether in draft or final form (the
“Highly Confidential Information”), provided to the Owners and Southern Nuclear
shall not be distributed in any form to any Related Party Recipient other than
attorneys of the Owners and Southern Nuclear. In the event that a Related Party
Recipient, other than the attorneys of the Owners and Southern Nuclear, to whom
Confidential and Proprietary Information is permitted to be disclosed requests
access to Highly Confidential Information, such Related Party Recipient shall be
permitted to review the Highly Confidential Information only at the offices of
an Owner or Southern Nuclear or of one of their attorneys. A log shall be kept
of the name of the Related Party Recipient, the name of the staff person(s), the
specific documents reviewed and the dates and times of access to the
documentation. The Related Party Recipient shall not be permitted to make copies
of the Highly Confidential Information or to remove the Highly Confidential
Information from the room. No computers, cameras, cell phones with camera
functions or copying machines shall be permitted in the data room. Highly
Confidential Information will not be provided or shown to potential lenders or
rating agencies.

 

--------------------------------------------------------------------------------

 

 

5.

Confidential and Proprietary Information other than Highly Confidential
Information may be accessed by a Related Party Recipient through an electronic
data room maintained by an Owner or Southern Nuclear. The electronic data room
shall require the following procedures at a minimum:

 

 

a.

the use of passwords individually assigned only to persons that have signed an
acknowledgment form substantially in the form of Exhibit O-3-B to the Agreement;

 

b.

the maintenance of an electronic log of each person receiving a password;

 

c.

each person receiving a password shall be informed that it cannot be distributed
to others; and

 

d.

the electronic data room site shall be closed after each use and/or a session
timeout shall be used.

 

 

6.

All Confidential and Proprietary Information shall be maintained during
non-business hours in a locked file cabinet or locked room, and during business
hours shall not be left unattended, e.g., placed openly on a desk or table where
persons not permitted to have access to such information might be able to view
it. Confidential and Proprietary Information shall not be discussed in hallways
or elevators or other places where persons not permitted to have access to such
information might be able to overhear the discussion.

 

 

7.

In the event that any public meetings are required to discuss the participation
of any Recipient entity in the ownership or lease of the Facility or the
purchase of power from the Facility, Confidential and Proprietary Information
shall be discussed only in executive session or other session in which the
public is barred from participation, to the extent permitted by law.

 

 

8.

Each Related Party Recipient that is a public entity or that is subject to the
Georgia Open Records Act or other similar state or local laws, rules,
regulations or ordinances shall take all actions permitted to be taken by law to
protect the confidential and proprietary nature of Confidential and Proprietary
Information. If a Related Party Recipient is required by law or an order of a
Government Authority to disclose any Confidential and Proprietary Information,
it shall promptly notify the respective Owner or Southern Nuclear, as the case
may be, and shall seek a protective order or similar protection for such
Confidential and Proprietary Information. If, in the opinion of its legal
counsel and in the absence of a protective order or waiver, the Related Party
Recipient is legally compelled to disclose Confidential and Proprietary
Information, such person will disclose only the minimum amount of such
information as, in the opinion of its legal counsel, is legally required.

 

 

 



 

-2-

 

 

 

--------------------------------------------------------------------------------

EXHIBIT P-1

MAJOR VENDORS

 

[***]

 

--------------------------------------------------------------------------------

EXHIBIT P-2

SUBCONTRACTORS

 

[***]

 

 

--------------------------------------------------------------------------------

EXHIBIT Q

Equipment with Owner-Designated Witness and Hold Points

 

 

Potential Components to be Supplied

Supplier

Steam Generators

TBD

Reactor Vessel

TBD

Reactor Vessel Head

TBD

Main Turbine and Generator

Toshiba

Pressurizer

TBD

Reactor Coolant Pumps

TBD

Control Rod Drive Mechanisms

TBD

Reactor Coolant Piping

TBD

Core Makeup Tanks

TBD



 

 

--------------------------------------------------------------------------------

EXHIBIT R

SITE CONDITION INFORMATION

 

[***]

 

 

--------------------------------------------------------------------------------

EXHIBIT S

FORM OF LIEN WAIVERS AND RELEASES

INTERIM PAYMENT REPRESENTATIONS AND LIEN WAIVER

 

By executing and submitting its interim payment application and the lien waiver
below, in consideration for the payment described in the lien waiver below, and
for the purpose of inducing Owners to make this interim payment, the Contractor
for itself, its Subcontractors, and the Personnel of any of them, does hereby
represent and warrant as follows effective upon receipt of the subject payment:

 

1.

All Parties Paid. It has been paid amounts owed pursuant to the terms of the
Engineering, Procurement and Construction Agreement between Owners and
Contractor for Units 3 & 4 at the Vogtle Site in Georgia, dated as of
_____________, 200_ (the "Agreement") for the materials, equipment, services and
or labor furnished to the Facility through the effective date of the preceding
interim lien waiver and for the portion of the Work covered by the invoice dated
_____________, 200_, except for (a) retained funds withheld by Owner pursuant to
Article 8 of the Agreement, (b) disputed amounts specifically identified herein
below, or (c) amounts claimed for pending Changes specifically identified below,
and that the parties supplying labor or materials under contract to the
Contractor in connection with the Facility have been paid, or will be paid
promptly from the proceeds of this progress payment pursuant to the terms of the
respective agreements with the Contractor (except to the extent of payments that
Contractor has the right (or in good faith believes it has the right) to
withhold or are in dispute under such agreements), for labor, services,
equipment or materials furnished with relation to the Facility.

 

Disputed Amounts Excepted from the Lien Release and Lien Waiver:

 

__________________________________________________________________________

__________________________________________________________________________

 

Pending Changes Excepted from the Lien Release and Lien Waiver:

 

__________________________________________________________________________

__________________________________________________________________________

 

2.

Waiver Of Lien Claims. It waives and releases any and all lien claims for
nonpayment for the Work for which payment is owed and is being made against the
Owners, any construction lender, and their respective directors, officers,
principals, partners, employees, agents, subsidiaries, parent and related firms,
successors and assigns, to the effective date of the interim lien waiver below,
with the exception of (a) claims for retained funds withheld by Owner pursuant
to Article 8 of the Agreement, (b) disputed amounts specifically identified
above, and (c) amounts claimed for pending Changes specifically identified
above.

 

3.

Representations. Contractor represents that insurance coverages required to be
maintained by Contractor remain in effect and unchanged, that Contractor has not
received notice nor does it have actual knowledge of any event or circumstance
that would void or diminish the warranty provided by Contractor under the
Agreement or by a Vendor or Subcontractor under a Subcontract and that
Contractor has secured from its Major Vendors and Major Subcontractors with
Subcontracts in excess of One Million Dollars ($1,000,000) written waivers of
lien rights, on forms that conform to the State of Georgia’s statutory
requirements, with respect to services, labor, materials or equipment supplied
through the effective date of the preceding interim lien waiver from such
Vendors and Subcontractors for which proper and acceptable invoices through the
effective date of the preceding interim lien waiver have been received and
processed. Contractor will make available to Owner copies of such waivers of
lien rights for Owners’ review.

 

4.

Authorization. It warrants that it is the sole owner of the lien claims released
herein, that it has not sold, assigned or conveyed such lien claims to any other
party, and that the individual whose signature appears below has personal
knowledge of these matters and is fully authorized and qualified to make these
representations on behalf of the Contractor.

 

5.

Scope Of Lien Release. The representations and lien release contained herein are
independent covenants and operate, and are effective with respect to, labor,
services, materials or equipment provided by or through the Contractor, under
any

 

--------------------------------------------------------------------------------

agreement, whether oral or written, whether extra or additional to any such
agreement, and with respect to the Facility, the Property, or the Agreement.

__________________________________________________________________________________________________

INTERIM LIEN WAIVER AND LIEN RELEASE UPON PAYMENT FORM

STATE OF _____________________________

COUNTY OF ___________________________

 

The undersigned Contractor has been employed by __________________(“Owners”) to
furnish
__________________________________________________________________________________________________
(describe materials and/or labor) for the construction of improvements known as
____________ _________________________________ (the “Facility”) which is located
in _____________________________, County of _______________________________,
State of __________________________________, and is owned by Owners and more
particularly described as follows (the “Property”):

 

The Property upon which the improvements were made is more fully described in
Exhibit “A.”

 

Upon receipt of the sum of $__________________, the Contractor waives and
releases any liens or claims of liens it has upon the foregoing described
property with respect to the portion of the Work covered by, and amounts owed
under, the Contractor’s invoice dated ____________, 200__, and through the date
of _____________, 20____, and excepting those rights and liens that the
Contractor might have in any retained amounts or with respect to amounts
specifically identified above and excepted from this waiver, on account of
labor, equipment, and materials furnished by the undersigned to or on account of
said Agreement for said Facility or premises.

 

Given under hand and seal this _______ day of ____________________________,
20___.

 

 

_______________________________________________________

(Contractor)

 

By: ___________________________________________________

 

 

Sworn to and subscribed before me

this _____________day of__________ 20 ______

 

_________________________________

Notary Public

My Commission Expires:

 

Witness

________________________________________________

________________________________________________________

Address

 

-2-

 



 

--------------------------------------------------------------------------------



FINAL PAYMENT REPRESENTATIONS AND LIEN WAIVER

 

By executing and submitting its payment application and the lien waiver below,
in consideration for and effective upon receipt of the final payment described
in the lien waiver below, and for the purpose of inducing Owners to make final
payment, the Contractor, for itself, its Subcontractors and the Personnel of any
of them does hereby represent and warrant as follows:

 

1.

All Parties Paid. It has been paid in full amounts owed pursuant to the terms of
the Engineering, Procurement and Construction Agreement between Owners and
Contractor for Units 3 & 4 at the Vogtle Site in Georgia, dated as of
_____________, 200__ (the "Agreement") for the materials or labor furnished to
the Facility except for disputed amounts specifically identified and detailed
below, and that the parties supplying labor or materials under contract to the
Contractor in connection with the Facility have been paid in full for all labor,
services, equipment or materials ordered or supplied pursuant to the terms of
agreements with the Contractor (except to the extent of payments that Contractor
has the right (or in good faith believes it has the right) to withhold or are in
dispute under such agreements).

 

Disputed Claim Amounts Specifically Excepted from the Representation and Lien
Waiver:

 

__________________________________________________________________________

__________________________________________________________________________

 

2.

Waiver Of Lien Claims. It waives and releases any lien claims for non-payment of
Work performed, and for which payment is owed, against the Owners, any
construction lender, and their respective directors, officers, principals,
partners, employees, agents, subsidiaries, parent and related firms, successors
and assigns, arising out of or pertaining in any manner to the Agreement, the
property described below, or the Facility except to the extent disputed amounts
are detailed and specifically identified above.

 

3.

Representations. Contractor represents that Contractor has not received notice
nor does it have actual knowledge of any event or circumstance that would void
the warranty provided by Contractor under the Agreement or by a Vendor or
Subcontractor under a Subcontract and that Contractor has secured from its Major
Vendors and Major Subcontractors with Subcontracts in excess of One Million
Dollars ($1,000,000) waivers of lien rights with respect to services, labor,
materials or equipment supplied to or for the benefit of the Facility.

 

4.

Authorization. It warrants that it is the sole owner of the lien claims released
herein, that it has not sold, assigned or conveyed such lien claims to any other
party, and that the individual whose signature appears below has personal
knowledge of these matters and is fully authorized and qualified to make these
representations on behalf of the Contractor.

 

5.

Scope Of Lien Release. The representations and lien release contained herein are
independent covenants and operate, and are effective with respect to, labor,
services, materials or equipment provided by or through the Contractor, under
any agreement, whether oral or written, whether extra or additional to any such
agreement, and with respect to the Facility, the Property, or the Agreement.

 

LIEN WAIVER AND LIEN RELEASE UPON FINAL PAYMENT

 

STATE OF ______________________

COUNTY OF _____________________

 

The undersigned Contractor has been employed by
______________________________________________________________

____________________ (“Owners”) to furnish
                                                              (describe
materials and/or labor) for the construction of improvements known
as                                          
                                         (the “Facility”) which is located in
the City of __________________, County of , State of  

 

, and is owned by Owners and more particularly described as follows (the
“Property”):

 

 

If a legal description is available, the Property upon which the improvements
were made will be more fully described in Exhibit “A.”

 

-3-

 



 

--------------------------------------------------------------------------------

 

Upon receipt of the sum of $                , the undersigned waives and
releases any liens or claims of liens it has upon the foregoing described
property in connection with any Work performed with respect to Unit [__], and
all amounts owed under said Agreement, excepting those rights and liens that the
Contractor might have with respect to amounts specifically identified above and
excepted from this waiver, on account of labor, equipment, and materials
furnished by the undersigned to or on account of said Agreement for said
Facility or premises.

 

 

Given under hand and seal this __________ day of ____________________, 20_____.

 

 

 

 

__________________________________________________

(Contractor)

 

By: _______________________________________________

 

 

 

 

Sworn to and subscribed before me

this ____________ day of __________, 20____.

 

_______________________________

Notary Public

My Commission Expires:

 

Witness

________________________________________________

________________________________________________________

Address

 

NOTICE: THIS DOCUMENT WAIVES RIGHTS UNCONDITIONALLY AND STATES THAT YOU HAVE
BEEN PAID FOR GIVING UP THOSE RIGHTS. THIS DOCUMENT IS ENFORCEABLE AGAINST YOU
IF YOU SIGN IT, EVEN IF YOU HAVE NOT BEEN PAID. IF YOU HAVE NOT YET BEEN PAID,
USE A CONDITIONAL RELEASE FORM.

 

 

-4-

 



 

 

--------------------------------------------------------------------------------

EXHIBIT T

EXTENDED EQUIPMENT WARRANTY PERIODS

 

[***]

 

 

--------------------------------------------------------------------------------

EXHIBIT U

FORM OF LETTER OF CREDIT

_______ 20__

 

 

[Name and Address

of Beneficiary]

 

Dear Sirs:

 

We hereby establish in your favor, for the account of [NAME OF ACCOUNT PARTY]
(“Account Party”), with respect to that certain Engineering, Procurement and
Construction Agreement for Units 3 & 4 at the Vogtle Site, dated as of
_____________ 20__ between Account Party and you (“Beneficiary”) including
without limitation the Exhibits attached thereto and any such Exhibit forms that
have been executed by either of the Account Party and/or the Beneficiary (the
“Agreement”), our irrevocable standby letter of credit no. ______ (the “Standby
Letter of Credit”) whereby we hereby irrevocably authorize you to draw on us, in
accordance with the terms and conditions hereinafter set forth, an amount not to
exceed ___________________________ United States Dollars (U.S. $______).

Funds against this Standby Letter of Credit are available to you against your
written demand(s) for payment delivered to us, referring thereon to the number
and date of this Standby Letter of Credit, accompanied by a written and
completed certificate executed by you in the form attached as Annex 1 hereto,
with appropriate insertions. Multiple, partial demands may be made hereunder.
Such available funds shall not directly or indirectly constitute funds or
collateral deposited with or for the bank account by the Account Party, or
pledged with or for the bank’s account by the Account Party.

Delivery of such demands and such certificates shall be made on any day which is
a business day for us at or prior to 5:00 p.m. (Atlanta time) at our office
located at _____________ or at any other office in the United States of America
which may be designated by us in a written notice delivered to you. If such
demand and such certificate are received at either such office, all in strict
conformity with the terms and conditions of this Standby Letter of Credit, on or
prior to the expiration date hereof, we hereby agree with you that we will duly
honor the same within three (3) business days of such presentation.
Notwithstanding the foregoing, Beneficiary may demand payment under this Standby
Letter of Credit by telecopy or e-mail when promptly confirmed by written
demand; however, actual disbursement of funds pursuant to a demand presented by
telecopy or e-mail shall not occur until we are presented with the original
Standby Letter of Credit.

This Standby Letter of Credit is effective immediately and expires at 5:00 p.m.
(Atlanta time) on _______, 20__. It is a condition of this Standby Letter of
Credit that it will be

 

1

 



 

--------------------------------------------------------------------------------

deemed automatically extended for successive periods of one year each from the
present or any future expiration date under the immediately preceding sentence
(but in no event later than _______, 20__), unless we notify you, in writing, by
certified or registered mail at your respective addresses, not less than ninety
(90) days prior to any such date, that we have elected not to extend such
expiration date for such additional period.

We hereby undertake that we will not modify, revoke or terminate this Standby
Letter of Credit without your written consent. Except as stated herein, payment
of demands made under this Standby Letter of Credit is not subject to any
condition or qualification. This Standby Letter of Credit sets forth in full the
terms of our undertaking, and such undertaking shall not be modified, annulled
or amplified by reference to any other document, instrument or agreement
referred to herein or in which the Standby Letter of Credit is referred or to
which the Standby Letter of Credit relates, and any such reference shall not be
deemed to incorporate herein by reference any document, instrument or agreement.
Our obligations hereunder are primary obligations that shall not be affected by
the performance or non-performance by Account Party of any obligations under any
loan agreement or under any agreement between Account Party and you or between
Account Party and us or between Account Party and its agents.

We hereby waive any right to set off and apply any and all deposits (general or
special, time or demand, provisional or final) or collateral at any time held
and other indebtedness at any time owing by us to or for the credit of or the
account of Account Party against any and all of the obligations of Account Party
now or hereafter existing to reimburse us for our disbursements under this
Standby Letter of Credit; provided, however, that each such right shall be
reinstated if it is determined that such right would not lead to our being
released, prevented or restrained from or delayed in, honoring any demand for
payment made in accordance with this Standby Letter of Credit. The foregoing
waiver is intended to defeat any possible claim that honor of this Standby
Letter of Credit, or of any demand for payment made hereunder, may constitute a
preferential transfer of the bankrupt account party’s property securing our
right of reimbursement. Nothing herein shall be construed to support the
validity of any such claim, to support any delay in our obligation to honor this
Standby Letter of Credit or to detract from the independence of our obligation
to honor this Standby Letter of Credit at the times and in accordance with the
terms stated and incorporated by reference herein.

This Standby Letter of Credit is transferable in its entirety (but not in part).
Each letter of credit issued upon any such transfer and assignment may be
successively transferred and assigned. Transfer of this Standby Letter of Credit
to any transferee shall be effected by the presentation to us of this Standby
Letter of Credit accompanied by a certificate in the form attached as Annex 2
hereto, with appropriate insertions. Upon such presentation we shall forthwith
issue an irrevocable letter of credit to such transferee with provisions therein
consistent with this Standby Letter of Credit.

To the extent not contrary to the express terms hereof, this Standby Letter of
Credit shall be governed by the ISP98, International Chamber of Commerce
Publication No. 590 (herein referred to as the “ISP98”). This Standby Letter of
Credit shall be deemed to be a contract made under the laws of the State of
Georgia and shall, as to matters not governed by the ISP98, be governed by and
construed in accordance with the laws of the State of Georgia.

 

2

 



 

--------------------------------------------------------------------------------

Yours very truly,

 

 

[ISSUING BANK]

 

3

 



 

--------------------------------------------------------------------------------

ANNEX 1

CERTIFICATE

Re:

That certain Engineering, Procurement and Construction Agreement for Units 3 & 4
at the Vogtle Site, dated as of _____________ 20__ between [Name of Account
Party] (“Account Party”) and [Name of Beneficiary] (“Beneficiary”) including
without limitation the Exhibits attached thereto and any such Exhibit forms that
have been executed by either of the Account Party and/or the Beneficiary (the
“Agreement”).

The undersigned, each a duly authorized officer of Beneficiary hereby certify to
[ISSUING BANK] (the “Bank”) with reference to irrevocable standby letter of
credit no. __ (the “Standby Letter of Credit”), issued by the Bank for the
account of Account Party in favor of Beneficiary that:

 

(1)

(Insert one of the following, as applicable)

Pursuant to the provisions of the Agreement, an event has occurred under the
Agreement that entitles Beneficiary to demand payment under the Standby Letter
of Credit in the amount of the demand accompanying this certificate (an example
of such an event includes, without limitation, an event of default described in
the Agreement). The undersigned certifies that Beneficiary has at least thirty
(30) days prior to the date of this certificate provided the Account Party with
a written notice of the intent to demand payment under the Standby Letter of
Credit.

or

Beneficiary has received written notice from the Bank in accordance with the
terms of the Standby Letter of Credit that the Bank has elected not to extend
the expiration date of the Standby Letter of Credit for an additional period
past its then-expiration date, and the Account Party has failed to deliver a
substitute letter of credit in accordance with the terms of the Agreement.

(2)       The undersigned are each a duly elected and incumbent officer of
Beneficiary and are authorized to execute and deliver this certificate and to
draw upon the Standby Letter of Credit.

IN WITNESS WHEREOF, the undersigned have executed and delivered this Certificate
as of this ____ day of _____,20_.

 

[BENEFICIARY]

 

 

By: ____________________________

 

Title:

 

By: ____________________________

 

Title:

 

4

 



 

--------------------------------------------------------------------------------

ANNEX 2

 

INSTRUCTION TO ASSIGN IN ENTIRETY

 

, 20

 

______________

 

__________

Re:

Irrevocable Standby Letter of Credit No.

 

Gentlemen:

 

For value received, the undersigned beneficiary hereby irrevocably assigns to:

 

(Name of Assignee)

 

(Address)

 

all rights of the undersigned beneficiary to draw under the above Standby Letter
of Credit in its entirety.

By this assignment, all rights of the undersigned beneficiary in such Standby
Letter of Credit are transferred to the assignee and the assignee shall
hereafter have the sole rights as beneficiary thereof.

The Standby Letter of Credit is returned herewith and in accordance therewith we
ask you to issue a new irrevocable Standby Letter of Credit in favor of the
assignee with provisions consistent with the Standby Letter of Credit.

Very truly yours

[Beneficiary]

 

By: ___________________________

 

Title:

 

 

By: ___________________________

 

Title:

 

 

5

 



 

 

--------------------------------------------------------------------------------

 

EXHIBIT V-1

FORM OF TOSHIBA CORPORATION GUARANTY

 

THIS GUARANTY AGREEMENT (the “Guaranty”), dated and effective as of April __
2008, is made and entered into by TOSHIBA CORPORATION, a Japanese corporation
(the “Guarantor”) in favor of the GEORGIA POWER COMPANY, a Georgia corporation
(the “Beneficiary”), acting for itself and as agent for the OGLETHORPE POWER
CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION), an electric membership
corporation formed under the laws of the State of Georgia, the MUNICIPAL
ELECTRIC AUTHORITY OF GEORGIA, a public body corporate and politic and an
instrumentality of the State of Georgia, and THE CITY OF DALTON, GEORGIA, an
incorporated municipality in the State of Georgia acting by and through its
Board of Water, Light and Sinking Fund Commissioners. Individually, the
Guarantor and Beneficiary may be referred to as a “Party” and together the
“Parties.”

WHEREAS, Beneficiary, on the one hand, and WESTINGHOUSE ELECTRIC COMPANY LLC, a
Delaware limited liability company (the “Company”), a subsidiary of the
Guarantor, and STONE & WEBSTER, INC. a Louisiana corporation (“S&W”)
(collectively, "Contractor"), on the other hand, have entered into that certain
Engineering, Procurement and Construction Agreement for Units 3 & 4 at the
Vogtle Site, dated as of _____________, 20__, including without limitation the
Exhibits attached thereto and any such Exhibit forms that are executed by either
or both of the Contractor and the Beneficiary (the “Agreement”);

WHEREAS, [***];

WHEREAS, the Beneficiary has required, as an inducement to enter into the
Agreement, that Guarantor deliver to the Beneficiary this Guaranty or a letter
of credit in accordance with the Agreement;

WHEREAS, the Guarantor qualifies as a guarantor under the Agreement in that
Guarantor’s credit ratings meet or exceed the minimum credit ratings specified
in Section 17.4 of the Agreement; and

WHEREAS, the Guarantor will derive substantial direct and indirect benefit from
the transactions contemplated by the Agreement.

NOW, THEREFORE, for and in consideration of the foregoing premises, the mutual
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Guarantor agrees
as follows:

ARTICLE 1 - DEFINITIONS

1.1       Definitions. Unless otherwise defined in this Guaranty, capitalized
terms have the meanings specified or referred to in the Agreement.

 

1

 



 

--------------------------------------------------------------------------------

 

 

ARTICLE 2 - GUARANTY

2.1       Guaranty. Guarantor hereby unconditionally and irrevocably guarantees
to the Beneficiary and its successors and assigns, upon the terms and conditions
herein, [***] (the “Guaranteed Obligations”). If the Company fails to pay or
perform any Guaranteed Obligation, then Guarantor will immediately pay for such
obligation following written notice from the Beneficiary in accordance with this
Guaranty and subject to the terms and conditions provided herein.

2.2       Guaranty Absolute. (a) The Guarantor absolutely guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Agreement, regardless of any law or regulation now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Beneficiary with
respect thereto. This Guaranty constitutes a guarantee of payment and not of
collection. The obligations of the Guarantor hereunder are several from the
Company or any other person, and are primary obligations concerning which the
Guarantor is the principal obligor. The liability of Guarantor under this
Guaranty shall be direct and immediate and not conditional or contingent upon
the pursuit of any remedies against the Company or any other person, but subject
to Section 2.3(c), or against securities or liens available to the Beneficiary,
its successors or assigns. Notwithstanding anything to the contrary herein, as a
condition to enforcement of this Guaranty against Guarantor, Beneficiary shall
be required to show: (a) a copy of the written notice sent by Beneficiary to the
Company before making the claim under this Guaranty specifying the Company’s
default in payment and requesting the Company to remedy it; and (b) a letter
signed by Beneficiary’s authorized officer certifying that the Company has
failed to remedy the default within any applicable cure period set forth in the
Agreement. The liability of the Guarantor under this Guaranty shall, subject to
Section 2.3(c) and the immediately preceding sentence, be irrevocable, absolute
and unconditional irrespective of, and the Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of:

(i)        any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any other amendment,
modification or waiver of, or any consent to departure from, the terms of such
Guaranteed Obligations;

(ii)       any change, restructuring or termination of the corporate structure
or existence of the Company or any of its subsidiaries;

(iii)      any lack of validity or enforceability of the Agreement or any
agreement or instrument relating thereto;

(iv)      any failure of the Beneficiary to disclose to either the Contractor or
the Guarantor any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of either the
Company or any of its subsidiaries now or hereafter known to the Beneficiary
(the Guarantor waiving any duty on the part of the Beneficiary to disclose such
information);

 

2

 



 

--------------------------------------------------------------------------------

 

 

(v)       any failure of the Beneficiary to commence an action against the
Company, including without limitation the provisions of O.C.G.A. Section
10-7-24, as amended;

(vi)      any lack of due diligence by the Beneficiary in the collection or
protection of or realization upon any collateral securing the Guaranteed
Obligations; or

(vii)     any circumstance whatsoever or any act of the Beneficiary or any
existence of or reliance on any representation by the Beneficiary that might
otherwise constitute a legal or equitable defense available to, or a discharge
of, the Guarantor.

(b)       This Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by the Beneficiary or any other Person
upon the insolvency, bankruptcy, or reorganization of the Company, all as though
such payment had not been made. No action which the Beneficiary shall take or
fail to take in connection with the Guaranteed Obligations, or any security for
the payment or performance of any of the Guaranteed Obligations, nor any course
of dealing with the Company or any other person, shall release Guarantor’s
obligations hereunder, affect this Guaranty in any way, or afford Guarantor any
recourse against the Beneficiary.

(c)       In the case of an event of default under the Agreement which has not
been cured during any applicable cure period set forth in the Agreement, or with
regard to any of the Guaranteed Obligations, Guarantor hereby consents and
agrees that the Beneficiary shall have the right to enforce its rights, powers,
and remedies thereunder or hereunder or under any other instrument now or
hereafter evidencing, securing, or otherwise relating to the Guaranteed
Obligations, and apply any payments or credits received from the Company, the
Contractor or Guarantor or realized from any security, in any manner and in any
order as the Beneficiary, in its sole discretion, shall see fit, and all rights,
powers, and remedies available to the Beneficiary in such event shall be
nonexclusive and cumulative of all other rights, powers, and remedies provided
thereunder or hereunder or by law or in equity. If the Guaranteed Obligations
are partially paid by reason of the election of the Beneficiary, its successors
or assigns, to pursue any of the remedies available to the Beneficiary, or if
such indebtedness is otherwise partially paid, this Guaranty shall nevertheless
remain in full force and effect less any such amounts paid to the Beneficiary,
and Guarantor shall remain liable for the remaining balance of the Guaranteed
Obligations even though any rights which Guarantor may have against the Company
may be destroyed or diminished by the exercise of any such remedy.

2.3       Waivers and Acknowledgments. (a) Guarantor hereby waives promptness,
diligence, presentment, demand of payment, acceptance, notice of acceptance,
protest, notice of dishonor and any other notices with respect to any of the
Guaranteed Obligations and this Guaranty.

(b)       The Guarantor hereby unconditionally and irrevocably waives any right
to revoke this Guaranty and acknowledges that this Guaranty is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future. The provisions of this

 

3

 



 

--------------------------------------------------------------------------------

 

 

Guaranty shall extend and be applicable to all renewals, amendments, extensions,
consolidations, and modifications of the Agreement.

(c)       The Guarantor hereby unconditionally and irrevocably waives any
defense based on any right of set-off or counterclaim against or in respect of
the obligations of the Guarantor hereunder; provided, however, notwithstanding
any provision to the contrary herein, (i) the liability of Guarantor is subject
to the same limitations applicable to the Company’s obligations under the
Agreement, and (ii) Guarantor shall have the full benefit of, and reserves the
right to assert, any and all defenses, counterclaims, and setoff rights
available to the Company with respect to any obligations arising under the
Agreement, except for defenses arising out of bankruptcy, insolvency,
dissolution or liquidation of the Company.

2.4       Subrogation. Notwithstanding any payment or payments or performance
made by the Guarantor hereunder, the Guarantor hereby irrevocably waives any and
all rights of subrogation to the rights of the Beneficiary against the Company
and any and all rights of reimbursement, assignment, indemnification or implied
contract or any similar rights (including without limitation any statutory
rights of subrogation under Section 509 of the Bankruptcy Code, 11 U.S.C. § 509)
against the Company or against any other guarantor of all or any part of the
Guaranteed Obligations until such time as the Guaranteed Obligations have been
indefeasibly paid or performed in full. If, notwithstanding the foregoing, any
amount shall be paid to the Guarantor on account of such subrogation or similar
rights at any time when all of the Guaranteed Obligations shall not have been
indefeasibly paid in full, such amount shall be held by the Guarantor in trust
for the Beneficiary and shall be turned over to the Beneficiary in the exact
form received by the Guarantor, to be applied against the Guaranteed Obligations
in such order as the Beneficiary may determine in its sole discretion.

 

2.5       Payments Free and Clear.     (a) All payments under this Guaranty
shall be made in U.S. Dollars and without any deduction or withholding for or on
account of any tax imposed upon Beneficiary or the Guarantor unless such
deduction or withholding is required by any applicable law, as modified by the
practice of any relevant governmental revenue authority, then in effect. If the
Guarantor is so required to deduct or withhold, then the Guarantor will (i) pay
to the relevant authorities the full amount required to be deducted or withheld
(including the full amount of tax required to be deducted or withheld from any
additional amount paid by the Guarantor to the Beneficiary under this Section
2.5) promptly upon the earlier of determining that such deduction or withholding
is required or receiving notice that such an amount has been assessed against
the Beneficiary, and in any event before penalties attach thereto or interest
accrues thereon, (ii) promptly forward to the Beneficiary an official receipt
(or certified copy), or other documentation reasonably acceptable to the
Beneficiary, evidencing such payment to such authorities and, (iii) in addition
to the payment which the Beneficiary is otherwise entitled under this Guaranty,
if such withholding is on account of any tax imposed upon Guarantor, pay to the
Beneficiary such additional amount as is necessary to ensure that the net amount
actually received by the Beneficiary (free and clear of taxes assessed against
the Guarantor) will equal the full amount the Beneficiary would have received
had no such deduction or withholding been required.

 

4

 



 

--------------------------------------------------------------------------------

 

 

(b)       If (i) the Guarantor is required to make any deduction or withholding
on account of any tax from any payment made by it under this Guaranty, (ii) the
Guarantor does not make the deduction or withholding, and (iii) a liability for
or on account of the tax is therefore assessed directly against the Beneficiary,
the Guarantor shall pay to the Beneficiary, promptly after demand, the amount of
the liability (including any related liability for interest or penalties).

 

 

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

The Guarantor hereby represents and warrants as follows:

3.1    Organization. The Guarantor is a corporation duly organized, validly
existing and in good standing under the laws of Japan.

3.2    Authorization; No Conflict. The execution and delivery by the Guarantor
of this Guaranty, and the performance by the Guarantor of its obligations
hereunder (i) are within the Guarantor’s corporate powers, (ii) have been duly
authorized by all necessary corporate action, do not contravene its
organizational documents or any law or regulation applicable to or binding on
the Guarantor or any of its properties and (iv) do not require the consent or
approval of any person which has not already been obtained or the satisfaction
or waiver of any conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or waived.

3.3    Enforceability. This Guaranty constitutes the legal, valid and binding
obligation of the Guarantor enforceable against the Guarantor in accordance with
its terms, except to the extent that such enforceability may be limited by
applicable bankruptcy, insolvency, dissolution, reorganization, moratorium,
liquidation or other similar laws affecting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

3.4    No Bankruptcy Proceedings. There are no bankruptcy proceedings pending or
being contemplated by Guarantor or, to its knowledge, threatened against it.

3.5    No Legal Proceedings. There are no legal proceedings that would be
reasonably likely to materially adversely affect Guarantor’s ability to perform
this Guaranty.

ARTICLE 4 - MISCELLANEOUS

4.1    Continuing Guaranty; Assignment. This Guaranty is a continuing guaranty
and shall (i) remain in full force and effect until all of the Guaranty
Obligations have been satisfied, (ii) consistent with the terms hereof, apply to
all Guaranteed Obligations whenever arising, (iii) be binding upon the
Guarantor, its successors and assigns, and (iv) inure to the benefit of, and be
enforceable by, the Beneficiary and its permitted assignees hereunder; provided
that (A) no permitted assignment or other transfer by, through or under the
Beneficiary shall operate to increase Guarantor's obligations hereunder without
the prior written consent of the Guarantor to such assignment or transfer, and
(B) Guarantor shall receive full credit for any payments made by it to the
Beneficiary or successors and permitted assigns with respect to the Guaranteed
Obligations prior to the time Guarantor receives written notice of such
assignment or

 

5

 



 

--------------------------------------------------------------------------------

 

 

succession. The Beneficiary may not assign or delegate its rights or obligations
under this Guaranty without the prior written consent of the Guarantor, which
consent shall not be unreasonably delayed or withheld. The Guarantor may not
assign or delegate its rights or obligations under this Guaranty without (x) the
prior written consent of the Beneficiary, which consent may be withheld in the
Beneficiary’s sole discretion, and (y) a written assignment and assumption
agreement in form and substance reasonably acceptable to the Beneficiary.

4.2    Survival.         Without prejudice to the survival of any of the other
agreements of the Guarantor under this Guaranty, the agreements and obligations
of the Guarantor contained in Section 2.5, Section 4.5 (with respect to
enforcement expenses) and the last sentence of Section 2.2(a) shall survive the
payment in full of the Guaranteed Obligations and all of the other amounts
payable under this Guaranty.

 

4.3    Notices. All notices, requests, demands and other communications which
are required or may be given under this Guaranty shall be in writing and shall
be deemed to have been duly given when actually received if (a) personally
delivered; (b) transmitted by facsimile, electronic or digital transmission
method; or (c) if sent by certified or registered mail, return receipt
requested. In each case notice shall be sent:

 

(i)

if to the Beneficiary:

 

 

Georgia Power Company

241 Ralph McGill Boulevard

Atlanta, Georgia 30308

Attention: Office of the General Counsel

 

 

(ii)

if to the Guarantor:

 

 

Toshiba Corporation
1-1, Shibaura 1-chome, Minato-ku,
Tokyo 105-8001, Japan
Attention:  Vice President, WEC Coordination Division, Power Systems Company

or to such other place and with such other copies as the Beneficiary or the
Guarantor may designate as to itself by written notice to the other pursuant to
this Section 4.3. Delivery by facsimile of an executed counterpart of a
signature page to any amendment or waiver of any provision of this Guaranty
shall be effective as delivery of an original executed counterpart thereof.

4.4    Delay and Waiver. No failure on the part of the Beneficiary to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

6

 



 

--------------------------------------------------------------------------------

 

 

4.5    Expenses. Guarantor agrees to pay or reimburse the Beneficiary and any
permitted assignees of the Beneficiary for its reasonable costs, charges and
expenses (including reasonable fees and expenses of counsel) incurred in
connection with and to the extent of the proper enforcement of this Guaranty or
occasioned by any breach by the Guarantor of any of its obligations under this
Guaranty should Guarantor be required to pay under this Guaranty. The
Beneficiary agrees to pay or reimburse Guarantor for its reasonable costs,
charges and expenses (including reasonable fees and expenses of counsel)
incurred in connection with and to the extent of defending a wrongful
enforcement of this Guaranty.

4.6    Entire Agreement; Amendments. This Guaranty and any agreement, document
or instrument attached hereto or referred to herein integrate all the terms and
conditions mentioned herein or incidental hereto and supersede all oral
negotiations and prior writings in respect to the subject matter hereof. In the
event of any conflict between the terms, conditions and provisions of this
Guaranty and any such agreement, document or instrument, the terms, conditions
and provisions of this Guaranty shall prevail. This Guaranty may only be amended
or modified by an instrument in writing signed by each of the Guarantor and the
Beneficiary and any permitted assignees of the Beneficiary.

4.7    Headings. The headings of the various Sections of this Guaranty are for
convenience of reference only and shall not modify, define or limit any of the
terms or provisions hereof.

4.8    Governing Law. This Guaranty shall be construed and interpreted, and the
rights of the parties determined, in accordance with the law of the State of New
York without giving effect to principles of conflicts of law that would require
the application of the laws of another jurisdiction.

 

 

4.9

Settlement of Disputes.

(a) Disputes. Any and all disputes arising out of or in connection with this
Guaranty, including disputes regarding the interpretation, scope or validity of
this Guaranty or any alleged breach of any provision contained herein or any
money owed hereunder (a “Dispute”), shall be addressed by the Parties pursuant
to this Section 4.9.

(b) Amicable Settlement of Disputes. In the event any Party raises a Dispute, it
shall promptly provide the other Parties written notice thereof, which notice
shall include:

 

(i)

a description of the Dispute;

(ii)       the grounds on which the Party relies in seeking to have the Dispute
determined in its favor; and

 

(iii)

any written material in support of the Party’s position.

Upon receipt of such notification, the Parties shall cause an authorized
representative of their respective companies to meet, negotiate and attempt to
resolve the Dispute on an amicable basis

 

7

 



 

--------------------------------------------------------------------------------

 

 

within thirty (30) days. If such representatives fail to reach a mutually-agreed
upon written resolution within this time, then the arbitration provisions of
Section 4.9(c) shall apply.

 

(c)

Arbitration.  

 

(i) Arbitration Rules and Administering Body. If the Dispute cannot be resolved
within the period of time as prescribed by Section 4.9(b), then either Party may
submit the Dispute to the International Chamber of Commerce (the
“Administrators”) for arbitration under and in accordance with the Rules of
Arbitration of the International Chamber of Commerce as in force at the time
such arbitration is commenced (the “Rules”), for final resolution, provided,
however, that to the extent the Rules conflict with the provisions of this
Section 4.9, the provisions of this Section 4.9 shall prevail. The Party
electing arbitration shall so notify the other Party in accordance with the
Rules. It is the Parties’ intention that, subject to Sections 4.9(b) and 4.9(d),
arbitration will be the exclusive means of resolution of all Disputes.

 

(ii) Appointment of Arbitrator. The Dispute shall be settled by a panel
consisting of a three arbitrators, who shall each be appointed by the
Administrators within twenty-five (25) days of the date of a request to initiate
arbitration.

(iii) Location. The site of the arbitration shall be New York City. Each Party
waives any objection it may now or hereafter have to the above venue and
specifically waives any objection that any Dispute resolved under this Section
4.9 was brought in any inconvenient forum and agrees not to plead or claim the
same.

(iv) Monetary Awards. Any monetary award of the arbitration panel shall be made
and payable in U.S. Dollars. Any such monetary award shall accrue interest at
the maximum rate allowed under the law of which governs this Guaranty, from the
date of the notification of the Dispute in accordance with Section 4.9(b) to the
date when the award is paid in full.

(v) Arbitration Costs. Each Party shall pay for its own costs and expenses
(including attorneys’ fees and expenses) incurred in order to participate in the
arbitration; provided, however, that the Parties shall share equally the fees
and expenses of the arbitration panel and any other general hearing expenses
from which both Parties benefit.

(vi) Description of Award. The arbitral award rendered by the arbitration panel
shall be in writing and shall set forth in reasonable detail the facts of the
Dispute and the reasons for the arbitration panel’s decision.

(vii) International Arbitration. It is the Parties’ intention that any
arbitration pursuant to this Section 4.9 shall be an “international
arbitration,” conducted under the Convention on the Recognition and Enforcement
of Foreign Arbitral Awards (New York, 10 June 1958) (the “New York Convention”).
If at any time the United States or Japan ceases to be a signatory to the New
York Convention, the Parties agree to execute an amendment to this Guaranty
which shall ensure, to the fullest extent allowed by law, that the provisions
and intent of the New York Convention applicable to this

 

8

 



 

--------------------------------------------------------------------------------

 

 

Guaranty are thereby incorporated into this Guaranty and become binding upon the
Parties.

(d)       Injunctive Relief. Notwithstanding the foregoing, nothing contained in
this Section 4.9 shall prevent either Party from seeking and receiving
injunctive relief or interim measures if and to the extent such relief or
measures are available under applicable law.

 

4.10  Severability. Any provision of this Guaranty that shall be prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.

 

9

 



 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its duly authorized representative as of the day and year first
above written.

 

 

TOSHIBA CORPORATION, The Guarantor

 

 

 

By: ____________________________________

Name:

Title:

 

 

 

 

10

 



 

 

--------------------------------------------------------------------------------

EXHIBIT V-2

FORM OF THE SHAW GROUP, INC. GUARANTY

 

THIS GUARANTY AGREEMENT (the “Guaranty”), dated and effective as of April __,
2008, is made and entered into by THE SHAW GROUP, INC., a Louisiana corporation
(the “Guarantor”) in favor of the GEORGIA POWER COMPANY, a Georgia corporation
(the “Beneficiary”), acting for itself and as agent for the OGLETHORPE POWER
CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION), an electric membership
corporation formed under the laws of the State of Georgia, the MUNICIPAL
ELECTRIC AUTHORITY OF GEORGIA, a public body corporate and politic and an
instrumentality of the State of Georgia, and THE CITY OF DALTON, GEORGIA, an
incorporated municipality in the State of Georgia acting by and through its
Board of Water, Light and Sinking Fund Commissioners. Individually, the
Guarantor and Beneficiary may be referred to as a “Party” and together the
“Parties.”

WHEREAS, Beneficiary, on the one hand, and WESTINGHOUSE ELECTRIC COMPANY LLC, a
Delaware limited liability company (“WEC”), and STONE & WEBSTER, INC. a
Louisiana corporation and a subsidiary of the Guarantor (the “Company”)
(collectively, "Contractor"), on the other hand, have entered into that certain
Engineering, Procurement and Construction Agreement for Units 3 & 4 at the
Vogtle Site, dated as of April __, 2008, including without limitation the
Exhibits attached thereto and any such Exhibit forms that are executed by either
or both of the Contractor and the Beneficiary (the “Agreement”);

WHEREAS, [***];

WHEREAS, the Beneficiary has required, as an inducement to enter into the
Agreement, that Guarantor deliver to the Beneficiary this Guaranty in accordance
with the Agreement; and

WHEREAS, the Guarantor will derive substantial direct and indirect benefit from
the transactions contemplated by the Agreement.

NOW, THEREFORE, for and in consideration of the foregoing premises, the mutual
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Guarantor agrees
as follows:

ARTICLE 1 - DEFINITIONS

1.1     Definitions. Unless otherwise defined in this Guaranty, capitalized
terms have the meanings specified or referred to in the Agreement.

ARTICLE 2 - GUARANTY

2.1       Guaranty. Guarantor hereby unconditionally and irrevocably guarantees
to the Beneficiary and its successors and assigns, upon the terms and conditions
herein, [***]

 

1

 



 

--------------------------------------------------------------------------------

(the “Guaranteed Obligations”); provided, however, [***]. If the Company fails
to pay or perform any Guaranteed Obligation, then Guarantor will immediately pay
for such obligation following written notice from the Beneficiary in accordance
with this Guaranty and subject to the terms and conditions provided herein.

2.2       Guaranty Absolute. (a) The Guarantor absolutely guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Agreement, regardless of any law or regulation now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Beneficiary with
respect thereto. This Guaranty constitutes a guarantee of payment and not of
collection. The obligations of the Guarantor hereunder are several from the
Company or any other person, and are primary obligations concerning which the
Guarantor is the principal obligor. The liability of Guarantor under this
Guaranty shall be direct and immediate and not conditional or contingent upon
the pursuit of any remedies against the Company or any other person, but subject
to Section 2.3(c), or against securities or liens available to the Beneficiary,
its successors or assigns. Notwithstanding anything to the contrary herein, as a
condition to enforcement of this Guaranty against Guarantor, Beneficiary shall
be required to show: (a) a copy of the written notice sent by Beneficiary to the
Company before making the claim under this Guaranty specifying the Company’s
default in payment and requesting the Company to remedy it; and (b) a letter
signed by Beneficiary’s authorized officer certifying that the Company has
failed to remedy the default within any applicable cure period set forth in the
Agreement. The liability of the Guarantor under this Guaranty shall, subject to
Section 2.3(c) and the immediately preceding sentence, be irrevocable, absolute
and unconditional irrespective of, and the Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of:

(i)        any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any other amendment,
modification or waiver of, or any consent to departure from, the terms of such
Guaranteed Obligations;     

(ii)       any change, restructuring or termination of the corporate structure
or existence of the Company or any of its subsidiaries;

(iii)      any lack of validity or enforceability of the Agreement or any
agreement or instrument relating thereto;

(iv)      any failure of the Beneficiary to disclose to either the Contractor or
the Guarantor any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of either the
Company or any of its subsidiaries now or hereafter known to the Beneficiary
(the Guarantor waiving any duty on the part of the Beneficiary to disclose such
information);

(v)       any failure of the Beneficiary to commence an action against the
Company, including without limitation the provisions of O.C.G.A. Section
10-7-24, as amended;

 

2

 



 

--------------------------------------------------------------------------------

(vi)      any lack of due diligence by the Beneficiary in the collection or
protection of or realization upon any collateral securing the Guaranteed
Obligations; or

(vii)     any circumstance whatsoever or any act of the Beneficiary or any
existence of or reliance on any representation by the Beneficiary that might
otherwise constitute a legal or equitable defense available to, or a discharge
of, the Guarantor.

(b)       This Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by the Beneficiary or any other Person
upon the insolvency, bankruptcy, or reorganization of the Company, all as though
such payment had not been made. No action which the Beneficiary shall take or
fail to take in connection with the Guaranteed Obligations, nor any course of
dealing with the Company or any other person, shall release Guarantor’s
obligations hereunder, affect this Guaranty in any way, or afford Guarantor any
recourse against the Beneficiary.

(c)       In the case of an event of default under the Agreement which has not
been cured during any applicable cure period set forth in the Agreement, or with
regard to any of the Guaranteed Obligations, Guarantor hereby consents and
agrees that the Beneficiary shall have the right to enforce its rights, powers,
and remedies thereunder or hereunder or under any other instrument now or
hereafter evidencing, securing, or otherwise relating to the Guaranteed
Obligations, and apply any payments or credits received from the Company, the
Contractor or Guarantor or realized from any security, in any manner and in any
order as the Beneficiary, in its sole discretion, shall see fit, and all rights,
powers, and remedies available to the Beneficiary in such event shall be
nonexclusive and cumulative of all other rights, powers, and remedies provided
thereunder or hereunder or by law or in equity. If the Guaranteed Obligations
are partially paid by reason of the election of the Beneficiary, its successors
or assigns, to pursue any of the remedies available to the Beneficiary, or if
such indebtedness is otherwise partially paid, this Guaranty shall nevertheless
remain in full force and effect less any such amounts paid to the Beneficiary,
and Guarantor shall remain liable for the remaining balance of the Guaranteed
Obligations even though any rights which Guarantor may have against the Company
may be destroyed or diminished by the exercise of any such remedy.

2.3       Waivers and Acknowledgments. (a) Guarantor hereby waives promptness,
diligence, presentment, demand of payment, acceptance, notice of acceptance,
protest, notice of dishonor and any other notices with respect to any of the
Guaranteed Obligations and this Guaranty.

(b)       The Guarantor hereby unconditionally and irrevocably waives any right
to revoke this Guaranty and acknowledges that this Guaranty is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future. The provisions of this Guaranty shall extend and be applicable to all
renewals, amendments, extensions, consolidations, and modifications of the
Agreement.

 

3

 



 

--------------------------------------------------------------------------------

(c)       The Guarantor hereby unconditionally and irrevocably waives any
defense based on any right of set-off or counterclaim against or in respect of
the obligations of the Guarantor hereunder; provided, however, notwithstanding
any provision to the contrary herein, (i) the liability of Guarantor is subject
to the same limitations applicable to the Company’s obligations under the
Agreement, and (ii) Guarantor shall have the full benefit of, and reserves the
right to assert, any and all defenses, counterclaims, and setoff rights
available to the Company with respect to any obligations arising under the
Agreement, except for defenses arising out of bankruptcy, insolvency,
dissolution or liquidation of the Company.

2.4       Subrogation. Notwithstanding any payment or payments or performance
made by the Guarantor hereunder, the Guarantor hereby irrevocably waives any and
all rights of subrogation to the rights of the Beneficiary against the Company
and any and all rights of reimbursement, assignment, indemnification or implied
contract or any similar rights (including without limitation any statutory
rights of subrogation under Section 509 of the Bankruptcy Code, 11 U.S.C. § 509)
against the Company or against any other guarantor of all or any part of the
Guaranteed Obligations until such time as the Guaranteed Obligations have been
indefeasibly paid or performed in full. If, notwithstanding the foregoing, any
amount shall be paid to the Guarantor on account of such subrogation or similar
rights at any time when all of the Guaranteed Obligations shall not have been
indefeasibly paid in full, such amount shall be held by the Guarantor in trust
for the Beneficiary and shall be turned over to the Beneficiary in the exact
form received by the Guarantor, to be applied against the Guaranteed Obligations
in such order as the Beneficiary may determine in its sole discretion.

 

2.5       Payments Free and Clear.     (a) All payments under this Guaranty
shall be made in U.S. Dollars and without any deduction or withholding for or on
account of any tax imposed upon Beneficiary or the Guarantor unless such
deduction or withholding is required by any applicable law, as modified by the
practice of any relevant governmental revenue authority, then in effect. If the
Guarantor is so required to deduct or withhold, then the Guarantor will (i) pay
to the relevant authorities the full amount required to be deducted or withheld
(including the full amount of tax required to be deducted or withheld from any
additional amount paid by the Guarantor to the Beneficiary under this Section
2.5) promptly upon the earlier of determining that such deduction or withholding
is required or receiving notice that such an amount has been assessed against
the Beneficiary, and in any event before penalties attach thereto or interest
accrues thereon, (ii) promptly forward to the Beneficiary an official receipt
(or certified copy), or other documentation reasonably acceptable to the
Beneficiary, evidencing such payment to such authorities and, (iii) in addition
to the payment which the Beneficiary is otherwise entitled under this Guaranty,
if such withholding is on account of any tax imposed upon Guarantor, pay to the
Beneficiary such additional amount as is necessary to ensure that the net amount
actually received by the Beneficiary (free and clear of taxes assessed against
the Guarantor) will equal the full amount the Beneficiary would have received
had no such deduction or withholding been required.

 

(b)       If (i) the Guarantor is required to make any deduction or withholding
on account of any tax from any payment made by it under this Guaranty, (ii) the
Guarantor does not make the deduction or withholding, and (iii) a liability for
or on account of the tax is therefore assessed

 

4

 



 

--------------------------------------------------------------------------------

directly against the Beneficiary, the Guarantor shall pay to the Beneficiary,
promptly after demand, the amount of the liability (including any related
liability for interest or penalties).

 

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

The Guarantor hereby represents and warrants as follows:

3.1       Organization. The Guarantor is a corporation duly organized, validly
existing and in good standing under the laws of the State of Louisiana.

3.2       Authorization; No Conflict. The execution and delivery by the
Guarantor of this Guaranty, and the performance by the Guarantor of its
obligations hereunder (i) are within the Guarantor’s corporate powers, (ii) have
been duly authorized by all necessary corporate action, do not contravene its
organizational documents or any law or regulation applicable to or binding on
the Guarantor or any of its properties and (iv) do not require the consent or
approval of any person which has not already been obtained or the satisfaction
or waiver of any conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or waived.

3.3       Enforceability. This Guaranty constitutes the legal, valid and binding
obligation of the Guarantor enforceable against the Guarantor in accordance with
its terms, except to the extent that such enforceability may be limited by
applicable bankruptcy, insolvency, dissolution, reorganization, moratorium,
liquidation or other similar laws affecting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

3.3       No Bankruptcy Proceedings. There are no bankruptcy proceedings pending
or being contemplated by Guarantor or, to its knowledge, threatened against it.

3.4       No Legal Proceedings. There are no legal proceedings that would be
reasonably likely to materially adversely affect Guarantor’s ability to perform
this Guaranty.

ARTICLE 4 - MISCELLANEOUS

4.1       Continuing Guaranty; Assignment. This Guaranty is a continuing
guaranty and shall (i) remain in full force and effect until all of the Guaranty
Obligations have been satisfied, (ii) consistent with the terms hereof, apply to
all Guaranteed Obligations whenever arising, (iii) be binding upon the
Guarantor, its successors and assigns, and (iv) inure to the benefit of, and be
enforceable by, the Beneficiary and its permitted assignees hereunder; provided
that (A) no permitted assignment or other transfer by, through or under the
Beneficiary shall operate to increase Guarantor's obligations hereunder without
the prior written consent of the Guarantor to such assignment or transfer, and
(B) Guarantor shall receive full credit for any payments made by it to the
Beneficiary or successors and permitted assigns with respect to the Guaranteed
Obligations prior to the time Guarantor receives written notice of such
assignment or succession. The Beneficiary may not assign or delegate its rights
or obligations under this Guaranty without the prior written consent of the
Guarantor, which consent shall not be unreasonably delayed or withheld. The
Guarantor may not assign or delegate its rights or obligations under this
Guaranty without (x) the prior written consent of the Beneficiary, which

 

5

 



 

--------------------------------------------------------------------------------

consent may be withheld in the Beneficiary’s sole discretion, and (y) a written
assignment and assumption agreement in form and substance reasonably acceptable
to the Beneficiary.

4.2       Survival.         Without prejudice to the survival of any of the
other agreements of the Guarantor under this Guaranty, the agreements and
obligations of the Guarantor contained in Section 2.5, Section 4.5 (with respect
to enforcement expenses) and the last sentence of Section 2.2(a) shall survive
the payment in full of the Guaranteed Obligations and all of the other amounts
payable under this Guaranty.

4.3       Notices. All notices, requests, demands and other communications which
are required or may be given under this Guaranty shall be in writing and shall
be deemed to have been duly given when actually received if (a) personally
delivered; (b) transmitted by facsimile, electronic or digital transmission
method; or (c) if sent by certified or registered mail, return receipt
requested. In each case notice shall be sent:

 

 

(i)

if to the Beneficiary:

 

 

Georgia Power Company

241 Ralph McGill Boulevard

Atlanta, Georgia 30308

Attention: Office of the General Counsel

 

 

(ii)

if to the Guarantor:

 

 

The Shaw Group Inc.

4171 Essen Lane

Baton Rouge, LA 70809

Attention: General Counsel

 

or to such other place and with such other copies as the Beneficiary or the
Guarantor may designate as to itself by written notice to the other pursuant to
this Section 4.3. Delivery by facsimile of an executed counterpart of a
signature page to any amendment or waiver of any provision of this Guaranty
shall be effective as delivery of an original executed counterpart thereof.

4.4       Delay and Waiver. No failure on the part of the Beneficiary to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

4.5       Expenses. Guarantor agrees to pay or reimburse the Beneficiary and any
permitted assignees of the Beneficiary for its reasonable costs, charges and
expenses (including reasonable fees and expenses of counsel) incurred in
connection with and to the extent of the proper enforcement of this Guaranty or
occasioned by any breach by the Guarantor of any of its obligations under this
Guaranty should Guarantor be required to pay under this Guaranty. The
Beneficiary agrees to pay or reimburse Guarantor for its reasonable costs,
charges and expenses

 

6

 



 

--------------------------------------------------------------------------------

(including reasonable fees and expenses of counsel) incurred in connection with
and to the extent of defending a wrongful enforcement of this Guaranty.

4.6       Entire Agreement; Amendments. This Guaranty and any agreement,
document or instrument attached hereto or referred to herein integrate all the
terms and conditions mentioned herein or incidental hereto and supersede all
oral negotiations and prior writings in respect to the subject matter hereof. In
the event of any conflict between the terms, conditions and provisions of this
Guaranty and any such agreement, document or instrument, the terms, conditions
and provisions of this Guaranty shall prevail. This Guaranty may only be amended
or modified by an instrument in writing signed by each of the Guarantor and the
Beneficiary and any permitted assignees of the Beneficiary.

4.7       Headings. The headings of the various Sections of this Guaranty are
for convenience of reference only and shall not modify, define or limit any of
the terms or provisions hereof.

4.8       Governing Law. This Guaranty shall be construed and interpreted, and
the rights of the parties determined, in accordance with the law of the State of
New York without giving effect to principles of conflicts of law that would
require the application of the laws of another jurisdiction.

 

4.9

Settlement of Disputes.

(a) Disputes. Any and all disputes arising out of or in connection with this
Guaranty, including disputes regarding the interpretation, scope or validity of
this Guaranty or any alleged breach of any provision contained herein or any
money owed hereunder (a “Dispute”), shall be addressed by the Parties pursuant
to this Section 4.9.

(b) Amicable Settlement of Disputes. In the event either Party raises a Dispute,
it shall promptly provide the other Party written notice thereof, which notice
shall include:

 

(i)

a description of the Dispute;

(ii)       the grounds on which the Party relies in seeking to have the Dispute
determined in its favor; and

 

(iii)

any written material in support of the Party’s position.

Upon receipt of such notification, the Parties shall cause an authorized
representative of their respective companies to meet, negotiate and attempt to
resolve the Dispute on an amicable basis within thirty (30) days. If such
representatives fail to reach a mutually-agreed upon written resolution within
this time, then the provisions of Section 4.9(c) shall apply.

 

(c)

Venue.  

 

(i) If the Dispute cannot be resolved within the period of time as prescribed by
Section 4.9(b), then the Parties agree to the non-exclusive jurisdiction of the
United States District Court for the Southern District of New York for any legal

 

7

 



 

--------------------------------------------------------------------------------

proceedings that may be brought by a Party arising out of or in connection with
such Dispute. Each Party accepts, generally and unconditionally, the
jurisdiction of the aforesaid court for legal proceedings arising out of or in
connection with any such Dispute. Each Party hereby waives any right to stay or
dismiss any action or proceeding under or in connection with any such Dispute
brought before the foregoing court on the basis of forum non-conveniens or
improper venue. For the avoidance of doubt, the Parties do not, by this Section
4.9(c)(i), waive any first-to-file challenges to venue.

 

(ii) EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY SUCH DISPUTE.

(d)       Injunctive Relief. Notwithstanding the foregoing, nothing contained in
this Section 4.9 shall prevent either Party from seeking and receiving
injunctive relief or interim measures if and to the extent such relief or
measures are available under applicable law.

4.10     Severability. Any provision of this Guaranty that shall be prohibited
or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.

 

8

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its duly authorized representative as of the day and year first
above written.

 

THE SHAW GROUP, INC., The Guarantor

 

 

 

By: ________________________________

J. M. Bernhard, Jr.

Chief Executive Officer and President

 

 

 

9

 



 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT V-3

FORM OF PARENT COMPANY GUARANTY

THIS GUARANTY AGREEMENT (the “Guaranty”), dated and effective as of ____________
20__, is made and entered into by __________________, a ____________ corporation
(the “Guarantor”) in favor of WESTINGHOUSE ELECTRIC COMPANY LLC, a Delaware
limited liability company, and STONE & WEBSTER, INC. a Louisiana corporation
(collectively, “Contractor” or “Beneficiary”). Individually, the Guarantor and
Beneficiary may be referred to as a “Party” and together the “Parties.”

WHEREAS, Beneficiary, on the one hand, and GEORGIA POWER COMPANY [(the
“Company”)], a Georgia corporation, acting for itself and as agent for the
OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION) [(the
“Company”)], an electric membership corporation formed under the laws of the
State of Georgia, the MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA [(the “Company”)],
a public body corporate and politic and an instrumentality of the State of
Georgia, and THE CITY OF DALTON, GEORGIA [(the “Company”)], an incorporated
municipality in the State of Georgia acting by and through its Board of Water,
Light and Sinking Fund Commissioners (collectively, “Owners”), on the other
hand, have entered into that certain Engineering, Procurement and Construction
Agreement for Units 3 & 4 at the Vogtle Site, dated as of _____________ 20__,
including without limitation the Exhibits attached thereto and any such Exhibit
forms that are executed by either or both of the Company and the Beneficiary
(the “Agreement”); [NOTE: Define the “Company” to mean the particular Owner that
will be utilizing this form of guaranty.]

WHEREAS, the Guarantor qualifies as a guarantor under the Agreement in that
Guarantor’s credit ratings meet or exceed the minimum credit ratings specified
in Section 8.7(a) of the Agreement, as they apply to the Company; and

WHEREAS, the Guarantor will derive substantial direct and indirect benefit from
the transactions contemplated by the Agreement.

NOW, THEREFORE, for and in consideration of the foregoing premises, the mutual
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Guarantor agrees
as follows:

ARTICLE 1 - DEFINITIONS

1.1       Definitions. Unless otherwise defined in this Guaranty, capitalized
terms have the meanings specified or referred to in the Agreement.

ARTICLE 2 - GUARANTY

 

1

 

--------------------------------------------------------------------------------

 

 

 

2.1       Guaranty. Guarantor hereby unconditionally and irrevocably guarantees
to the Beneficiary and its successors and assigns, upon the terms and conditions
herein, the prompt and full payment of any and all obligations of the Company to
the Beneficiary when due, whether by acceleration or otherwise, with such
interest as may accrue thereon, under the Agreement or under any other documents
or instruments now or hereafter evidencing, securing or otherwise relating to
the Agreement (the “Guaranteed Obligations”); provided, however, that the
Guarantor’s liability under this Guaranty shall in no event exceed [the product
of (a) the highest three (3) monthly payments remaining in the Payment Schedules
multiplied by (b) the Company’s Ownership Interest]. If the Company fails to pay
or perform any Guaranteed Obligation, then Guarantor will immediately pay for
such obligation following written notice from the Beneficiary in accordance with
this Guaranty and subject to the terms and conditions provided herein.

2.2       Guaranty Absolute. (a) The Guarantor absolutely guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Agreement, regardless of any law or regulation now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Beneficiary with
respect thereto. This Guaranty constitutes a guarantee of payment and not of
collection. The obligations of the Guarantor hereunder are several from the
Company or any other person, and are primary obligations concerning which the
Guarantor is the principal obligor. The liability of Guarantor under this
Guaranty shall be direct and immediate and not conditional or contingent upon
the pursuit of any remedies against the Company or any other person, but subject
to Section 2.3(c), or against securities or liens available to the Beneficiary,
its successors or assigns. Notwithstanding anything to the contrary herein, as a
condition to enforcement of this Guaranty against Guarantor, Beneficiary shall
be required to show: (a) a copy of the written notice sent by Beneficiary to the
Company before making the claim under this Guaranty specifying the Company’s
default in payment and requesting the Company to remedy it; and (b) a letter
signed by Beneficiary’s authorized officer certifying that the Company has
failed to remedy the default within any applicable cure period set forth in the
Agreement. The liability of the Guarantor under this Guaranty shall, subject to
Section 2.3(c) and the immediately preceding sentence, be irrevocable, absolute
and unconditional irrespective of, and the Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of:

(i)        any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any other amendment,
modification or waiver of, or any consent to departure from, the terms of such
Guaranteed Obligations;     

(ii)       any change, restructuring or termination of the corporate structure
or existence of the Company or any of its subsidiaries;

(iii)      any lack of validity or enforceability of the Agreement or any
agreement or instrument relating thereto;

 

2

 

--------------------------------------------------------------------------------

 

 

 

(iv)      any failure of the Beneficiary to disclose to either the Contractor or
the Guarantor any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of either the
Company or any of its subsidiaries now or hereafter known to the Beneficiary
(the Guarantor waiving any duty on the part of the Beneficiary to disclose such
information);

(v)       any failure of the Beneficiary to commence an action against the
Company, including without limitation the provisions of O.C.G.A. Section
10-7-24, as amended;

(vi)      any lack of due diligence by the Beneficiary in the collection or
protection of or realization upon any collateral securing the Guaranteed
Obligations; or

(vii)     any circumstance whatsoever or any act of the Beneficiary or any
existence of or reliance on any representation by the Beneficiary that might
otherwise constitute a legal or equitable defense available to, or a discharge
of, the Guarantor.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Beneficiary or any other Person upon the
insolvency, bankruptcy, or reorganization of the Company, all as though such
payment had not been made.

(a)       No action which the Beneficiary shall take or fail to take in
connection with the Guaranteed Obligations, or any security for the payment or
performance of any of the Guaranteed Obligations, nor any course of dealing with
the Company or any other person, shall release Guarantor’s obligations
hereunder, affect this Guaranty in any way, or afford Guarantor any recourse
against the Beneficiary.

(b)       In the case of an event of default under the Agreement which has not
been cured during any applicable cure period set forth in the Agreement, or with
regard to any of the Guaranteed Obligations, Guarantor hereby consents and
agrees that the Beneficiary shall have the right to enforce its rights, powers,
and remedies thereunder or hereunder or under any other instrument now or
hereafter evidencing, securing, or otherwise relating to the Guaranteed
Obligations, and apply any payments or credits received from the Company, the
Contractor or Guarantor or realized from any security, in any manner and in any
order as the Beneficiary, in its sole discretion, shall see fit, and all rights,
powers, and remedies available to the Beneficiary in such event shall be
nonexclusive and cumulative of all other rights, powers, and remedies provided
thereunder or hereunder or by law or in equity. If the Guaranteed Obligations
are partially paid by reason of the election of the Beneficiary, its successors
or assigns, to pursue any of the remedies available to the Beneficiary, or if
such indebtedness is otherwise partially paid, this Guaranty shall nevertheless
remain in full force and effect less any such amounts paid to the Beneficiary,
and Guarantor shall remain liable for the remaining balance of the Guaranteed

 

3

 

--------------------------------------------------------------------------------

 

 

 

Obligations even though any rights which Guarantor may have against the Company
may be destroyed or diminished by the exercise of any such remedy.

2.3       Waivers and Acknowledgments. (a) Guarantor hereby waives promptness,
diligence, presentment, demand of payment, acceptance, notice of acceptance,
protest, notice of dishonor and any other notices with respect to any of the
Guaranteed Obligations and this Guaranty.

(a)       The Guarantor hereby unconditionally and irrevocably waives any right
to revoke this Guaranty and acknowledges that this Guaranty is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future. The provisions of this Guaranty shall extend and be applicable to all
renewals, amendments, extensions, consolidations, and modifications of the
Agreement.

(b)       The Guarantor hereby unconditionally and irrevocably waives any
defense based on any right of set-off or counterclaim against or in respect of
the obligations of the Guarantor hereunder; provided, however, notwithstanding
any provision to the contrary herein, (i) the liability of Guarantor is subject
to the same limitations applicable to the Company’s obligations under the
Agreement, and (ii) Guarantor shall have the full benefit of, and reserves the
right to assert, any and all defenses, counterclaims, and setoff rights
available to the Company with respect to any obligations arising under the
Agreement, except for defenses arising out of bankruptcy, insolvency,
dissolution or liquidation of the Company.

2.4       Subrogation. Notwithstanding any payment or payments or performance
made by the Guarantor hereunder, the Guarantor hereby irrevocably waives any and
all rights of subrogation to the rights of the Beneficiary against the Company
and any and all rights of reimbursement, assignment, indemnification or implied
contract or any similar rights (including without limitation any statutory
rights of subrogation under Section 509 of the Bankruptcy Code, 11 U.S.C. § 509)
against the Company or against any other guarantor of all or any part of the
Guaranteed Obligations until such time as the Guaranteed Obligations have been
indefeasibly paid or performed in full. If, notwithstanding the foregoing, any
amount shall be paid to the Guarantor on account of such subrogation or similar
rights at any time when all of the Guaranteed Obligations shall not have been
indefeasibly paid in full, such amount shall be held by the Guarantor in trust
for the Beneficiary and shall be turned over to the Beneficiary in the exact
form received by the Guarantor, to be applied against the Guaranteed Obligations
in such order as the Beneficiary may determine in its sole discretion.

 

2.5       Payments Free and Clear.     (a) All payments under this Guaranty
shall be made in U.S. Dollars and without any deduction or withholding for or on
account of any tax imposed upon Beneficiary or the Guarantor unless such
deduction or withholding is required by any applicable law, as modified by the
practice of any relevant governmental revenue authority, then in effect. If the
Guarantor is so required to deduct or withhold, then the Guarantor will (i) pay
to the relevant authorities the full amount required to be deducted or withheld
(including the full amount of tax required to be deducted or withheld from any
additional amount paid by the

 

4

 

--------------------------------------------------------------------------------

 

 

 

Guarantor to the Beneficiary under this Section 2.5) promptly upon the earlier
of determining that such deduction or withholding is required or receiving
notice that such an amount has been assessed against the Beneficiary, and in any
event before penalties attach thereto or interest accrues thereon, (ii) promptly
forward to the Beneficiary an official receipt (or certified copy), or other
documentation reasonably acceptable to the Beneficiary, evidencing such payment
to such authorities and, (iii) in addition to the payment which the Beneficiary
is otherwise entitled under this Guaranty, if such withholding is on account of
any tax imposed upon Guarantor, pay to the Beneficiary such additional amount as
is necessary to ensure that the net amount actually received by the Beneficiary
(free and clear of taxes assessed against the Guarantor) will equal the full
amount the Beneficiary would have received had no such deduction or withholding
been required.

 

(b)       If (i) the Guarantor is required to make any deduction or withholding
on account of any tax from any payment made by it under this Guaranty, (ii) the
Guarantor does not make the deduction or withholding, and (iii) a liability for
or on account of the tax is therefore assessed directly against the Beneficiary,
the Guarantor shall pay to the Beneficiary, promptly after demand, the amount of
the liability (including any related liability for interest or penalties).

 

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

The Guarantor hereby represents and warrants as follows:

3.1       Organization. The Guarantor is a corporation duly organized, validly
existing and in good standing under the laws of [______________].

3.2       Authorization; No Conflict. The execution and delivery by the
Guarantor of this Guaranty, and the performance by the Guarantor of its
obligations hereunder (i) are within the Guarantor’s corporate powers, (ii) have
been duly authorized by all necessary corporate action, do not contravene its
organizational documents or any law or regulation applicable to or binding on
the Guarantor or any of its properties and (iv) do not require the consent or
approval of any person which has not already been obtained or the satisfaction
or waiver of any conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or waived.

3.3       Enforceability. This Guaranty constitutes the legal, valid and binding
obligation of the Guarantor enforceable against the Guarantor in accordance with
its terms, except to the extent that such enforceability may be limited by
applicable bankruptcy, insolvency, dissolution, reorganization, moratorium,
liquidation or other similar laws affecting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

3.4       No Bankruptcy Proceedings. There are no bankruptcy proceedings pending
or being contemplated by Guarantor or, to its knowledge, threatened against it.

 

5

 

--------------------------------------------------------------------------------

 

 

 

3.5       No Legal Proceedings. There are no legal proceedings that would be
reasonably likely to materially adversely affect Guarantor’s ability to perform
this Guaranty.

ARTICLE 4 - MISCELLANEOUS

4.1       Continuing Guaranty; Assignment. This Guaranty is a continuing
guaranty and shall (i) remain in full force and effect until all of the Guaranty
Obligations have been satisfied, (ii) consistent with the terms hereof, apply to
all Guaranteed Obligations whenever arising, (iii) be binding upon the
Guarantor, its successors and assigns, and (iv) inure to the benefit of, and be
enforceable by, the Beneficiary and its permitted assignees hereunder; provided
that (A) no permitted assignment or other transfer by, through or under the
Beneficiary shall operate to increase Guarantor's obligations hereunder without
the prior written consent of the Guarantor to such assignment or transfer, and
(B) Guarantor shall receive full credit for any payments made by it to the
Beneficiary or successors and permitted assigns with respect to the Guaranteed
Obligations prior to the time Guarantor receives written notice of such
assignment or succession. The Beneficiary may not assign or delegate its rights
or obligations under this Guaranty without the prior written consent of the
Guarantor, which consent shall not be unreasonably delayed or withheld. The
Guarantor may not assign or delegate its rights or obligations under this
Guaranty without (x) the prior written consent of the Beneficiary, which consent
may be withheld in the Beneficiary’s sole discretion, and (y) a written
assignment and assumption agreement in form and substance reasonably acceptable
to the Beneficiary; provided, however, that the Guarantor may assign this
Guaranty without the need for the Beneficiary’s consent to an affiliate whose
credit ratings meet or exceed the minimum credit ratings specified in Section
8.7(a) of the Agreement as they apply to the Company.

4.2       Survival.         Without prejudice to the survival of any of the
other agreements of the Guarantor under this Guaranty, the agreements and
obligations of the Guarantor contained in Section 2.5, Section 4.5 (with respect
to enforcement expenses) and the last sentence of Section 2.2(a) shall survive
the payment in full of the Guaranteed Obligations and all of the other amounts
payable under this Guaranty.

4.3       Notices. All notices, requests, demands and other communications which
are required or may be given under this Guaranty shall be in writing and shall
be deemed to have been duly given when actually received if (a) personally
delivered; (b) transmitted by facsimile, electronic or digital transmission
method; or (c) if sent by certified or registered mail, return receipt
requested. In each case notice shall be sent:

 

(i)

if to the Beneficiary:

[Beneficiary, address, c/o person]

 

(ii)

if to the Guarantor:

[Guarantor, address, c/o person]

 

6

 

--------------------------------------------------------------------------------

 

 

 

or to such other place and with such other copies as the Beneficiary or the
Guarantor may designate as to itself by written notice to the other pursuant to
this Section 4.3. Delivery by facsimile of an executed counterpart of a
signature page to any amendment or waiver of any provision of this Guaranty
shall be effective as delivery of an original executed counterpart thereof.

4.4       Delay and Waiver. No failure on the part of the Beneficiary to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

4.5       Expenses. Guarantor agrees to pay or reimburse the Beneficiary and any
permitted assignees of the Beneficiary for its reasonable costs, charges and
expenses (including reasonable fees and expenses of counsel) incurred in
connection with and to the extent of the proper enforcement of this Guaranty or
occasioned by any breach by the Guarantor of any of its obligations under this
Guaranty should Guarantor be required to pay under this Guaranty. The
Beneficiary agrees to pay or reimburse Guarantor for its reasonable costs,
charges and expenses (including reasonable fees and expenses of counsel)
incurred in connection with and to the extent of defending a wrongful
enforcement of this Guaranty.

4.6       Entire Agreement; Amendments. This Guaranty and any agreement,
document or instrument attached hereto or referred to herein integrate all the
terms and conditions mentioned herein or incidental hereto and supersede all
oral negotiations and prior writings in respect to the subject matter hereof. In
the event of any conflict between the terms, conditions and provisions of this
Guaranty and any such agreement, document or instrument, the terms, conditions
and provisions of this Guaranty shall prevail. This Guaranty may only be amended
or modified by an instrument in writing signed by each of the Guarantor and the
Beneficiary and any permitted assignees of the Beneficiary.

4.7       Headings. The headings of the various Sections of this Guaranty are
for convenience of reference only and shall not modify, define or limit any of
the terms or provisions hereof.

4.8       Governing Law. This Guaranty shall be construed and interpreted, and
the rights of the parties determined, in accordance with the law of the State of
New York without giving effect to principles of conflicts of law that would
require the application of the laws of another jurisdiction.

 

4.9

Settlement of Disputes.

(a) Disputes. Any and all disputes arising out of or in connection with this
Guaranty, including disputes regarding the interpretation, scope or validity of
this Guaranty or any alleged breach of any provision contained herein or any
money owed hereunder (a “Dispute”), shall be addressed by the Parties pursuant
to this Section 4.9.

 

7

 

--------------------------------------------------------------------------------

 

 

 

(b) Amicable Settlement of Disputes. In the event any Party raises a Dispute, it
shall promptly provide the other Parties written notice thereof, which notice
shall include:

 

(i)

a description of the Dispute;

(ii)       the grounds on which the Party relies in seeking to have the Dispute
determined in its favor; and

 

(iii)

any written material in support of the Party’s position.

Upon receipt of such notification, the Parties shall cause an authorized
representative of their respective companies to meet, negotiate and attempt to
resolve the Dispute on an amicable basis within thirty (30) days. If such
representatives fail to reach a mutually-agreed upon written resolution within
this time, then the provisions of Section 4.9(c) shall apply.

 

 

(c)

Venue.  

 

(i) If the Dispute cannot be resolved within the period of time as prescribed by
Section 4.9(b), then the Parties agree to the non-exclusive jurisdiction of the
United States District Court for the Southern District of New York for any legal
proceedings that may be brought by a Party arising out of or in connection with
such Dispute. Each Party accepts, generally and unconditionally, the
jurisdiction of the aforesaid court for legal proceedings arising out of or in
connection with any such Dispute. Each Party hereby waives any right to stay or
dismiss any action or proceeding under or in connection with any such Dispute
brought before the foregoing court on the basis of forum non-conveniens or
improper venue. For the avoidance of doubt, the Parties do not, by this Section
4.9(c)(i), waive any first-to-file challenges to venue.

 

(ii) EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY SUCH DISPUTE.

(d)       Injunctive Relief. Notwithstanding the foregoing, nothing contained in
this Section 4.9 shall prevent either Party from seeking and receiving
injunctive relief or interim measures if and to the extent such relief or
measures are available under applicable law.

4.10     Severability. Any provision of this Guaranty that shall be prohibited
or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.

 

8

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its duly authorized representative as of the day and year first
above written.

 

[____________________], The Guarantor

 

 

 

By: ________________________________

Name:

Title:

 

 

 

 

9

 

 

--------------------------------------------------------------------------------

 

[shaw.jpg]


 

STATUS REPORT

 

SOUTHERN NUCLEAR, VOGTLE 3&4

 

Shaw S&W /Westinghouse Consortium

 

[ap1000.jpg]


 

STATUS REPORT

MONTH ENDING _________, 20__

 

 

 

 

 

 

[west.gif]


 

Page 1 of 5

 



 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

1.

EXECUTIVE SUMMARY

3

2.

SAFETY

3

3.

QUALITY

3

4.

MAJOR ACCOMPLISHMENTS THIS REPORT PERIOD

3

5.

SCHEDULE

3

6.

FOUR WEEK LOOK AHEAD

3

7.

AREAS OF CONCERN

4

8.

ACTION ITEMS

4

9.

COST / BUDGET STATUS

4

10.

BILLING STATUS

4

11.

CHANGE ORDERS

4

12.

DISPUTES

5

13.

ATTACHMENTS

5

 

 

Page 2 of 5

 



 

--------------------------------------------------------------------------------

1. EXECUTIVE SUMMARY

 

This section provides an overview of the key events during the past month
including a written synopsis of the Work performed and highlights of the major
points covered in the remainder of the report.

 

2. SAFETY

 

This section will address safety statistics such as OSHA Recordables, Lost Time
Injuries, First Aids, safety violations such as discovery of unsafe working
conditions and remedial efforts, safety training in both classroom and field
discussions (i.e. pre-job briefings and gangbox briefings when unsafe conditions
are discovered in the performance of the work).

 

3. QUALITY

 

This section will discuss the effectiveness of the Project QA Plan
implementation on the project and will report on areas of concern regarding
Quality such as, but not limited to:

 

 

•

Responding to specific surveillance and audit observations

 

•

Clarifying and emphasizing the need for verbatim procedure compliance in
departmental and project meetings

 

•

Identification of and remedial actions taken in the area of human performance
issues/concerns

 

•

Providing additional oversight personnel as required by the amount of Quality
Related work in progress

 

•

Identifying and addressing corrective actions in the Project Corrective Action
Program

 

4. MAJOR ACCOMPLISHMENTS THIS REPORT PERIOD

 

This section will report major work completion that occurred during the
reporting period such as completion of large work activities on or ahead of
forecast, critical path or other major milestone accomplishments, critical
equipment deliveries on schedule, each system and structure that has achieved
Turnover as compared with the schedule, details of on-Site testing activities as
compared with the schedule, etc.

 

5. SCHEDULE

 

Detailed reporting and discussion of ongoing scheduled work activities,
especially activities on or in support of the critical path, including without:

 

 

•

Actual versus planned progress curves

 

•

Quantity progress curves for each bulk commodity

 

•

Actual manhours expended

 

•

Work force loading curves

 

For circumstances described in Section 3.4(d) of the Agreement where Contractor
has been required to provide a Recovery Plan, the report will also include a
progress report on the implementation of any such Recovery Plan.

 

Page 3 of 5

 



 

--------------------------------------------------------------------------------

6. FOUR WEEK LOOK AHEAD

 

Significant activities to be started or completed, equipment deliveries,
staffing, milestones scheduled for completion, modules installation, and
buildings erection milestones completion, etc.

 

7. AREAS OF CONCERN

 

This section will discuss areas of concern identified by either Owners or
Project Management such as but not limited to:

 

 

•

Productivity rates

 

•

Schedule adherence

 

•

Late equipment deliveries

 

•

Quality audit findings

 

•

Safety experience

 

•

Critical Path negativity (actual or pending)

 

•

Vendor quality and surveillance findings

 

•

Vendor manufacturing capacity inadequacies

 

•

Craft turnover rates

 

•

Craft absenteeism rates

 

8. ACTION ITEMS

 

This section will give an overview of critical action items, responsibility,
status and projected completion dates and a summary of key action items
accomplished during the reporting period. A complete Action Item List will be
attached to the report.

 

9. BUDGET STATUS

 

This section will provide Owners with a summary level of Contractor’s assessment
of its costs [***]. This status will enable Owners to have sufficient advance
notice [of no less than 6 months] [***].

 

10. BILLING STATUS

 

This section will report on billings during the reporting period and any
payments made by Owners. Any outstanding payments and/or late payments will be
addressed, as well as any deviation in billings vs. the periodic payment plan.
Upcoming Milestone Payments in the next reporting period will be identified.

 

11. CHANGE ORDERS

 

This section will provide a summarization of Change Orders activity during the
reporting period:

 

 

•

Change Orders submitted

 

•

Change Orders approved/denied

 

•

Early notification of potential Change Orders

 

 

Page 4 of 5

 



 

--------------------------------------------------------------------------------

12. DISPUTES

 

This section will provide a summarization and status of Dispute Resolution
activities and progress during the reporting period which would include:

 

 

•

Payment or Schedule Change Disputes initiated

 

•

Status of disputes in progress

 

•

Disputes resolved

 

•

Disputes slated for arbitration or litigation

 

•

Significant disputes with Vendors and Subcontractors

(Contractor’s Note: This information will be provided under Section 1 Executive
Summary)

 

13. ATTACHMENTS

 

Attachment 1 – Safety Statistics

 

Attachment 2 – Productivity and Work Off curves/graphs

 

Attachment 3 – Level 1 Milestone Schedule Status

 

Attachment 4 – Modules Installation and Building Erection Schedule Status
graphs/curves

 

Attachment 5 – Corrective Action Program Reporting graphs/curves

 

Attachment 6 – Equipment Delivery status graphs/curves

 

Attachment 7 – Action Item List

 

Attachment 8 – Invoice and Payment History and Current

 

Attachment 9 – Change Orders History

 

 

Page 5 of 5

 



 

 

--------------------------------------------------------------------------------

EXHIBIT X

 

CONTRACTOR AFFIDAVIT

(To Be Signed Contemporaneously With The Final Payment Or With The Subsequent
Resolution Of Dispute Claim Amounts)

 

CONTRACTOR AFFIDAVIT WAIVING LIEN RIGHTS

 

Personally appeared before me, the undersigned officer duly authorized to
administer oaths, (name of the Affiant) , who after being duly sworn, deposes
and states as follows:

 

1.           I am over 18 years of age and otherwise competent to make this
Affidavit. The facts set forth herein are based upon my personal knowledge. I am
a duly authorized representative of the ____________ (“Contractor”) who, was in
charge of the property improvement described as follows:

 

(describe the construction
project)________________________________________________________________

_____________________________________________________________________________________________

 

The improvement describe above was made with respect to the property owned by
____________(“Owners”), and that property is more fully identified as follows:

 

(describe the improved property by, at least, reference to the street address,
city and county. It is recommended that the property's legal description be
referenced here and attached as an exhibit to this affidavit.)__________________

 

2.           The construction improvement referenced herein now has been
completed, and the agreed price or reasonable value of the labor, services, or
materials furnished in connection with this improvement invoiced by Contractor
to Owners have been fully paid.

 

3.           I acknowledge that Contractor has received payment in full for the
amounts due pursuant to the terms of the Engineering, Procurement and
Construction Agreement between Owners and Contractor for Units 3 & 4 at the
Vogtle Site in Georgia, dated as of _____________, 200_ (the "Agreement") in
connection with the materials, equipment, services and labor furnished by
Contractor for the improvement of the property described herein, and hereby
releases all rights to any lien on that improvement or the property so improved.

 

4.           This Affidavit is given in compliance with the requirements of
O.C.G.A. § 44-14-361.2, and as part of a transaction involving final
disbursement of the Contract Price by the Owners to this Contractor.

 

5.           On behalf of Contractor, I further represent that to the best of my
knowledge, as of the date of this Affidavit, there is no valid preliminary
notice or claim of lien filed at the [______________] registry of deeds located
at [_______________________] filed by Contractor or one of its Subcontractors or
Vendors arising out of this Project Work as a result of non payment of amounts
due from Owners which affects the improved property described herein and which
has not been previously cancelled, dissolved, or expired.

 

 

________________________________________________

(Name of Affiant)

ON BEHALF OF CONTRACTOR

 

Sworn to and subscribed before me

this ______ day of ________,

20____.

____________________________________

Notary Public

My Commission Expires: ________

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT Y

FLOW-DOWN CLAUSES

 

[***]

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT Z

 

ENVIRONMENTAL, HEALTH AND SAFETY SPECIFICATIONS

The Contractor shall perform Work in a safe manner, and comply at all times with
all federal, state, county, and municipal laws and regulations which in any
manner affect the Agreement and its performance. Such laws and regulations
include, but are not limited to, all laws and regulations with respect to
inspection of the Work, inspection of construction equipment, and licensing
members of crews with respect to observance of all applicable occupational
safety and health standards promulgated pursuant to the federal “Occupational
Safety and Health Act of 1970”. The Contractor shall have, and exercise full
legal responsibility for compliance to safety requirements and regulations by
itself, its agents, its employees, and subcontractors with respect to its
portion of the Work on the project. By making references to particular laws and
regulations above and to these specifications set out below, Owners does not
intend to restrict or limit in any way the laws and regulations which apply to
the Contractor’s performance under the Agreement. The Contractor shall be solely
responsible for providing for the safety and health of its agents, employees,
and subcontractors. The Contractor expressly binds itself to indemnify and save
harmless any person or entity of Persons Indemnified against all claims,
demands, suits, or actions of every kind and nature presented or brought for any
claim or liability arising from or based upon the violation of any such law,
regulation, on the part of the Contractor, or its subcontractor or agents,
servants, or employees of the Contractor of its requirements or measures as may
be prescribed by the State Board of Health, or any other lawful constituted
health or authorities having jurisdiction over the project. In the event the
specifications set forth below address the same issues as set forth in the
applicable standards, rules, and regulations referred to above, then the most
stringent requirements shall apply.

 

Observation, monitoring, or notification of Contractor of noncompliance on the
part of the Contractor, its agents, employees, or subcontractors of any of the
specifications set forth herein or of any of the terms or provisions of the
rules and regulations, laws, or ordinances referenced above shall not constitute
an assumption on the part of Owners to perform any of the obligations of
Contractor hereunder. Owners reserve the right, but not the duty, to point out
such items of noncompliance to Contractor. In the event the Contractor fails or
refuses to take proper corrective action in a manner acceptable to Owners,
Owners have the right to stop Work until such time as Contractor is in
compliance or Owners may terminate the Agreement. No lost time due to any such
Work stoppage shall constitute a claim for extension of Agreement Time or cost
or damages by the Contractor.

 

The safety of all persons employed by Contractor and its subcontractors on
Owners’ premises, or any other person who enters upon Owners’ premises for
reasons related to this Agreement, shall be the sole responsibility of
Contractor. Contractor shall take all reasonable measures and precautions at all
times to prevent injuries to or the death of any of its employees, its
subcontractors or any other person who enters upon Owners’ premises. It is
understood that if the employees of Owners shall perform any acts for the
purpose of discharging the responsibility undertaken by the Contractor under
these specifications or under the safety requirements and regulations referenced
above, whether requested to perform such acts by the Contractor or not, such
employees of Owners while performing such acts shall be considered the agents
and servants of the Contractor subject to the exclusive control of the
Contractor.

 

1.

Contractor EH&S Program – Before starting Work, Contractor shall submit its
written project specific EH&S Program for Owners’ review and concurrence. The
Contractor’s Program shall be implemented by the Contractor and shall apply to
Contractor’s employees, agents and subcontractors.

 

2.

EH&S Training – EH&S training shall be conducted as described in 29 CFR 1926.21.
In addition, EH&S training shall be delivered to appropriate employees in
accordance with the specific training requirements contained in 29 CFR 1926 and
applicable sections of 29 CFR 1910. The Contractor shall provide EH&S

 

1

 



 

--------------------------------------------------------------------------------

training for its employees at its own expense, and such training shall be
documented and records provided to Owners upon request. EH&S training shall
include, but not be limited to:

 

 

A.

New Employee Orientation – Training in the EH&S program, policies, procedures
and rules in place for the project. This training shall take place prior to Work
activity on the project.

 

B.

Weekly EH&S “toolbox talks” on an appropriate subject, for all employees.

 

C.

Hazardous materials training.

 

D.

Special EH&S training for those affected; such training shall include, but not
be limited to, confined space entry, respiratory protection, personal protective
equipment, fire watch, trenching/excavation, fall protection, lockout/tagout,
scaffolding, ladders, ammonia awareness, emergency plans, etc.

 

E.

Hazard recognition and avoidance.

 

3.

EH&S Inspections – Contractor shall comply with the provisions of 29 CFR
1926.20. Additionally, the Contractor’s site manager shall conduct a weekly
field EH&S inspection of all Contractor and their subcontractor’s Work areas.
The Contractor shall generate a written report of the inspection findings. The
report, including the resolutions of the findings, shall be submitted to Owners
on a weekly basis. The Contractor shall also inspect its Work areas on a
continuous basis and correct all noncompliance conditions and actions. Owners
will perform EH&S inspections of Work areas for the benefit of Owners employees.

 

4.

Personal Protective Equipment and Clothing – Contractor’s employees shall wear
all applicable personal protective equipment as required in 29 CFR 1926. This
shall include, but not be limited to:

 

 

A.

Safety glasses that meet ANSI Z-87.1 requirements must be worn in all areas of
the project. Administrative areas are exempt, unless construction or maintenance
Work is being performed. Safety glasses must have rigid side shields. Slip-on,
flexible plastic side shields are not allowed. Visitor spectacles, conforming to
ANSI Z-87.1, worn over prescription glasses are acceptable. A full-face shield
over approved safety glasses is required for all grinding, abrasive cutting
operations or any other operation which generates high-speed particles.

 

B.

Hard hats that meet ANSI Z-89.1 Class B requirements must be worn in all areas
of the project except administrative areas. Hard hat must be worn for welding
operations. Cowboy style hard hats are prohibited.

 

C.

Hard soled, heavy leather boots or shoes must be worn in all areas of the
project, except administrative areas. Foot guards shall be worn while using jack
hammers, tampers and similar equipment.

 

D.

Hearing protection shall be worn when noise levels exceed 85dBA.

 

E.

Leather or cut resistant gloves are required when handling sheet metal, rough or
unfinished lumber, metal bands, and other materials likely to cause hand
injuries.

 

F.

Cut resistant gloves must be worn when handling or using sharp instruments,
tools, or equipment, which could cause lacerations if hand contact would occur
(i.e. knives, razors, handsaws, etc.).

 

G.

Shirts must have at least a 4-inch sleeve. Trousers covering the legs and ankles
shall be worn at all times. Perforated or mesh shirts or trousers are
prohibited.

 

H.

Cotton or FR clothing shall be worn by any employee working on or near exposed,
energized electrical parts.

 

5.

Fall Prevention – Contractor shall comply with provisions of 29 CFR 1926.500;
1926.501; 1926.502; 1926.503. Additionally, 100% fall protection shall be
utilized whenever employees are exposed to a potential fall hazard of 6 feet or
greater. 100 % fall protection may be accomplished through the use of a
guardrail system (per 1926.502(b)), approved safety net system, covers or
personal fall arrest systems.

 

Before starting any elevated Work, Contractor shall submit to Owners a project
specific, written fall prevention plan. Elevated Work includes, but is not
limited to: scaffold erection, steel erection, Work in pipe bridges, roof Work,
Q-decking or grating installation and removal, formwork and reinforcing steel
and any other Work with potential for a 6 feet or greater fall, except Work
performed from ladders. The plan must include:

 

A.

A list of elevated Work tasks.

 

B.

The proposed method(s) of fall protection for each task. If a personal fall
arrest system is to be used, identify anchor points.

 

C.

Rescue provisions.

 

D.

Means of access and egress to elevated Work locations.

 

2

 



 

--------------------------------------------------------------------------------

 

E.

Name(s) and qualifications of Contractor’s competent person(s).

 

F.

Description of the Fall Protection Training Program.

 

Full-body harnesses shall be equipped with dual shock absorbing lanyards. The
use of employee owned fall arrest equipment is strictly prohibited.

 

6.

Mobile Equipment and Vehicles – Mobile equipment and vehicles shall be operated,
maintained and stored in accordance with the requirements of 29 CFR 1926 and
manufacturer’s recommendations. Additionally:

 

A.

Each employee must have a valid state driver’s license to operate any mobile
equipment or vehicle on the project.

 

B.

Daily pre-use inspections shall be performed on each vehicle and item of mobile
equipment. The inspection shall be documented and available for review.

 

C.

Each vehicle and item of mobile equipment arriving on site for use on the
project shall be inspected before use. Operator training is required for all
mobile equipment and shall be documented and available for review.

 

D.

Seat belts, when provided by the manufacturer, shall be used by vehicle and
mobile equipment operators and any other occupants. Passengers are not allowed
on mobile equipment ( dozers, backhoes, cranes, fork trucks, graders, etc)
unless a space was specifically designed by the manufacturer and seat belts
provided.

 

E.

All mobile equipment and any vehicle with an obstructed view to the rear shall
have an operable back-up alarm..

 

F.

All telescopic boom material handlers (forktrucks) shall have low mounted booms
that afford 360 degree visibility from the operator’s cab when the boom is in a
travel position or when picking/setting a load at or near ground level. The
equipment shall be designed so that a person cannot enter the area between the
front and rear tires.

 

7.

Cranes – Contractor shall comply with all provisions of 29 CFR 1926.550 and
applicable ANSI/ASME standards. Additionally:

 

A.

An anti-two block device is required on all cranes.

 

B.

The Contractor shall provide a copy of the results of the current OSHA required
annual crane inspection.

 

C.

The Contractor shall submit details of its proposed Work platform and rigging
method for Owners’ review and concurrence before conducting any Work from a
platform suspended from a crane. Included in the details must be a clear
justification for using a crane-suspended Work platform rather than another
method. Contractor shall comply with all provisions of 29 CFR 1926.550(g).

 

D.

The Contractor shall develop a rigging plan for all critical lifts and submit
the plan, approved by the Contractor’s Site Manager, to Owners no later than 15
calendar days before the lift is conducted. A lift is considered critical when
any of the following conditions exist:

 

1.

Lift involving more than one crane to handle a common load

 

2.

Any lift greater than 25 tons

 

The rigging plan shall include at least the following information:

 

A.

Manufacture, model, and capacity of the crane(s)

 

B.

Capacity charts of the crane(s)

 

C.

Working radius of the crane(s)

 

D.

Boom length and angle of the crane(s)

 

E.

Weight of the load, including rigging, load block, headache ball, cable, etc

 

F.

How the weight of the lift was determined

 

G.

Size and capacity of all rigging hardware ( slings, shackles, etc)

 

H.

Plot plan showing crane location with pick, swing, and set points

 

I.

Plan approval signatures

 

 

E.

Prior to the operation of any crane, Contractor shall submit to Owners methods
used to assure the crane operator is qualified in accordance with the applicable
ANSI/ASME standards and is qualified to operate the specific crane to be
operated in compliance with manufacture’s specifications and limitations, and
with any applicable regulation.

 

F.

All loads being landed or received by personnel shall be controlled by the use
of tag lines. Keep hands off suspended loads.

 

3

 



 

--------------------------------------------------------------------------------

 

G.

All cranes shall receive a documented daily inspection and a more detailed
monthly inspection (periodic) by a qualified individual. Inspection records
shall be maintained and available for review.

 

H.

Hand Signals – Hand signals to crane operators shall be in accordance with the
applicable ANSI standard for the type of crane in use. Employees giving and
receiving hand signals shall be trained and qualified in Hand Signals.

 

I.

All rigging shall be performed by qualified personnel under the direction of a
Competent Person.

 

8.

Scaffolds – The Contractor shall erect, use, maintain, and dismantle scaffolds
in accordance with 29 CFR 1926 Subpart L. Additionally:

 

A.

All scaffolds shall be constructed as physically complete as possible. This
includes handrails and midrails on all sides at all elevations used as a Work
location, complete Work decks, toe boards on all sides and ladder access.

 

B.

Scaffolds and scaffold components shall be inspected for visible defects by a
competent person before each Work shift. This inspection shall be documented on
the scaffold tag.

 

C.

Contractor shall utilize a scaffold tag system meeting the following criteria:

 

1.

A green scaffold tag designates a complete scaffold.

 

2.

A yellow scaffold tag designates a scaffold that is not complete, but may be
used with special precautions. e.g., 100% tie off. Yellow tags shall identify
the scaffold deficiency and applicable precautions/requirements.

 

3.

A red tag designates a scaffold is in the process of being erected, changed,
dismantled or otherwise unfit for occupancy and shall not be used under any
circumstances.

 

4.

A competent person shall affix the appropriate tag to each scaffold access
ladder. All tags shall identify the responsible Contractor and shall be dated
and signed by the erecting supervisor and competent person.

 

9.

Ladders – Contractor shall comply with the provisions of 29 CFR 1926.1053.
Additionally:

 

A.

Contractor shall denote ownership of ladders by identifying each ladder with
Contractor’s name.

 

B.

Stepladders shall not exceed 12 feet in height...

 

C.

Contractor shall implement a pre-use and a formal monthly ladder inspection
program.

 

D.

Straight and extension ladders shall be secured to prevent displacement.

 

E.

Employees shall not carry tools or materials while ascending or descending
ladders.

 

F.

All manufactured ladders shall be extra-heavy-duty Type 1A.

 

G.

Metal ladders are prohibited when doing electrical Work or around open
electrical circuits. Additional prohibitions of metal ladders may exist for
local conditions.

 

10.

Electrical – Contractor shall comply with all aspects of 29 CFR 1926 Subpart K.
Additionally :

 

A.

Contractor shall provide ground fault circuit interrupter (GFCI ) protection for
all cord sets, receptacles, and electrical tools and equipment connected by cord
and plug which are used or available for use by employees. Contractor shall
inspect each GFCI device monthly. Inspection shall be documented and records
provided to Owners upon request.

 

B.

Contractor shall not perform any “hot” Work above 50 volts. “Hot” Work is
defined as any Work that involves intentional contact using hands or tools
(except for approved test equipment) with exposed energized circuits.

 

C.

Contractor shall not connect electrical conductors to the permanent power source
until all field installation Work associated with the equipment, device or
apparatus is complete.

 

D.

Contractor shall not energize any permanent electrical equipment, device or
apparatus without prior approval of Owners.

 

11.

Excavation and Trenching-Contractor shall comply with all aspects of 29 CFR
1926.650; 1926.651;

and 1926.652 with applicable appendices.

 

A.

Contractor shall provide Owners the name of the Competent Person who will
perform

documented inspections of excavations and trenches prior to employee entries.

 

B.

Contractor will provide Owners with the methodology used to determine soil
classification.

 

C.

Contractor shall determine the need and perform any atmospheric testing required
prior to entry of employees.

 

4

 



 

--------------------------------------------------------------------------------

 

D.

Contractor shall maintain and make all documents relative to soil
classification, protective system selection, inspections, and required training
available for Owners to review upon request.

 

12.

Confined Space Entry-Contractor shall comply with 29 CFR 1926.21(b)(6). In
addition when

conditions are known to exist that apply to the Work in dangerous or potentially
dangerous areas the Contractor shall fully comply with 29 CFR 1910.146,
“Permit-required Confined Spaces”.

 

13.

Housekeeping – Contractor shall maintain a clean Work area. Contractor shall
clean up and remove all scrap, trash, debris and waste materials that accumulate
from its operations on an on-going basis. If the Contractor’s Work area is not
maintained properly, Owners reserves the right to clean up the Contractor’s Work
area, by others, at the Contractor’s expense.

 

14.

Occupational Health/Industrial Hygiene Program

 

A.

Hazard Communication – Contractor shall comply with all aspects of 29 CFR
1910.1200 and all applicable state and local hazard communication requirements.
Basic requirements include, but are not limited to:

 

1.

Developing and implementing a written site specific Hazard Communication
Program. Contractor shall submit a copy of their site program to Owners.

 

2.

Training its employees in all aspects of handling and working with hazardous
materials.

 

3.

The development and maintenance of a list of hazardous materials used by the
Contractor.

 

4.

Obtaining and maintaining Material Safety Data Sheets (MSDS) for all hazardous
materials on site.

 

5.

Labeling the containers of hazardous materials

 

B.

Respiratory Protection – Contractor shall comply with all aspects of 29 CFR
1910.134 including the development of a written site specific Respiratory
Protection Program. Contractor shall submit a copy of their site program to
Owners. Contractor employee’s medical approval, respirator training and fit test
records shall be available upon request.

 

C.

Bloodborne pathogens – Contractor shall comply with 29 CFR 1910.1030. Contractor
shall provide Owners with its required site specific Exposure Control Plan.

 

D.

Inorganic Arsenic – Contractor shall comply with all aspects of 29 CFR 1910.1018
and Owners’ arsenic Work requirements.

 

E.

Lead – Contractor shall comply with all aspects of 29 CFR 1910.1025 and 1926.62,
and Owners’ lead Work requirements.

 

F.

Asbestos – Contractor shall comply with all aspects of 29 CFR 1910.1001 and
1926.1101, and Owners’ asbestos Work requirements.

 

G.

Contractor shall submit a list of hazardous materials and a Material Safety Data
Sheet for each hazardous material to Owners for approval prior to bringing the
hazardous material on site.

 

6.

The Contractor shall develop and submit a plan to Owners that details both the
personal and

environmental monitoring that they will perform for any special hazardous
operations such as spray painting, sandblasting, and large chemical
applications.

 

15.

Reporting Occupational Injuries, Illnesses and Incidents – Contractor shall
immediately report to Owners all injuries, illnesses, and incidents resulting in
property damage greater than $10,000, fires, crane incidents, personnel falls
and all environmental spills arising out of or in connection with the
performance of the Contractor and their subcontractor’s Work. For all events
reported, except first aid cases, Contractor shall submit within two working
days a written report documenting the facts of the event, including root causes
and action(s) taken or planned to prevent recurrence. Additionally, for all
occupational injuries and illnesses requiring off-site medical treatment, the
Contractor shall submit to Owners the state workers’ compensation First Report
of Injury. At the end of each month the Contractor shall submit to Owners a
report documenting the Contractor and their subcontractor’s safety statistics,
including Work hours, number of recordable injuries and illnesses and the number
of lost workday cases for the month, year-to-date, and project-to-date.

 

16.

Fire Protection – Contractor shall comply with 29 CFR 1926.150 through 29 CFR
1926.155. Additionally, the Contractor shall comply with applicable Owners Hot
Work Permit systems. All oxy-fuel burning and welding units shall be equipped
with flashback arrestors installed between the regulator and the hose, and
between the hose and the torch. Arrestors shall be inspected and maintained per
the manufacture’s recommendations. The Contractor shall train all users of
oxy-fuel burning and welding equipment in safe operating practices. Training
shall be documented and available for review. The Contractor shall provide
adequate numbers of trained

 

5

 



 

--------------------------------------------------------------------------------

Firewatches and fire extinguishers in locations to support and protect the scope
of Work. Firewatches may perform collateral duties that do not interfere with
the fire prevention efforts.

 

17.

Hazardous Waste Control and Disposal – Contractor shall not cause or permit to
be released in connection with the Work to be performed, any hazardous wastes or
toxic substances and/or any other waste, pollution, noxious gases or substances,
or any other substances in violation of applicable laws, rules, and regulations.
Contractor is responsible for spill cleanup in accordance with applicable
regulations. Contractor shall properly package any hazardous waste or toxic
substances which may be generated through the execution of its Work for disposal
by Owners. Contractor shall store any hazardous waste generated only in
designated, approved storage areas prior to shipment from site.

 

18.

Barricades – Contractor shall furnish, erect, maintain and dismantle barricades
required for their Work activity that, at a minimum, achieves the following :

 

A.

Warning Barricades (tape and stand ) shall be used to alert employees to
potential hazards. Each barricade shall be identified regarding the date it was
erected, the potential hazard, and the person responsible for the barricaded
area. Warning barricades shall be about 42 inches high and shall be removed when
no longer needed.

 

1.

Yellow-black barricade tape shall be used to indicate caution or warning. An
employee may enter the barricaded area only after reviewing the identified
potential hazard and taking the necessary precautions. Examples include:
excavations( six feet back from the edge), counterweight swing area, overhead
Work boundaries

 

2.

Yellow-magenta barricade tape shall be used to restrict access to a Work area
where radioactive material is present or where industrial radiography is being
conducted.

 

3.

Red barricade tape shall be used to indicate immediate danger. No one may enter
a red barricaded area unless the supervisor responsible for the barricaded area
specifically authorizes them. Examples include: overhead rigging operations,
pneumatic test areas, attended floor openings (six feet back from the edge)

 

B.

Protective (rigid) Barricades shall consist of a guardrail system meeting the
requirements of 29 CFR 1926.502(b). Protective barricades are required for, but
not limited to: unattended floor and roof openings, unprotected floor edges or
platforms, and ladderway floor openings.

 

19.

Hole covers in floors and decks – Contractor shall comply with 29 CFR 1926.502
(i). Additionally, wooden hole covers shall, at a minimum, be constructed of
three-quarter-inch plywood provided one dimension of the opening is less than 18
inches; otherwise, 2-inch lumber or doubled ¾ inch plywood is required. Material
or equipment shall not be stored on any hole cover. Contractor shall identify
hole covers with warning labels as prescribed in 29 CFR 1926.502(i)(4).

 

20.

Owners Location Specific EH&S Requirements – Contractor will be provided with
any applicable Owners specific EH&S requirements which must be adhered to during
Contractor’s Work activity.

 

21.

Miscellaneous Requirements

 

A.

Tool Inspection – All Contractor tools shall be stored, used, and maintained in
accordance with 29 CFR 1926 Subpart I. Additionally, all Contractor tools and
equipment shall be subject to inspection by Owners at any time while on the
project site. Owners retain the right to prohibit or restrict the use of tools
and equipment determined to be in unsafe working condition. The use of homemade
tools is prohibited unless approved by Owners management. The modification of
tools and equipment is prohibited without the express written consent of the
manufacturer or by the design of a Registered Professional Engineer. The
Contractor shall make provisions to remove defective tools and equipment from
service immediately by such means as “Do Not Operate” tags or similar methods
determined to be effective.

 

B.

Impalement hazards – Reinforcing steel and similar objects projecting above
horizontal surfaces shall be capped or otherwise protected to prevent the
possibility of impaling personnel. Non-reinforced plastic caps are not approved
protection for falls greater than six feet. Use covers of wood or other approved
devices.

 

6

 



 

--------------------------------------------------------------------------------

 

C.

Environmental, Health and Safety (EH&S) Professional – Contractor shall provide
qualified individual(s) to serve as their EH&S resource for the project in
accordance with the following criteria, at a minimum:

 

1.

If the Contractor’s projected workforce, including subcontractors, is a total of
25 employees or less, Contractor shall designate an appropriately trained and
experienced supervisor to assume the duties of the EH&S resource.

 

2.

If the Contractor’s projected workforce, including subcontractors, is a total of
25 to 50 employees, an EH&S Professional, whose primary function is EH&S, shall
be assigned to the jobsite.

 

3.

If the Contractor’s projected workforce, including subcontractors, is a total
greater than 50 employees, an EH&S Professional whose sole function is EH&S
shall be assigned to the jobsite. If the workforce becomes 150 employees, a
second EH&S Professional whose sole function is EH&S shall be assigned to the
jobsite. A 200 plus employee workforce may require additional EH&S resources.
The number of EH&S Professionals will be mutually agreed to by the Contractor
and Owners at the 200 plus level.

 

4.

The EH&S resource/Professional shall be assigned to the jobsite upon Contractor
mobilization, not when the reference workforce size is attained.

 

5.

Contractor shall submit the qualifications of the EH&S resource/Professional to
Owners for approval prior to assigning the individual to the jobsite.

 

D.

Use of Explosives – In the event the use of explosives is require under the
Agreement, all blasting operations shall be conducted in strict accordance with
29 CFR 1926 Subpart U and any other applicable ordinance or regulation. Only
experienced and licensed blasters shall perform blasting. The Contractor shall
acquire all licenses and/or permits applicable to the use of explosives. A
whistle or siren shall be provided by the Contractor, and shall be sounded
immediately before blasting. It shall be the Contractor’s responsibility to
assure all persons are fully aware of the meaning of the signal and that all
personnel and vehicles are cleared from the area where they might be injured or
damage might occur as a result of the blasting. No blasting shall be performed
without the written consent of Owners’ Construction Manager.

 

E.

The Contractor shall notify Owners immediately of any complaint, contact, or
intent to inspect the site by any regulatory agency such as, but not limited to,
OSHA, EPA, Public Health, and local law enforcement. Upon request the Contractor
shall provide Owners such information as the nature of allegations or
complaints, any citations or penalties, and agreed upon resolutions or
abatements.

 

 

7

 



 

 